

Exhibit 10.1
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
DATED AS OF NOVEMBER 21, 2016
BY AND AMONG
CYRUSONE LP,
AS BORROWER,
AND
KEYBANK NATIONAL ASSOCIATION,
AS ADMINISTRATIVE AGENT, AN ISSUING LENDER, A SWING LOAN LENDER
AND A LENDER,
THE OTHER LENDERS FROM TIME TO TIME PARTY HERETO,
AND
JPMORGAN CHASE BANK, N.A.,
AS SYNDICATION AGENT
AND
KEYBANC CAPITAL MARKETS INC., J.P. MORGAN CHASE BANK, N.A.
AND TD SECURITIES (USA) LLC, ,
AS JOINT LEAD ARRANGERS AND JOINT BOOKRUNNERS
AND
SUNTRUST BANK AND CITIZENS BANK, N.A.,
AS CO-DOCUMENTATION AGENTS











--------------------------------------------------------------------------------






SECOND AMENDED AND RESTATED CREDIT AGREEMENT
THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) is entered
into as of November 21, 2016, by and among CYRUSONE LP, a Maryland limited
partnership (the “Borrower”), KEYBANK NATIONAL ASSOCIATION, a national banking
association (“KeyBank”), the other lending institutions which are parties to
this Agreement as “Lenders” from time to time (together with KeyBank, the
“Lenders”), KeyBank, as Administrative Agent for the Lenders (the “Agent”),
JPMORGAN CHASE BANK, N.A., as Syndication Agent (the “Syndication Agent”),
KEYBANC CAPITAL MARKETS, INC. (“KeyBanc”), and J.P. MORGAN CHASE BANK, N.A., TD
SECURITIES (USA) LLC, BARCLAYS BANK PLC AND RBC CAPITAL MARKETS, as Joint Lead
Arrangers and Joint Bookrunners (the “Joint Bookrunners”).
R E C I T A L S
WHEREAS, the Borrower, the Agent and certain of the Lenders are parties to that
certain First Amended and Restated Credit Agreement dated as of March 17, 2016
(the “Existing Credit Agreement”);
WHEREAS, the Borrower has requested that the Agent and the Lenders amend and
restate the Existing Credit Agreement to (i) increase the Total Revolving Credit
Commitment, (ii) extend the Revolving Credit Maturity Date and the Term Loan A
Maturity Date, (iii) permit the Borrower to increase the Total Commitments,
subject to the terms hereof, to $1,850,000,000 and (iv) modify certain of the
other terms hereof. The Agent and the Lenders have agreed to do so on the terms
set forth herein;
WHEREAS, the Agent and the Lenders have agreed, subject to the terms and
conditions set forth herein, to amend and restate the Existing Credit Agreement
in its entirety, and by execution hereof by the parties hereto, the Second
Amended and Restated Credit Agreement shall amend and restate the Existing
Credit Agreement in its entirety;
NOW, THEREFORE, in consideration of the recitals herein and mutual covenants and
agreements contained herein, the parties hereto hereby amend and restate the
Existing Credit Agreement in its entirety and covenant and agree as follows:
§1.DEFINITIONS AND RULES OF INTERPRETATION.
§1.1    Definitions. The following terms shall have the meanings set forth in
this §l or elsewhere in the provisions of this Agreement referred to below:
Absolute Rate Bid. See §2.1(c)(ii)(A).
Additional Commitment Request Notice. See §2.11(b).
Additional Subsidiary Guarantor. Each additional Subsidiary of Borrower
(including any Controlled Joint Venture) which becomes a Subsidiary Guarantor
pursuant to §5.2.







--------------------------------------------------------------------------------





Affiliate. An Affiliate, as applied to any Person, shall mean any other Person
directly or indirectly controlling, controlled by, or under common control with,
that Person. For purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means (a) the possession, directly or
indirectly, of the power to vote twenty-five percent (25%) (or, in the case of
REIT, thirty-five percent (35%)) or more of the stock, shares, voting trust
certificates, beneficial interest, partnership interests, member interests or
other interests having voting power for the election of directors of such Person
or otherwise to direct or cause the direction of the management and policies of
that Person, whether through the ownership of voting securities or by contract
or otherwise, or (b) the ownership of (i) a general partnership interest, (ii) a
managing member’s or manager’s interest in a limited liability company or
(iii) a limited partnership interest or preferred stock (or other ownership
interest) representing ten percent (10%) (or, in the case of REIT, thirty-five
percent (35%)) or more of the outstanding limited partnership interests,
preferred stock or other ownership interests of such Person.
Agent. KeyBank National Association, acting as administrative agent for the
Lenders, and its successors and assigns.
Agent’s Head Office. The Agent’s head office located at 127 Public Square,
Cleveland, Ohio 44114-1306, or at such other location in any State as the Agent
may designate from time to time by notice to Borrower and the Lenders.
Agent’s Special Counsel. Dentons US LLP or such other counsel as selected by
Agent.
Agreement. This Second Amended and Restated Credit Agreement, including the
Schedules and Exhibits hereto, as amended, restated, amended and restated,
supplemented or otherwise modified from time to time.
Agreement Regarding Fees. See §4.2.
Ancillary Office. Office buildings or space not included within the definition
of Data Center Property which may be acquired by Borrower, REIT or any of their
respective Subsidiaries ancillary with the acquisition of Data Center
Properties.
Applicable Law. All applicable provisions of constitutions, statutes, rules,
regulations and orders of all Governmental Authorities and all orders and
decrees of all courts and tribunals, whether international, foreign, federal,
state, provincial or otherwise.
Applicable Margin. (a) From and after the date of this Agreement (and unless and
until the Borrower obtains an Investment Grade Rating and elects to have the
Applicable Margin determined pursuant to subparagraph (b) below), the Applicable
Margin for LIBOR Rate Loans and Base Rate Loans for the Revolving Credit Loans
and Term Loans shall be a percentage per annum as set forth below based on the
ratio of the Consolidated Total Indebtedness to Gross Asset Value:


2



--------------------------------------------------------------------------------





Pricing Level
Ratio
Applicable Margin for Revolving Credit
LIBOR Rate Loans
Applicable Margin for Revolving Credit Base Rate Loans
Applicable Margin for Term LIBOR Rate Loans
Applicable Margin for Term Base Rate Loans
Pricing Level 1
Less than or equal to 35%
1.55%
0.55%
1.50%
0.50%
Pricing Level 2
Greater than 35% but less than or equal to 40%
1.65%
0.65%
1.60%
0.60%
Pricing Level 3
Greater than 40% but less than or equal to 45%
1.80%
0.80%
1.75%
0.75%
Pricing Level 4
Greater than 45% but less than or equal to 50%
1.95%
0.95%
1.90%
0.90%
Pricing Level 5
Greater than 50%
2.15%
1.15%
2.10%
1.10%



The initial Applicable Margin as of the Closing Date shall be at Pricing
Level 1. At such time as this subparagraph (a) is applicable, the Applicable
Margin for each Base Rate Loan shall be determined by reference to the ratio of
Consolidated Total Indebtedness to Gross Asset Value in effect from time to
time, and the Applicable Margin for any Interest Period for all LIBOR Rate Loans
comprising part of the same borrowing shall be determined by reference to the
ratio of Consolidated Total Indebtedness to Gross Asset Value in effect on the
first (1st) day of such Interest Period. The Applicable Margin shall not be
adjusted based upon such ratio, if at all, until the first (1st) day of the
first (1st) month following the delivery by REIT to the Agent of the Compliance
Certificate required to be delivered after the end of a fiscal quarter occurring
after the Closing Date. In the event that REIT shall fail to deliver to the
Agent a quarterly Compliance Certificate on or before the date required by
§7.4(c), then without limiting any other rights of the Agent and the Lenders
under this Agreement, the Applicable Margin for Loans shall be at Pricing Level
5 until such failure is cured within any applicable cure period, or waived in
writing by the Majority Lenders in which event the Applicable Margin shall
adjust, if necessary, on the first (1st) day of the first (1st) month following
receipt of such Compliance Certificate.
(b)    From and after the date that Agent first receives written notice from
Borrower that Borrower has obtained an Investment Grade Rating and Borrower
delivers a written notice to Agent irrevocably electing to have the Applicable
Margin determined pursuant to this subparagraph (b), the Applicable Margin for
the Revolving Credit Loans and Term Loans shall mean, as of any date of
determination, a percentage per annum determined by reference to the Credit
Rating Level as set forth below:


3



--------------------------------------------------------------------------------





Pricing Level
Credit Rating Level
Applicable
Margin for Revolving Credit LIBOR Rate Loans
Applicable
Margin for Revolving Credit
Base Rate Loans
Applicable Margin for
Term LIBOR Rate Loans
Applicable Margin for Term Base Rate Loans
I
Credit Rating Level 1
0.85%
0.00%
0.90%
0.00%
II
Credit Rating Level 2
0.90%
0.00%
0.95%
0.00%
III
Credit Rating Level 3
1.00%
0.00%
1.10%
0.00%
IV
Credit Rating Level 4
1.20%
0.20%
1.35%
0.20%
V
Credit Rating Level 5
1.55%
0.55%
1.75%
0.55%



At such time as this subparagraph (b) is applicable, the Applicable Margin for
each Base Rate Loan shall be determined by reference to the Credit Rating Level
in effect from time to time, and the Applicable Margin for any Interest Period
for all LIBOR Rate Loans comprising part of the same borrowing shall be
determined by reference to the Credit Rating Level in effect on the first day of
such Interest Period; provided, however that no change in the Applicable Margin
resulting from the application of the Credit Rating Levels or a change in the
Credit Rating Level shall be effective until three (3) Business Days after the
date on which the Agent receives written notice of the application of the Credit
Rating Levels and Borrower’s irrevocable election to have the Applicable Margin
determined pursuant to this subparagraph (b) or a change in such Credit Rating
Level. From and after the first date that the Applicable Margin is based on
Borrower’s Investment Grade Rating pursuant to this subparagraph (b), the
Applicable Margin shall no longer be calculated by reference to the ratio of
Consolidated Total Indebtedness to Gross Asset Value (provided that any accrued
interest payable at the Applicable Margin determined by reference to the ratio
of Consolidated Total Indebtedness to Gross Asset Value prior to such date shall
be payable as provided in §2.6).
Arrangers. KeyBanc Capital Markets, Inc. and J.P. Morgan Chase Bank, N.A. or any
successor.
Assignment and Acceptance Agreement. See §18.1.
Authorized Officer. Any of the following Persons: the chief executive officer,
president, chief financial officer, principal accounting officer, treasurer,
assistant treasurer, controller, secretary or assistant secretary or general
counsel of Borrower or any Guarantor (or the equivalent of any of the foregoing)
and such other Persons as Borrower shall designate in a written notice to Agent.
Any document delivered hereunder that is signed by an Authorized Officer of a
Borrower or Guarantor shall be conclusively presumed to have been authorized by
all necessary corporate, partnership and/or other action on the part of such
Borrower or Guarantor and such Authorized Officer shall be conclusively presumed
to have acted on behalf of such Borrower or Guarantor.
Bail-In Action. The exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


4



--------------------------------------------------------------------------------





Bail-In Legislation. With respect to any EEA Member Country implementing Article
55 of Directive 2014/59/EU of the European Parliament and of the Council of the
European Union, the implementing law for such EEA Member Country from time to
time which is described in the EU Bail-In Legislation Schedule.
Balance Sheet Date. September 30, 2016.
Bankruptcy Code. Title 11, U.S.C.A., as amended from time to time or any
successor statute thereto.
Base Rate. The greatest of (a) the fluctuating annual rate of interest announced
from time to time by the Agent at the Agent’s Head Office as its “prime rate,”
(b) one‑half of one percent (0.5%) above the Federal Funds Effective Rate, or
(c) the applicable LIBOR for a one month Interest Period on such day (or if such
day is not a Business Day, the immediately preceding Business Day) plus one
percent (1.0%) per annum. The Base Rate is a reference rate and does not
necessarily represent the lowest or best rate being charged to any customer. Any
change in the rate of interest payable hereunder resulting from a change in the
Base Rate shall become effective as of the opening of business on the day on
which such change in the Base Rate becomes effective, without notice or demand
of any kind.
Base Rate Loans. Collectively, the Revolving Credit Base Rate Loans, the Term
Base Rate Loans and the Swing Loans bearing interest calculated by reference to
the Base Rate.
Bid Loan. See §2.1(c)(i).
Bid Loan Borrowing. See §2.1(c)(i).
Bid Loan Lender. A Revolving Credit Lender who has made a Bid Loan to Borrower.
Bid Loan Note. A promissory note or notes made by the Borrower in favor of a
Revolving Credit Lender in the principal face amount equal to the Bid Loan
Sublimit, or if less, the outstanding amount of all Bid Loans made by such
Revolving Credit Lender, in substantially the form of Exhibit D hereto.
Bid Loan Quote. See §2.1(c)(ii)(B).
Bid Loan Quote Request. See §2.1(c)(ii)(A).
Bid Loan Sublimit. An amount equal to fifty percent (50%) of the Total Revolving
Credit Commitment. The Bid Loan Sublimit is part of, and not in addition to, the
Total Revolving Credit Commitment.
Borrower. As stated in the preamble hereto.
Breakage Costs. The cost to any Lender of re-employing funds bearing interest at
LIBOR incurred (or reasonably expected to be incurred) in connection with
(i) any payment of any portion of the Loans bearing interest at LIBOR prior to
the termination of any applicable Interest


5



--------------------------------------------------------------------------------





Period, (ii) the conversion of a LIBOR Rate Loan to any other applicable
interest rate on a date other than the last day of the relevant Interest Period,
or (iii) the failure of Borrower to draw down, on the first day of the
applicable Interest Period, any amount as to which Borrower has elected a LIBOR
Rate Loan, which cost shall be deemed to be an amount determined by such Lender
to be the excess, if any, of (i) the amount of interest that would have accrued
on the principal amount of such LIBOR Rate Loan had such event not occurred, at
the LIBOR Rate that would have been applicable to such Loan, for the period from
the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan) over (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid, were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the eurodollar market.
Business Day. Any day other than a Saturday or Sunday on which banking
institutions located in the same city and State as the Agent’s Head Office are
located are open for the transaction of banking business and, in the case of
LIBOR Rate Loans, which also is a LIBOR Business Day.
Capitalized Lease Obligations. With respect to any Person, the obligations of
such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as a capital lease on the balance sheet of such Person pursuant to
GAAP; the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP, and the final maturity of such obligations
shall be the date of the last payment of such amounts due under such capital
lease (or other arrangement) prior to the first date on which such capital lease
(or other arrangement) may be terminated by the lessee without payment of a
premium or a penalty.
Capitalized Value. With respect to any Stabilized Property owned or leased
pursuant to a Ground Lease by Borrower or any of its Subsidiaries, an amount
equal to (a) the Net Operating Income from such Stabilized Property for the
preceding fiscal quarter multiplied by four (4), divided by (b) eight and
one-half percent (8.50%). With respect to any Stabilized Property of Borrower or
any of its Subsidiaries that is a Leased Property, an amount equal to (x) the
Net Operating Income from such Stabilized Property for the preceding fiscal
quarter multiplied by four (4) divided by (y) eleven percent (11.00%).
Cash Equivalents. As of any date:
(a)    direct obligations of the United States of America or any agency thereof
or obligations fully and unconditionally guaranteed by the United States of
America or any agency thereof;
(b)    time deposits accounts, certificates of deposit and money market deposits
maturing within one hundred eighty (180) days of the date of acquisition thereof
issued by a bank or trust company which is organized under the laws of the
United States of America, or any state thereof, and which bank or trust company
has capital, surplus and undivided profits aggregating in


6



--------------------------------------------------------------------------------





excess of $50,000,000 and has outstanding debt which is rated “A” (or such
similar equivalent rating) or higher by at least one nationally recognized
statistical rating organization (as defined in Rule 436 under the Securities
Act, as amended) or any money-market fund sponsored by a registered broker
dealer or mutual fund distributor;
(c)    repurchase obligations with a term of not more than thirty (30) days for
underlying securities of the types described in clause (a) above entered into
with a bank meeting the qualifications described in clause (b) above;
(d)    commercial paper, maturing not more than ninety (90) days after the date
of acquisition, issued by a corporation (other than an Affiliate of Borrower)
organized and in existence under the laws of the United States of America or any
state of the United States of America with a rating at the time as of which any
investment therein is made of “P-2” (or higher) according to Moody’s or “A-2”
(or higher) according to S&P;
(e)    securities with maturities of six months or less from the date of
acquisition issued or fully and unconditionally guaranteed by any state,
commonwealth or territory of the United States of America, or by any political
subdivision or taxing authority thereof, and rated at least “A” by S&P or
Moody’s;
(f)    money market funds at least ninety-five percent (95%) of the assets of
which constitute Cash Equivalents of the kinds described in clauses (a) through
(e) of this definition;
(g)    repurchase obligations of any commercial bank organized under the laws of
the United States of America or any state thereof having capital and surplus
aggregating at least $500,000,000, having a term of not more than thirty (30)
days, with respect to securities referred to in clause (b) of this definition;
and
(h)    instruments equivalent to those referred to in clauses (a) to (g) above
denominated in euro or any other foreign currency comparable in credit quality
and tenor to those referred to above and customarily used by corporations for
cash management purposes in any jurisdiction outside the United States of
America to the extent reasonably required in connection with any business
conducted by a Subsidiary of Borrower organized in such jurisdiction.
Cash Management Services. Cash management services (including treasury,
depository, overdraft, electronic funds transfer and other cash management
arrangements) and commercial credit card and merchant card services.
CERCLA. The Comprehensive Environmental Response Compensation and Liability Act
of 1980, as amended from time to time, and regulations promulgated thereunder.
Cervalis. Cervalis Holdings LLC, a Delaware limited liability company.
Cervalis Acquisition. The acquisition by a Wholly-Owned Subsidiary of the
Borrower of 100% of the outstanding equity interest of Cervalis pursuant to the
terms of the Cervalis Acquisition Agreement.


7



--------------------------------------------------------------------------------





Cervalis Acquisition Agreement. That certain Agreement and Plan of Merger, dated
as of April 28, 2015, among the Borrower, Jupiter Merger Sub, LLC, LDG Holdings
LLC, as Seller Representative, and Cervalis, as amended, modified or
supplemented from time to time.
Change of Control. A Change of Control shall exist upon the occurrence of any of
the following:
(a)    Any Person (including a Person’s Affiliates and associates) or group (as
that term is understood under Section 13(d) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”) and the rules and regulations thereunder),
other than, in the case of Borrower, the REIT or the General Partner, shall have
acquired beneficial ownership (within the meaning of Rule 13d-3 under the
Exchange Act) of a percentage (based on voting power, in the event different
classes of stock or voting interests shall have different voting powers) of the
voting stock or voting interests of REIT or Borrower equal to more than
thirty-five percent (35%);
(b)    As of any date a majority of the Board of Directors or Trustees or
similar body (the “Board”) of REIT consists of individuals who were not either
(i) directors or trustees of REIT as of the corresponding date of the previous
year, (ii) selected or nominated to become directors or trustees by the Board of
REIT of which a majority consisted of individuals described in clause (b)(i)
above, or (iii) selected or nominated to become directors or trustees by the
Board of REIT of which a majority consisted of individuals described in clause
(b)(i) above and individuals described in clause (b)(ii) above;
(c)    General Partner shall fail to be the sole general partner of Borrower, or
shall fail to hold all management powers over the business and affairs of
Borrower; or
(d)    REIT fails to own directly at least one hundred percent (100%) of the
economic, voting and beneficial interest of General Partner, or shall fail to
hold all management powers over the business and affairs of General Partner.
Class. When used with respect to a Commitment, Class refers to whether such
Commitment is a Revolving Credit Commitment, a Term Loan A Commitment or a Term
Loan B Commitment; when used with respect to a Loan, refers to whether such Loan
is a Revolving Credit Loan, a Term Loan A or a Term Loan B; and when used with
respect to a Lender, refers to whether such Lender has a Loan or Commitment with
respect to a particular Class of Loans or Commitments.
Closing Date. The date of this Agreement.
Code. The Internal Revenue Code of 1986, as amended.
Collateral Account. An account established with the Agent, and in the name of
the Agent, pursuant to §12.6 and under its sole dominion and control.
Commitment. With respect to each Lender, the aggregate of (a) the Revolving
Credit Commitment of such Lender, (b) the Term Loan A Commitment of such Lender
and (c) the Term Loan B Commitment of such Lender.


8



--------------------------------------------------------------------------------





Commitment Increase. An increase in the Total Revolving Credit Commitment, Total
Term Loan A Commitment and/or Total Term Loan B Commitment to an aggregate Total
Commitment of not more than $1,850,000,000.00 pursuant to §2.11.
Commitment Increase Date. See §2.11(b).
Commitment Percentage. With respect to each Lender, the percentage set forth on
Schedule 1.1 hereto as such Lender’s percentage of the Total Commitment, as the
same may be changed from time to time in accordance with the terms of this
Agreement; provided that if the Commitments of the Lenders have been terminated
as provided in this Agreement, then the Commitment of each Lender shall be
determined based on the Commitment Percentage of such Lender immediately prior
to such termination and after giving effect to any subsequent assignments made
pursuant to the terms hereof.
Compliance Certificate. See §7.4(c).
Connection Income Taxes. Other Connection Taxes that are imposed on or measured
by net income (however denominated) or that are franchise Taxes or branch
profits Taxes.
Consolidated. With reference to any term defined herein, that term as applied to
the accounts of a Person and its Subsidiaries, determined on a consolidated
basis in accordance with GAAP.
Consolidated EBITDA. With respect to any period, an amount equal to the EBITDA
of the REIT and its Subsidiaries for such period determined on a Consolidated
basis.
Consolidated Fixed Charges. With respect to any Person, for any period, the sum
of Debt Service and all Preferred Distributions paid during such period. Such
Person’s Equity Percentage of the Fixed Charges of its Unconsolidated Affiliates
shall be included in the determination of Fixed Charges.
Consolidated Secured Indebtedness. With respect to the REIT and its Subsidiaries
as of any given date, the aggregate principal amount of all Indebtedness of such
Persons on a Consolidated basis outstanding at such date and that is secured in
any manner by any Lien, and in the case of the REIT or its Subsidiaries, shall
include (without duplication) such Person’s Equity Percentage of the
Consolidated Secured Indebtedness of its Unconsolidated Affiliates.
Consolidated Tangible Net Worth. The amount by which Gross Asset Value exceeds
Consolidated Total Indebtedness.
Consolidated Total Adjusted Unsecured Indebtedness. As of any date of
determination, the sum of (a) Consolidated Total Unsecured Indebtedness of REIT
and its Subsidiaries less (b) Unrestricted Cash and Cash Equivalents of REIT and
its Subsidiaries.
Consolidated Total Indebtedness. All Indebtedness of REIT and its Subsidiaries
determined on a Consolidated basis and shall include (without duplication) such
Person’s Equity Percentage of the Indebtedness of its Unconsolidated Affiliates.


9



--------------------------------------------------------------------------------





Consolidated Total Unsecured Indebtedness. As of any date of determination, all
Unsecured Indebtedness of REIT and its Subsidiaries determined on a Consolidated
basis and shall include (without duplication) such Person’s Equity Percentage of
the Unsecured Indebtedness of its Unconsolidated Affiliates.
Construction-in-Process. The aggregate amount of costs incurred for any
build-outs, redevelopment, construction or tenant improvements of Real Estate on
or prior to the last day of the fiscal quarter then most recently ended. This
value shall not be duplicative of any value given to Development Property.
Controlled Joint Venture. Any Subsidiary of Borrower that is not a Wholly Owned
Subsidiary of Borrower in which the Borrower or any of its Wholly Owned
Subsidiaries (i) holds at least eighty-five percent (85%) of the economic
interests of such Subsidiary, (ii) is the sole general partner or managing
member, as applicable, of such Subsidiary, (iii) controls all material decisions
of such Subsidiary, including without limitation the operations, investments,
financing, refinancing, encumbrancing and disposition of the assets of such
Subsidiary, (iv) has the power and authority without limit to cause such
Subsidiary to be a Guarantor and to grant a Lien to secure the obligations of
Borrower under the Loan Documents (it being understood that no such Lien is
required to be granted as a condition to such Subsidiary being considered a
Controlled Joint Venture), and (v) is not subject to any contractual provision
or agreement with the holder of the balance of the interests in such Subsidiary
that provides such holder with the right (x) to change or replace management of
such Subsidiary, (y) to obtain additional consent or approval rights, or (z) to
acquire the direct or indirect interest of Borrower in such Subsidiary upon
non-payment of any distributions to it or other default by Borrower or such
other Wholly Owned Subsidiary of Borrower.
Controlled Joint Venture Allocable Net Operating Income. As of any date of
determination with respect to an Unencumbered Controlled Joint Venture Property,
an amount equal to (A) the Net Operating Income from the Unencumbered Property
owned or leased by the applicable Controlled Joint Venture (determined without
any adjustment based upon the Distribution Percentage) multiplied by (B) the
Distribution Percentage for such Controlled Joint Venture as of the end of the
most recently-ended calendar quarter.
Controlled Joint Venture Value. As of any date of determination with respect to
an Unencumbered Controlled Joint Venture Property, an amount equal to (A) the
Unencumbered Asset Value of the Unencumbered Property owned or leased by the
applicable Controlled Joint Venture (determined without adjustment for any
Distribution Percentage) multiplied by (B) the Distribution Percentage for such
Controlled Joint Venture as of the end of the most recently ended calendar
quarter.
Conversion/Continuation Request. A notice given by Borrower to the Agent of its
election to convert or continue a Loan in accordance with §4.1.
Credit Rating. As of any date of determination, the higher of the credit ratings
(or their equivalents) then assigned to Borrower’s long-term senior unsecured
non-credit enhanced debt by one of the Rating Agencies. A credit rating of BBB-
from S&P is equivalent to a credit rating of Baa3 from Moody’s and vice versa. A
credit rating of BBB from S&P is equivalent to a credit


10



--------------------------------------------------------------------------------





rating of Baa2 from Moody’s and vice versa. A credit rating of BBB+ from S&P is
equivalent to a credit rating of Baa1 by Moody’s and vice versa. A credit rating
of A- from S&P is equivalent to a credit rating of A3 from Moody’s and vice
versa. It is the intention of the parties that if Borrower shall only obtain a
credit rating from one of the Rating Agencies without seeking a credit rating
from the other of the Rating Agencies, Borrower shall be entitled to the benefit
of the Credit Rating Level for such credit rating. If Borrower shall have
obtained a credit rating from more than one of the Rating Agencies, the highest
of the ratings shall control, provided that the other rating for such Person is
only one level below that of the highest rating. If the other rating for such
Person is more than one level below that of the highest credit rating for such
Person, the operative rating would be deemed to be one rating level higher than
the lower of the ratings. In the event that Borrower shall have obtained a
credit rating from any or all of the Rating Agencies and shall thereafter lose
such rating or ratings (whether as a result of withdrawal, suspension, election
to not obtain a rating, or otherwise) from such Rating Agencies and as a result
does not have a credit rating from one or more of the Rating Agencies, Borrower
shall be deemed for the purposes hereof not to have a credit rating.
Notwithstanding anything to the contrary contained herein, if at any time none
of the Rating Agencies shall perform the functions of a securities rating
agency, then Borrower and the Agent shall promptly negotiate in good faith to
agree upon a substitute rating agency (and to correlate the system of ratings of
such substitute rating agency with that of the rating agency being replaced),
and pending such amendment, the Credit Rating of any Rating Agency in effect
immediately prior to such time shall continue to apply, provided that the
designation of such replacement agency and such amendment are completed within
thirty (30) days of such event, and if not so completed within such thirty (30)
day period, Credit Rating Level 5 shall be the applicable Credit Rating Level
until such time as Borrower obtains a Credit Rating from one or more Rating
Agencies.
Credit Rating Level. One of the following five pricing levels, as applicable
(determined in accordance with the definition of “Credit Rating”), and provided,
further, that, from and after the time that Agent receives written notice that
Borrower has first obtained an Investment Grade Rating, during any period that
Borrower has no Credit Rating Level, Credit Rating Level 5 shall be the
applicable Credit Rating Level:
“Credit Rating Level 1” means the Credit Rating Level which would be applicable
for so long as the Credit Rating is greater than or equal to A- by S&P or A3 by
Moody’s;
“Credit Rating Level 2” means the Credit Rating Level which would be applicable
for so long as the Credit Rating is greater than or equal to BBB+ by S&P or Baa1
by Moody’s and Credit Rating Level 1 is not applicable;
“Credit Rating Level 3” means the Credit Rating Level which would be applicable
for so long as the Credit Rating is greater than or equal to BBB by S&P or Baa2
by Moody’s and Credit Rating Levels 1 and 2 are not applicable;
“Credit Rating Level 4” means the Credit Rating Level which would be applicable
for so long as the Credit Rating is greater than or equal to BBB- by S&P or Baa3
by Moody’s and Credit Rating Levels 1, 2 and 3 are not applicable; and


11



--------------------------------------------------------------------------------





“Credit Rating Level 5” means the Credit Rating Level which would be applicable
for so long as the Credit Rating is less than BBB- by S&P or Baa3 by Moody’s or
there is no Credit Rating.
Data Center Property. Any asset that operates or is intended to operate, at
least in part, as a telecommunications infrastructure building or an information
technology infrastructure building. A Data Center Property may include ancillary
office space.
Debt Offering. The issuance and sale by REIT or any of its Subsidiaries of any
debt securities of such Person.
Debt Service. For any period, the sum of (a) Interest Expense of the REIT and
its Subsidiaries for such period, and (b) all regularly scheduled principal
payments made with respect to Indebtedness of the REIT and its Subsidiaries
during such period, other than any balloon, bullet, early repayment or similar
principal payment which, in each case, repays such Indebtedness in full (it
being understood that the scheduled repayment in full of the Term Loans A and
Term Loans B on their respective maturity dates will not be included in the
determination of Debt Service). Such Person’s Equity Percentage of Debt Service
of its Unconsolidated Affiliates shall be included in the determination of Debt
Service.
Default. See §12.1.
Default Rate. See §4.12.
Defaulting Lender. Any Lender that (a) has failed to perform any of its funding
obligations hereunder, including in respect of its Loans or participations in
respect of Letters of Credit or Swing Loans, within two (2) Business Days of the
date required to be funded by it hereunder and such failure is continuing,
unless such Lender notifies the Agent and Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, (b) (i) has notified Borrower, the Agent or any Lender that it
does not intend to comply with its funding obligations hereunder or (ii) has
made a public statement to that effect with respect to its funding obligations
under other agreements generally in which it commits to extend credit, unless
with respect to this clause (b), such notice or public statement relates to such
Lender’s obligation to fund a Revolving Credit Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be specifically identified in such notice or public statement) cannot be
satisfied, (c) has failed, within three (3) Business Days after request by the
Agent or Borrower, to confirm in a manner reasonably satisfactory to the Agent
and Borrower that it will comply with its funding obligations; provided that,
notwithstanding the provisions of §2.13, such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon the Agent’s and Borrower’s
receipt of confirmation that such Defaulting Lender will comply with its funding
obligations, or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any bankruptcy, insolvency,
reorganization, liquidation, conservatorship, assignment for the benefit of
creditors, moratorium, receivership, rearrangement or similar debtor relief law
of the United States or other applicable jurisdictions from


12



--------------------------------------------------------------------------------





time to time in effect, including any law for the appointment of the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
as receiver, conservator, trustee, administrator or any similar capacity,
(ii) had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such
capacity, charged with reorganization or liquidation of its business or a
custodian appointed for it, (iii) taken any action in furtherance of, or
indicated its consent to, approval of or acquiescence in any such proceeding or
appointment, or (iv) become the subject of a Bail-In Action; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority (including any agency,
instrumentality, regulatory body, central bank or other authority) so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts of the United States or from the enforcement of
judgments or writs of attachment of its assets or permit such Lender (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow, or
disaffirm any contracts or agreements made with such Person. Any determination
by the Agent that a Lender is a Defaulting Lender under any one or more of
clauses (a) through (d) above shall be conclusive and binding absent manifest
error, and such Lender shall be deemed to be a Defaulting Lender (subject to
§2.13(g)) upon delivery of written notice of such determination to Borrower and
each Lender.
Derivatives Contract. Any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, option derivative agreement or index
option derivative agreement, bond or bond price or bond index swaps or options
or forward bond or forward bond price or forward bond index transactions,
interest rate options, forward foreign exchange transactions, cap transactions,
floor transactions, collar transactions, currency swap transactions,
cross-currency rate swap transactions, currency options, spot contracts, or any
other similar transactions or any combination of any of the foregoing (including
any options to enter into any of the foregoing), whether or not any such
transaction is governed by or subject to any master agreement; provided that the
term “Derivatives Contract” shall not include any contract to prepurchase
electricity in the ordinary course of business. Not in limitation of the
foregoing, the term “Derivatives Contract” includes any and all transactions of
any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement, including any such
obligations or liabilities under any such master agreement.
Derivatives Termination Value. In respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Derivatives Contracts, (a) for any date on or
after the date such Derivatives Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a) the amount(s)
determined as the mark-to-market value(s) for such Derivatives Contracts, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Derivatives Contracts
(which may include the Agent or any Lender).


13



--------------------------------------------------------------------------------





Designated Person. See §6.31.
Development Property. Any Real Estate owned, leased or acquired by Borrower or
any of its Subsidiaries and on which Borrower or any of its Subsidiaries is
pursuing construction of one or more buildings for use as a Data Center Property
and for which construction is proceeding to completion without undue delay from
permit delay or denial, construction delays or otherwise, all pursuant to the
ordinary course of business of Borrower or such Subsidiary. Notwithstanding the
foregoing, any such property will no longer be considered to be a Development
Property and shall, automatically and irrevocably, thereafter be considered a
Stabilized Property for the purposes of the calculation of Gross Asset Value and
Unencumbered Asset Value and the determination of what constitutes Eligible Real
Estate, as applicable, on and following the first to occur of (i) the date
twenty-four (24) months following completion of construction of the improvements
related to such development (excluding tenant improvements and punch list
items), and (ii) the first date such Development Property’s Capitalized Value
exceeds its GAAP book value. Each individual phase of a given development will
be considered a separate and distinct Development Property for purposes of this
definition. Any Construction-in-Process shall be considered part of Development
Property, subject to the definition thereof.
Disqualified Equity Interest. With respect to any Person, any Equity Interest in
such Person that by its terms (or by the terms of any security into which it is
convertible or for which it is exchangeable, either mandatorily or at the option
of the holder thereof), or upon the happening of any event or condition:
(a)    matures or is mandatorily redeemable (other than solely for Equity
Interests in such Person that do not constitute Disqualified Equity Interests
and cash in lieu of fractional shares of such Equity Interests), whether
pursuant to a sinking fund obligation or otherwise;
(b)    is convertible or exchangeable, either mandatorily or at the option of
the holder thereof, for Indebtedness or Equity Interests (other than solely for
Equity Interests in such Person that do not constitute Disqualified Equity
Interests and cash in lieu of fractional shares of such Equity Interests); or
(c)    is redeemable (other than solely for Equity Interests in such Person that
do not constitute Disqualified Equity Interests and cash in lieu of fractional
shares of such Equity Interests) or is required to be repurchased by the REIT or
any Subsidiary, in whole or in part, at the option of the holder thereof;
in each case, in whole or in part on or prior to the date that is ninety-one
(91) days after the latest of the Revolving Credit Maturity Date, the Term
Loan A Maturity Date or the Term Loan B Maturity Date in effect hereunder
(determined as of the date of issuance thereof or, in the case of any such
Equity Interests outstanding on the Closing Date); provided, however, that
(i) an Equity Interest in any Person that would not constitute a Disqualified
Equity Interest but for terms thereof giving holders thereof the right to
require such Person to redeem or purchase such Equity Interest upon the
occurrence of an “asset sale”, “casualty” or “condemnation event” or a “change
of control” (or similar event, however denominated) shall not constitute a
Disqualified Equity Interest if any such requirement is subject to the prior or
concurrent repayment in full of all the Loans and all other


14



--------------------------------------------------------------------------------





Obligations (other than contingent or indemnification obligations not then due)
that are accrued and payable, the cancellation, expiration or cash
collateralization of all Letters of Credit and the termination or expiration of
the Commitments, (ii) an Equity Interest in any Joint Venture that would not
constitute a Disqualified Equity Interest but for the terms thereof providing
for any purchase option, put, call or similar right of a Person with respect to
such Equity Interest shall not constitute a Disqualified Equity Interest, and
(iii) an Equity Interest in any Person that is issued to any director or
employee, or to any plan for the benefit of directors or employees or by any
such plan to such directors or employees, shall not constitute a Disqualified
Equity Interest solely because it may be required to be repurchased by such
Person or any of its subsidiaries in order to satisfy applicable statutory or
regulatory obligations as a result of such employee’s termination, death or
disability.
Distribution. Any (a) dividend or other distribution, direct or indirect, on
account of any Equity Interest of Borrower, a Guarantor or any of their
respective Subsidiaries now or hereafter outstanding, except a dividend payable
solely in Equity Interests of identical class to the holders of that class;
(b) redemption, conversion, exchange, retirement, sinking fund or similar
payment, purchase or other acquisition for value, direct or indirect, of any
Equity Interest of Borrower, a Guarantor or any of their respective Subsidiaries
now or hereafter outstanding; and (c) payment made to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire any
Equity Interests of Borrower, a Guarantor or any of their respective
Subsidiaries now or hereafter outstanding.
Distribution Percentage. As of any date of determination, the percentage of the
cash which would be distributed to Borrower or any of its Subsidiaries pursuant
to the terms of the organizational agreements of a Controlled Joint Venture,
assuming a hypothetical cash distribution following a sale of all of the assets
of such Controlled Joint Venture. For purposes of this definition, the amount
available for such distribution shall be deemed to be an amount equal to the
Capitalized Value of the applicable Unencumbered Controlled Joint Venture
Property (determined without any adjustment based upon the Distribution
Percentage), or if the Unencumbered Asset Value for such Unencumbered Controlled
Joint Venture Property is not determined based upon the Capitalized Value, then
the book value of such Unencumbered Controlled Joint Venture Property
(determined without regard to any adjustment based upon the Distribution
Percentage). The Distribution Percentage shall be an amount equal to the
quotient obtained by dividing (x) the total cash that would be distributed to
Borrower or its Subsidiaries in connection with such distribution by (y) the
total amount of cash that would be distributed as a result of such sale.
Dollars or $. Dollars in lawful currency of the United States of America.
Domestic Lending Office. Initially, the office of each Lender designated as such
on Schedule 1.1 hereto; thereafter, such other office of such Lender, if any,
located within the United States that will be making or maintaining Base Rate
Loans.
Domestic Subsidiary. Any Subsidiary incorporated or organized under the laws of
the United States of America or any State.
Drawdown Date. The date on which any Loan is made or is to be made, and the date
on which any Loan which is made prior to the Revolving Credit Maturity Date,
Term Loan A


15



--------------------------------------------------------------------------------





Maturity Date or Term Loan B Maturity Date, as applicable, is converted in
accordance with §4.1. The date of the Existing Credit Agreement was the initial
Drawdown Date for the Term Loans B.
EBITDA. With respect to a Person for any given period (without duplication), the
Net Income (or Loss) of such Person and its Subsidiaries (excluding any Net
Income (or Loss) from such Person’s Unconsolidated Affiliates), plus the sum of
(i) interest expense, income tax expense, depreciation and amortization expense
(including amortization of deferred financing costs and of debt issuance fees
and the early write-off of financing costs), as reported by such Person and its
Subsidiaries on a Consolidated basis in accordance with GAAP, (ii) all other
non-cash charges and expenses (including any charges or expenses associated with
asset retirement obligations under GAAP) and non-cash compensation, minus all
cash payments made during such period on account of non-cash charges or expenses
added to Net Income (or Loss) pursuant to this clause (ii) in a prior period,
and (iii) such Person’s pro rata share of EBITDA of its Unconsolidated
Affiliates. EBITDA shall exclude (w) any extraordinary, unusual or otherwise
non-recurring charges, expenses or losses, (x) any fees, expenses or charges
(other than depreciation or amortization expense) related to any contemplated
offering of equity interests of the REIT or Borrower (including, without
limitation, any secondary offerings), investment, acquisition, disposition,
recapitalization, origination of Mortgage Notes, or the incurrence of
Indebtedness permitted to be incurred by the Loan Documents (including any
prepayment, defeasance or refinancing thereof and any amendments and other
modifications thereof), whether or not successful, including all fees, expenses
and charges related to (i) the Transactions or (ii) any amendment or other
modification of the Loan Documents or the Senior Notes Indenture, (y) gains (and
losses) on the sale of assets outside the ordinary course of business and gains
(and losses) from debt extinguishment (including call premium, tender premium
and other similar expenses), and (z) other non-cash gains, and shall not be
reduced by distributions to minority owners. In addition, EBITDA will exclude
the impact of all currency translation gains or losses related to non-operating
currency transactions (including any net loss or gain resulting from hedging
agreements). EBITDA shall be adjusted to remove any impact from straight line
rent leveling adjustments (in excess of ten percent (10%) of gross revenue as
reported on the REIT’s GAAP operating statement) required under GAAP.
EEA Financial Institution. EEA Financial Institution means (a) any credit
institution or investment firm established in any EEA Member Country which is
subject to the supervision of an EEA Resolution Authority, (b) any entity
established in an EEA Member Country which is a parent of an institution
described in clause (a) of this definition, or (c) any financial institution
established in an EEA Member Country which is a subsidiary of an institution
described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent;
EEA Member Country. Any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.
EEA Resolution Authority. Any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
Eligible Real Estate. Real Estate:


16



--------------------------------------------------------------------------------





(a)    which constitutes a Land Asset, a Development Property or a Stabilized
Property;
(b)    which is located within the 50 States of the United States, the District
of Columbia, Canada, Europe, Asia, Australia or New Zealand; and
(c)    with respect to Real Estate that is Leased or subject to a Ground Lease
or is owned or leased by a Controlled Joint Venture, as to which the Agent has
received and approved all Eligible Real Estate Qualification Documents, or will
receive and approve them prior to inclusion of such Real Estate as Eligible Real
Estate.
Notwithstanding the foregoing, any other Real Estate owned or leased by Borrower
or an Unencumbered Property Subsidiary may become Eligible Real Estate with the
prior written approval of the Majority Lenders.
Eligible Real Estate Qualification Documents. See Schedule 1.3 attached hereto.
Employee Benefit Plan. Any employee benefit plan within the meaning of §3(3) of
ERISA maintained or contributed to by REIT or any ERISA Affiliate, other than a
Multiemployer Plan.
Environmental Laws. Any foreign, federal, state, provincial or local statute,
regulation or ordinance or any judicial or administrative decree or decision,
whether now existing or hereinafter enacted, promulgated or issued, with respect
to any Hazardous Substances, mold, drinking water and groundwater (as relates to
pollution or contamination), wetlands, landfills, open dumps, storage tanks,
underground storage tanks, solid waste, waste water, storm water run-off, or
waste emissions. Without limiting the generality of the foregoing, the term
shall encompass each of the following statutes and their state and local
equivalents, and regulations promulgated thereunder, and amendments and
successors to such statutes and regulations, as may be enacted and promulgated
from time to time: (i) CERCLA (codified in scattered sections of 26 U.S.C.; 33
U.S.C.; 42 U.S.C. and 42 U.S.C. §9601 et seq.); (ii) the Resource Conservation
and Recovery Act of 1976 (42 U.S.C. §6901 et seq.); (iii) the Hazardous
Materials Transportation Act (49 U.S.C. §1801 et seq.); (iv) the Toxic
Substances Control Act (15 U.S.C. §2061 et seq.); (v) the Clean Water Act (33
U.S.C. §1251 et seq.); (vi) the Clean Air Act (42 U.S.C. §7401 et seq.); (vii)
the Safe Drinking Water Act (21 U.S.C. §349; 42 U.S.C. §201 and §300f et seq.);
(viii) the National Environmental Policy Act of 1969 (42 U.S.C. §4321); (ix) the
Superfund Amendment and Reauthorization Act of 1986 (codified in scattered
sections of 10 U.S.C., 29 U.S.C., 33 U.S.C. and 42 U.S.C.); and (x) Title III of
the Superfund Amendment and Reauthorization Act (40 U.S.C. §1101 et seq.).
Equity Interests. With respect to any Person, any share of capital stock of (or
other ownership or profit interests in) such Person, any warrant, option or
other right for the purchase or other acquisition from such Person of any share
of capital stock of (or other ownership or profit interests in) such Person, any
security convertible into or exchangeable for any share of capital stock of (or
other ownership or profit interests in) such Person or warrant, right or option
for the purchase or other acquisition from such Person of such shares (or such
other interests), and any


17



--------------------------------------------------------------------------------





other ownership or profit interest in such Person (including, without
limitation, partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such share, warrant, option, right or other
interest is authorized or otherwise existing on any date of determination.
Equity Offering. The issuance and sale after the Closing Date by REIT, Borrower
or any of its Subsidiaries of any equity securities of such Person.
Equity Percentage. With respect to any Unconsolidated Affiliate of a Person, the
aggregate ownership percentage of such Person or its Subsidiaries in such
Unconsolidated Affiliate.
ERISA. The Employee Retirement Income Security Act of 1974, as amended and in
effect from time to time and all regulations and formal guidelines issued
thereunder.
ERISA Affiliate. Any Person which is treated as a single employer with REIT or
its Subsidiaries under §414 of the Code or §4001 of ERISA. Any former ERISA
Affiliate of either the REIT or any of its Subsidiaries shall continue to be
considered an ERISA Affiliate of the REIT or any such Subsidiary within the
meaning of this definition with respect to the period during which the REIT or
such Subsidiary could have successor liability under ERISA or the Code for
liabilities of such Person that arose while such Person was an ERISA Affiliate.
ERISA Reportable Event. A reportable event with respect to a Guaranteed Pension
Plan within the meaning of §4043 of ERISA and the regulations promulgated
thereunder as to which the requirement of notice has not been waived or any
other event with respect to which REIT or an ERISA Affiliate could have
liability under §4062(e) or §4063 of ERISA.
EU Bail-In Legislation Schedule. The EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor person), as in effect from time
to time.
Excluded Subsidiary. Any Subsidiary of the Borrower which is prohibited from
guaranteeing the Indebtedness of any other Person pursuant to (i) applicable
law, (ii) any document, instrument or agreement evidencing Consolidated Secured
Indebtedness of such Subsidiary or (iii) a provision of such Subsidiary’s
organizational documents (A) included as a condition to the extension of such
Consolidated Secured Indebtedness or (B) solely with respect to a Person that
becomes a Subsidiary of the REIT after the Closing Date, which existed prior to
the date that such entity became a Subsidiary of the REIT and was not created in
anticipation of the acquisition of such Subsidiary and which provision has not
been made unnecessary or ineffective as a result of changed circumstances
(including the repayment of the indebtedness for which such provision was
originally included).
Excluded Taxes. Any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to


18



--------------------------------------------------------------------------------





or for the account of such Lender with respect to an applicable interest in a
Loan or its Commitment pursuant to an Applicable Law in effect on the date on
which (i) such Lender acquires such interest in the Loan or its Commitment
(other than pursuant to an assignment request by Borrower under §4.15 as a
result of costs sought to be reimbursed pursuant to §4.4) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
§4.4, amounts with respect to such Taxes were payable either to such Lender’s
assignor immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with §4.4(g) and (d) any U.S. federal withholding
Taxes imposed under FATCA.
Existing Credit Agreement. As defined in the preamble hereto.
Existing Guaranty. The Guaranty (as defined in the Existing Credit Agreement).
Existing Letters of Credit. The letters of credit issued by KeyBank and
described on Schedule 1.4 hereto.
Extended Revolving Credit Commitment. Any Class of Revolving Credit Commitments
the maturity of which shall have been extended pursuant to §27(c).
Extended Revolving Credit Loans. Any Revolving Credit Loans made pursuant to the
Extended Revolving Credit Commitments.
Extended Term Loans A. Any Class of Term Loans A the maturity of which shall
have been extended pursuant to §27(c).
Extended Term Loans B. Any Class of Term Loans B the maturity of which shall
have been extended pursuant to §27(c).
Extension. See §27(c)(i).
Extension Amendment. An amendment to this Agreement (which may, at the option of
the Agent and the Borrower, be in the form of an amendment and restatement of
this Agreement) among the Borrower, Guarantors, the applicable extending
Lenders, the Agent and, to the extent required by §27(c), the Issuing Lender
and/or the Swing Loan Lender, implementing an Extension in accordance with
§27(c).
Extension Offer. See §27(c)(i).
Extension Request. See §2.12(a).
Event of Default. See §12.1.
Facility Fee. See §2.3(b).
FATCA. Sections 1471 through 1474 of the Code, as of the date of this Agreement
(or any amended or successor version that is substantively comparable and not
materially more


19



--------------------------------------------------------------------------------





onerous to comply with), any current or future regulations or official
interpretations thereof, any intergovernmental agreements related thereto, and
any agreements entered into pursuant to Section 1471(b)(1) of the Code.
Federal Funds Effective Rate. For any day, the rate per annum (rounded upward to
the nearest one-hundredth of one percent (1/100 of 1%)) announced by the Federal
Reserve Bank of Cleveland on such day as being the weighted average of the rates
on overnight federal funds transactions arranged by federal funds brokers on the
previous trading day, as computed and announced by such Federal Reserve Bank in
substantially the same manner as such Federal Reserve Bank computes and
announces the weighted average it refers to as the “Federal Funds Effective
Rate.” Notwithstanding the foregoing, if the Federal Funds Effective Rate shall
be less than zero, such rate shall be deemed zero for the purposes of this
Agreement.
Fitch. Fitch Ratings Inc.
Foreign Lender. If Borrower is a U.S. Person, a Lender that is not a U.S.
Person, and if Borrower is not a U.S. Person, a Lender that is resident or
organized under the laws of a jurisdiction other than that in which Borrower is
resident for tax purposes.
Fronting Exposure. At any time there is a Defaulting Lender, (a) with respect to
the Issuing Lender, such Defaulting Lender’s Revolving Credit Commitment
Percentage of the outstanding Letter of Credit Liabilities other than Letter of
Credit Liabilities as to which such Defaulting Lender’s participation obligation
has been reallocated to other Revolving Credit Lenders or cash collateral or
other credit support acceptable to the Issuing Lender shall have been provided
in accordance with the terms hereof and (b) with respect to the Swing Loan
Lender, such Defaulting Lender’s Revolving Credit Commitment Percentage of Swing
Loans other than Swing Loans as to which such Defaulting Lender’s participation
obligation has been reallocated to other Revolving Credit Lenders, repaid by
Borrower or for which cash collateral or other credit support acceptable to the
Swing Loan Lender shall have been provided in accordance with the terms hereof.
Funds from Operations. With respect to REIT and its Subsidiaries for any period,
an amount equal to the Net Income (or Loss) of such Persons for such period,
computed in accordance with GAAP, excluding gains and losses from sales of
property during such period, plus (1) to the extent deducted in calculating Net
Income (or Loss), (w) depreciation and amortization for such period, (x) any
extraordinary, unusual or otherwise non-recurring charges, expenses or losses,
(y) any fees, expenses or charges (other than depreciation or amortization
expense) related to any contemplated offering of equity interests of the REIT or
Borrower (including, without limitation, any secondary offerings), investment,
acquisition, disposition, recapitalization or the incurrence of Indebtedness
permitted to be incurred by the Loan Documents (including any prepayment,
defeasance or refinancing thereof and any amendments and other modifications
thereof), whether or not successful, including all fees, expenses and charges
related to (i) the Transactions or (ii) any amendment or other modification of
the Loan Documents or the Senior Notes Indenture, and (z) any non-cash
impairment charges and non-cash charges and gains from derivatives contracts,
and minus (2) all Preferred Distributions paid during such period. To the extent
not inconsistent with the foregoing, Funds from Operations shall be reported in
accordance with National Association of


20



--------------------------------------------------------------------------------





Real Estate Investment Trusts policies. Funds from Operations shall be
calculated without giving effect to any deductions for non-controlling or
minority interests.
GAAP. Principles that are (a) consistent with the principles promulgated or
adopted by the Financial Accounting Standards Board and its predecessors, as in
effect from time to time and (b) consistently applied with past financial
statements of the Person adopting the same principles, except as required by
changes in GAAP.
General Partner. CyrusOne GP, a Maryland statutory trust.
Governmental Authority. Any national, state, provincial, local or other
government (whether domestic or foreign), any political subdivision thereof or
any other governmental, quasi-governmental, judicial, public or statutory
instrumentality, authority, body, agency, bureau, commission, board, department
or other entity (including, without limitation, the Federal Deposit Insurance
Corporation, the Comptroller of the Currency or the Federal Reserve Board, any
central bank or any comparable authority) or any arbitrator, in each case
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government and with
authority to bind the applicable party at law, and including any supra-national
bodies such as the European Union or the European Central Bank.
Gross Asset Value. On a Consolidated basis for the REIT and its Subsidiaries,
Gross Asset Value shall mean the sum of (without duplication with respect to any
Real Estate):
(i)    the Capitalized Value of any Real Estate which is a Stabilized Property
owned by the REIT or any of its Subsidiaries (including a Leased Property or
property leased under a Ground Lease) for the prior four (4) consecutive fiscal
quarters most recently ended (which period may include the period of ownership
of such asset while it was a Development Property); plus
(ii)    the book value determined in accordance with GAAP of all Stabilized
Properties acquired by the REIT or any of its Subsidiaries (including a Leased
Property or property leased under a Ground Lease) during the four (4)
consecutive fiscal quarters most recently ended; provided that the Borrower
shall have the right to make an irrevocable election to value such property at
its Capitalized Value after the REIT or any of its Subsidiaries has owned or
leased such property for at least one (1) calendar quarter; plus
(iii)    the book value determined in accordance with GAAP of all Development
Properties owned by the REIT or any of its Subsidiaries (including a Leased
Property or property leased under a Ground Lease); plus
(iv)    the aggregate amount of all Unrestricted Cash and Cash Equivalents of
the REIT and its Subsidiaries as of the date of determination determined in
accordance with GAAP; plus
(v)    the book value determined in accordance with GAAP of Land Assets of the
REIT and its Subsidiaries; plus


21



--------------------------------------------------------------------------------





(vi)    the book value determined in accordance with GAAP of all Mortgage Notes
held by the REIT and its Subsidiaries.
Without limiting or affecting any other provision hereof, Gross Asset Value
shall not include any income or value associated with Real Estate which is not
operated or intended to be operated principally as a Data Center Property. For
the avoidance of doubt, Ancillary Office shall not be included in the
determination of Gross Asset Value. Gross Asset Value will be adjusted to
include an amount equal to the REIT’s or any of its Subsidiaries’ pro rata share
(based upon such Person’s Equity Percentage in such Unconsolidated Affiliate) of
the Gross Asset Value attributable to any of the items listed above in this
definition owned by such Unconsolidated Affiliate. For purposes of this
definition, (i) if the value of the REIT’s or any of its Subsidiaries’ Equity
Percentage of assets held by Unconsolidated Affiliates or non-Wholly Owned
Subsidiaries exceeds twenty percent (20%) of the Gross Asset Value, then such
excess shall be excluded, and (ii) to the extent that Gross Asset Value
attributable to Land Assets, Development Properties, Mortgage Notes and other
notes receivable and International Investments would exceed forty percent (40%)
of Gross Asset Value, then such excess shall be excluded.
Ground Lease. An unsubordinated ground lease as to which (i) no default or event
of default (after the expiration of any applicable notice and cure period) has
occurred and is continuing and (ii) containing the following terms and
conditions: (a) a remaining term (exclusive of any unexercised extension
options) as of the date of determination of thirty (30) years or more (or such
shorter term as is approved by the Majority Lenders in their reasonable
discretion); (b) the right of the lessee to mortgage and encumber its interest
in the leased property without the consent of the lessor; (c) the obligation of
the lessor to give the holder of any mortgage lien on such leased property
written notice of any defaults on the part of the lessee and agreement of such
lessor that such lease will not be terminated until such holder has had a
reasonable opportunity to cure or complete foreclosure, and fails to do so; (d)
reasonable transferability of the lessee’s interest under such lease, including
the ability to sublease; (e) such other rights customarily required by
mortgagees making a loan secured by the interest of the holder of the leasehold
estate demised pursuant to a ground lease; and (f) if such ground lease relates
to an Unencumbered Property, such ground lease is approved by the Majority
Lenders in their reasonable discretion. The term “Ground Lease” includes all
amendments, modifications and supplements to any such unsubordinated ground
lease as of the date the property subject to such ground lease becomes an
Unencumbered Property, and any after such date approved by the Majority Lenders
in their reasonable discretion.
Guaranteed Pension Plan. Any employee pension benefit plan within the meaning of
§3(2) of ERISA maintained or contributed to by REIT or any ERISA Affiliate the
benefits of which are guaranteed on termination in full or in part by the PBGC
pursuant to Title IV of ERISA, other than a Multiemployer Plan.
Guarantor. Collectively, the REIT, General Partner, the Subsidiary Guarantors
and each Additional Subsidiary Guarantor, and individually any one of them.
Guaranty. The Second Amended and Restated Guaranty, dated of even date herewith,
made by Guarantors in favor of the Agent and the Lenders, as the same may be
modified, amended


22



--------------------------------------------------------------------------------





or ratified, such Guaranty to be in the form attached hereto as Exhibit N, or in
such other form as is in form and substance reasonably satisfactory to Agent and
Borrower.
Hazardous Substances. Each and every element, compound, chemical mixture,
contaminant, pollutant, toxic substances, oil, material, waste or other
substance which is defined, determined or identified as hazardous or toxic under
any Environmental Law. Without limiting the generality of the foregoing, the
term shall mean and include:
(i)    “hazardous substances” as defined in CERCLA, the Superfund Amendment and
Reauthorization Act of 1986, or Title III of the Superfund Amendment and
Reauthorization Act, each as amended, and regulations promulgated thereunder;
(ii)    “hazardous waste” and “regulated substances” as defined in the Resource
Conservation and Recovery Act of 1976, as amended, and regulations promulgated
thereunder; and
(iii)    “hazardous materials” as defined in the Hazardous Materials
Transportation Act, as amended, and regulations promulgated thereunder.
Increase Notice. See §2.11(a).
Indebtedness. With respect to a Person, at the time of computation thereof, all
of the following (without duplication): (a) all obligations of such Person in
respect of money borrowed (other than trade debt incurred in the ordinary course
of business which is not more than one hundred eighty (180) days past due);
(b) all obligations of such Person, whether or not for money borrowed
(i) represented by notes payable, or drafts accepted, in each case representing
extensions of credit, (ii) evidenced by bonds, debentures, notes or similar
instruments, or (iii) constituting purchase money indebtedness, conditional
sales contracts, title retention debt instruments or other similar instruments,
upon which interest charges are customarily paid or that are issued or assumed
as full or partial payment for property or services rendered; (c) Capitalized
Lease Obligations; (d) all reimbursement obligations of such Person under any
letters of credit or acceptances (whether or not the same have been presented
for payment); (e) all Off-Balance Sheet Obligations of such Person; (f) all
obligations of such Person in respect of any purchase obligation, repurchase
obligation, takeout commitment or forward equity commitment, in each case
evidenced by a binding agreement (excluding any such obligation to the extent
the obligation can be satisfied by the issuance of Equity Interests), (g) net
obligations under any Derivatives Contract not entered into as a hedge against
existing Indebtedness, in an amount equal to the Derivatives Termination Value
thereof (excluding any such obligation which is a forward equity commitment to
the extent the obligation can be satisfied by the issuance of Equity Interests);
(h) all Indebtedness of other Persons which such Person has guaranteed or is
otherwise recourse to such Person (except for guaranties of Non-Recourse
Exclusions, and other similar exceptions to recourse liability until a claim is
made with respect thereto, and then shall be included only to the extent of the
amount of such claim that is reasonably expected to be incurred), including
liability of a general partner in respect of liabilities of a partnership in
which it is a general partner which would constitute “Indebtedness” hereunder,
any obligation to supply funds to or in any manner to invest directly or
indirectly in another Person, to maintain working capital or equity capital of
another Person or otherwise to maintain net worth,


23



--------------------------------------------------------------------------------





solvency or other financial condition of a Person, to purchase indebtedness, or
to assure the owner of indebtedness against loss, including, without limitation,
through an agreement to purchase property, securities, goods, supplies or
services for the purpose of enabling the debtor to make payment of the
indebtedness held by such owner or otherwise; (i) all Indebtedness of another
Person secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property or assets
owned by such Person, even though such Person has not assumed or become liable
for the payment of such Indebtedness or other payment obligation; and (j) such
Person’s Equity Percentage of the Indebtedness of any Unconsolidated Affiliate
of such Person. “Indebtedness” shall be adjusted to remove any impact of
intangibles pursuant to FAS 141, as issued by the Financial Accounting Standards
Board in June of 2001. All Loans and Letter of Credit Liabilities shall
constitute Indebtedness of the Borrower. For the avoidance of doubt, lease
financing arrangements appearing on the balance sheet of the REIT and its
Subsidiaries that are not Capitalized Lease Obligations shall not be considered
Indebtedness.
Indemnified Parties. See §16.
Indemnified Taxes. (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of Borrower or
any Guarantor under any Loan Document and (b) to the extent not otherwise
described in the immediately preceding clause (a), Other Taxes.
Information. All information received from the REIT, Borrower, the General
Partner, or any of their respective Subsidiaries relating to the REIT, Borrower,
the General Partner, or any of their respective Subsidiaries, or their
businesses, other than any such information that is available to any Lender on a
non-confidential basis prior to disclosure by the REIT, the General Partner,
Borrower or any of their respective Subsidiaries, as applicable.
Information Materials. See §7.4.
Insolvency Laws. The Bankruptcy Code and all other applicable liquidation,
conservatorship, bankruptcy, moratorium, arrangement, rearrangement,
receivership, insolvency, reorganization, readjustment of debt, dissolution,
suspension of payments, or similar debtor relief laws affecting the rights of
creditors generally of any applicable jurisdiction, whether now or hereafter in
effect.
Interest Expense. For any period of determination with respect to REIT and its
Subsidiaries, without duplication, total interest expense for such period
determined in accordance with GAAP on a Consolidated basis plus REIT’s and its
Subsidiaries Equity Percentage of Interest Expense of their Unconsolidated
Affiliates for the most recent period. Interest Expense shall exclude
capitalized interest related to Indebtedness incurred to finance Development
Properties and non-cash interest expenses (including amortization of deferred
financing costs and of debt issuance fees and the early write-off of financing
costs).
Interest Payment Date. As to each Base Rate Loan, the first (1st) day of each
calendar month during the term of such Base Rate Loan. As to each LIBOR Rate
Loan and Bid Loan, the last day of each Interest Period relating thereto;
provided that in the event that the Interest Period


24



--------------------------------------------------------------------------------





for a LIBOR Rate Loan shall be for a period in excess of three months, then
interest shall also be payable on the three months anniversary of the
commencement of such Interest Period.
Interest Period. With respect to each (a) LIBOR Rate Loan (i) initially, the
period commencing on the Drawdown Date of such LIBOR Rate Loan and ending seven
days or one, two, three or six months (or such other interest periods as are
agreed by all relevant Lenders and Borrower) thereafter, and (ii) thereafter,
each period commencing on the day following the last day of the immediately
preceding Interest Period applicable to such Loan and ending on the last day of
one of the periods set forth above, as selected by Borrower in a Loan Request or
Conversion/Continuation Request, and (b) Bid Loan, the period commencing on the
date of such Bid Loan and ending on the date specified in the Bid Loan Quote
Request in which the Bid Loan Quote to make such Bid Loan was extended; provided
that all of the foregoing provisions relating to Interest Periods are subject to
the following:
(i)    if any Interest Period with respect to a LIBOR Rate Loan would otherwise
end on a day that is not a LIBOR Business Day, such Interest Period shall end on
the next succeeding LIBOR Business Day, unless such next succeeding LIBOR
Business Day occurs in the next calendar month, in which case such Interest
Period shall end on the next preceding LIBOR Business Day, as determined
conclusively by the Agent in accordance with the then current bank practice in
London;
(ii)    if Borrower shall fail to give notice as provided in §4.1, Borrower
shall be deemed to have requested a continuation of the affected LIBOR Rate Loan
as a LIBOR Rate Loan with an Interest Period of one month on the last day of the
then current Interest Period with respect thereto as provided in and subject to
the terms of §4.1(c);
(iii)    any Interest Period pertaining to a LIBOR Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the applicable calendar month;
(iv)    no Interest Period relating to any LIBOR Rate Loan shall extend beyond
the Revolving Credit Maturity Date, the Term Loan A Maturity Date or the Term
Loan B Maturity Date, as applicable; and
(v)    no Interest Period with respect to a Bid Loan shall have a duration of
more than 180 days.
International Investments. Investments in fee or leasehold interests in Data
Center Properties located in Canada, Europe, Asia, Australia or New Zealand.
Such Data Center Properties must be located in sizeable cities (in countries
with well-developed real estate debt and equity capital markets, as reasonably
determined by Agent in good faith and without undue delay).
Investment Grade Rating. A Credit Rating from at least one (1) of the Rating
Agencies of BBB- or better by S&P or Baa3 or better by Moody’s (in each case
without regard to watch status).


25



--------------------------------------------------------------------------------





Investments. With respect to any Person, all shares of capital stock, evidences
of Indebtedness and other securities issued by any other Person and owned by
such Person, all loans, advances, or extensions of credit to, or contributions
to the capital of, any other Person, all purchases of the securities or business
or integral part of the business of any other Person and commitments and options
to make such purchases, all interests in real property, and all other
investments; provided, however, that the term “Investment” shall not include
(i) equipment, inventory and other tangible personal property acquired in the
ordinary course of business, (ii) trade and customer accounts receivable for
services rendered in the ordinary course of business and payable in accordance
with customary trade terms, (iii) prepaid expenses, (iv) advances in the
ordinary course of business to employees for travel expenses, relocation
expenses and similar expenditures, (v) obligations under Derivatives Contracts
to the extent permitted under §8.12, or (vi) investments consisting of cash
collateral to secure (x) letters of credit, (y) Derivative Contracts permitted
under §8.12 or (z) payment of, workers’ compensation, unemployment insurance,
old age pensions or other social security obligations. In determining the
aggregate amount of Investments outstanding at any particular time: (a) there
shall be included as an Investment all interest accrued with respect to
Indebtedness constituting an Investment unless and until such interest is paid;
(b) there shall be deducted in respect of each Investment any amount received as
a return of capital; (c) there shall not be deducted in respect of any
Investment any amounts received as earnings on such Investment, whether as
dividends, interest or otherwise, except that accrued interest included as
provided in the foregoing clause (a) may be deducted when paid; and (d) there
shall not be deducted in respect of any Investment any decrease in the value
thereof. For the avoidance of doubt, it is understood and agreed that guarantees
do not constitute Investments.
Issuing Lender. KeyBank, in its capacity as the Lender issuing the Letters of
Credit and any successor thereto; provided, however, that in the event that (a)
the Borrower is required by the proposed beneficiary of a Letter of Credit to
have such Letter of Credit issued pursuant to the terms and conditions of this
Agreement by an issuer with a higher rating than KeyBank has at any applicable
time of reference (as determined by Moody’s, Fitch and/or S&P as required by
such proposed beneficiary) and (b) notwithstanding good faith efforts from the
Borrower, a proposed beneficiary of a Letter of Credit will not accept said
Letter of Credit from KeyBank, then Borrower shall have the right to elect, with
prior written notice to Agent, any Revolving Credit Lender having a higher
rating than KeyBank (as determined by Moody’s, S&P and/or Fitch as required by
such proposed beneficiary) as the Issuing Lender for that particular Letter of
Credit, and if such Revolving Credit Lender agrees to issue such Letter of
Credit, such Revolving Credit Lender shall be an Issuing Lender; provided
further, that no other Revolving Credit Lender other than KeyBank shall be
required to be an Issuing Lender and no more than two (2) other Revolving Credit
Lenders in addition to KeyBank may be an Issuing Lender at any time. When
referred to in this Agreement, Issuing Lender shall refer to the Revolving
Credit Lender acting as Issuing Lender with respect to any particular Letter of
Credit issued pursuant to the terms and conditions of this Agreement. Any
consent, approval or waiver to be given or granted by an Issuing Lender must be
provided with respect to each Issuing Lender which has issued an applicable
Letter of Credit at the time such consent, approval or waiver is to be given or
granted. KeyBank shall be the Issuing Lender with respect to the Existing
Letters of Credit.


26



--------------------------------------------------------------------------------





Joinder Agreement. The Joinder Agreement with respect to the Guaranty to be
executed and delivered pursuant to §5.2 by any Additional Subsidiary Guarantor,
such Joinder Agreement to be substantially in the form of Exhibit E hereto.
Joint Bookrunners. As defined in the preamble hereto.
Joint Venture. A Person other than a Subsidiary in which the REIT and its
Subsidiaries hold Equity Interests representing more than 20.0% of the value of
all outstanding Equity Interests of such Person.
KeyBank. As defined in the preamble hereto.
Land Assets. Land to be developed as a Data Center Property with respect to
which no development (other than improvements that are not material and are
temporary in nature) has occurred.
Lease. Any lease (other than a Ground Lease) with a remaining term (including
tenant extension rights) of at least fifteen (15) years pursuant to which the
Borrower, a Subsidiary or an Unconsolidated Affiliate leases an Unencumbered
Property or another Data Center Property, and if such lease relates to an
Unencumbered Property it is approved by the Majority Lenders in their reasonable
discretion; provided that the requirement that the remaining lease term
(including tenant extension rights) extend for at least fifteen (15) years shall
not apply to the lease of the Data Center Property located at 2501 S. State Hwy
121 Business Suite 500 (Bldg #5), Lewisville, Texas. The term “Lease” includes
all amendments, modification and supplements to any such lease as of the date
the property subject to such lease becomes an Unencumbered Property, and any
after such date approved by the Majority Lenders in their reasonable discretion.
Lease Default. See §6.34(c).
Leased Property. A completed and operational Data Center Property that is leased
by Borrower or a Subsidiary pursuant to a Lease. For the avoidance of doubt, the
approximately 17,000 square foot Data Center Property located at 209 West
Seventh Street, Cincinnati, Ohio leased by CyrusOne LLC pursuant to the lease
agreement dated October 25, 2012 with Cincinnati Bell Telephone Company, LLC
shall be considered a Data Center Property owned in fee provided that the
balance of the approximately 360,000 square foot Data Center Property located in
the building adjacent thereto is owned in fee simple by CyrusOne LLC.
Lenders. KeyBank, the other lending institutions which are party hereto, and any
other Person which becomes an assignee of all or a portion of the interests,
rights and obligations of a Lender pursuant to §18 (but not including any
participant as described in §18.4). For the avoidance of doubt, the Revolving
Credit Lenders, the Term Loan A Lenders, the Term Loan B Lenders, the Issuing
Lender, the Swing Loan Lender, and the Bid Loan Lender are all Lenders.
Lessor. The applicable owner of the fee interest in an Unencumbered Property
that is subject to a Ground Lease, and the applicable landlord or sub-landlord
with respect to a Leased Property that is an Unencumbered Property.


27



--------------------------------------------------------------------------------





Letter of Credit. Any standby letter of credit issued at the request of Borrower
and for the account of Borrower in accordance with §2.10.
Letter of Credit Liabilities. At any time and in respect of any Letter of
Credit, the sum of (a) the maximum undrawn face amount of such Letter of Credit
plus (b) the aggregate unpaid principal amount of all drawings made under such
Letter of Credit which have not been repaid (including repayment by a Revolving
Credit Loan). For purposes of this Agreement, a Revolving Credit Lender (other
than the Revolving Credit Lender acting as the Issuing Lender) shall be deemed
to hold a Letter of Credit Liability in an amount equal to its participation
interest in the related Letter of Credit under §2.10, and the Revolving Credit
Lender acting as the Issuing Lender shall be deemed to hold a Letter of Credit
Liability in an amount equal to its retained interest in the related Letter of
Credit after giving effect to the acquisition by the Revolving Credit Lenders
other than the Revolving Credit Lender acting as the Issuing Lender of their
participation interests under such Section.
Letter of Credit Request. See §2.10(a).
LIBOR. For any LIBOR Rate Loan for any Interest Period, the average rate as
shown in Reuters Screen LIBOR01 Page (or any successor service, or if such
Person no longer reports such rate as determined by Agent, by another
commercially available source providing such quotations approved by Agent) at
which deposits in U.S. dollars are offered by first class banks in the London
Interbank Market at approximately 11:00 a.m. (London time) on the day that is
two (2) LIBOR Business Days prior to the first day of such Interest Period with
a maturity approximately equal to such Interest Period and in an amount
approximately equal to the amount to which such Interest Period relates,
adjusted for reserves and taxes if required by any change in law, rule or
regulation after the date hereof, subject to the other terms of this Agreement.
If such service or such other Person approved by Agent described above no longer
reports such rate or Agent determines in good faith that the rate so reported no
longer accurately reflects the rate available to Agent in the London Interbank
Market, Loans shall accrue interest at the Base Rate plus the Applicable Margin
for such Loan. For any period during which a Reserve Percentage shall apply,
LIBOR with respect to LIBOR Rate Loans shall be equal to the amount determined
above divided by an amount equal to 1 minus the Reserve Percentage.
Notwithstanding the foregoing, if the rate shown on Reuters Screen LIBOR01 Page
(or any successor service designated pursuant to this definition) shall be less
than zero, such rate shall be deemed zero for the purposes of this Agreement.
LIBOR Business Day. Any day on which commercial banks are open for international
business (including dealings in Dollar deposits) in London, England.
LIBOR Lending Office. Initially, the office of each Lender designated as such on
Schedule 1.1 hereto; thereafter, such other office of such Lender, if any, that
shall be making or maintaining LIBOR Rate Loans.
LIBOR Margin Bid. See §2.1(c)(ii)(A).
LIBOR Rate Loans. Collectively, the Revolving Credit LIBOR Rate Loans and the
Term LIBOR Rate Loans.


28



--------------------------------------------------------------------------------





Lien. See §8.2.
Loan Documents. This Agreement, the Notes, the Guaranty, the Joinder Agreements,
the Letter of Credit Request and all other documents, instruments or agreements
now or hereafter executed or delivered by or on behalf of Borrower or the
Guarantors in connection with the Loans.
Loan Request. A Revolving Credit Loan Request.
Loan and Loans. An individual loan or the aggregate loans (including a Revolving
Credit Loan (or Loans), a Term Loan (or Loans) A, a Term Loan (or Loans) B, a
Swing Loan (or Loans) or a Bid Loan (or Loans)) as the case may be, to be made
by the Lenders hereunder. All Loans shall be made in Dollars. Amounts drawn
under a Letter of Credit shall also be considered Revolving Credit Loans as
provided in §2.10(f).
Majority Lenders. As of any date, Lenders whose aggregate Commitment Percentage
is greater than fifty percent (50%) of the Total Commitment; provided that in
determining said percentage at any given time, all then existing Defaulting
Lenders will be disregarded and excluded and the Commitment Percentages, Loans,
and Letter of Credit Liabilities of the Lenders shall be redetermined for
purposes of this definition to exclude the Commitments of such Defaulting
Lenders.
Majority Revolving Credit Lenders. As of any date, Revolving Credit Lenders
whose aggregate Revolving Credit Commitment Percentage is greater than fifty
percent (50%) of the Total Revolving Credit Commitment; provided that in
determining said percentage at any given time, all then existing Defaulting
Lenders will be disregarded and excluded and the Revolving Credit Commitment
Percentages of the Revolving Credit Lenders shall be redetermined for purposes
of this definition to exclude the Revolving Credit Commitments of such
Defaulting Lenders. For purposes of this definition, the Outstanding amount of
all Bid Loans shall be disregarded in determining the aggregate amount of
Outstanding Revolving Credit Loans.
Majority Term Loan A Lenders. As of any date, Term Loan A Lenders whose
aggregate Term Loan A Commitment Percentage is greater than fifty percent (50%)
of the Total Term Loan A Commitment; provided that in determining said
percentage at any given time, all then existing Defaulting Lenders will be
disregarded and excluded and the Term Loan A Commitment Percentages of the Term
Loan A Lenders shall be redetermined for purposes of this definition to exclude
the Term Loan A Commitments of such Defaulting Lenders.
Majority Term Loan B Lenders. As of any date, Term Loan B Lenders whose
aggregate Term Loan B Commitment Percentage is greater than fifty percent (50%)
of the Total Term Loan B Commitment; provided that in determining said
percentage at any given time, all then existing Defaulting Lenders will be
disregarded and excluded and the Term Loan B Commitment Percentages of the Term
Loan B Lenders shall be redetermined for purposes of this definition to exclude
the Term Loan B Commitments of such Defaulting Lenders.
Material Acquisition. Any acquisition in a single transaction or series of
related transactions, by Borrower or any of its Subsidiaries of one or more Real
Estate assets for a gross purchase price equal to or in excess of fifteen
percent (15%) of Gross Asset Value as of the last day


29



--------------------------------------------------------------------------------





of the most recently ended fiscal quarter of the Borrower for which financial
statements are publicly available (determined without giving effect to such
acquisition).
Material Adverse Effect. A material adverse effect on (a) the business,
properties, assets, financial condition or results of operations of REIT,
Borrower and its Subsidiaries considered as a whole; (b) the ability of
Borrower, REIT and the Unencumbered Property Subsidiaries that directly or
indirectly own assets included in the calculation of the Unencumbered Asset
Value, taken as a whole, to perform any of their material obligations under the
Loan Documents; or (c) the validity or enforceability of any of the Loan
Documents or the material rights or remedies of Agent or the Lenders thereunder.
Material Subsidiary. Any Subsidiary of REIT (a) which is a direct or indirect
owner of an asset included in determining the Unencumbered Asset Value
(including any Controlled Joint Venture), (b) which is a guarantor of or is
otherwise liable with respect to any other Unsecured Indebtedness of the REIT,
the Borrower or any of their respective Subsidiaries, or (c) that owns assets
that account for greater than five percent (5%) of the Gross Asset Value and is
not an Excluded Subsidiary. Notwithstanding the foregoing, Subsidiaries that are
not Domestic Subsidiaries and joint ventures that are not Controlled Joint
Ventures which own or lease Unencumbered Controlled Joint Venture Properties
will not be required to act as Guarantors.
Moody’s. Moody’s Investor Service, Inc.
Mortgage Note. A loan to a Person other than Borrower, any Guarantor or any of
their respective Subsidiaries or Unconsolidated Affiliates originated or
purchased by Borrower or any Subsidiary of Borrower, secured by a first priority
mortgage lien on a completed and operational Data Center Property located in the
United States.
Multiemployer Plan. Any multiemployer plan within the meaning of §3(37) of ERISA
maintained or contributed to by REIT or any ERISA Affiliate.
Negative Pledge. See §7.22.
Net Income (or Loss). For any Person for any given period, the net income or
loss of such Person and its Subsidiaries for such period, determined on a
Consolidated basis in accordance with GAAP but without giving effect to
deductions for non-controlling or minority interests; provided that in
calculating Net Income (or Loss) of REIT and its Subsidiaries there shall be
excluded (a) the income of any Person that is not a Subsidiary except to the
extent of the amount of cash dividends or similar cash distributions actually
paid by such Person to REIT or, subject to clauses (b) and (c) below, any other
Subsidiary during such period (and, for the avoidance of doubt, the amount of
such cash dividends and other distributions will be included in calculating Net
Income (or Loss)), (b) the income of, and any amounts referred to in clause (a)
above paid to, any Subsidiary to the extent that, on the date of determination,
the declaration or payment of cash dividends or similar cash distributions by
such Subsidiary is not permitted without any prior approval of any Governmental
Authority that has not been obtained or is not permitted by the operation of the
terms of the organizational documents of such Subsidiary, any agreement or other
instrument binding upon REIT or any Subsidiary or any law applicable to REIT or
any Subsidiary, unless such


30



--------------------------------------------------------------------------------





restrictions with respect to the payment of cash dividends and other similar
cash distributions has been legally and effectively waived, and (c) any amounts
referred to in clause (a) above paid to any Subsidiary that is not wholly owned
by REIT to the extent such income or loss or such amounts are attributable to
the noncontrolling interest in such Subsidiary.
Net Offering Proceeds. The gross cash proceeds received by REIT or any of its
Subsidiaries as a result of an Equity Offering less the customary and reasonable
costs, expenses and discounts paid by REIT or such Subsidiary in connection
therewith.
Net Operating Income. For any Real Estate and for any period, an amount equal
(but not less than zero) to the sum of (a) the rents, common area
reimbursements, actual cost recoveries and other revenue for such Real Estate
determined in accordance with GAAP for such period received in the ordinary
course of business from tenants in occupancy minus (b) all expenses paid or
accrued and related to the ownership, operation or maintenance of such Real
Estate for such period determined in accordance with GAAP, including taxes,
assessments and other governmental charges, insurance, utilities, payroll costs,
maintenance, repair and landscaping expenses (but without duplication of any
amounts deducted pursuant to clause (c)) and minus (c) the greater of (i) the
actual property management fee (including expenses for company personnel and
security at the Real Estate) paid during such period with respect to such Real
Estate and (ii) an imputed management fee in the amount of three percent (3.0%)
of the gross revenues (less metered power reimbursements) for such Real Estate
for such period. Net Operating Income shall exclude (i) all losses and expenses
to the extent covered by third-party insurance that has actually been reimbursed
or otherwise paid in the applicable period or that the REIT reasonably
determines will be reimbursed or paid by the applicable insurance carrier and so
long as the applicable insurance carrier has been notified in writing of such
loss or expense and not denied coverage therefor and (ii) expenses relating to
the relocation of customers as a result of any casualty or condemnation event or
temporary shutdown, in whole or in part, of any Real Estate. Net Operating
Income of any Person shall include such Person’s pro rata share of Net Operating
Income of its Unconsolidated Affiliates. Net Operating Income shall be adjusted
to remove any impact from straight-line rent leveling adjustments (in excess of
ten percent (10%) of aggregate gross revenue as reported on the REIT’s GAAP
operating statement) required under GAAP. With respect to any Unencumbered
Controlled Joint Venture Property, only the Controlled Joint Venture Allocable
Net Operating Income shall be included in Net Operating Income.
Non-Defaulting Lender. At any time, any Lender that is not a Defaulting Lender
at such time.
Non-Recourse Exclusions. With respect to any Non-Recourse Indebtedness of any
Person, any usual and customary exclusions from the non-recourse limitations
governing such Indebtedness, including, without limitation, exclusions for
claims that (i) are based on fraud, intentional misrepresentation,
misapplication of funds, gross negligence or willful misconduct, (ii) result
from intentional mismanagement of or waste at the Real Estate securing such
Non‑Recourse Indebtedness, (iii) arise from environmental claims or indemnities
or from the presence of Hazardous Substances on the Real Estate securing such
Non-Recourse Indebtedness, (iv) arise from violations of special purpose
covenants, (v) are the result of the failure to pay taxes and assessments
(whether


31



--------------------------------------------------------------------------------





contained in a loan agreement, promissory note, indemnity agreement or other
document), (vi) are the result of unpaid amounts that could result in the
creation of a Lien on the Real Estate securing the Non-Recourse Indebtedness,
(vii) arise from the filing of a petition under the Bankruptcy Code or seeking
relief under other laws relating to insolvency or protection from creditors,
(viii) arise from asserting defenses to the Non-Recourse Indebtedness that are
without merit or unwarranted, (ix) arise from the forfeiture under any law of
the Real Estate securing the Non-Recourse Indebtedness, (x) arise from the
incurrence of impermissible liens or the failure to obtain any required consent
of the lender of the Non-Recourse Indebtedness to any other debt or voluntary
lien encumbering the Real Estate securing the Non-Recourse Indebtedness, or (xi)
arise from impermissible transfers or dispositions.
Non-Recourse Indebtedness. With respect to a Person, Indebtedness in respect of
which recourse for payment is contractually limited to specific assets of such
Person encumbered by a Lien securing such Indebtedness; provided such
contractual limitation to specific assets may include Non-Recourse Exclusions;
and provided further that any claims with respect to such contractual
limitations shall not be Non-Recourse Indebtedness. Non-Recourse Indebtedness
shall also include Indebtedness of a Subsidiary of Borrower that is not a
Subsidiary Guarantor or an Unencumbered Property Subsidiary (or an owner of an
interest in any Subsidiary Guarantor or Unencumbered Property Subsidiary) or of
an Unconsolidated Affiliate which is a special purpose entity that is recourse
solely to such Subsidiary or Unconsolidated Affiliate, which is not
cross-defaulted to other Indebtedness of the Borrower, any Guarantor or any
Unencumbered Property Subsidiary and which does not constitute Indebtedness of
any other Person (other than such Subsidiary or Unconsolidated Affiliate which
is the borrower thereunder).
Notes. Collectively, the Revolving Credit Notes, the Term Loan A Notes, the Term
Loan B Notes, the Swing Loan Note, and the Bid Loan Notes.
Notice. See §19.
Obligations. All indebtedness, obligations and liabilities of Borrower or any
Guarantor to any of the Lenders or the Agent, individually or collectively,
under this Agreement or any of the other Loan Documents or in respect of any of
the Loans, the Notes or the Letters of Credit, or other instruments at any time
evidencing any of the foregoing, including without limitation unpaid interest
(including interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), whether existing on the date of this Agreement or
arising or incurred hereafter, direct or indirect, joint or several, absolute or
contingent, matured or unmatured, liquidated or unliquidated, secured or
unsecured, arising by contract, operation of law or otherwise.
OFAC. Office of Foreign Asset Control of the Department of the Treasury of the
United States of America.
Off-Balance Sheet Obligations. Liabilities and obligations of Borrower, any of
its Subsidiaries or any other Person in respect of “off-balance sheet
arrangements” (as defined in Item 303(a)(4)(ii) of Regulation S-K promulgated
under the Securities Act) which the REIT would be required to disclose in the
“Management’s Discussion and Analysis of Financial Condition and


32



--------------------------------------------------------------------------------





Results of Operations” section of REIT’s report on Form 10-Q or Form 10-K (or
their equivalents) which the REIT is required to file with the SEC or would be
required to file if it were subject to the jurisdiction of the SEC (or any
Governmental Authority substituted therefore).
Original Closing Date. October 9, 2014.
Original Notes. The Notes (as defined in the Existing Credit Agreement).
Other Connection Taxes. With respect to any Recipient, Taxes imposed as a result
of a present or former connection between such Recipient and the jurisdiction
imposing such Tax (other than connections arising solely from such Recipient
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).
Other Taxes. All present or future stamp, court or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
§4.15 as a result of costs sought to be reimbursed pursuant to §4.4).
Outstanding. With respect to the Loans, the aggregate unpaid principal thereof
as of any date of determination. With respect to Letters of Credit, the
aggregate undrawn face amount of issued Letters of Credit.
Participant Register. See §18.4.
Partnership Agreement. That certain Amended and Restated Agreement of Limited
Partnership of CyrusOne LP, dated as of May 2, 2016.
Patriot Act. The Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, as the same may
be amended from time to time, and corresponding provisions of future laws.
PBGC. The Pension Benefit Guaranty Corporation created by §4002 of ERISA and any
successor entity or entities having similar responsibilities.
Permitted Liens. Liens permitted by §8.2.
Person. Any individual, corporation, limited liability company, partnership,
trust, unincorporated association, business, or other legal entity, and any
government or any governmental agency or political subdivision thereof.
Plan Assets. Assets of any employee benefit plan within the meaning of §3(3) of
ERISA that is subject to Part 4, Subtitle B, Title I of ERISA.


33



--------------------------------------------------------------------------------





Preferred Distributions. For any period and without duplication, all
Distributions paid during such period on Preferred Securities issued by the REIT
or a Subsidiary of REIT. Preferred Distributions shall not include dividends or
distributions paid or payable (a) solely in Equity Interests payable to holders
of such class of Equity Interests; (b) to REIT or a Subsidiary of REIT; or
(c) constituting or resulting in the redemption of Preferred Securities, other
than scheduled redemptions not constituting balloon, bullet or similar
redemptions in full.
Preferred Securities. With respect to any Person, Equity Interests in such
Person, which are entitled to preference or priority over any other Equity
Interest in such Person in respect of the payment of dividends or distribution
of assets upon liquidation, or both.
Pricing Level. Such term shall have the meaning established within the
definition of Applicable Margin.
Rating Agencies. S&P, Moody’s and any substitute rating agency appointed by
Borrower and the Agent pursuant to the definition of “Credit Rating”,
collectively, and Rating Agency means either S&P, Moody’s or such substitute
rating agency.
Real Estate. All real property or facilities (and all fixtures, improvements,
appurtenances and related assets thereon or therein) at any time owned or leased
(as lessee or sublessee) by the REIT, Borrower or any of their respective
Subsidiaries, including, without limitation, the Unencumbered Properties and any
Data Center Property.
Recipient. The Agent and any Lender.
Record. The grid attached to any Note, or the continuation of such grid, or any
other similar record, including computer records, maintained by the Agent with
respect to any Loan referred to in such Note.
Recourse Indebtedness. As of any date of determination, any Indebtedness
(whether secured or unsecured) which is recourse to REIT or any of its
Subsidiaries. Recourse Indebtedness shall not include Non-Recourse Indebtedness.
Register. See §18.2.
REIT. CyrusOne Inc., a Maryland corporation.
REIT Status. With respect to a Person, its status and qualification to be taxed
as a real estate investment trust as defined in §856(a) of the Code.
Related Parties. See §18.1.
Related Revolving Fund. Any fund that invests in loans that is administered or
managed by (a) a Revolving Credit Lender, (b) an Affiliate of such Revolving
Credit Lender or (c) an advisor under common control with such Revolving Credit
Lender or Affiliate, as applicable.


34



--------------------------------------------------------------------------------





Related Term Fund. Any fund that invests in loans that is administered or
managed by (a) a Term Loan Lender, (b) an Affiliate of such Term Loan Lender or
(c) an advisor under common control with such Term Loan Lender or Affiliate, as
applicable.
Release. See §6.20(c)(iii).
Rent Roll. A report prepared by Borrower showing for each Unencumbered Property
owned or leased by Borrower or a Guarantor, its occupancy, lease expiration
dates, lease rent and other information in substantially the form presented to
Agent prior to the date hereof or in such other form as may be reasonably
acceptable to the Agent.
Reserve Percentage. For any Interest Period, that percentage which is specified
three (3) Business Days before the first day of such Interest Period by the
Board of Governors of the Federal Reserve System (or any successor) or any other
governmental or quasi-governmental authority with jurisdiction over Agent or any
Lender for determining the maximum reserve requirement (including, but not
limited to, any marginal reserve requirement) for Agent or any Lender with
respect to liabilities constituting or including (among other liabilities)
liabilities currently referred to as “Eurocurrency Liabilities” in Regulation D
of the Board of Governors of the Federal Reserve System in an amount equal to
that portion of the Loan affected by such Interest Period and with a maturity
equal to such Interest Period.
Revolving Credit Base Rate Loans. Revolving Credit Loans bearing interest
calculated by reference to the Base Rate.
Revolving Credit Commitment. With respect to each Revolving Credit Lender, the
amount set forth on Schedule 1.1 hereto as the amount of such Revolving Credit
Lender’s Revolving Credit Commitment to make or maintain Revolving Credit Loans
(other than Swing Loans and Bid Loans) to Borrower, to participate in Letters of
Credit for the account of Borrower and to participate in Swing Loans to
Borrower, as the same may be changed from time to time in accordance with the
terms of this Agreement.
Revolving Credit Commitment Percentage. With respect to each Revolving Credit
Lender, the percentage set forth on Schedule 1.1 hereto as such Revolving Credit
Lender’s percentage of the Total Revolving Credit Commitment, as the same may be
changed from time to time in accordance with the terms of this Agreement;
provided that if the Revolving Credit Commitments of all of the Revolving Credit
Lenders have been terminated as provided in this Agreement, then the Revolving
Credit Commitment Percentage of each Revolving Credit Lender shall be determined
based on the Revolving Credit Commitment Percentage of such Revolving Credit
Lender immediately prior to such termination and after giving effect to any
subsequent assignments made pursuant to the terms hereof.
Revolving Credit Exposure. As to any Revolving Credit Lender at any time, the
aggregate principal amount at such time of its Outstanding Revolving Credit
Loans and such Revolving Credit Lender’s participation in Letter of Credit
Liabilities and Swing Loans at such time.


35



--------------------------------------------------------------------------------





Revolving Credit Lenders. Collectively, the Lenders which have a Revolving
Credit Commitment, or if the Revolving Credit Commitments have terminated or
expired, any Lender that has a Revolving Loan, a Bid Loan or participation in a
Letter of Credit or Swing Loan. The initial Revolving Credit Lenders are
identified on Schedule 1.1 hereto.
Revolving Credit LIBOR Rate Loans. Revolving Credit Loans bearing interest
calculated by reference to LIBOR.
Revolving Credit Loan or Loans. An individual Revolving Credit Loan or the
aggregate Revolving Credit Loans, as the case may be, in the maximum principal
amount of $1,000,000,000.00 (subject to increase as provided in §2.11) to be
made by the Revolving Credit Lenders hereunder as more particularly described in
§2. Without limiting the foregoing, Revolving Credit Loans shall also include
Revolving Credit Loans made pursuant to §2.10(f).
Revolving Credit Loan Request. See §2.7(a).
Revolving Credit Maturity Date. November 23, 2020 as such date may be extended
as provided in §2.12, or such earlier date on which the Revolving Credit Loan or
Loans shall become due and payable pursuant to the terms hereof.
Revolving Credit Notes. A promissory note or notes made by the Borrower in favor
of a Revolving Credit Lender in the principal face amount equal to such
Revolving Credit Lender’s Revolving Credit Commitment, or if less, the
outstanding amount of all Revolving Credit Loans made by such Revolving Credit
Lender, in substantially the form of Exhibit A hereto.
Sanctions Laws and Regulations. Any applicable sanctions, prohibitions or
requirements imposed by any applicable executive order or by any applicable
sanctions program administered by OFAC or any successor to OFAC carrying out
functions similar to the foregoing, the United States Department of State, the
Office of the United States Treasury, the United Nations Security Council, the
European Union or Her Majesty’s Treasury.
SEC. The federal Securities and Exchange Commission.
Secured Recourse Indebtedness. As of any date of determination, any Consolidated
Secured Indebtedness which is recourse to REIT or any of its Subsidiaries.
Secured Recourse Indebtedness shall not include any Unsecured Indebtedness or
Non‑Recourse Indebtedness.
Securities Act. The Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.
Senior Notes. Borrower’s 6.375% Senior Notes Due 2022 in the aggregate principal
amount of up to $625,000,000, issued by Borrower thereunder from time to time,
and the Indebtedness represented thereby, including Senior Notes into which such
notes may be exchanged in accordance with the provisions of the Senior Notes
Documents.
Senior Notes Documents. The Senior Notes Indenture and all other instruments,
agreements and other documents evidencing or governing the Senior Notes or
providing for any


36



--------------------------------------------------------------------------------





guarantee or other right in respect thereof, in each case as the same may be
amended, restated, supplemented, substituted, replaced, refinanced or otherwise
modified from time to time.
Senior Notes Indenture. That certain Indenture dated as of November 20, 2012
among Borrower and CyrusOne Finance Corp., as Issuers, the guarantors a party
thereto, Wells Fargo Bank, N.A., as Trustee relating to the issuance by Borrower
of the Senior Notes, as supplemented by that certain First Supplemental
Indenture dated as of July 1, 2015, and as further supplemented by that certain
Second Supplemental Indenture dated as of July 2, 2015.
S&P. S&P Global Inc.
Stabilized Property. Any Data Center Property that has been finally completed
and is not a Development Property or is deemed a Stabilized Property in
accordance with the definition of “Development Property”. Once a project becomes
a Stabilized Property under this Agreement, it shall remain a Stabilized
Property.
State. (a) Any state of the United States of America and (b) the District of
Columbia.
Subsidiary. For any Person, any corporation, partnership, limited liability
company or other entity of which at least a majority of the securities or other
ownership interests having by the terms thereof ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
of such corporation, partnership, limited liability company or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person, and
shall include all Persons the accounts of which are consolidated with those of
such Person pursuant to GAAP. For the avoidance of doubt, a Controlled Joint
Venture that owns or leases an Unencumbered Property shall be deemed to be a
Subsidiary of Borrower.
Subsidiary Guarantors. Each Party to the Guaranty as of the date of this
Agreement (other than REIT and General Partner), and any Additional Subsidiary
Guarantor.
Swing Loan. See §2.5(a).
Swing Loan Lender. KeyBank, in its capacity as Swing Loan Lender and any
successor thereof.
Swing Loan Commitment. The sum of $50,000,000.00, as the same may be changed
from time to time in accordance with the terms of this Agreement.
Swing Loan Note. A promissory note made by the Borrower in favor of the Swing
Loan Lender in the principal face amount equal to the Swing Loan Commitment, or
if less, the outstanding amount of all Swing Loans made by the Swing Loan
Lender, in substantially the form of Exhibit C hereto.
Syndication Agent. As defined in the preamble hereto.


37



--------------------------------------------------------------------------------





Taxable REIT Subsidiary. Any Subsidiary of Borrower that is a “taxable REIT
subsidiary” within the meaning of Section 856(l) of the Code or a Subsidiary of
such Taxable REIT Subsidiary.
Taxes. All present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
Term A Base Rate Loans. The Term Loans A bearing interest by reference to the
Base Rate.
Term A LIBOR Rate Loans. The Term Loans A bearing interest by reference to
LIBOR.
Term B Base Rate Loans. The Term Loans B bearing interest by reference to the
Base Rate.
Term B LIBOR Rate Loans. The Term Loans B bearing interest by reference to
LIBOR.
Term Base Rate Loans. Collectively, the Term A Base Rate Loans and the Term B
Base Rate Loans.
Term LIBOR Rate Loans. Collectively, the Term A LIBOR Rate Loans and the Term B
LIBOR Rate Loans.
Term Loan or Term Loans. Collectively, the Term Loans A and the Term Loans B.
Term Loan A or Term Loans A. An individual Term Loan A or the aggregate Term
Loans A, as the case may be, in the maximum principal amount of $300,000,000.00
(subject to increase as provided in §2.11) made by the Term Loan A Lenders
hereunder.
Term Loan A Commitment. As to each Term Loan A Lender, the amount equal to such
Term Loan A Lender’s Term Loan A Commitment Percentage of the aggregate
principal amount of the Term Loans A from time to time outstanding to Borrower.
Term Loan A Commitment Percentage. With respect to each Term Loan A Lender, the
Term Loan A Commitment Percentage shall be the percentage set forth on
Schedule 1.1 hereto of such Term Loan A Lender’s percentage of the aggregate
Outstanding Term Loans A to Borrower, as the same may be changed from time to
time in accordance with the terms of this Agreement.
Term Loan A Lenders. Collectively, the Lenders which have a Term Loan A
Commitment, the initial Term Loan A Lenders being identified on Schedule 1.1
hereto.
Term Loan A Maturity Date. January 5, 2022, or such earlier date on which the
Term Loans A shall become due and payable pursuant to the terms hereof.


38



--------------------------------------------------------------------------------





Term Loan A Note. A promissory note or notes made by the Borrower in favor of a
Term Loan A Lender in the principal face amount equal to such Term Loan A
Lender’s Term Loan A Commitment, or if less, the outstanding amount of all Term
Loans A made by such Term Loan A Lender, in substantially the form of
Exhibit B-1 hereto.
Term Loan B or Term Loans B. An individual Term Loan B or the aggregate Term
Loans B, as the case may be, in the maximum principal amount of $250,000,000.00
(subject to increase as provided in §2.11) made by the Term Loan B Lenders
hereunder.
Term Loan B Commitment. As to each Term Loan B Lender, the amount equal to such
Term Loan B Lender’s Term Loan B Commitment Percentage of the aggregate
principal amount of the Term Loans B from time to time outstanding to Borrower.
Term Loan B Commitment Percentage. With respect to each Term Loan B Lender, the
Term Loan B Commitment Percentage shall be the percentage set forth on
Schedule 1.1 hereto of such Term Loan B Lender’s percentage of the aggregate
Outstanding Term Loans B to Borrower, as the same may be changed from time to
time in accordance with the terms of this Agreement.
Term Loan B Lenders. Collectively, the Lenders which have a Term Loan B
Commitment, the initial Term Loan B Lenders being identified on Schedule 1.1
hereto.
Term Loan B Maturity Date. September 17, 2021, or such earlier date on which the
Term Loans B shall become due and payable pursuant to the terms hereof.
Term Loan B Note. A promissory note or notes made by the Borrower in favor of a
Term Loan B Lender in the principal face amount equal to such Term Loan B
Lender’s Term Loan B Commitment, or if less, the outstanding amount of all Term
Loans B made by such Term Loan B Lender, in substantially the form of
Exhibit B-2 hereto.
Term Loan Lenders. Collectively, the Term Loan A Lenders and the Term Loan B
Lenders.
Term Loan Notes. Collectively, the Term Loan A Notes and the Term Loan B Notes.
Titled Agents. The Arrangers, the Syndication Agent, the Joint Bookrunners and
any documentation agents.
Total Commitment. The sum of the Total Revolving Credit Commitment, the Total
Term Loan A Commitment and the Total Term Loan B Commitment. As of the date of
this Agreement, the Total Commitment is One Billion Five Hundred Fifty Million
and No/100 Dollars ($1,550,000,000.00). The Total Commitment may increase in
accordance with §2.11.
Total Revolving Credit Commitment. The sum of the Revolving Credit Commitments
of the Revolving Credit Lenders, as in effect from time to time. As of the date
of this Agreement, the Total Revolving Credit Commitment is One Billion and
No/100 Dollars ($1,000,000,000.00). The Total Revolving Credit Commitment may
increase in accordance with §2.11.


39



--------------------------------------------------------------------------------





Total Term Loan A Commitment. The sum of the Term Loan A Commitments of the Term
Loan A Lenders, as in effect from time to time. As of the date of this
Agreement, the Total Term Loan A Commitment is Three Hundred Million and No/100
Dollars ($300,000,000.00). The Total Term Loan A Commitment may increase in
accordance with §2.11.
Total Term Loan B Commitment. The sum of the Term Loan B Commitments of the Term
Loan B Lenders, as in effect from time to time. As of the date of this
Agreement, the Total Term Loan B Commitment is Two Hundred Fifty Million and
No/100 Dollars ($250,000,000.00). The Total Term Loan B Commitment may increase
in accordance with §2.11.
Transactions. The execution, delivery and performance by Borrower and each
Guarantor of the Loan Documents to which it is to be a party, the borrowing of
Loans, the use of the proceeds thereof and the issuance of Letters of Credit
under the Loan Documents.
Type. As to any Loan, its nature as a Base Rate Loan or a LIBOR Rate Loan.
Unconsolidated Affiliate. In respect of any Person, any other Person in whom
such Person holds an Investment, (a) which Investment is accounted for in the
financial statements of such Person on an equity basis of accounting and whose
financial results would not be consolidated under GAAP with the financial
results of such first Person on the consolidated financial statements of such
first Person, or (b) which is not a Subsidiary of such first Person.
Unencumbered Asset Value. On a Consolidated basis for Borrower and the
Unencumbered Property Subsidiaries (or all of Borrower’s Subsidiaries as
applicable under clause (d)), Unencumbered Asset Value shall mean the sum of
(without duplication with respect to any Unencumbered Property):
(a)    the Capitalized Value of any Unencumbered Property owned by Borrower or
an Unencumbered Property Subsidiary (including any Leased Property or property
leased under a Ground Lease) for the prior four (4) consecutive fiscal quarters
most recently ended which is a Stabilized Property; plus
(b)    the book value determined in accordance with GAAP of all Unencumbered
Properties acquired by Borrower or any Unencumbered Property Subsidiary
(including any Leased Property or property leased under a Ground Lease) during
the four (4) consecutive fiscal quarters most recently ended; provided that the
Borrower shall have the right to make an irrevocable election to value such
property at its Capitalized Value after the Borrower has owned or leased such
property for at least one (1) calendar quarter; plus
(c)    the book value determined in accordance with GAAP of all Land Assets and
Development Properties that are Unencumbered Properties owned by Borrower or any
Unencumbered Property Subsidiary (including any Leased Property or property
leased under a Ground Lease); and
(d)    the aggregate amount of all Unrestricted Cash and Cash Equivalents of
(i) Borrower, the Subsidiary Guarantors and each Unencumbered Property
Subsidiary and (ii) up


40



--------------------------------------------------------------------------------





to $5,000,000 in the aggregate in Unrestricted Cash and Cash Equivalents of any
other Subsidiaries, in each case as of the date of determination determined in
accordance with GAAP. For the avoidance of doubt, Ancillary Office shall not be
included in the determination of Unencumbered Asset Value.
Unencumbered Asset Value may be adjusted as provided in §8.6. Without limiting
or affecting any other provision hereof, Unencumbered Asset Value shall not
include any income or value associated with Real Estate which is not operated or
intended to be operated principally as a Data Center Property. For purposes of
this definition, to the extent that Unencumbered Asset Value (i) attributable to
Leased Properties would exceed fifteen percent (15%) of the Unencumbered Asset
Value, (ii) attributable to Development Properties would exceed fifteen percent
(15%) of the Unencumbered Asset Value, (iii) attributable to International
Investments would exceed seven and one-half percent (7.5%) of the Unencumbered
Asset Value, (iv) attributable to Unencumbered Properties which are on Ground
Leases would exceed thirty-five percent (35%) of the Unencumbered Asset Value,
(v) attributable to Unencumbered Properties which are owned or leased by
Controlled Joint Ventures would exceed five percent (5%) of the Unencumbered
Asset Value, or (vi) attributable to Ground Leases, Leased Properties, Land
Assets, International Investments and properties owned or leased by Controlled
Joint Ventures would exceed thirty-five percent (35%) of Unencumbered Asset
Value, then in each case such excess shall be excluded. With respect to any
Unencumbered Controlled Joint Venture Property, only the Controlled Joint
Venture Value shall be included in determining Unencumbered Asset Value.
Unencumbered Controlled Joint Venture Property. Any Eligible Real Estate
included in the determination of Unencumbered Asset Value that is owned or
leased by a Controlled Joint Venture.
Unencumbered Net Operating Income. For any period of determination, Net
Operating Income from Unencumbered Properties; provided, however, that if the
Net Operating Income (i) attributable to Leased Properties would exceed fifteen
percent (15%) of the aggregate Unencumbered Net Operating Income, (ii)
attributable to Development Properties would exceed fifteen percent (15%) of the
aggregate Unencumbered Net Operating Income, (iii) attributable to International
Investments would exceed seven and one-half percent (7.5%) of the aggregate
Unencumbered Net Operating Income, (iv) attributable to Unencumbered Properties
which are on Ground Leases would exceed thirty-five percent (35%) of the
aggregate Unencumbered Net Operating Income, (v) attributable to Unencumbered
Properties which are owned or leased by Controlled Joint Ventures would exceed
five percent (5%) of the aggregate Unencumbered Net Operating Income, or (vi)
attributable to Ground Leases, Leased Properties, Land Assets, International
Investments and properties owned or leased by Controlled Joint Ventures would
exceed thirty-five percent (35%) of the aggregate Unencumbered Net Operating
Income, then in each case such excess shall be excluded.
Unencumbered Property. Unencumbered Property shall mean any Eligible Real Estate
which satisfies all conditions set forth in §7.22. An Unencumbered Controlled
Joint Venture Property may be an Unencumbered Property subject to the terms
thereof. The initial properties designated by Borrower as the Unencumbered
Properties are described on Schedule 1.2 hereto. Notwithstanding the foregoing,
any Real Estate not meeting the conditions set forth in §7.22 which


41



--------------------------------------------------------------------------------





is owned or leased by Borrower or an Unencumbered Property Subsidiary may become
an Unencumbered Property if approved by the Majority Lenders in their reasonable
discretion.
Unencumbered Property Debt Yield. The quotient of (a) Unencumbered Net Operating
Income from Unencumbered Properties included in the calculation of Unencumbered
Asset Value for the most recent fiscal quarter, annualized, divided by
(b) Consolidated Total Adjusted Unsecured Indebtedness, expressed as a
percentage.
Unencumbered Property Subsidiary. A Wholly Owned Subsidiary of Borrower or
Controlled Joint Venture that directly owns or leases an Unencumbered Property.
An Unencumbered Property Subsidiary may be a Subsidiary Guarantor as provided in
clause (a) of the definition of Material Subsidiary.
Unrestricted Cash and Cash Equivalents. As of any date of determination, the sum
of (a) the aggregate amount of Unrestricted cash and (b) the aggregate amount of
Unrestricted Cash Equivalents (valued at fair market value). As used in this
definition, “Unrestricted” means the specified asset is not subject to any
escrow, reserves, cash trap, or Liens or claims of any kind in favor of any
Person.
Unsecured Indebtedness. Indebtedness of a Person outstanding at any time which
is not Consolidated Secured Indebtedness.
Unused Fee. See §2.3(a).
U.S. Person. Any Person that is a “United States Person” as defined in Section
7701(a)(30) of the Code.
U.S. Tax Compliance Certificate. See §4.4(g).
Wholly Owned Subsidiary. As to Borrower, any Subsidiary of Borrower that is
directly or indirectly owned 100% by Borrower.
Withholding Agent. The REIT, Borrower, any other Guarantor and the Agent, as
applicable.
Write-Down and Conversion Powers. With respect to any EEA Resolution Authority,
the write-down and conversion powers of such EEA Resolution Authority from time
to time under the Bail-In Legislation for the applicable EEA Member Country,
which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
§1.2    Rules of Interpretation.
(a)    A reference to any document or agreement shall include such document or
agreement as amended, supplemented or otherwise modified from time to time in
accordance with its terms and the terms of this Agreement.
(b)    The singular includes the plural and the plural includes the singular.


42



--------------------------------------------------------------------------------





(c)    A reference to any law includes any amendment or modification of such
law.
(d)    A reference to any Person includes its permitted successors and permitted
assigns.
(e)    Accounting terms not otherwise defined herein have the meanings assigned
to them by GAAP applied on a consistent basis by the accounting entity to which
they refer.
(f)    The words “include”, “includes” and “including” are not limiting.
(g)    The words “approval” and “approved”, as the context requires, means an
approval in writing given to the party seeking approval after full and fair
disclosure to the party giving approval of all material facts necessary in order
to determine whether approval should be granted.
(h)    All terms not specifically defined herein or by GAAP, which terms are
defined in the Uniform Commercial Code as in effect in the State of New York,
have the meanings assigned to them therein.
(i)    Reference to a particular “§”, refers to that section of this Agreement
unless otherwise indicated.
(j)    The words “herein”, “hereof”, “hereunder” and words of like import shall
refer to this Agreement as a whole and not to any particular section or
subdivision of this Agreement.
(k)    In the event of any change in GAAP after the date hereof or any other
change in accounting procedures pursuant to §7.3 which would affect the
computation of any financial covenant, ratio or other requirement set forth in
any Loan Document, then upon the request of Borrower or Agent, Borrower, the
Guarantors, the Agent and the Lenders shall negotiate promptly, diligently and
in good faith in order to amend the provisions of the Loan Documents such that
such financial covenant, ratio or other requirement shall continue to provide
substantially the same financial tests or restrictions of Borrower as in effect
prior to such accounting change, as determined by the Majority Lenders in their
good faith judgment. Until such time as such amendment shall have been executed
and delivered by Borrower, the Guarantors, the Agent and the Majority Lenders,
such financial covenants, ratio and other requirements, and all financial
statements and other documents required to be delivered under the Loan
Documents, shall be calculated and reported as if such change had not occurred.
(l)    Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (i) without
giving effect to any election under Accounting Standards Codification 825-10-25
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of the REIT or any of its Subsidiaries at “fair value”, as defined
therein, (ii) without giving effect to any treatment of Indebtedness in respect
of convertible debt instruments under Accounting Standards Codification 470-20
(or any other Accounting Standards Codification or Financial


43



--------------------------------------------------------------------------------





Accounting Standard having a similar result or effect) to value any such
Indebtedness in a reduced or bifurcated manner as described therein, and such
Indebtedness shall at all times be valued at the full stated principal amount
thereof and (iii) in a manner such that any obligations relating to a lease that
was accounted for by a Person as an operating lease as of the Original Closing
Date under GAAP as then in effect and any similar lease entered into after the
date of this Agreement by such Person shall be accounted for as obligations
relating to an operating lease, and any obligations relating to a lease that was
accounted for by a Person as a capital lease as of the Original Closing Date
under GAAP as then in effect and any similar lease entered into after the date
of this Agreement by such Person shall be accounted for as obligations relating
to a capital lease.
(m)    To the extent that any of the representations and warranties contained in
this Agreement or any other Loan Document is qualified by “Material Adverse
Effect” or any other materiality qualifier, then any further qualifier as to
representations and warranties being true and correct “in all material respects”
contained elsewhere in the Loan Documents shall not apply with respect to any
such representations and warranties.
(n)    Gross Asset Value and Unencumbered Asset Value will be adjusted, as
appropriate, for acquisitions, dispositions and other changes to the portfolio
during the calendar quarter most recently ended prior to a date of
determination. All income, expense and value associated with assets included in
Gross Asset Value disposed of during the four (4) calendar quarter period most
recently ended, or with respect to assets included in Unencumbered Asset Value,
disposed of during the calendar quarter period most recently ended, prior to a
date of determination will be eliminated from calculations. All income, expense
and value associated with assets included in Gross Asset Value and Unencumbered
Asset Value acquired during the calendar quarter period most recently ended
prior to a date of determination will be eliminated from calculations and such
acquired assets shall (except as provided in clause (i) of the definitions of
Gross Asset Value or clause (a) of the definition of Unencumbered Asset Value)
be included at their cost basis value. For purposes of determining compliance
with any provision of the Loan Documents based on EBITDA or Net Operating Income
(including §§9.1(b) and 9.3), any Investment acquired during the period
beginning on the first day of the fiscal quarter most recently ended and ending
on the date of determination shall be deemed to have been acquired on the first
day of the fiscal quarter most recently ended and owned for the full fiscal
quarter recently ended for purposes of calculating EBITDA or Net Operating
Income (based on the actual historical results for the most recently completed
calendar quarter to the extent available or, if unavailable, the Borrower's good
faith projections as approved by the Agent, such approval to not be unreasonably
withheld, delayed or conditioned). For purposes of determining compliance with
any provision of the Loan Documents based on Gross Asset Value or Unencumbered
Asset Value on any date (including §§8.3, 9.1(a) and 9.2), any Real Estate
acquired during the period beginning on the first day of the then current fiscal
quarter and ending on the date of such determination shall be included in Gross
Asset Value and (if such Real Estate meets the requirements to be an
Unencumbered Property) Unencumbered Asset Value, in each case, at its cost basis
value, subject to the limitations set forth in this Agreement, including the
last paragraph of the definitions of Gross Asset Value and Unencumbered Asset
Value, respectively.
§2.    THE CREDIT FACILITY.


44



--------------------------------------------------------------------------------





§2.1    Revolving Credit Loans; Bid Loans.
(a)    Subject to the terms and conditions set forth in this Agreement, each of
the Revolving Credit Lenders severally agrees to lend to Borrower, and Borrower
may borrow (and repay and reborrow) from time to time between the Closing Date
and the Revolving Credit Maturity Date upon notice by Borrower to the Agent
given in accordance with §2.7, such sums as are requested by Borrower for the
purposes set forth in §2.9 up to a maximum aggregate principal amount
outstanding (after giving effect to all amounts requested) at any one time equal
to such Revolving Credit Lender’s Revolving Credit Commitment; provided that, in
all events in accordance with §11.2 no Default or Event of Default shall have
occurred and be continuing; and provided, further, that (i) the aggregate
Outstanding Revolving Credit Loans (after giving effect to all amounts
requested), Outstanding Swing Loans, Outstanding Bid Loans and aggregate Letter
of Credit Liabilities shall not at any time exceed the Total Revolving Credit
Commitment, and (ii) the Outstanding Revolving Credit Loans (after giving effect
to all amounts requested), Outstanding Term Loans, Outstanding Swing Loans,
Outstanding Bid Loans and the Letter of Credit Liabilities shall not at any time
exceed the Total Commitment or cause a violation of the covenant set forth in
§9.1. The Revolving Credit Loans shall be made pro rata in accordance with each
Revolving Credit Lender’s Revolving Credit Commitment Percentage. Each request
for a Revolving Credit Loan hereunder shall constitute a representation and
warranty by Borrower that all of the conditions required of Borrower set forth
in §10 and §11 have been satisfied on the date of such request. The Agent may
assume that the conditions in §10 and §11 have been satisfied unless it receives
prior written notice from a Revolving Credit Lender that such conditions have
not been satisfied. No Revolving Credit Lender shall have any obligation to make
Revolving Credit Loans to Borrower in the maximum aggregate principal
outstanding balance of more than the principal face amount of its Revolving
Credit Note.
(b)    If requested by a Revolving Credit Lender, a Revolving Credit Note shall
be payable to each Revolving Credit Lender in the principal amount equal to such
Revolving Credit Lender’s Revolving Credit Commitment or, if less, the
outstanding amount of all Revolving Credit Loans made by such Revolving Credit
Lender, plus interest accrued thereon, as set forth in this Agreement. The
Drawdown Date for the Revolving Credit Loans shall be the currently effective
“Drawdown Date” (as defined in the Existing Credit Agreement) for the Revolving
Credit Loans under the Existing Credit Agreement, and the “Interest Periods” (as
defined in the Existing Credit Agreement) with respect to such “Revolving Credit
Loans” under the Existing Credit Agreement shall remain in effect.
(c)    Bid Loans.
(i)    In the event that Borrower has an Investment Grade Rating, then prior to
the date that is five (5) days prior to the Revolving Credit Maturity Date,
Borrower may make a written request for the Agent to solicit competitive bids
from the Revolving Credit Lenders in the manner set forth in §2.1(c)(ii) below.
The Revolving Credit Lenders may make offers to make bid loans (each a “Bid
Loan”) provided that (i) the sum of all Outstanding Bid Loans shall not exceed
the Bid Loan Sublimit, (ii) in all events in accordance with §11.2 no Default or
Event of Default shall have occurred and be continuing, (iii) the Outstanding
Bid Loans, Outstanding Revolving


45



--------------------------------------------------------------------------------





Credit Loans and Outstanding Swing Loans (after giving effect to all amounts
requested) plus Letter of Credit Liabilities shall not at any time exceed the
Total Revolving Credit Commitment, (iv) the Outstanding Bid Loans, Outstanding
Revolving Credit Loans, the Outstanding Term Loans and Outstanding Swing Loans
(after giving effect to all amounts requested), plus Letter of Credit
Liabilities shall not at any time exceed the Total Commitment, (v) the aggregate
amount of Bid Loans requested for any date and with the same Interest Period
(each a “Bid Loan Borrowing”) shall be at least $2,000,000 and in integral
multiples of $1,000,000 in excess thereof, and (vi) all Interest Periods
applicable to Bid Loans shall be subject to and comply with the definition of
Interest Period. The Revolving Credit Lenders may, but shall have no obligation
to, make such offers, and the Borrower may, but shall have no obligation to,
accept any such offers in the manner set forth in this §2.1(c). In no event
shall Bid Loans be made to the Borrower unless, at the time such Loans are made,
one of the two ratings from S&P or Moody’s are BBB- or better (Baa3 in the case
of Moody’s).
(ii)    Bid Loan Procedures.
(A)    When Borrower wishes to request offers to make Bid Loans, it shall
provide telephonic or electronic notice to the Agent (who shall promptly notify
the Revolving Credit Lenders) followed promptly by written notice substantially
in the form of Exhibit M-1 (each, a “Bid Loan Quote Request”) duly completed and
executed by a duly authorized executive officer of Borrower, so as to be
received no later than 10:00 a.m. (Cleveland time) on the second Business Day
before the proposed Drawdown Date (or such other time and date as Borrower and
Agent, with the consent of the Majority Revolving Credit Lenders, may agree).
Each Bid Loan Quote Request shall specify the relevant date, amount and maturity
for the proposed Bid Loan, and shall state whether a Bid Loan Quote is requested
on the basis of a fixed interest rate (an “Absolute Rate Bid”) or on the basis
of a margin over or under LIBOR (a “LIBOR Margin Bid”), shall state whether or
not the requested Bid Loan is open to prepayment, and which shall be accompanied
by payment of a nonrefundable $2,500 competitive bid request fee for the account
of the Agent. No Bid Loan Quote Request shall be made for a Bid Loan with a
maturity of less than seven (7) days or more than one hundred eighty (180) days
or with a maturity date subsequent to the Revolving Credit Maturity Date. If a
LIBOR Margin Bid is requested, the maturity date shall be one of the Interest
Periods, and any such advance shall be a LIBOR Rate Loan. The proposed funding
date shall be a Business Day. The Agent shall incur no liability whatsoever
hereunder in acting upon any Bid Loan Quote Request purportedly made by an
Authorized Officer of Borrower, which hereby agrees to indemnify the Agent from
any loss, cost, expense or liability as a result of so acting. Subject to the
definition of “Interest Period”, Borrower may request offers for up to three (3)
different Bid Loan Borrowings in a single Bid Loan Quote Request, in which case
such Bid Loan Quote Request shall be deemed a separate Bid Loan Quote Request
for each such borrowing. Except as otherwise provided in this Section, no Bid
Loan Quote Request shall be given within five (5) Business Days (or such other
number of days as Borrower and Agent, with the consent of the Majority Revolving
Credit Lenders, may agree) of any other Bid Loan Quote Request. Each Bid Loan
Quote Request shall also contain the statements and certifications required by
§2.7(i) and (ii).
(B)    Each Revolving Credit Lender may, but shall not be obligated to, in
response to any Bid Loan Quote Request submit one or more written quotes
substantially in


46



--------------------------------------------------------------------------------





the form of Exhibit M-2 (each a “Bid Loan Quote”), duly completed, each
containing an offer to make a Bid Loan for the Interest Period requested and
setting forth the rates of interest so offered by each Revolving Credit Lender
to be applicable to such Bid Loan; provided that (a) a Revolving Credit Lender
may make a single submission containing one or more Bid Loan Quotes in response
to several Bid Loan Quote Requests given at the same time; and (b) the principal
amount of the Bid Loan for which each such offer is being made shall be at least
$2,000,000 and multiples of $1,000,000 in excess thereof; provided that the
aggregate principal amount of all Bid Loans for which a Revolving Credit Lender
submits Bid Loan Quotes (i) may be greater or less than the Revolving Credit
Commitment of such Revolving Credit Lender but (ii) may not exceed the principal
amount of the Bid Loan Borrowing for which offers were requested. Each Bid Loan
Quote by a Revolving Credit Lender other than the Person serving as the Agent
must be submitted to Agent by fax not later than 8:00 a.m. (Cleveland time) on
the Drawdown Date (or such other time and date as Borrower and Agent, with the
consent of the Majority Revolving Credit Lenders, may agree); provided that any
Bid Loan Quote may be submitted by the Person serving as Agent, in its capacity
as a Revolving Credit Lender, only if the Person serving as Agent notifies
Borrower of the terms of the offer contained therein not later than 7:45 a.m.
(Cleveland time) on the Drawdown Date. The Agent shall incur no liability
whatsoever hereunder in acting upon any Bid Loan Quote purportedly made by a
representative of a Lender, each of which hereby agrees to indemnify the Agent
from any loss, cost, expense or liability as a result of so acting with respect
to that Lender. Subject to §§11 and 12, any Bid Loan Quote so made shall be
irrevocable except with the consent of Agent given on the instructions of
Borrower. Unless otherwise agreed by Agent and Borrower, no Bid Loan Quote shall
contain qualifying, conditional or similar language or propose terms other than
or in addition to those set forth in the applicable Bid Loan Quote Request and,
in particular, no Bid Loan Quote may be conditioned upon acceptance by Borrower
of all (or some specified minimum) of the principal amount of the Bid Loan for
which such Bid Loan Quote is being made.
(C)    Agent shall, as promptly as practicable after any Bid Loan Quote is
submitted (but in any event not later than 8:30 a.m. (Cleveland time) on the
Drawdown Date, or 7:45 a.m. (Cleveland time) on the Drawdown Date with respect
to any Bid Loan Quote submitted by the Person serving as Agent, in its capacity
as a Revolving Credit Lender), notify Borrower of the terms (1) of any Bid Loan
Quote submitted by a Revolving Credit Lender that is in accordance with this
§2.1(c)(ii) and (2) of any Bid Loan Quote that amends, modifies or is otherwise
inconsistent with a previous Bid Loan Quote submitted by such Revolving Credit
Lender with respect to the same Bid Loan Quote Request. Any subsequent Bid Loan
Quote shall be disregarded by Agent unless the subsequent Bid Loan Quote is
submitted solely to correct a manifest error in a former Bid Loan Quote. Agent’s
notice to Borrower shall specify (x) the aggregate principal amount of the Bid
Loan Borrowing for which Bid Loan Quotes have been received and (y) (I) the
respective principal amounts and (II) the rates of interest so offered by each
Revolving Credit Lender (identifying the Revolving Credit Lender that made each
such Bid Loan Quote).
(D)    Not later than 9:00 a.m. (Cleveland time) on the Drawdown Date (or such
other time and date as Borrower and Agent, with the consent of each Revolving
Credit Lender that has submitted a Bid Loan Quote may agree), Borrower shall
notify Agent of its acceptance or nonacceptance of the Bid Loan Quotes so
notified to it, and Agent shall promptly notify each affected Revolving Credit
Lender. Failure of Borrower to timely give such notice shall


47



--------------------------------------------------------------------------------





constitute nonacceptance of the Bid Loan Quotes. In the case of acceptance, such
notice shall specify the aggregate principal amount of offers for each Interest
Period that are accepted. Borrower may accept any Bid Loan Quote in whole or in
part; provided that (1) any Bid Loan Quote accepted in part shall be at least
$1,000,000 and multiples of $1,000,000 in excess thereof; (2) the aggregate
principal amount of each Bid Loan Borrowing may not exceed the applicable amount
set forth in the related Bid Loan Quote Request; (3) the aggregate principal
amount of each Bid Loan Borrowing shall be at least $2,000,000 and multiples of
$1,000,000 in excess thereof and shall not cause the limits specified above to
be violated; (4) Borrower must accept all Absolute Rate Bids at all lower fixed
interest rates before accepting any portion of an Absolute Rate Bid at a higher
fixed interest rate; (5) Borrower must accept all LIBOR Margin Bids at all lower
margins over (or greater margins under) LIBOR before accepting any portion of a
LIBOR Margin Bid at a higher margin above (or lower margin under); and (6)
Borrower may not accept any offer where Agent has advised Borrower that such
offer fails to comply with this §2.1(c)(ii) or otherwise fails to comply with
the requirements of this Agreement. If offers are made by two or more Revolving
Credit Lenders with the same interest rates for a greater aggregate principal
amount than the amount in respect of which offers are permitted to be accepted
for the related Interest Period, the principal amount of Bid Loans in respect of
which such offers are accepted shall be allocated by Borrower among such
Revolving Credit Lenders as nearly as possible (in amounts of at least
$1,000,000 and multiples of $500,000 in excess thereof) in proportion to the
aggregate principal amount of such offers. Determinations by Borrower of the
amounts of Bid Loans shall be conclusive in the absence of manifest error.
Notwithstanding anything else contained herein, Borrower shall have no
obligation to accept any Bid Loan Quote by a Defaulting Lender.
(E)    Subject to the terms set forth in this Agreement, any Revolving Credit
Lender whose offer to make any Bid Loan has been accepted shall, prior to 10:00
a.m. (Cleveland time) on the date specified for the making of such Loan, make
the amount of such Loan available to Agent in immediately available funds, for
the account of Borrower. The amount so received by Agent shall, subject to the
terms and conditions of this Agreement, be made available to Borrower on or
before 11:00 a.m. (Cleveland time) on such date by depositing the same, in
immediately available funds, in an account of Borrower designated by Borrower
and maintained with Agent.
(F)    If requested by a Revolving Credit Lender, a Bid Loan Note shall be
payable to each Revolving Credit Lender in the principal amount equal to the Bid
Loan Sublimit or, if less, the outstanding amount of all Bid Loans made by such
Revolving Credit Lender, plus interest accrued thereon, as provided in this
Agreement.
(G)    Each Bid Loan shall be subject to all of the terms of this Agreement
generally, provided that any Revolving Credit Lender who makes a Bid Loan to
Borrower shall not, subject to the terms of §2.1(a), be relieved of its
obligation to make Revolving Credit Loans to Borrower. Unless the Bid Loan Quote
Request specifies that the requested Bid Loan is prepayable, no Bid Loan may be
prepaid without the prior written consent of the affected Lender.
§2.2    Commitment to Lend Term Loans.


48



--------------------------------------------------------------------------------





(a)    (b)    Each of the Term Loan A Lenders severally has advanced pursuant to
the Existing Credit Agreement such Term Loan A Lender’s Term Loan A Commitment,
which remains fully advanced and Outstanding under this Agreement.
(i)    If requested by a Term Loan A Lender, a Term Loan A Note shall be payable
to each Term Loan A Lender in the principal amount equal to such Term Loan A
Lender’s Term Loan A Commitment or, if less, the outstanding amount of all Term
Loans A made by such Term Loan A Lender, plus interest accrued thereon, as set
forth in this Agreement. The Drawdown Date for any of the Term Loans A which
does not have an Interest Period commencing on the Closing Date shall be the
currently effective “Drawdown Date” for the “Term Loans A” (as defined in the
Existing Credit Agreement) under the Existing Credit Agreement, and the
“Interest Periods” (as defined in the Existing Credit Agreement) with respect to
such “Term Loans A” under the Existing Credit Agreement shall remain in effect.
(c)    (d) Each of the Term Loan B Lenders has advanced pursuant to the Existing
Credit Agreement such Term Loan B Lender’s Term Loan B Commitment, which remains
fully advanced and Outstanding under this Agreement.
(i)    If requested by a Term Loan B Lender, a Term Loan B Note shall be payable
to each Term Loan B Lender in the principal amount equal to such Term Loan B
Lender’s Term Loan B Commitment or, if less, the outstanding amount of all Term
Loans B made by such Term Loan B Lender, plus interest accrued thereon, as set
forth in this Agreement. The Drawdown Date for any of the Term Loans B which
does not have an Interest Period commencing on the Closing Date shall be the
currently effective “Drawdown Date” for the “Term Loans B” (as defined in the
Existing Credit Agreement) under the Existing Credit Agreement, and the
“Interest Periods” (as defined in the Existing Credit Agreement) with respect to
such “Term Loans B” under the Existing Credit Agreement shall remain in effect.
§2.3    Unused Fee; Facility Fee.
(a)    Subject to §2.3(b), Borrower agrees to pay to the Agent for the account
of the Revolving Credit Lenders (other than a Defaulting Lender for such period
of time as such Lender is a Defaulting Lender) in accordance with their
respective Revolving Credit Commitment Percentages an unused fee (the “Unused
Fee”) calculated at the rate per annum as set forth below on the average daily
amount by which the Total Revolving Credit Commitment exceeds the Outstanding
Revolving Credit Loans, aggregate Letter of Credit Liabilities, and the
Outstanding Swing Loans, during each calendar quarter or portion thereof
commencing on the date hereof and ending on the Revolving Credit Maturity Date,
subject to §2.3(b). The Unused Fee shall be calculated for each quarter based on
the ratio (expressed as a percentage) of (a) the average amount of the
Outstanding Revolving Credit Loans, Outstanding Bid Loans, Outstanding Swing
Loans and aggregate Letter of Credit Liabilities during such quarter to (b) the
Total Revolving Credit Commitment, and if such ratio is less than fifty percent
(50%), the Unused Fee shall be payable at the rate of 0.25% per annum, and if
such ratio is equal to or greater than fifty percent (50%), the Unused Fee shall
be payable at the rate of 0.15% per annum. The Unused Fee shall be payable
quarterly in arrears on the first (1st) day of each calendar quarter for the
immediately preceding calendar quarter or portion thereof, and on any earlier
date on which the Total Revolving Credit


49



--------------------------------------------------------------------------------





Commitments shall be reduced or shall terminate as provided in §2.4, with a
final payment on the Revolving Credit Maturity Date.
(b)    From and after the date that Agent receives written notice that Borrower
has first obtained an Investment Grade Rating and that Borrower has irrevocably
elected to have the Applicable Margin determined pursuant to subparagraph (b) of
the definition of Applicable Margin, the Unused Fee shall no longer accrue (but
any accrued Unused Fee shall be payable as provided in §2.3(a)), and from and
thereafter, Borrower agrees to pay to the Agent for the account of the Lenders
that are Non-Defaulting Lenders in accordance with their respective Revolving
Credit Commitment Percentages a facility fee (the “Facility Fee”) calculated at
the rate per annum set forth below based upon the applicable Credit Rating Level
on the Total Revolving Credit Commitment:
Credit Rating Level
Facility Fee Rate
Credit Rating Level 1
0.125%
Credit Rating Level 2
0.15%
Credit Rating Level 3
0.20%
Credit Rating Level 4
0.25%
Credit Rating Level 5
0.30%

The Facility Fee shall be calculated for each day and shall be payable quarterly
in arrears on the first (1st) day of each fiscal quarter for the immediately
preceding fiscal quarter or portion thereof, and on any earlier date on which
the Revolving Credit Commitments shall be reduced or shall terminate as provided
in §2.4, with a final payment on the Revolving Credit Maturity Date. The
Facility Fee shall be determined by reference to the Credit Rating Level in
effect from time to time; provided, however, that no change in the Facility Fee
rate resulting from a change in the Credit Rating Level shall be effective until
three (3) Business Days after the date on which the Agent receives written
notice of a change.
§2.4    Reduction and Termination of the Revolving Credit Commitments. Borrower
shall have the right at any time and from time to time upon five (5) Business
Days’ prior written notice to the Agent to reduce by $5,000,000 or an integral
multiple of $1,000,000 in excess thereof (provided that in no event shall the
Total Revolving Credit Commitment be reduced in such manner to an amount less
than fifty percent (50%) of the greatest Total Revolving Credit Commitment in
effect under this Agreement at any time) or to terminate entirely the Revolving
Credit Commitments, whereupon the Revolving Credit Commitments of the Revolving
Credit Lenders shall be reduced pro rata in accordance with their respective
Revolving Credit Commitment Percentages of the amount specified in such notice
or, as the case may be, terminated, any such termination or reduction to be
without penalty except as otherwise set forth in §4.8; provided, however, that
no such termination or reduction shall be permitted if, after giving effect
thereto, (a) the sum of Outstanding Revolving Credit Loans, the Outstanding
Swing Loans, the Outstanding Bid Loans, and the Letter of Credit Liabilities
would exceed the Revolving Credit Commitments of the Revolving Credit Lenders as
so terminated or reduced, or (b) the Outstanding Bid Loans would exceed the Bid
Loan Sublimit as so terminated or reduced. Promptly after receiving any notice
from Borrower delivered


50



--------------------------------------------------------------------------------





pursuant to this §2.4, the Agent will notify the Revolving Credit Lenders of the
substance thereof. Any reduction of the Revolving Credit Commitments shall also
result in a proportionate reduction (rounded to the next lowest integral
multiple of $100,000) in the maximum amount of Swing Loans, Bid Loans and
Letters of Credit. Upon the effective date of any such reduction or termination,
Borrower shall pay to the Agent for the respective accounts of the Lenders the
full amount of any Unused Fee or Facility Fee under §2.3 then accrued on the
amount of the reduction. No reduction or termination of the Revolving Credit
Commitments may be reinstated.
§2.5    Swing Loan Commitment.
(a)    Subject to the terms and conditions set forth in this Agreement, Swing
Loan Lender agrees to lend to Borrower (the “Swing Loans”), and Borrower may
borrow (and repay and reborrow) from time to time between the Closing Date and
the date which is five (5) Business Days prior to the Revolving Credit Maturity
Date upon notice by Borrower to the Swing Loan Lender given in accordance with
this §2.5, such sums as are requested by Borrower for the purposes set forth in
§2.9 in an aggregate principal amount at any one time outstanding not exceeding
the Swing Loan Commitment; provided that in all events (i) in accordance with
§11.2 no Default or Event of Default shall have occurred and be continuing;
(ii) the Outstanding Revolving Credit Loans, Outstanding Swing Loans (after
giving effect to all amounts requested), Outstanding Bid Loans plus Letter of
Credit Liabilities shall not at any time exceed the Total Revolving Credit
Commitment; and (iii) the Outstanding Revolving Credit Loans, Outstanding Term
Loans, Outstanding Swing Loans (after giving effect to all amounts requested),
Outstanding Bid Loans plus Letter of Credit Liabilities shall not at any time
exceed the Total Commitment. Notwithstanding anything to the contrary contained
in this §2.5, the Swing Loan Lender shall not be obligated to make any Swing
Loan at a time when any other Revolving Credit Lender is a Defaulting Lender,
unless the Swing Loan Lender is reasonably satisfied that the participation
therein will otherwise be fully allocated to the Revolving Credit Lenders that
are Non-Defaulting Lenders consistent with §2.13(c) and the Defaulting Lender
shall not participate therein, except to the extent the Swing Loan Lender has
entered into arrangements with Borrower or such Defaulting Lender that are
satisfactory to the Swing Loan Lender in its good faith determination to
eliminate the Swing Loan Lender’s Fronting Exposure with respect to any such
Defaulting Lender, including the delivery of cash collateral. Swing Loans shall
constitute “Revolving Credit Loans” for all purposes hereunder. The funding of a
Swing Loan hereunder shall constitute a representation and warranty by Borrower
that all of the conditions set forth in §10 and §11 have been satisfied on the
date of such funding. The Swing Loan Lender may assume that the conditions in
§10 and §11 have been satisfied unless Swing Loan Lender has received written
notice from a Revolving Credit Lender that such conditions have not been
satisfied. Each Swing Loan shall be due and payable within five (5) Business
Days of the date such Swing Loan was provided and Borrower hereby agrees (to the
extent not repaid as contemplated by §2.5(d) below) to repay each Swing Loan on
or before the date that is five (5) Business Days from the date such Swing Loan
was provided. A Swing Loan may not be refinanced with another Swing Loan.
(b)    The Swing Loan Note shall be payable to the Swing Loan Lender in the
principal face amount equal to the Swing Loan Commitment and shall be payable as
set forth in this Agreement.


51



--------------------------------------------------------------------------------





(c)    Borrower shall request a Swing Loan by delivering to the Swing Loan
Lender a Revolving Credit Loan Request executed by an Authorized Officer no
later than 11:00 a.m. (Cleveland time) on the requested Drawdown Date specifying
the amount of the requested Swing Loan (which shall be in the minimum amount of
$1,000,000.00) and providing the wire instructions for the delivery of the Swing
Loan proceeds. The Revolving Credit Loan Request shall also contain the
statements and certifications required by §2.7(i) and (ii). Each such Revolving
Credit Loan Request shall be irrevocable and binding on Borrower and shall
obligate Borrower to accept such Swing Loan on the Drawdown Date.
Notwithstanding anything herein to the contrary, a Swing Loan shall be a Base
Rate Loan and shall bear interest at the Base Rate plus the Applicable Margin
for Revolving Credit Base Rate Loans. The proceeds of the Swing Loan will be
disbursed by wire by the Swing Loan Lender to Borrower no later than 1:00 p.m.
(Cleveland time).
(d)    The Swing Loan Lender shall, within two (2) Business Days after the
Drawdown Date with respect to such Swing Loan, request each Revolving Credit
Lender, including the Swing Loan Lender, to make a Revolving Credit Loan
pursuant to §2.1(a) in an amount equal to such Revolving Credit Lender’s
Revolving Credit Commitment Percentage of the amount of the Swing Loan
outstanding on the date such notice is given. In the event that Borrower does
not notify the Agent in writing on or before noon (Cleveland Time) of the second
(2nd) Business Day after the Drawdown Date with respect to such Swing Loan that
such Swing Loan shall be repaid within five (5) Business Days after the date
such Swing Loan was provided, Agent shall notify the Revolving Credit Lenders
that such Revolving Credit Loan shall be a Revolving Credit LIBOR Rate Loan with
an Interest Period of one (1) month, provided that the making of such Revolving
Credit LIBOR Rate Loan will not be in contravention of any other provision of
this Agreement, or if the making of a Revolving Credit LIBOR Rate Loan would be
in contravention of this Agreement, then such notice shall indicate that such
Loan shall be a Base Rate Loan. Borrower hereby irrevocably authorizes and
directs the Swing Loan Lender to so act on its behalf, and agrees that any
amount advanced to the Agent for the benefit of the Swing Loan Lender pursuant
to this §2.5(d) shall be considered a Revolving Credit Loan pursuant to §2.1.
Unless any of the events described in paragraph (h), (i) or (j) of §12.1 shall
have occurred (in which event the procedures of §2.5(e) shall apply), each
Revolving Credit Lender shall make the proceeds of its Revolving Credit Loan
available to the Swing Loan Lender for the account of the Swing Loan Lender at
the Agent’s Head Office prior to 12:00 noon (Cleveland time) in funds
immediately available no later than the third (3rd) Business Day after the date
such notice is given just as if the Revolving Credit Lenders were funding
directly to Borrower, so that thereafter such Obligations shall be evidenced by
the Revolving Credit Notes. The proceeds of such Revolving Credit Loan shall be
immediately applied to repay the Swing Loans.
(e)    If for any reason a Swing Loan cannot be refinanced by a Revolving Credit
Loan pursuant to §2.5(d), each Revolving Credit Lender will, on the date such
Revolving Credit Loan pursuant to §2.5(d) was to have been made, purchase an
undivided participation interest in the Swing Loan in an amount equal to its
Revolving Credit Commitment Percentage of such Swing Loan. Each Revolving Credit
Lender will immediately transfer to the Swing Loan Lender in immediately
available funds the amount of its participation and upon receipt thereof the
Swing Loan Lender will deliver to such Revolving Credit Lender a Swing Loan
participation certificate dated the date of receipt of such funds and in such
amount.


52



--------------------------------------------------------------------------------





(f)    Whenever at any time after the Swing Loan Lender has received from any
Revolving Credit Lender such Revolving Credit Lender’s participation interest in
a Swing Loan, the Swing Loan Lender receives any payment on account thereof, the
Swing Loan Lender will distribute to such Revolving Credit Lender its
participation interest in such amount (appropriately adjusted in the case of
interest payments to reflect the period of time during which such Revolving
Credit Lender’s participating interest was outstanding and funded); provided,
however, that in the event that such payment received by the Swing Loan Lender
is required to be returned, such Revolving Credit Lender will return to the
Swing Loan Lender any portion thereof previously distributed by the Swing Loan
Lender to it.
(g)    Each Revolving Credit Lender’s obligation to fund a Revolving Credit Loan
as provided in §2.5(d) or to purchase participation interests pursuant to
§2.5(e) shall be absolute and unconditional and shall not be affected by any
circumstance, including, without limitation, (i) any setoff, counterclaim,
recoupment, defense or other right which such Revolving Credit Lender or
Borrower may have against the Swing Loan Lender, Borrower or Guarantors or
anyone else for any reason whatsoever; (ii) the occurrence or continuance of a
Default or an Event of Default; (iii) any adverse change in the condition
(financial or otherwise) of Borrower, REIT or any of their respective
Subsidiaries; (iv) any breach of this Agreement or any of the other Loan
Documents by Borrower, Guarantors or any Lender; or (v) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.
Any portions of a Swing Loan not so purchased or converted may be treated by the
Agent and Swing Loan Lender as against such Revolving Credit Lender as a
Revolving Credit Loan which was not funded by the non‑purchasing Revolving
Credit Lender as contemplated by §2.8 and §12.5, and shall have such rights and
remedies against such Lender as are set forth in §§2.8, 2.13, 12.5 and 14.5.
Each Swing Loan, once so sold or converted, shall cease to be a Swing Loan for
the purposes of this Agreement, but shall be a Revolving Credit Loan made by
each Revolving Credit Lender under its Commitment.
§2.6    Interest on Loans.
(a)    Each Revolving Credit Base Rate Loan shall bear interest for the period
commencing with the Drawdown Date thereof and ending on the date on which such
Revolving Credit Base Rate Loan is repaid or converted to a Revolving Credit
LIBOR Rate Loan at the rate per annum equal to the sum of the Base Rate plus the
Applicable Margin for Revolving Credit Base Rate Loans.
(b)    Each Revolving Credit LIBOR Rate Loan shall bear interest for the period
commencing with the Drawdown Date thereof and ending on the last day of each
Interest Period with respect thereto at the rate per annum equal to the sum of
LIBOR determined for such Interest Period plus the Applicable Margin for
Revolving Credit LIBOR Rate Loans.
(c)    Each Term Base Rate Loan shall bear interest for the period commencing
with the Drawdown Date thereof and ending on the date on which such Term Base
Rate Loan is repaid or converted to a Term LIBOR Rate Loan at the rate per annum
equal to the sum of the Base Rate plus the Applicable Margin for Term Base Rate
Loans.


53



--------------------------------------------------------------------------------





(d)    Each Term LIBOR Rate Loan shall bear interest for the period commencing
with the Drawdown Date thereof and ending on the last day of each Interest
Period with respect thereto at the rate per annum equal to the sum of the LIBOR
determined for such Interest Period plus the Applicable Margin for Term LIBOR
Rate Loans.
(e)    Each Bid Loan shall bear interest for the period commencing with the
Drawdown Date thereof and ending on the date on which such Bid Loan is repaid at
the rate per annum quoted by the Lender or Lenders making such Bid Loan pursuant
to §2.1(c).
(f)    Borrower promises to pay interest on each Loan in arrears on each
Interest Payment Date with respect thereto.
(g)    Base Rate Loans and LIBOR Rate Loans may be converted to Loans of the
other Type as provided in §4.1.
§2.7    Requests for Loans.
(a)    Requests for Revolving Credit Loans. Except with respect to the initial
Revolving Credit Loan on the Closing Date, Borrower shall give to the Agent
written notice executed by an Authorized Officer in the form of Exhibit F hereto
(or telephonic notice confirmed in writing in the form of Exhibit F hereto) of
each Revolving Credit Loan requested hereunder (a “Revolving Credit Loan
Request”) by 11:00 a.m. (Cleveland time) one (1) Business Day prior to the
proposed Drawdown Date with respect to Revolving Credit Base Rate Loans and
three (3) Business Days prior to the proposed Drawdown Date with respect to
Revolving Credit LIBOR Rate Loans. Each such notice shall specify with respect
to the requested Revolving Credit Loan the proposed principal amount of such
Revolving Credit Loan, the Type of Revolving Credit Loan, the initial Interest
Period (if applicable) for such Revolving Credit Loan and the Drawdown Date.
Each such notice shall also contain (i) a general statement as to the purpose
for which such advance shall be used (which purpose shall be in accordance with
the terms of §2.9) and (ii) a certification by the chief financial officer or
chief accounting officer (or other accounting officer reasonably approved by
Agent) of Borrower (or of REIT) that Borrower and Guarantors are and will be in
compliance with all covenants under the Loan Documents after giving effect to
the making and use of such Revolving Credit Loan. Promptly upon receipt of any
such notice, the Agent shall notify each of the Revolving Credit Lenders
thereof. Each such Revolving Credit Loan Request shall be irrevocable and
binding on Borrower and shall obligate Borrower to accept the Revolving Credit
Loan requested from the Revolving Credit Lenders on the proposed Drawdown Date;
provided, that such Loan Request may, by notice to the Agent delivered
simultaneously with such Loan Request, be made contingent on the consummation of
a refinancing or other transaction, and may in such event be modified or
rescinded if such refinancing or other transaction does not close on the
originally anticipated closing date; provided, further, that Borrower shall
remain liable for any Breakage Costs. Nothing herein shall prevent Borrower from
seeking recourse against any Revolving Credit Lender that fails to advance its
proportionate share of a requested Revolving Credit Loan as required by this
Agreement. Each Revolving Credit Loan Request shall be (a) for a Revolving
Credit Base Rate Loan in a minimum aggregate amount of $1,000,000.00 or an
integral multiple of $100,000.00 in excess thereof; or (b) for a Revolving
Credit LIBOR Rate Loan in a minimum aggregate amount of $1,000,000.00 or an
integral multiple of $250,000.00 in excess thereof; provided, however, that


54



--------------------------------------------------------------------------------





there shall be no more than ten (10) LIBOR Rate Loans (whether Term Loan,
Revolving Credit Loan or Bid Loan) outstanding at any one time unless all of the
Lenders agree to allow additional LIBOR Rate Loans.
(b)    [Intentionally Omitted.]
§2.8    Funds for Loans.
(a)    Not later than 1:00 p.m. (Cleveland time) on the proposed Drawdown Date
of any Revolving Credit Loans or Term Loans, each of the Revolving Credit
Lenders or Term Loan Lenders, as applicable, will make available to the Agent,
at the Agent’s Head Office, in immediately available funds, the amount of such
Lender’s Commitment Percentage of the amount of the requested Loans which may be
disbursed pursuant to §2.1 or §2.2. Upon receipt from each such Revolving Credit
Lender or Term Loan Lender, as applicable, of such amount, and upon receipt of
the documents required by §10 and §11 and the satisfaction of the other
conditions set forth therein, to the extent applicable, the Agent will make
available to Borrower the aggregate amount of such Revolving Credit Loans or
Term Loans made available to the Agent by the Revolving Credit Lenders or Term
Loan Lenders, as applicable, by crediting such amount to the account of Borrower
maintained at the Agent’s Head Office. The failure or refusal of any Revolving
Credit Lender or Term Loan Lender to make available to the Agent at the
aforesaid time and place on any Drawdown Date of any Revolving Credit Loans or
Term Loans the amount of its Commitment Percentage of the requested Loans shall
not relieve any other Revolving Credit Lender or Term Loan Lender from its
several obligation hereunder to make available to the Agent the amount of such
other Lender’s Commitment Percentage of any requested Loans, including any
additional Revolving Credit Loans or Term Loans that may be requested subject to
the terms and conditions hereof to provide funds to replace those not advanced
by the Lender so failing or refusing.
(b)    Unless the Agent shall have been notified by any Lender prior to the
applicable Drawdown Date of any Revolving Credit Loans or Term Loans that such
Lender will not make available to Agent such Lender’s Commitment Percentage of a
proposed Loan, Agent may in its discretion assume that such Lender has made such
Loan available to Agent in accordance with the provisions of this Agreement and
the Agent may, if it chooses, in reliance upon such assumption make such Loan
available to Borrower, and such Lender shall be liable to the Agent for the
amount of such advance. If such Lender does not pay such corresponding amount
upon the Agent’s demand therefor, the Agent will promptly notify Borrower, and
Borrower shall promptly pay such corresponding amount to the Agent. The Agent
shall also be entitled to recover from the Lender or Borrower, as the case may
be, interest on such corresponding amount in respect of each day from the date
such corresponding amount was made available by the Agent to Borrower to the
date such corresponding amount is recovered by the Agent at a per annum rate
equal to (i) from Borrower at the applicable rate for such Loan or (ii) from a
Lender at the Federal Funds Effective Rate.
§2.9    Use of Proceeds. Borrower shall use the proceeds of the Loans and the
Letters of Credit solely to (a) pay closing costs in connection with this
Agreement; (b) repay Indebtedness, fund future development projects and property
and equipment acquisitions of Borrower and its Subsidiaries and (d) for working
capital and general corporate purposes. In no event shall Borrower


55



--------------------------------------------------------------------------------





and the Guarantors use the proceeds of the Loans and the Letters of Credit to
purchase or carry, or extend credit to others for the purpose of purchasing or
carrying, any “margin security” or “margin stock” as such terms are used in
Regulations T, U and X of the Board of Governors of the Federal Reserve System,
12 C.F.R. Parts 220, 221 and 224.
§2.10    Letters of Credit.
(a)    Subject to the terms and conditions set forth in this Agreement, at any
time and from time to time from the Closing Date through the day that is ninety
(90) days prior to the Revolving Credit Maturity Date, the Issuing Lender shall
issue such Letters of Credit as Borrower may request upon the delivery of a
written request in the form of Exhibit H hereto (a “Letter of Credit Request”)
to the Issuing Lender, provided that (i) no Default or Event of Default shall
have occurred and be continuing, (ii) upon issuance of such Letter of Credit,
the Letter of Credit Liabilities shall not exceed Fifty Million Dollars
($50,000,000.00), (iii) in no event shall the sum of (A) the Revolving Credit
Loans Outstanding, (B) the Swing Loans Outstanding, (C) the Bid Loans
Outstanding, and (D) the amount of Letter of Credit Liabilities (after giving
effect to all Letters of Credit requested) exceed the Total Revolving Credit
Commitment, (iv) in no event shall the aggregate Outstanding Term Loans,
Outstanding Revolving Credit Loans, Outstanding Swing Loans, Outstanding Bid
Loans and the aggregate Letter of Credit Liabilities (after giving effect to any
requested Letters of Credit) exceed the Total Commitment or cause a violation of
the covenant set forth in §9.1, (v) the conditions set forth in §§10 and 11
shall have been satisfied, and (vi) in no event shall any amount drawn under a
Letter of Credit be available for reinstatement or a subsequent drawing under
such Letter of Credit. Notwithstanding anything to the contrary contained in
this §2.10, the Issuing Lender shall not be obligated to issue, amend, extend,
renew or increase any Letter of Credit at a time when any other Revolving Credit
Lender is a Defaulting Lender, unless the Issuing Lender is reasonably satisfied
that the participation therein will otherwise be fully allocated to the
Revolving Credit Lenders that are Non-Defaulting Lenders consistent with
§2.13(c) and the Defaulting Lender shall have no participation therein, except
to the extent the Issuing Lender has entered into arrangements with Borrower or
such Defaulting Lender which are satisfactory to the Issuing Lender in its good
faith determination to eliminate the Issuing Lender’s Fronting Exposure with
respect to any such Defaulting Lender, including the delivery of cash
collateral. The Issuing Lender may assume that the conditions in §10 and §11
have been satisfied unless it receives written notice from a Revolving Credit
Lender that such conditions have not been satisfied. Each Letter of Credit
Request shall be executed by an Authorized Officer of Borrower. The Issuing
Lender shall be entitled to conclusively rely on such Person’s authority to
request a Letter of Credit on behalf of Borrower. The Issuing Lender shall have
no duty to verify the authenticity of any signature appearing on a Letter of
Credit Request. Borrower assumes all risks with respect to the use of the
Letters of Credit. Unless the Issuing Lender and the Majority Revolving Credit
Lenders otherwise consent, the term of any Letter of Credit shall not exceed a
period of time commencing on the issuance of the Letter of Credit and ending one
year after the date of issuance thereof, subject to extension pursuant to an
“evergreen” clause acceptable to Agent and Issuing Lender (but in any event the
term shall not extend beyond the Revolving Credit Maturity Date). The amount
available to be drawn under any Letter of Credit shall reduce on a
dollar-for-dollar basis the amount available to be drawn under the Total
Revolving Credit Commitment as a Revolving


56



--------------------------------------------------------------------------------





Credit Loan. The Existing Letters of Credit shall upon the Closing Date be
deemed to be Letters of Credit under this Agreement.
(b)    Each Letter of Credit Request shall be submitted to the Issuing Lender at
least five (5) Business Days (or such shorter period as the Issuing Lender may
approve) prior to the date upon which the requested Letter of Credit is to be
issued. Each such Letter of Credit Request shall contain (i) a statement as to
the purpose for which such Letter of Credit shall be used (which purpose shall
be in accordance with the terms of this Agreement), and (ii) a certification by
the chief financial or chief accounting officer (or other accounting officer
reasonably approved by Agent) of Borrower that Borrower and Guarantors are and
will be in compliance with all covenants under the Loan Documents after giving
effect to the issuance of such Letter of Credit. Borrower shall further deliver
to the Issuing Lender such additional applications (which application as of the
date hereof is in the form of Exhibit K attached hereto) and documents as the
Issuing Lender may require, in conformity with the then standard practices of
its letter of credit department, in connection with the issuance of such Letter
of Credit; provided that in the event of any conflict, the terms of this
Agreement shall control.
(c)    The Issuing Lender shall, subject to the conditions set forth in this
Agreement, issue the Letter of Credit on or before five (5) Business Days
following receipt of the documents last due pursuant to §2.10(b). Each Letter of
Credit shall be in form and substance reasonably satisfactory to the Issuing
Lender in its reasonable discretion.
(d)    Upon the issuance of a Letter of Credit, each Revolving Credit Lender
shall be deemed to have purchased a participation therein from Issuing Lender in
an amount equal to its respective Revolving Credit Commitment Percentage of the
amount of such Letter of Credit. No Revolving Credit Lender’s obligation to
participate in a Letter of Credit shall be affected by any other Revolving
Credit Lender’s failure to perform as required herein with respect to such
Letter of Credit or any other Letter of Credit.
(e)    Upon the issuance of each Letter of Credit, Borrower shall pay to the
Issuing Lender (i) for its own account, a Letter of Credit issuance fee
calculated at the rate per annum equal to one-eighth of one percent (0.125%) of
the amount available to be drawn under such Letter of Credit (which fee shall
not be less than $1,500 in any event), and (ii) for the accounts of the
Revolving Credit Lenders that are Non-Defaulting Lenders (including the Issuing
Lender) in accordance with their respective percentage shares of participation
in such Letter of Credit, a Letter of Credit fee calculated at the rate per
annum equal to the Applicable Margin for Revolving Credit LIBOR Rate Loans on
the amount available to be drawn under such Letter of Credit. Such fee under
clause (e)(i) shall be payable upon issuance of the Letter of Credit, and the
fee under clause (e)(ii) shall be payable in quarterly installments in arrears
with respect to each Letter of Credit on the first day of each calendar quarter
following the date of issuance and continuing on each quarter or portion thereof
thereafter, as applicable, or on any earlier date on which the Revolving Credit
Commitments shall terminate and on the expiration or return of any Letter of
Credit. In addition, Borrower shall pay to Issuing Lender for its own account
within five (5) days of demand of Issuing Lender the standard issuance,
documentation and service charges for Letters of Credit issued from time to time
by Issuing Lender.


57



--------------------------------------------------------------------------------





(f)    In the event that any amount is drawn under a Letter of Credit by the
beneficiary thereof, Borrower shall reimburse the Issuing Lender by having such
amount drawn treated as an outstanding Revolving Credit Base Rate Loan under
this Agreement (Borrower being deemed to have requested a Revolving Credit Base
Rate Loan on such date in an amount equal to the amount of such drawing and such
amount drawn shall be treated as an outstanding Revolving Credit Base Rate Loan
under this Agreement) and the Agent shall promptly notify each Revolving Credit
Lender by telex, telecopy, telegram, electronic mail, telephone (confirmed in
writing) or other similar means of transmission, and each Revolving Credit
Lender shall promptly and unconditionally pay to the Agent, for the Issuing
Lender’s own account, an amount equal to such Revolving Credit Lender’s
Revolving Credit Commitment Percentage of such Letter of Credit (to the extent
of the amount drawn). Borrower further hereby irrevocably authorizes and directs
Agent to notify the Revolving Credit Lenders of Borrower’s intent to convert
such Revolving Credit Base Rate Loan to a Revolving Credit LIBOR Rate Loan with
an Interest Period of one (1) month on the third (3rd) Business Day following
the funding by the Revolving Credit Lenders of their advance under this
§2.10(f), provided that the making of such Revolving Credit LIBOR Rate Loan
shall not be a contravention of any provision of this Agreement. If and to the
extent any Revolving Credit Lender shall not make such amount available on the
Business Day on which such draw is funded, such Revolving Credit Lender agrees
to pay such amount to the Agent forthwith on demand, together with interest
thereon, for each day from the date on which such draw was funded until the date
on which such amount is paid to the Agent, at the Federal Funds Effective Rate
until three (3) days after the date on which the Agent gives notice of such draw
and at the Federal Funds Effective Rate plus one percent (1.0%) for each day
thereafter. Further, such Revolving Credit Lender shall be deemed to have
assigned any and all payments made of principal and interest on its Revolving
Credit Loans, amounts due with respect to its participations in Letters of
Credit and any other amounts due to it hereunder to the Agent to fund the amount
of any drawn Letter of Credit which such Revolving Credit Lender was required to
fund pursuant to this §2.10(f) until such amount has been funded (as a result of
such assignment or otherwise). In the event of any such failure or refusal, the
Revolving Credit Lenders not so failing or refusing shall be entitled to a
priority position for such amounts as provided in §12.5. The failure of any
Revolving Credit Lender to make funds available to the Agent in such amount
shall not relieve any other Revolving Credit Lender of its obligation hereunder
to make funds available to the Agent pursuant to this §2.10(f).
(g)    If after the issuance of a Letter of Credit pursuant to §2.10(c) by the
Issuing Lender, but prior to the funding of any portion thereof by a Revolving
Credit Lender, for any reason a drawing under a Letter of Credit cannot be
refinanced as a Revolving Credit Loan, each Revolving Credit Lender will, on the
date such Revolving Credit Loan pursuant to §2.10(f) was to have been made,
purchase an undivided participation interest in the Letter of Credit in an
amount equal to its Revolving Credit Commitment Percentage of the amount of such
Letter of Credit. Each Revolving Credit Lender will immediately transfer to the
Issuing Lender in immediately available funds the amount of its participation
and upon receipt thereof the Issuing Lender will deliver to such Revolving
Credit Lender a Letter of Credit participation certificate dated the date of
receipt of such funds and in such amount.
(h)    Whenever at any time after the Issuing Lender has received from any
Revolving Credit Lender any such Revolving Credit Lender’s payment of funds
under a Letter of


58



--------------------------------------------------------------------------------





Credit and thereafter the Issuing Lender receives any payment on account
thereof, then the Issuing Lender will distribute to such Revolving Credit Lender
its participation interest in such amount (appropriately adjusted in the case of
interest payments to reflect the period of time during which such Revolving
Credit Lender’s participation interest was outstanding and funded); provided,
however, that in the event that such payment received by the Issuing Lender is
required to be returned, such Revolving Credit Lender will return to the Issuing
Lender any portion thereof previously distributed by the Issuing Lender to it.
(i)    The issuance of any supplement, modification, amendment, renewal or
extension to or of any Letter of Credit shall be treated in all respects the
same as the issuance of a new Letter of Credit.
(j)    Borrower assumes all risks of the acts, omissions, or misuse of any
Letter of Credit by the beneficiary thereof. Neither Agent, Issuing Lender nor
any Lender will be responsible for (i) the form, validity, sufficiency,
accuracy, genuineness or legal effect of any Letter of Credit or any document
submitted by any party in connection with the issuance of any Letter of Credit,
even if such document should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged; (ii) the form, validity,
sufficiency, accuracy, genuineness or legal effect of any instrument
transferring or assigning or purporting to transfer or assign any Letter of
Credit or the rights or benefits thereunder or proceeds thereof in whole or in
part, which may prove to be invalid or ineffective for any reason; (iii) failure
of any beneficiary of any Letter of Credit to comply fully with the conditions
required in order to demand payment under a Letter of Credit; (iv) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex or otherwise; (v) errors in interpretation of
technical terms; (vi) any loss or delay in the transmission or otherwise of any
document or draft required by or from a beneficiary in order to make a
disbursement under a Letter of Credit or the proceeds thereof; (vii) for the
misapplication by the beneficiary of any Letter of Credit of the proceeds of any
drawing under such Letter of Credit; and (viii) for any consequences arising
from causes beyond the control of Agent or any Lender. None of the foregoing
will affect, impair or prevent the vesting of any of the rights or powers
granted to Agent, Issuing Lender or the Lenders hereunder. In furtherance and
extension and not in limitation or derogation of any of the foregoing, any act
taken or omitted to be taken by Agent, Issuing Lender or the other Lenders in
good faith will be binding on Borrower and will not put Agent, Issuing Lender or
the other Lenders under any resulting liability to Borrower; provided nothing
contained herein shall relieve Issuing Lender for liability to Borrower arising
as a result of the gross negligence or willful misconduct of Issuing Lender as
determined by a court of competent jurisdiction after the exhaustion of all
applicable appeal periods.
§2.11    Increase in Total Commitment.
(a)    Provided that no Default or Event of Default has occurred and is
continuing, subject to the terms and conditions set forth in this §2.11,
Borrower shall have the option at any time and from time to time before the date
which is ninety (90) days prior to the Revolving Credit Maturity Date, the Term
Loan A Maturity Date or the Term Loan B Maturity Date, as applicable, to request
by delivery of written notice to Agent an increase in the Total Revolving Credit
Commitment and/or the Total Term Loan A Commitment and/or the Total Term Loan B


59



--------------------------------------------------------------------------------





Commitment, by an aggregate amount of increases to the Total Revolving Credit
Commitment, Total Term Loan A Commitment and the Total Term Loan B Commitment of
up to $300,000,000 (which, assuming no previous reduction in the Revolving
Credit Commitments, Term Loan A Commitments or the Term Loan B Commitments,
would result in a maximum Total Commitment of $1,850,000,000) (an “Increase
Notice”; and the amount of such requested increase is the “Commitment
Increase”). The Commitment Increase shall be set forth in the Increase Notice,
and must be in a minimum amount of $25,000,000.00 and increments of
$5,000,000.00 in excess thereof unless otherwise approved by Agent. The
execution and delivery of the Increase Notice by Borrower shall constitute a
representation and warranty by Borrower that all the conditions set forth in
this §2.11 shall have been satisfied on the date of such Increase Notice. The
Commitment Increase may be allocated, at Borrower’s option, to the then existing
Revolving Credit Commitments, or to the then existing Term Loan A Commitments or
Term Loan B Commitments, or any combination thereof (provided that no Commitment
Increase may be allocated to any portion of the Total Commitment as to which the
applicable maturity date (i.e., the Revolving Credit Maturity Date, the Term
Loan A Maturity Date or the Term Loan B Maturity Date) has occurred).
(b)    Upon receipt of any Increase Notice, the Agent shall consult with
Arrangers and shall notify Borrower of the amount of facility fees to be paid to
any Lenders who provide an additional Revolving Credit Commitment, Term Loan A
Commitment and/or Term Loan B Commitment, as applicable, in connection with such
increase in the Total Revolving Credit Commitment, the Total Term Loan A
Commitment or Total Term Loan B Commitment, as applicable (which shall be in
addition to the fees to be paid to Agent or Arrangers pursuant to the Agreement
Regarding Fees). If Borrower agrees to pay the facility fees so determined, then
the Agent shall send a notice to all Revolving Credit Lenders, Term Loan A
Lenders and/or Term Loan B Lenders, as applicable, (the “Additional Commitment
Request Notice”) informing them of Borrower’s request to increase the Total
Revolving Credit Commitment, Total Term Loan A Commitment, or Total Term Loan B
Commitment, as applicable, and of the facility fees to be paid with respect
thereto. Each Lender who desires to provide an additional Revolving Credit
Commitment, Term Loan A Commitment, and/or Term Loan B Commitment, as
applicable, upon such terms shall provide Agent with a written commitment letter
specifying the amount of the additional Revolving Credit Commitment, Term Loan A
Commitment, and/or Term Loan B Commitment, as applicable, which it is willing to
provide prior to such deadline as may be specified in the Additional Commitment
Request Notice. If the requested increase is oversubscribed then the Agent and
the Arrangers shall allocate the Commitment Increase among the Revolving Credit
Lenders, Term Loan A Lenders and/or Term Loan B Lenders, as applicable, who
provide such commitment letters on such basis as the Agent, the Arrangers and
Borrower shall determine. In addition, the Agent and Arrangers shall, at
Borrower’s request, invite one or more banks or lending institutions selected by
Borrower (which banks or lending institutions shall be reasonably acceptable to
Agent (in its capacity as such), Arrangers and Borrower) to become a Revolving
Credit Lender, Term Loan A Lender and/or Term Loan B Lender and provide an
additional Revolving Credit Commitment, Term Loan A Commitment and/or Term
Loan B Commitment, as applicable. In addition, the Agent shall provide all
Revolving Credit Lenders, Term Loan A Lenders and/or Term Loan B Lenders, as
applicable, with a notice setting forth the amount, if any, of the additional
Revolving Credit Commitment, Term Loan A Commitment and/or Term Loan B
Commitment, to be provided by each Revolving Credit Lender, Term Loan A Lender
and/or Term Loan B Lender, as applicable, and the revised Revolving


60



--------------------------------------------------------------------------------





Credit Commitment Percentages, Term Loan A Commitment Percentages and/or Term
Loan B Commitment Percentages, as applicable, which shall be applicable after
the effective date of the Commitment Increase specified therein (the “Commitment
Increase Date”). In no event shall any Lender be obligated to provide an
additional Revolving Credit Commitment, Term Loan A Commitment or Term Loan B
Commitment.
(c)    On any Commitment Increase Date on which the Revolving Credit Commitment
is increased, the Outstanding Revolving Credit Loans shall be reallocated among
the Revolving Credit Lenders such that after the applicable Commitment Increase
Date the outstanding principal amount of Revolving Credit Loans owed to each
Revolving Credit Lender shall be equal to such Lender’s Revolving Credit
Commitment Percentage (as in effect after the applicable Commitment Increase
Date) of the Outstanding Revolving Credit Loans. The participation interests of
the Revolving Credit Lenders in Outstanding Swing Loans and Outstanding Letters
of Credit shall be similarly adjusted. On any Commitment Increase Date those
Revolving Credit Lenders whose Revolving Credit Commitment Percentage is
increasing shall advance the funds to the Agent and the funds so advanced shall
be distributed among the Revolving Credit Lenders whose Revolving Credit
Commitment Percentage is decreasing as necessary to accomplish the required
reallocation of the outstanding Revolving Credit Loans. The funds so advanced
shall be Base Rate Loans until converted to LIBOR Rate Loans which are allocated
among all Lenders based on their Commitment Percentages. Borrower further agrees
to pay the Breakage Costs, if any, resulting from any Commitment Increase.
(d)    Upon the effective date of each increase in the Total Revolving Credit
Commitment, Total Term Loan A Commitment or Total Term Loan B Commitment
pursuant to this §2.11, the Agent may unilaterally revise Schedule 1.1 and
Borrower shall execute and deliver to the Agent new Revolving Credit Notes, Term
Loan A Notes and Term Loan B Notes for each Lender whose Commitment has changed
so that the principal amount of such Revolving Credit Lender’s Revolving Credit
Note shall equal its Revolving Credit Commitment, such Term Loan A Lender’s Term
Loan A Note shall equal its Term Loan A Commitment, and such Term Loan B
Lender’s Term Loan B Note shall equal its Term Loan B Commitment. If there is an
increase to the Revolving Credit Commitment, Borrower shall also execute and
deliver to each Revolving Credit Lender a Bid Loan Note in the face amount of
the new Bid Loan Sublimit. The Agent shall deliver such replacement Revolving
Credit Notes, Term Loan A Notes, Term Loan B Notes and Bid Loan Notes, as
applicable, to the respective Lenders in exchange for the Revolving Credit
Notes, Bid Loan Notes, Term Loan A Notes and Term Loan B Notes replaced thereby
which shall be surrendered by such Lenders to Agent who shall deliver such
replaced Notes to Borrower for cancellation. Such new Revolving Credit Notes,
Term Loan A Notes, Term Loan B Notes and Bid Loan Notes shall provide that they
are replacements for the surrendered Revolving Credit Notes, Term Loan A Notes,
Term Loan B Notes and Bid Loan Notes, as applicable, and that they do not
constitute a novation, shall be dated as of the Commitment Increase Date and
shall otherwise be in substantially the form of the replaced Revolving Credit
Notes, Term Loan A Notes, Term Loan B Notes or Bid Loan Notes, as applicable.
Upon Agent’s request within five (5) days of issuance of any new Notes pursuant
to this §2.11(d), Borrower shall deliver an opinion of counsel, addressed to the
Lenders and the Agent, relating to the due authorization, execution and delivery
of such new Revolving Credit Notes, Term Loan A Notes, Term Loan B Notes and/or
Bid Loan Notes and the enforceability thereof, in form


61



--------------------------------------------------------------------------------





and substance substantially similar to the opinion delivered in connection with
the first disbursement under this Agreement. Any surrendered Revolving Credit
Notes, Term Loan A Notes and Term Loan B Notes shall be canceled and returned to
Borrower.
(e)    Notwithstanding anything to the contrary contained herein, the obligation
of the Agent and the Revolving Credit Lenders providing an additional Revolving
Credit Commitment to increase the Total Revolving Credit Commitment and/or the
Agent and the Term Loan A Lenders or Term Loan B Lenders providing an additional
Term Loan A Commitment or Term Loan B Commitment to increase the Total Term Loan
A Commitment or Total Term Loan B Commitment, as applicable, pursuant to this
§2.11 shall be conditioned upon satisfaction of the following conditions
precedent which must be satisfied prior to the effectiveness of any increase of
the Total Revolving Credit Commitment, the Total Term Loan A Commitment, or the
Total Term Loan B Commitment, as applicable:
(i)    Payment of Activation Fee. Borrower shall pay (A) to the Arrangers those
fees described in and contemplated by the Agreement Regarding Fees with respect
to the applicable Commitment Increase, subject to the terms thereof, and (B) to
the Arrangers such facility fees as the Revolving Credit Lenders, Term Loan A
Lenders or Term Loan B Lenders, as applicable, who are providing an additional
Commitment may require to increase or provide the aggregate Revolving Credit
Commitment, Term Loan A Commitment or Term Loan B Commitment, which fees shall,
when paid, be fully earned and non-refundable under any circumstances. The
Arrangers shall pay to the Lenders acquiring or providing the applicable
Commitment Increase any fees set forth pursuant to any separate agreement; and
(ii)    No Default. On the date any Increase Notice is given and on the date
such increase becomes effective, both immediately before and after the Total
Revolving Credit Commitment, Total Term Loan A Commitment or Total Term Loan B
Commitment is increased, there shall exist no Default or Event of Default; and
(iii)    Representations True. The representations and warranties made by
Borrower and the Guarantors in the Loan Documents or otherwise made by Borrower
and the Guarantors in connection therewith or after the date thereof shall have
been true and correct in all material respects when made and shall also be true
and correct in all material respects on the date of such Increase Notice and on
the date the Total Revolving Credit Commitment, Total Term Loan A and/or Total
Term Loan B Commitment is increased, both immediately before and after the Total
Commitment is increased (it being understood and agreed that any representation
or warranty which by its terms is made as of a specified date shall be required
to be true and correct in all material respects only as of such specified date);
and
(iv)    Additional Documents and Expenses. Borrower shall execute and deliver
(or cause to be executed and delivered) to Agent and the Lenders such additional
documents, instruments, certifications and opinions as the Agent may reasonably
require in its reasonable discretion, including, without limitation, a
Compliance Certificate, demonstrating compliance with all covenants,
representations and warranties set forth in the Loan Documents after giving
effect to the increase.


62



--------------------------------------------------------------------------------





§2.12    Extension of Revolving Credit Maturity Date. Borrower shall have the
one-time right and option to extend the Revolving Credit Maturity Date to
November 22, 2021, upon satisfaction of the following conditions precedent,
which must be satisfied prior to the effectiveness of any extension of the
Revolving Credit Maturity Date:
(a)    Extension Request. Borrower shall deliver written notice of such request
(the “Extension Request”) to the Agent not earlier than the date which is one
hundred twenty (120) days and not later than the date which is thirty (30) days
prior to the Revolving Credit Maturity Date (as determined without regard to
such extension). Any such Extension Request shall be irrevocable and binding on
Borrower.
(b)    Payment of Extension Fee. Borrower shall pay to the Agent for the pro
rata accounts of the Revolving Credit Lenders in accordance with their
respective Revolving Credit Commitments an extension fee in an amount equal to
ten (10) basis points on the Total Revolving Credit Commitment in effect on the
Revolving Credit Maturity Date (as determined without regard to such extension),
which fee shall, when paid, be fully earned and non-refundable under any
circumstances.
(c)    No Default. On the date the Extension Request is given and on the
Revolving Credit Maturity Date (as determined without regard to such extension)
there shall exist no Default or Event of Default.
(d)    Representations and Warranties. The representations and warranties made
by Borrower and the Guarantors in the Loan Documents or otherwise made by
Borrower and the Guarantors in connection therewith or after the date thereof
shall have been true and correct in all material respects when made and shall
also be true and correct in all material respects on the date the Extension
Request is given and on the Revolving Credit Maturity Date (as determined
without regard to such extension) (it being understood and agreed that any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects only as of
such specified date).
§2.13    Defaulting Lenders.
(a)    If for any reason any Lender shall be a Defaulting Lender, then, in
addition to the rights and remedies that may be available to the Agent or
Borrower under this Agreement or applicable law, but subject to the terms of
§27, such Defaulting Lender’s right to participate in the administration of the
Loans, this Agreement and the other Loan Documents, including without
limitation, any right to vote in respect of, to consent to or to direct any
action or inaction of the Agent or to be taken into account in the calculation
of the Majority Lenders, Majority Revolving Credit Lenders, Majority Term Loan A
Lenders, Majority Term Loan B Lenders, all of the Lenders or the affected
Lenders, shall be suspended during the pendency of such failure or refusal. If a
Lender is a Defaulting Lender because it has failed to make timely payment to
the Agent of any amount required to be paid to the Agent hereunder (without
giving effect to any notice or cure periods), in addition to other rights and
remedies which the Agent or Borrower may have hereunder or otherwise, the Agent
shall be entitled (i) to collect interest from such Defaulting Lender on such
delinquent payment for the period from the date on which the payment was due
until the date on


63



--------------------------------------------------------------------------------





which the payment is made at the Federal Funds Effective Rate, (ii) to withhold
or setoff and to apply in satisfaction of the defaulted payment and any related
interest, any amounts otherwise payable to such Defaulting Lender under this
Agreement or any other Loan Document in accordance with §2.13(d) and (iii) to
bring an action or suit against such Defaulting Lender in a court of competent
jurisdiction to recover the defaulted amount and any related interest. Any
amounts received by the Agent in respect of a Defaulting Lender’s Loans and/or
Commitment shall be applied as set forth in §2.13(d).
(b)    Any Non-Defaulting Lender may, but shall not be obligated, in its sole
discretion, to acquire all or a portion of a Defaulting Lender’s Commitment. Any
Lender desiring to exercise such right shall give written notice thereof to the
Agent and Borrower no sooner than two (2) Business Days and not later than five
(5) Business Days after such Defaulting Lender became a Defaulting Lender. If
more than one Lender exercises such right, each such Lender shall have the right
to acquire its pro rata share of such Defaulting Lender’s Commitment in
proportion to the Commitments of the other Lenders exercising such right. If
after such fifth (5th) Business Day, the Lenders have not elected to purchase
all of the Commitment of such Defaulting Lender, then Borrower (so long as no
Default or Event of Default then exists) or the Majority Lenders may, by giving
written notice thereof to the Agent, Borrower, such Defaulting Lender and the
other Lenders, demand (but shall have no obligation to so demand) that such
Defaulting Lender assign its Commitment to an assignee subject to and in
accordance with the provisions of §18.1 for the purchase price provided for
below and upon any such demand such Defaulting Lender shall comply with such
demand and shall consummate such assignment (subject to and in accordance with
the provisions of §18.1). No party hereto shall have any obligation whatsoever
to initiate any such replacement or to assist in finding an assignee. Upon any
such purchase or assignment, and any such demand with respect to which the
conditions specified in §18.1 have been satisfied, the Defaulting Lender’s
interest in its Commitments, Loans and rights hereunder (but not its liability
in respect thereof or under the Loan Documents or this Agreement to the extent
the same relate to the period prior to the effective date of the purchase) shall
terminate on the date of purchase and assignment, and the Defaulting Lender
shall promptly execute all documents reasonably requested to surrender and
transfer such interest to the purchaser or assignee thereof, including an
appropriate Assignment and Acceptance Agreement. The purchase price for the
Commitment of a Defaulting Lender shall be equal to the amount of the principal
balance of the Loans outstanding and owed by Borrower to the Defaulting Lender
plus any accrued but unpaid interest thereon and any accrued but unpaid fees
incurred prior to such Lender becoming a Defaulting Lender. Prior to payment of
such purchase price to a Defaulting Lender, the Agent shall apply against such
purchase price any amounts retained by the Agent pursuant to §2.13(d).
(c)    During any period in which there is a Defaulting Lender, all or any part
of such Defaulting Lender’s obligation to acquire, refinance or fund
participations in Letters of Credit pursuant to §2.10(g) or Swing Loans pursuant
to §2.5(e) shall be reallocated among the Revolving Credit Lenders that are
Non-Defaulting Lenders in accordance with their respective Revolving Credit
Commitment Percentages (computed without giving effect to the Revolving Credit
Commitment of such Defaulting Lender); provided that (i) each such reallocation
shall be given effect only if, at the date the applicable Revolving Credit
Lender becomes a Defaulting Lender, no Default or Event of Default exists, (ii)
the conditions set forth in §10 and §11 are satisfied at the


64



--------------------------------------------------------------------------------





time of such reallocation (and, unless Borrower shall have notified the Agent at
such time, Borrower shall be deemed to have represented and warranted that such
conditions are satisfied at the time), (iii) the representations and warranties
in the Loan Documents shall be true and correct in all material respects on and
as of the date of such reallocation with the same effect as though made on and
as of such date, except to the extent of changes resulting from transactions
permitted by the Loan Documents (it being understood and agreed that any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct only as of such specified date), and
(iv) the aggregate obligation of each Revolving Credit Lender that is a
Non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit and Swing Loans shall not exceed the positive difference, if any, of (A)
the Revolving Credit Commitment of that Non-Defaulting Lender minus (B) the sum
of (1) the Outstanding Revolving Credit Loans of that Lender plus (2) such
Lender’s pro rata portion in accordance with its Revolving Credit Commitment
Percentage of outstanding Letter of Credit Liabilities and participations in
Outstanding Swing Loans. Subject to §34, no reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.
(d)    Any payment of principal, interest, fees or other amounts received by the
Agent for the account of such Defaulting Lender (whether voluntary or mandatory,
at maturity, or otherwise, and including any amounts made available to the Agent
for the account of such Defaulting Lender pursuant to §13), shall be applied at
such time or times as may be determined by the Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Agent (other than
with respect to Letter of Credit Liabilities) hereunder; second, to the payment
of any amounts owing by such Defaulting Lender to the Issuing Lender (with
respect to Letter of Credit Liabilities) and/or the Swing Loan Lender hereunder;
third, if so determined by the Agent or requested by the Issuing Lender or the
Swing Loan Lender, to be held as cash collateral for future funding obligations
of such Defaulting Lender of any participation in any Letter of Credit or Swing
Loan; fourth, as Borrower may request (so long as no Default or Event of Default
then exists), to the funding of any Loan in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Agent; fifth, if so determined by the Agent and Borrower, to
be held in a non-interest bearing deposit account and released pro rata in order
to (x) satisfy obligations of such Defaulting Lender to fund Loans or
participations under this Agreement and (y) be held as cash collateral for
future funding obligations of such Defaulting Lender of any participation in any
Letter of Credit or Swing Loan; sixth, to the payment of any amounts owing to
the Agent or the Lenders (including the Issuing Lender and the Swing Loan
Lender) as a result of any judgment of a court of competent jurisdiction
obtained by the Agent or any Lender (including the Issuing Lender and the Swing
Loan Lender) against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default or Event of Default then exists, to the payment of any amounts owing to
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (i) such payment is a payment of the principal
amount of any Revolving Credit Loans, Bid Loans, Term Loans or funded
participations in Letters of Credit


65



--------------------------------------------------------------------------------





or Swing Loans in respect of which such Defaulting Lender has not fully funded
its appropriate share and (ii) such Revolving Credit Loans, Bid Loans, Term
Loans or funded participations in Letters of Credit or Swing Loans were made at
a time when the conditions set forth in §10 and §11, to the extent required by
this Agreement, were satisfied or waived, such payment shall be applied solely
to pay the Revolving Credit Loans, Bid Loans or Term Loans of, and funded
participations in Letters of Credit or Swing Loans owed to, all Non-Defaulting
Lenders on a pro rata basis until such time as all Revolving Credit Loans, Bid
Loans, Term Loans and funded and unfunded participations in Letters of Credit
and Swing Loans are held by the Revolving Credit Lenders, the applicable Bid
Loan Lenders, and Term Loan Lenders pro rata in accordance with their Revolving
Credit Commitment Percentages, Term Loan A Commitment Percentages and Term Loan
B Commitment Percentages, as applicable, without regard to §2.13(c), prior to
being applied to the payment of any Revolving Credit Loans, Bid Loans (if
applicable) or Term Loans of, or funded participations in Letters of Credit or
Swing Loans owed to, such Defaulting Lender. Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post cash collateral pursuant to this
§2.13(d) shall be deemed paid to and redirected by such Defaulting Lender, and
each Lender irrevocably consents hereto, and to the extent allocated to the
repayment of principal of the Loan, shall not be considered outstanding
principal under this Agreement.
(e)    Within five (5) Business Days of demand by the Issuing Lender or Swing
Loan Lender from time to time, Borrower shall deliver to the Agent for the
benefit of the Issuing Lender and the Swing Loan Lender cash collateral in an
amount sufficient to cover all Fronting Exposure with respect to the Issuing
Lender and Swing Loan Lender (after giving effect to §2.5(a), §2.10(a) and
§2.13(c)) on terms reasonably satisfactory to the Issuing Lender and/or Swing
Loan Lender in its good faith determination (and such cash collateral shall be
in Dollars). Any such cash collateral shall be deposited in the Collateral
Account as collateral (solely for the benefit of the Issuing Lender and/or the
Swing Loan Lender) for the payment and performance of each Defaulting Lender’s
pro rata portion in accordance with their respective Revolving Credit Commitment
Percentages of outstanding Letter of Credit Liabilities and Swing Loans. Moneys
in the Collateral Account deposited pursuant to this section shall be applied by
the Agent to reimburse the Issuing Lender and/or the Swing Loan Lender
immediately for each Defaulting Lender’s pro rata portion in accordance with
their respective Revolving Credit Commitment Percentages of any funding
obligation with respect to a Letter of Credit or Swing Loan which has not
otherwise been reimbursed by Borrower or such Defaulting Lender. Any amounts
deposited in the Collateral Account (or any portion thereof) shall be refunded
to Borrower promptly upon any of the following (as applicable) (i) the
applicable Letter of Credit in connection with which it was provided being
terminated or cancelled (without any drawing thereon), (ii) all Fronting
Exposure with respect to the Issuing Lender and Swing Loan Lender has been
eliminated or (iii) as provided in §§12.1 and 12.6(d) and (f).
(f)    (g)    Each Revolving Credit Lender that is a Defaulting Lender shall not
be entitled to receive any Unused Fee or Facility Fee pursuant to §2.3 for any
period during which that Lender is a Defaulting Lender.


66



--------------------------------------------------------------------------------





(i)    Each Revolving Credit Lender that is a Defaulting Lender shall not be
entitled to receive Letter of Credit fees pursuant to §2.10(e) for any period
during which that Revolving Credit Lender is a Defaulting Lender.
(ii)    With respect to any Unused Fee, Facility Fee or Letter of Credit fees
not required to be paid to any Defaulting Lender pursuant to clause (i) or (ii)
above, Borrower shall (x) pay to each Non-Defaulting Lender that is a Revolving
Credit Lender that portion of any such fee otherwise payable to such Defaulting
Lender with respect to such Defaulting Lender’s participation in Letter of
Credit Liabilities or Swing Loans that has been reallocated to such
Non-Defaulting Lender pursuant to §2.13(c), (y) pay to the Issuing Lender and
Swing Loan Lender the amount of any such fee otherwise payable to such
Defaulting Lender to the extent allocable to the Issuing Lender’s or Swing Loan
Lender’s Fronting Exposure to such Defaulting Lender and (z) not be required to
pay any remaining amount of any such fee.
(h)    If Borrower (so long as no Default or Event of Default exists and is
continuing) and the Agent agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Agent will so notify the parties hereto, whereupon as of the date specified in
such notice and subject to any conditions set forth therein (which may include
arrangements with respect to any cash collateral), that Lender will, to the
extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as the Agent may determine to be
necessary to cause the Loans and funded and unfunded participations in Letters
of Credit and Swing Loans to be held on a pro rata basis by the Lenders in
accordance with their Commitments (without giving effect to §2.13(c)), whereupon
such Lender will cease to be a Defaulting Lender and any applicable cash
collateral provided by Borrower shall be promptly refunded to Borrower; provided
that no adjustments will be made retroactively with respect to fees accrued or
payments made by or on behalf of Borrower while such Lender was a Defaulting
Lender (including any application of such payments pursuant to §2.13(d)); and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
such Lender’s having been a Defaulting Lender.
§2.14    Evidence of Debt. The indebtedness of the Borrower resulting from the
Loans made by each Lender from time to time shall be evidenced by one or more
accounts or records maintained by such Lender and the Agent in the ordinary
course of business, including, without limitation, the amounts of principal and
interest payable and paid to such Lender from time to time hereunder. The
Borrower hereby irrevocably authorizes Agent and the Lenders to make, or cause
to be made, at or about the time of the Drawdown Date of any Loan or at the time
of receipt of any payment thereof, an appropriate notation on Agent’s and the
Lender’s records reflecting the making of such Loan or (as the case may be) the
receipt of such payment. The Agent shall maintain accounts or records in
accordance with its usual practice in which it shall record: (i) the date and
the amount of each Loan made hereunder, the Type of Loan and, if appropriate,
the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder, and (iii) the amount of any sum received by the Agent
hereunder from the Borrower and each Lender’s share thereof. The accounts or
records maintained by the Agent and each Lender shall be prima facie evidence of
the existence and amounts of the


67



--------------------------------------------------------------------------------





Obligations recorded therein and shall be conclusive absent manifest error of
the amount of the Loans made by the Lenders to the Borrower and the interest and
payments thereon. Any failure to so record or any error in doing so shall not,
however, limit or otherwise affect the obligation of the Borrower hereunder or
under the Notes, if any, to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Agent in respect of
such matters, the accounts and records of the Agent shall control in the absence
of manifest error. The Borrower agrees that upon the request of any Lender made
through the Agent (whether for purposes of pledge, enforcement or otherwise),
the Borrower shall promptly execute and deliver to such Lender (through the
Agent) a Revolving Credit Note, a Bid Loan Note, a Term Loan A Note, a Term Loan
B Note and/or a Swing Loan Note, as applicable, payable to the order of such
Lender, which shall evidence such Lender’s Loans in addition to such accounts or
records. Each Lender may attach schedules to its Notes and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto. All references to Notes in the Loan Documents shall mean Notes,
if any, to the extent issued hereunder. By delivery of this Agreement and any
Revolving Credit Note, Term Loan A Note, Term Loan B Note and/or Swing Loan
Note, there shall not be deemed to have occurred, and there has not otherwise
occurred, any payment, satisfaction or novation of the Indebtedness evidenced by
the “Revolving Credit Notes”, the “Term Loan A Notes”, the “Term Loan B Notes”
and the “Swing Loan Note” described in the Existing Credit Agreement, which
Indebtedness under such Revolving Credit Notes is instead allocated among the
Revolving Credit Lenders as of the date hereof in accordance with their
respective Revolving Credit Commitment Percentages, which Indebtedness under the
Swing Loan Note is allocated to the Swing Loan Lender, which Indebtedness under
such Term Loan A Notes is instead allocated among the Term Loan A Lenders as of
the date hereof in accordance with their respective Term Loan A Commitment
Percentages, which Indebtedness under the Term Loan B Notes is allocated to the
Term Loan B Lenders as of the date hereof in accordance with their respective
Term Loan B Commitment Percentages, and such Indebtedness is evidenced by this
Agreement and any Revolving Credit Notes, Term Loan A Notes, Term Loan B Notes
and Swing Loan Note, as applicable. The Revolving Credit Lenders, Term Loan A
Lenders and Term Loan B Lenders shall as of the date hereof make such
adjustments to the outstanding Revolving Credit Loans, Term Loans A and Term
Loans B of such Revolving Credit Lenders, Term Loan A Lenders and Term Loan B
Lenders, respectively, so that such outstanding Revolving Credit Loans, Term
Loans A and Term Loans B are consistent with their respective Revolving Credit
Commitment Percentages, Term Loan A Commitment Percentages and Term Loan A
Commitment Percentages.
§3.    REPAYMENT OF THE LOANS.
§3.1    Stated Maturity. Borrower promises to pay on the Revolving Credit
Maturity Date and there shall become absolutely due and payable on the Revolving
Credit Maturity Date all of the Outstanding Revolving Credit Loans, Outstanding
Swing Loans and the Letter of Credit Liabilities outstanding on such date,
together with any and all accrued and unpaid interest thereon. Borrower promises
to pay all Outstanding Bid Loans in full, together with any and all accrued and
unpaid interest thereon, on the maturity date thereof as provided in the
applicable Bid Loan Quote Request, but in any event not later than the Revolving
Credit Maturity Date. Borrower promises to pay on the Term Loan A Maturity Date
and there shall become absolutely due and payable on


68



--------------------------------------------------------------------------------





the Term Loan A Maturity Date all of the Outstanding Term Loans A on such date,
together with any and all accrued and unpaid interest thereon. Borrower promises
to pay on the Term Loan B Maturity Date and there shall become absolutely due
and payable on the Term Loan B Maturity Date all of the Outstanding Term Loans B
on such date, together with any and all accrued and unpaid interest thereon.
§3.2    Mandatory Prepayments. If at any time the sum of the aggregate
Outstanding Revolving Credit Loans, Outstanding Swing Loans, Outstanding Bid
Loans and the aggregate Letter of Credit Liabilities exceeds the Total Revolving
Credit Commitment, then Borrower shall, within five (5) Business Days of such
occurrence pay the amount of such excess to the Agent for the respective
accounts of the Revolving Credit Lenders, as applicable, for application to the
Revolving Credit Loans as provided in §3.4, together with any additional amounts
payable pursuant to §4.8, except that the amount of any Swing Loans shall be
paid solely to the Swing Loan Lender and the amount of any Bid Loans shall be
paid solely to the applicable Bid Loan Lender. If at any time the sum of the
aggregate outstanding principal amount of the Bid Loans exceeds the Bid Loan
Sublimit, then Borrower shall, within five (5) Business Days of such occurrence
pay the amount of such excess to the Agent for the respective accounts of the
Bid Loan Lenders, as applicable, for application to the Bid Loans as provided in
§3.4, together with any additional amounts payable pursuant to §4.8.
§3.3    Optional Prepayments.
(a)    Borrower shall have the right, at its election, to prepay the outstanding
amount of the Term Loans, the Revolving Credit Loans and Swing Loans, as a whole
or in part, at any time without penalty or premium, and except as provided in
the applicable Bid Loan Quote Request, Bid Loans may not be voluntarily prepaid
at any time without the prior written consent of the Bid Loan Lender(s) making
such Bid Loans. Notwithstanding anything herein to the contrary, if any
prepayment of the outstanding amount of any LIBOR Rate Loans pursuant to this
§3.3 is made on a date that is not the last day of the Interest Period relating
thereto, such prepayment shall be accompanied by the payment of any amounts due
pursuant to §4.8.
(b)    Borrower shall give the Agent, no later than 10:00 a.m. (Cleveland time)
at least three (3) days prior written notice of any prepayment pursuant to this
§3.3, in each case specifying the proposed date of prepayment of the Loans and
the principal amount to be prepaid (provided that any such notice may be revoked
or modified upon one (1) day’s prior notice to the Agent). Notwithstanding the
foregoing, no prior notice shall be required for the prepayment of any Swing
Loan.
§3.4    Partial Prepayments. Each partial prepayment of the Loans under §3.3
shall be in a minimum amount of $1,000,000.00 or an integral multiple of
$100,000.00 in excess thereof, shall be accompanied by the payment of accrued
interest on the principal prepaid to the date of payment. Each partial
prepayment shall, in the absence of instructions by Borrower, be applied first
to Revolving Credit Loans as provided below, then to Term Loans A and then to
Term Loans B. For Revolving Credit Loans, each partial payment under §3.2 and
§3.3 shall be applied first to the principal of any Outstanding Swing Loans,
second to any Outstanding Bid Loans and last to the principal of any Outstanding
Revolving Credit Loans. Any prepayment with respect to each category


69



--------------------------------------------------------------------------------





of Loans shall be applied as provided above first to the principal of Base Rate
Loans, and then to the principal of LIBOR Rate Loans.
§3.5    Effect of Prepayments. Amounts of the Revolving Credit Loans prepaid
under §3.2 and §3.3 prior to the Revolving Credit Maturity Date may be
reborrowed as provided in §2. Amounts of the Term Loans prepaid under this
Agreement may not be reborrowed.
§4.    CERTAIN GENERAL PROVISIONS.
§4.1    Conversion Options.
(a)    Borrower may elect from time to time to convert any of its Outstanding
Revolving Credit Loans, Term Loans A or Term Loans B to a Revolving Credit Loan,
Term Loan A or Term Loan B, respectively, of another Type and such Revolving
Credit Loans, Term Loans A or Term Loans B shall thereafter bear interest as a
Base Rate Loan or a LIBOR Rate Loan, as applicable; provided that (i) with
respect to any such conversion of a LIBOR Rate Loan to a Base Rate Loan,
Borrower shall give the Agent at least one (1) Business Day’s prior written
notice of such election, and such conversion shall only be made on the last day
of the Interest Period with respect to such LIBOR Rate Loan; (ii) with respect
to any such conversion of a Base Rate Loan to a LIBOR Rate Loan, Borrower shall
give the Agent at least three (3) LIBOR Business Days’ prior written notice of
such election and the Interest Period requested for such Loan, the principal
amount of the Loan so converted shall be in a minimum aggregate amount of
$1,000,000.00 or an integral multiple of $250,000.00 in excess thereof and,
after giving effect to the making of such Loan, there shall be no more than ten
(10) LIBOR Rate Loans (whether Revolving Credit, Term Loan or Bid Loan)
outstanding at any one time; and (iii) no Loan may be converted into a LIBOR
Rate Loan when any Default or Event of Default has occurred and is continuing.
All or any part of the Outstanding Revolving Credit Loans, Term Loans A or Term
Loans B of any Type may be converted as provided herein, provided that no
partial conversion shall result in a Revolving Credit Base Rate Loan or Term
Base Rate Loan in a principal amount of less than $1,000,000.00 or an integral
multiple of $100,000.00 or a Revolving Credit LIBOR Rate Loan or Term Base Rate
Loan in a principal amount of less than $1,000,000.00 or an integral multiple of
$250,000.00. On the date on which such conversion is being made, each Lender
shall take such action as is necessary to transfer its Commitment Percentage of
such Loans to its Domestic Lending Office or its LIBOR Lending Office, as the
case may be. Each Conversion/Continuation Request relating to the conversion of
a Base Rate Loan to a LIBOR Rate Loan shall be irrevocable by Borrower. A Bid
Loan may not be continued or converted.
(b)    Any LIBOR Rate Loan may be continued as such Type upon the expiration of
an Interest Period with respect thereto by compliance by Borrower with the terms
of §4.1; provided that no LIBOR Rate Loan may be continued as such when any
Default or Event of Default has occurred and is continuing, but shall be
automatically converted to a Base Rate Loan on the last day of the Interest
Period relating thereto ending during the continuance of any Default or Event of
Default.
(c)    In the event that Borrower does not notify the Agent of its election
hereunder with respect to any LIBOR Rate Loan, such Loan shall be automatically
continued at the end of


70



--------------------------------------------------------------------------------





the applicable Interest Period as a LIBOR Rate Loan for an Interest Period of
one month unless such Interest Period shall be greater than the time remaining
until the applicable Revolving Credit Maturity Date, the Term Loan A Maturity
Date or the Term Loan B Maturity Date, in which case such Loan shall be
automatically converted to a Base Rate Loan at the end of the applicable
Interest Period.
§4.2    Fees. Borrower agrees to pay to KeyBank, Agent, Syndication Agent and
Arrangers for their own account certain fees for services rendered or to be
rendered in connection with the Loans as provided pursuant to a fee letter dated
October 10, 2016 among Borrower, KeyBank, Syndication Agent and Arrangers (the
“Agreement Regarding Fees”). Any annual agency or administration fee payable
under the Agreement Regarding Fees shall be paid on the terms set forth therein.
Any accrued but unpaid annual agency or administration fee payable pursuant to
the “Agreement Regarding Fees” (as defined in the Existing Credit Agreement)
shall be due and payable as provided therein. All such fees shall be fully
earned when paid and nonrefundable under any circumstances.
§4.3    [Intentionally Omitted.]
§4.4    Funds for Payments.
(a)    All payments of principal, interest, facility fees, Letter of Credit
fees, closing fees and any other amounts due hereunder or under any of the other
Loan Documents shall be made to the Agent, for the respective accounts of the
Lenders and the Agent, as the case may be, at the Agent’s Head Office, not later
than 2:00 p.m. (Cleveland time) on the day when due (or such later time as is
acceptable to the Agent in the event of a payment in full of all Loans and a
termination of all Commitments hereunder), in each case in lawful money of the
United States in immediately available funds. To the extent not paid pursuant to
the preceding sentence within the specified time, and only to the extent such
amounts are not subject to dispute by the Borrower as evidenced by the delivery
of prior written notice to the Agent, the Agent is hereby authorized to charge
the accounts of Borrower with KeyBank, on the dates when the amount thereof
shall become due and payable, with the amounts of the principal of and interest
on the Loans and all fees, charges, expenses and other amounts owing to the
Agent and/or the Lenders (including the Swing Loan Lender and any applicable Bid
Loan Lender) under the Loan Documents. Subject to the foregoing, all payments
made to Agent on behalf of the Lenders, and actually received by Agent, shall be
deemed received by the Lenders on the date actually received by Agent.
(b)    All payments by Borrower hereunder and under any of the other Loan
Documents shall be made without setoff or counterclaim, and free and clear of
and without deduction or withholding for any Taxes, except as required by
Applicable Law. If any Applicable Law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with Applicable Law and, if such
Tax is an Indemnified Tax, then the sum payable by Borrower or other applicable
Guarantor shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable


71



--------------------------------------------------------------------------------





under this §4.4) the applicable Recipient receives an amount equal to the sum it
would have received had no such deduction or withholding been made.
(c)    Borrower and the Guarantors shall timely pay to the relevant Governmental
Authority in accordance with Applicable Law, or at the option of the Agent
timely reimburse it for the payment of, any Other Taxes.
(d)    Borrower and the Guarantors shall jointly and severally indemnify each
Recipient, within ten (10) days after demand therefor, for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this §4.4) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to Borrower by a Lender (with a copy to
the Agent), or by the Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error; provided that the determinations in such
statement are made on a reasonable basis and in good faith.
(e)    Each Lender shall severally indemnify the Agent, within ten (10) days
after demand therefor, for (i) any Indemnified Taxes attributable to such Lender
(but only to the extent that Borrower or a Guarantor has not already indemnified
the Agent for such Indemnified Taxes and without limiting the obligation of
Borrower and the Guarantors to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of §18.4 relating to the
maintenance of a Participant Register and (iii) any Excluded Taxes attributable
to such Lender, in each case, that are payable or paid by the Agent in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by the Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Agent to set off and apply any and all amounts at any time owing to such Lender
under any Loan Document or otherwise payable by the Agent to the Lender from any
other source against any amount due to the Agent under this subsection.
(f)    As soon as practicable after any payment of Taxes by Borrower or any
Guarantor to a Governmental Authority pursuant to this §4.4, Borrower or such
Guarantor shall deliver to the Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Agent.
(g)    (i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to Borrower and the Agent, at the time or times reasonably requested by
Borrower or the Agent, such properly completed and executed documentation
reasonably requested by Borrower or the Agent as will permit such payments to be
made without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by Borrower or the Agent, shall deliver such
other documentation prescribed by Applicable Law or reasonably requested by
Borrower or the Agent as will enable Borrower or the Agent to determine whether
or not such Lender is subject to backup


72



--------------------------------------------------------------------------------





withholding or information reporting requirements. Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in the
immediately following clauses (ii)(A), (ii)(B) and (ii)(D)) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(ii)    Without limiting the generality of the foregoing, in the event that
Borrower is a U.S. Person:
(A)    any Lender that is a U.S. Person shall deliver to Borrower and the Agent
on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of
Borrower or the Agent), an electronic copy (or an original if requested by
Borrower or the Agent) of an executed IRS Form W-9 (or any successor form)
certifying that such Lender is exempt from U.S. federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower or the Agent), whichever of the following is
applicable:
a.    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an electronic copy (or an original if
requested by Borrower or the Agent) of an executed IRS Form W-8BEN or W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W‑8BEN or
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;
b.    an electronic copy (or an original if requested by Borrower or the Agent)
of an executed IRS Form W-8ECI;
c.    in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit L-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of Borrower within the meaning of Section 881(c)(3)(B) of
the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN; or
d.    to the extent a Foreign Lender is not the beneficial owner, an electronic
copy (or an original if requested by Borrower or the Agent) of an executed IRS
Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E, a U.S.
Tax Compliance Certificate substantially in the form of Exhibit L-2 or Exhibit
L-3, IRS Form W-9,


73



--------------------------------------------------------------------------------





and/or other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit L-4 on behalf of each such direct and
indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower or the Agent), an electronic copy (or an original
if requested by Borrower or the Agent) of any other form prescribed by
Applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by Applicable Law to permit Borrower or the
Agent to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to Borrower and the Agent at the time or times prescribed by
Applicable Law and at such time or times reasonably requested by Borrower or the
Agent such documentation prescribed by Applicable Law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by Borrower or the Agent as may be necessary for Borrower
and the Agent to comply with their obligations under FATCA and to determine that
such Lender has complied with such Lender’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (D), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify Borrower and the Agent in writing of
its legal inability to do so.
(h)    If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this §4.4 (including by the payment of additional amounts pursuant
to this §4.4), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under this §4.4 with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) of such indemnified party and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund). Such indemnifying party, upon the request of such indemnified
party, shall repay to such indemnified party the amount paid over pursuant to
this subsection (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this subsection, in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this


74



--------------------------------------------------------------------------------





subsection the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund has not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This subsection
shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes that it reasonably
deems confidential) to the indemnifying party or any other Person.
(i)    Each party’s obligations under this §4.4 shall survive the resignation or
replacement of the Agent or any assignment of rights by, or the replacement of,
a Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all obligations under any Loan Document.
(j)    The obligations of Borrower to the Issuing Lenders under this Agreement
(and of the Lenders to make payments to the Issuing Lender with respect to
Letters of Credit and to the Swing Loan Lender with respect to Swing Loans)
shall be absolute, unconditional and irrevocable, and shall be paid and
performed strictly in accordance with the terms of this Agreement, under all
circumstances whatsoever, including, without limitation, the following
circumstances: (i) any lack of validity or enforceability of this Agreement, any
Letter of Credit or any of the other Loan Documents; (ii) any improper use which
may be made of any Letter of Credit or any improper acts or omissions of any
beneficiary or transferee of any Letter of Credit in connection therewith;
(iii) the existence of any claim, set-off, defense or any right which Borrower,
the Guarantors or any of their Subsidiaries or Affiliates may have at any time
against any beneficiary or any transferee of any Letter of Credit (or persons or
entities for whom any such beneficiary or any such transferee may be acting) or
the Lenders (other than the defense of payment to the Lenders in accordance with
the terms of this Agreement) or any other person, whether in connection with any
Letter of Credit, this Agreement, any other Loan Document, or any unrelated
transaction; (iv) any draft, demand, certificate, statement or any other
documents presented under any Letter of Credit proving to be insufficient,
forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect whatsoever; (v) any breach of any agreement
between Borrower, the Guarantors or any of their Subsidiaries or Affiliates and
any beneficiary or transferee of any Letter of Credit; (vi) any irregularity in
the transaction with respect to which any Letter of Credit is issued, including
any fraud by the beneficiary or any transferee of such Letter of Credit;
(vii) payment by the Issuing Lender under any Letter of Credit against
presentation of a sight draft, demand, certificate or other document which does
not comply with the terms of such Letter of Credit, provided that such payment
shall not have constituted gross negligence or willful misconduct on the part of
the Issuing Lender as determined by a court of competent jurisdiction after the
exhaustion of all applicable appeal periods; (viii) any non-application or
misapplication by the beneficiary of a Letter of Credit of the proceeds of such
Letter of Credit; (ix) the legality, validity, form, regularity or
enforceability of the Letter of Credit; (x) the failure of any payment by the
Issuing Lender to conform to the terms of a Letter of Credit (if, in the Issuing
Lender’s good faith judgment, such payment is determined to be appropriate);
(xi) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Loan Documents; (xii) the
occurrence of any Default or Event of Default; and (xiii) any other circumstance
or happening whatsoever, whether or not similar to any of the foregoing;
provided that such other circumstances or happenings shall not have


75



--------------------------------------------------------------------------------





been the result of gross negligence or willful misconduct on the part of the
Issuing Lender or the Swing Loan Lender, as applicable, as determined by a court
of competent jurisdiction after the exhaustion of all applicable appeal periods.
(k)    For purposes of this §4.4, the term “Lender” includes any Issuing Lender
and the term “Applicable Law” includes FATCA.
§4.5    Computations. All computations of interest on the Loans and of other
fees to the extent applicable shall be based on a 360‑day year (or a 365- or
366-day year, as applicable, in the case of Base Rate Loans) and paid for the
actual number of days elapsed. Except as otherwise provided in the definition of
the term “Interest Period” with respect to LIBOR Rate Loans, whenever a payment
hereunder or under any of the other Loan Documents becomes due on a day that is
not a Business Day, the due date for such payment shall be extended to the next
succeeding Business Day, and interest shall accrue during such extension. The
Outstanding Loans and Letter of Credit Liabilities as reflected on the records
of the Agent from time to time shall be considered prima facie evidence of such
amount absent manifest error.
§4.6    Suspension of LIBOR Rate Loans. In the event that, prior to the
commencement of any Interest Period relating to any LIBOR Rate Loan, the Agent
shall determine that adequate and reasonable methods do not exist for
ascertaining LIBOR for such Interest Period, or the Agent shall reasonably
determine that LIBOR will not accurately and fairly reflect the cost of the
Lenders making or maintaining LIBOR Rate Loans for such Interest Period, the
Agent shall forthwith give notice of such determination (which shall be
conclusive and binding on Borrower and the Lenders absent manifest error) to
Borrower and Lenders. In such event (a) any Loan Request with respect to a LIBOR
Rate Loan shall be automatically withdrawn and shall be deemed a request for a
Base Rate Loan and (b) each LIBOR Rate Loan will automatically, on the last day
of the then current Interest Period applicable thereto, become a Base Rate Loan,
and the obligations of the Lenders to make LIBOR Rate Loans shall be suspended
until the Agent determines that the circumstances giving rise to such suspension
no longer exist, whereupon the Agent shall so notify Borrower and the Lenders.
§4.7    Illegality. Notwithstanding any other provisions herein, if any present
or future law, regulation, treaty or directive or the interpretation or
application thereof shall make it unlawful, or any central bank or other
Governmental Authority having jurisdiction over a Lender or its LIBOR Lending
Office shall assert that it is unlawful, for any Lender to make or maintain
LIBOR Rate Loans, such Lender shall forthwith give notice of such circumstances
to the Agent and Borrower and thereupon (a) the commitment of the Lenders to
make LIBOR Rate Loans shall forthwith be suspended and (b) the LIBOR Rate Loans
then outstanding shall be converted automatically to Base Rate Loans on the last
day of each Interest Period applicable to such LIBOR Rate Loans or within such
earlier period as may be required by law. Notwithstanding the foregoing, before
giving such notice, the applicable Lender shall designate a different lending
office if such designation will void the need for giving such notice and will
not, in the judgment of such Lender, be otherwise materially disadvantageous to
such Lender or increase any costs payable by Borrower hereunder.
§4.8    Additional Interest. If any LIBOR Rate Loan (including, without
limitation, any Bid Loan that has a LIBOR Margin Bid) or any portion thereof is
repaid or is converted to a Base


76



--------------------------------------------------------------------------------





Rate Loan for any reason on a date which is prior to the last day of the
Interest Period applicable to such LIBOR Rate Loan, or if repayment of the Loans
has been accelerated as provided in §12.1, or if Borrower fails to draw down on
the first day of the applicable Interest Period any amount as to which Borrower
has elected a LIBOR Rate Loan (including, without limitation, any Bid Loan that
has a LIBOR Margin Bid), Borrower will pay to the Agent upon demand for the
account of the applicable Lenders in accordance with their respective Commitment
Percentages (or to the Swing Loan Lender with respect to a Swing Loan or to the
Bid Loan Lender with respect to a Bid Loan), in addition to any amounts of
interest otherwise payable hereunder, the Breakage Costs. Borrower understands,
agrees and acknowledges the following: (i) no Lender has any obligation to
purchase, sell and/or match funds in connection with the use of LIBOR as a basis
for calculating the rate of interest on a LIBOR Rate Loan; (ii) LIBOR is used
merely as a reference in determining such rate; and (iii) Borrower has accepted
LIBOR as a reasonable and fair basis for calculating such rate and any Breakage
Costs. Borrower further agrees to pay the Breakage Costs, if any, whether or not
a Lender elects to purchase, sell and/or match funds.
§4.9    Additional Costs, Etc. Notwithstanding anything herein to the contrary,
if, after the date hereof, any Applicable Law, which expression, as used herein,
includes statutes, rules and regulations thereunder and interpretations thereof
by any competent court or by any governmental or other regulatory body charged
with the administration or the interpretation thereof and requests, directives,
instructions and notices at any time or from time to time hereafter made upon or
otherwise issued to any Lender or the Agent by any central bank or other fiscal,
monetary or other authority (whether or not having the force of law), shall:
(a)    subject any Lender or the Agent to any tax, levy, impost, duty, charge,
fee, deduction or withholding of any nature with respect to this Agreement, the
other Loan Documents, such Lender’s Commitment, a Letter of Credit or the Loans
(other than for Indemnified Taxes, Taxes described in clauses (b) through (d) of
the definition of Excluded Taxes, and Connection Income Taxes), or
(b)    impose on any Lender or Issuing Lender or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender on any Letter of Credit or participation therein, or
(c)    impose or increase or render applicable any special deposit, reserve,
assessment, liquidity, capital adequacy or other similar requirements (whether
or not having the force of law and which are not already reflected in any
amounts payable by Borrower hereunder) against assets held by, or deposits in or
for the account of, or loans by, or commitments of an office of any Lender, or
(d)    impose on any Lender or the Agent any other conditions or requirements
with respect to this Agreement, the other Loan Documents, the Loans, such
Lender’s Commitment, a Letter of Credit or any class of loans or commitments of
which any of the Loans or such Lender’s Commitment forms a part; and the result
of any of the foregoing is:


77



--------------------------------------------------------------------------------





(i)    to increase the cost to any Lender of making, funding, issuing, renewing,
extending or maintaining any of the Loans, the Letters of Credit or such
Lender’s Commitment, or
(ii)    to reduce the amount of principal, interest or other amount payable to
any Lender or the Agent hereunder on account of such Lender’s Commitment or any
of the Loans or the Letters of Credit, or
(iii)    to require any Lender or the Agent to make any payment or to forego any
interest or other sum payable hereunder, the amount of which payment or foregone
interest or other sum is calculated by reference to the gross amount of any sum
receivable or deemed received by such Lender or the Agent from Borrower
hereunder,
then, and in each such case, Borrower will (and as to clause (a) above, subject
to the provisions of §4.4), within thirty (30) days of demand made by such
Lender or (as the case may be) the Agent at any time and from time to time and
as often as the occasion therefor may arise, pay to such Lender or the Agent
such additional amounts as such Lender or the Agent shall determine in good
faith to be sufficient to compensate such Lender or the Agent for such
additional cost, reduction, payment or foregone interest or other sum. Each
Lender and the Agent in determining such amounts may use any reasonable
averaging and attribution methods generally applied by such Lender or the Agent.
Without limiting the generality of the foregoing provisions of this §4.9, any
change applicable to the banking industry as a whole and lenders generally, and
not solely to Agent or a Lender, based on: (x) the Dodd-Frank Wall Street Reform
and Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (y) all requests, rules,
guidelines or directives promulgated by the Bank of International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to have occurred ‘after the
date hereof’ or ‘after the date of this Agreement’ for purposes of this §4.9.
§4.10    Capital Adequacy. If after the date hereof any Lender determines that
(a) the adoption of or change in any law, rule, regulation or guideline
regarding capital or liquidity (including, without limitation, on account of
Basel III) requirements for banks or bank holding companies or any change in the
interpretation or application thereof by any Governmental Authority charged with
the administration thereof, or (b) compliance by such Lender or its parent bank
holding company with any guideline, request or directive of any such entity
regarding capital adequacy or liquidity requirements (whether or not having the
force of law), has the effect of reducing the return on such Lender’s or such
holding company’s capital as a consequence of such Lender’s commitment to make
Loans or participate in Letters of Credit hereunder to a level below that which
such Lender or holding company could have achieved but for such adoption, change
or compliance (taking into consideration such Lender’s or such holding company’s
then existing policies with respect to capital adequacy or liquidity position)
by any amount deemed by such Lender to be material, then such Lender may notify
Borrower thereof. Borrower agrees to pay to such Lender the amount of such
reduction in the return on capital as and when such reduction is determined,
upon presentation by such Lender of a statement of the amount setting forth the
Lender’s calculation thereof. In determining such amount, such Lender may use
any reasonable averaging and attribution methods


78



--------------------------------------------------------------------------------





generally applied by such Lender. Without limiting the generality of the
foregoing provisions of this Section §4.10, any change applicable to the banking
industry as a whole and lenders generally, and not solely to Agent or a Lender,
based on: (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines and directives thereunder or issued in
connection therewith, and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall be
deemed to have occurred or been adopted and gone into effect after the date
hereof regardless of when adopted, enacted or issued.
Failure or delay on the part of any Lender to demand compensation pursuant to
§4.9 or §4.10 shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that Borrower shall not be required to compensate a
Lender pursuant to §4.9 or §4.10 for any increased costs or reductions on return
incurred more than 180 days prior to the date that such Lender notifies Borrower
of the change giving rise to such increased costs or reduction and of such
Lender’s intention to claim compensation therefor; provided further that if any
such change giving rise to such increased costs or reduction is retroactive,
then the 180-day period referred to above shall be extended to include the
period of retroactive effect thereof. Neither the Agent nor a Lender, as the
case may be, shall be entitled to submit a claim for compensation under §4.9 or
§4.10 unless such Person shall deliver to Borrower a certificate that such
Person has determined that the making of such claim is consistent with its
general practices or policies in respect of similarly situated borrowers that
are equity REITs with credit agreements entitling it to make such claims (it
being agreed that such certification from Agent or any Lender shall be
sufficient to make such a claim, and that neither the Agent nor a Lender shall
be required to disclose any confidential or proprietary information in
connection with such determination or the making of such claim).
§4.11    Breakage Costs. Borrower shall pay all Breakage Costs required to be
paid by it pursuant to this Agreement and incurred from time to time by any
Lender upon demand within fifteen (15) days from receipt of written notice from
Agent, or such earlier date as may be required by this Agreement.
§4.12    Default Interest. Following the occurrence and during the continuance
of any Event of Default under §12.1(a), (b), (h), (i) or (j) or upon the vote of
the Majority Lenders following the occurrence of any other Event of Default, and
regardless of whether or not the Agent or the Lenders shall have accelerated the
maturity of the Loans, all Loans shall bear interest payable on demand at a rate
per annum equal to two percent (2.0%) above the Base Rate plus the Applicable
Margin for such Loan (the “Default Rate”), until such amount shall be paid in
full (after as well as before judgment), and the fee payable with respect to
Letters of Credit shall be increased to a rate equal to two percent (2.0%) above
the Applicable Margin for a Revolving Credit Base Rate Loan, or if any of such
amounts shall exceed the maximum rate permitted by law, then at the maximum rate
permitted by law.
§4.13    Certificate. A certificate setting forth any amounts payable pursuant
to §4.8, §4.9, §4.10, §4.11 or §4.12 and a reasonably detailed explanation of
such amounts which are due,


79



--------------------------------------------------------------------------------





submitted by any Lender or the Agent to Borrower, shall be conclusive in the
absence of manifest error.
§4.14    Limitation on Interest. Notwithstanding anything in this Agreement or
the other Loan Documents to the contrary, all agreements between or among
Borrower, Guarantors, Lenders and Agent, whether now existing or hereafter
arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lenders exceed the maximum amount permissible under applicable law. If,
from any circumstance whatsoever, interest would otherwise be payable to the
Lenders in excess of the maximum lawful amount, the interest payable to the
Lenders shall be reduced to the maximum amount permitted under applicable law;
and if from any circumstance the Lenders shall ever receive anything of value
deemed interest by applicable law in excess of the maximum lawful amount, an
amount equal to any excessive interest shall be applied to the reduction of the
principal balance of the Obligations and to the payment of interest or, if such
excessive interest exceeds the unpaid balance of principal of the Obligations,
such excess shall be refunded to Borrower. All interest paid or agreed to be
paid to the Lenders shall, to the extent permitted by applicable law, be
amortized, prorated, allocated and spread throughout the full period until
payment in full of the principal of the Obligations (including the period of any
renewal or extension thereof) so that the interest thereon for such full period
shall not exceed the maximum amount permitted by applicable law. This Section
shall control all agreements between or among Borrower, Guarantors, Lenders and
Agent.
§4.15    Certain Provisions Relating to Increased Costs; Replacement of Lenders.
If a Lender gives notice of the existence of the circumstances set forth in §4.7
or any Lender requests compensation for any losses or costs to be reimbursed
pursuant to any one or more of the provisions of §4.4(b) (as a result of the
imposition of U.S. withholding taxes on amounts paid to such Lender under this
Agreement), §4.9 or §4.10, then, upon request of Borrower, such Lender, as
applicable, shall use reasonable efforts in a manner consistent with such
institution’s practice in connection with loans like the Loan of such Lender to
eliminate, mitigate or reduce amounts that would otherwise be payable by
Borrower under the foregoing provisions, provided that such action would not be
otherwise prejudicial to such Lender, including, without limitation, by
designating another of such Lender’s offices, branches or affiliates; Borrower
agreeing to pay all reasonably incurred costs and expenses incurred by such
Lender in connection with any such action. Notwithstanding anything to the
contrary contained herein, if no Default or Event of Default shall have occurred
and be continuing, and if any Lender has given notice of the existence of the
circumstances set forth in §4.7 or has requested payment or compensation for any
losses or costs to be reimbursed pursuant to any one or more of the provisions
of §4.4(b) (as a result of the imposition of U.S. withholding taxes on amounts
paid to such Lender under this Agreement), §4.9 or §4.10 and following the
request of Borrower has been unable to take the steps described above to
mitigate such amounts (each, an “Affected Lender”), then, within thirty (30)
days after such notice or request for payment or compensation, as applicable,
Borrower shall have the one-time right as to such Affected Lender to be
exercised by delivery of written notice delivered to the Agent and the Affected
Lender within sixty (60) days of receipt of such notice, to elect to cause the
Affected Lender to transfer its Commitment, provided that the Borrower shall pay
to the Agent the assignment fee (if any) specified in §18.2, such assignment
will result in a reduction in such compensation or payments thereafter,


80



--------------------------------------------------------------------------------





and such assignment does not conflict with Applicable Law. The Agent shall
promptly notify the remaining Lenders that each of such Lenders shall have the
right, but not the obligation, to acquire a portion of the Commitment, pro rata
based upon their relevant Commitment Percentages, of the Affected Lender (or if
any of such Lenders does not elect to purchase its pro rata share, then to such
remaining Lenders in such proportion as approved by the Agent). In the event
that the Lenders do not elect to acquire all of the Affected Lender’s
Commitment, then the Agent, in consultation with Borrower, shall endeavor to
obtain a new Lender to acquire such remaining Commitment. Upon any such purchase
of the Commitment of the Affected Lender, the Affected Lender’s interest in the
Obligations and its rights hereunder and under the Loan Documents shall
terminate at the date of purchase, and the Affected Lender shall promptly
execute all documents reasonably requested to surrender and transfer such
interest. The purchase price for the Affected Lender’s Commitment shall equal
any and all amounts outstanding and owed by Borrower to the Affected Lender,
including principal, prepayment premium or fee, and all accrued and unpaid
interest or fees.
§5.    UNSECURED OBLIGATIONS; GUARANTY.
§5.1    Collateral. The Lenders have agreed to make the Loans to Borrower and
issue Letters of Credit to the account of Borrower on an unsecured basis.
Notwithstanding the foregoing, the Obligations shall be guaranteed pursuant to
the term of the Guaranty, subject to the terms of §5.2(c).
§5.2    Additional Subsidiary Guarantors.
(a)    In the event that Borrower shall request that certain Real Estate of a
Subsidiary of Borrower (including a Controlled Joint Venture) be included as an
Unencumbered Property for purposes of calculation of the Unencumbered Asset
Value, Borrower shall as a condition thereto, in addition to the requirements of
§7.22, cause each such Subsidiary (including a Controlled Joint Venture) not
already constituting a Subsidiary Guarantor hereunder (and any other Subsidiary
of Borrower having an ownership interest in such Subsidiary of Borrower) to
execute and deliver to Agent a Joinder Agreement, and such Subsidiary (and any
such other Subsidiary having an ownership interest in such Subsidiary) shall
thereby become a Subsidiary Guarantor hereunder. In addition, in the event any
Subsidiary of the REIT shall constitute a Material Subsidiary within the meaning
of clause (b) of the definition thereof, the Borrower shall cause such
Subsidiary, as a condition to such Subsidiary’s becoming a guarantor or other
obligor with respect to such other Unsecured Indebtedness described therein
(unless such Indebtedness was incurred prior to such Subsidiary becoming a
Subsidiary Guarantor and not in contemplation of such Subsidiary becoming a
Subsidiary Guarantor, in which case such Subsidiary shall promptly execute and
deliver to Agent a Joinder Agreement), cause each such Subsidiary to execute and
deliver to Agent a Joinder Agreement, and such Subsidiary shall thereby become a
Subsidiary Guarantor hereunder. In addition, in the event any Subsidiary of the
Borrower shall constitute a Material Subsidiary pursuant to clause (c) of the
definition thereof, Borrower shall cause such Subsidiary, within thirty (30)
days (or such later date as agreed to by Agent) of such Subsidiary becoming a
Material Subsidiary pursuant to clause (c) of the definition thereof, to execute
and deliver to Agent a Joinder Agreement, and such Subsidiary shall become a
Subsidiary Guarantor hereunder. Each such Subsidiary shall be specifically
authorized, in accordance with its respective organizational documents and
applicable


81



--------------------------------------------------------------------------------





law, to be a Guarantor hereunder. Without limiting the terms of this agreement,
Borrower shall cause all representations in the Loan Documents that apply to the
Guarantors to be true and correct in all material respects, with respect to such
new Subsidiary Guarantor, at the time each such Subsidiary becomes a Subsidiary
Guarantor (unless such representations apply to any earlier date). Without
limiting the terms of this Agreement, Borrower shall cause all covenants in the
Loan Documents that apply to the Guarantors to be true and correct, with respect
to such new Subsidiary Guarantor, at the time each such Subsidiary becomes a
Subsidiary Guarantor. In connection with the delivery of any Joinder Agreement,
Borrower shall deliver to the Agent such organizational agreements, resolutions,
consents, opinions and other documents and instruments as the Agent may
reasonably require. Each Subsidiary of Borrower (including any Controlled Joint
Venture) that owns or leases Real Estate included as an Unencumbered Property
(and each other Subsidiary of Borrower having an interest in such Subsidiary of
Borrower) shall be organized under the laws of a State and shall have its
principal place of business in a State, consistent with the requirements of
§7.2.
(b)    The Borrower may request in writing that the Agent release, and the Agent
shall release (subject to the terms hereof), a Subsidiary Guarantor from the
Guaranty so long as: (i) no Default or Event of Default shall then be in
existence or would occur as a result of such release; (ii) the Agent shall have
received such written request at least five (5) Business Days (or such shorter
period to which Agent may agree) prior to the requested date of release together
with an updated Compliance Certificate which gives effect to such proposed
release; and (iii) Borrower shall deliver to the Agent a certificate pursuant to
which an Authorized Officer of Borrower certifies (together with such other
evidence as Agent may reasonably request to confirm) that either (A) the
Borrower has disposed of or simultaneously with such release will dispose of its
entire interest in such Subsidiary Guarantor, all of the assets of such
Subsidiary Guarantor shall be liquidated and transferred to Borrower or another
Subsidiary Guarantor, or that all of the assets of such Subsidiary Guarantor
have been or simultaneously with such release will be contributed to an
Unconsolidated Affiliate or disposed of in compliance with the terms of this
Agreement to a Person other than REIT or any of its Subsidiaries, and the net
cash proceeds from such disposition are being distributed directly or indirectly
to the Borrower or any Subsidiary Guarantor in connection with such disposition;
or (B) if such Subsidiary Guarantor previously directly or indirectly owned an
asset included in the calculation of Unencumbered Asset Value, all such assets
have been removed from the calculation of the Unencumbered Asset Value in
accordance with the terms of the Agreement (and such Subsidiary Guarantor is not
otherwise required by the terms of this Agreement to be a Guarantor); or
(C) such Subsidiary Guarantor (i) does not directly or indirectly own an asset
included in the calculation of the Unencumbered Asset Value and will not, upon
giving effect to such requested release, be a guarantor of or otherwise liable
with respect to any other Unsecured Indebtedness of the REIT, Borrower or any of
their respective Subsidiaries of the type described in clause (b) of the
definition of Material Subsidiary which would require it to be a Guarantor and
(ii) would not be required to be a Guarantor pursuant to clause (c) of the
definition of Material Subsidiary upon giving effect to such requested release.
Delivery by the Borrower to the Agent of any such request for a release shall
constitute a representation by the Borrower that the matters set forth in the
preceding sentence (both as of the date of the giving of such request and as of
the date of the effectiveness of such request) are true and correct with respect
to such request. Upon the request of Borrower, Agent shall reasonably cooperate
with Borrower to confirm to Borrower in writing as to whether such


82



--------------------------------------------------------------------------------





Subsidiary Guarantor has been fully released from its Guaranty, has no further
liability with respect thereto and is no longer a party to the Guaranty.
Notwithstanding the foregoing, the foregoing release provisions shall not apply
to the REIT or General Partner, which may only be released upon the written
approval of Agent and all of the Lenders.
(c)    Notwithstanding the terms of §5.2(a) and (b), from and after any date
that Agent first receives written notice from Borrower that Borrower has first
obtained an Investment Grade Rating, then (i) subject to the terms of this
§5.2(c), all Material Subsidiaries (including, without limitation, any
Subsidiary Guarantor that is a direct or indirect owner of an Unencumbered
Property) shall no longer be required to be Guarantors under the Credit
Agreement, and (ii) Agent shall promptly release the Material Subsidiaries from
the Guaranty; provided however that notwithstanding the foregoing, (A) Agent
shall not be obligated to release any Material Subsidiary from the Guaranty in
the event that a Default or Event of Default shall have occurred and be
continuing, and (B) no Material Subsidiary shall be released in the event that
such Material Subsidiary constitutes a Material Subsidiary within the meaning of
clause (b) of the definition thereof. In the event that at any time after
Borrower has an Investment Grade Rating, Borrower shall no longer have an
Investment Grade Rating, Borrower and REIT shall within thirty (30) days (or
such later date as agreed to by Agent) after such occurrence cause all Material
Subsidiaries to execute a Joinder Agreement and shall further cause to be
satisfied within such thirty (30) day period (or such longer period as agreed to
by Agent) all of the provisions of §5.2(a) that would be applicable to the
addition of a new Guarantor. In no event shall the provisions of this §5.2(c)
entitle REIT or General Partner to be released from the Guaranty. For the
avoidance of doubt, if at any time during which the Borrower has an Investment
Grade Rating the provisions of clause (b) of the definition of Material
Subsidiary shall be applicable to a Subsidiary of Borrower, the Borrower shall
be required to cause such Subsidiary to become a Guarantor by executing a
Joinder Agreement and comply with the provisions of §5.2(a) as a condition to
such Subsidiary’s becoming a guarantor or other obligor with respect to such
other Unsecured Indebtedness regardless of whether Borrower has obtained an
Investment Grade Rating.
(d)    Notwithstanding anything to the contrary contained herein, in the event
that the entities described in clause (a) of the definition of Material
Subsidiary are not required to be a Subsidiary Guarantor pursuant to §5.2(c),
the Unencumbered Properties owned by such Persons shall still be considered
Unencumbered Properties for the purposes of this Agreement (and considered in
the calculation of Unencumbered Asset Value and Unencumbered Property Debt
Yield); provided that the representations and warranties in this Agreement with
respect to Unencumbered Property Subsidiaries continue to be true and correct in
all material respects, and the Borrower and such Unencumbered Property
Subsidiaries continue to comply with the provisions and covenants applicable to
Unencumbered Property Subsidiaries (or such provisions and covenants shall be
applicable to such Persons and shall be complied with, as applicable).
§6.    REPRESENTATIONS AND WARRANTIES.
Borrower represents and warrants to the Agent and the Lenders as follows.
§6.1    Corporate Authority, Etc.


83



--------------------------------------------------------------------------------





(a)    Incorporation; Good Standing. Borrower is duly organized and is validly
existing and in good standing under the laws of its state of its organization.
REIT is duly organized and is validly existing and in good standing under the
laws of its state of organization. General Partner is duly organized and is
validly existing and in good standing under the laws of its state of
organization. Each of Borrower, REIT and General Partner (i) has all requisite
power to own its property and conduct its business as now conducted and as
presently contemplated, and (ii) is in good standing and is duly authorized to
do business in the jurisdictions where an Unencumbered Property included in the
calculation of Unencumbered Asset Value owned or leased by it is located (to the
extent required by applicable law) and in each other jurisdiction where a
failure to be so qualified in such other jurisdiction could have a Material
Adverse Effect.
(b)    Subsidiaries. Each of the Subsidiary Guarantors and each of the
Subsidiaries of Borrower and REIT (i) is a corporation, limited partnership,
general partnership, limited liability company or trust, as applicable, duly
organized under the laws of its State of organization and is validly existing
and in good standing under the laws thereof, (ii) has all requisite power to own
its property and conduct its business as now conducted and as presently
contemplated and (iii) is in good standing and is duly authorized to do business
in each jurisdiction where an Unencumbered Property included in the calculation
of Unencumbered Asset Value owned or leased by it is located (to the extent
required by applicable law) and in each other jurisdiction where a failure to be
so qualified could have a Material Adverse Effect.
(c)    Authorization. The execution, delivery and performance of this Agreement
and the other Loan Documents to which any of Borrower or the Guarantors is a
party and the transactions contemplated hereby and thereby (i) are within the
authority of such Person, (ii) have been duly authorized by all necessary
proceedings on the part of such Person, (iii) do not and will not conflict with
or result in any breach or contravention of any provision of law, statute, rule
or regulation to which such Person is subject or any judgment, order, writ,
injunction, license or permit applicable to such Person, (iv) do not and will
not conflict with or constitute a default (whether with the passage of time or
the giving of notice, or both) under any provision of the partnership agreement,
articles of incorporation or other charter documents or bylaws of, or any
material agreement or other material instrument binding upon, such Person or any
of its properties, (v) do not and will not result in or require the imposition
of any lien or other encumbrance on any of the properties, assets or rights of
such Person other than liens and encumbrances in favor of Agent contemplated by
this Agreement and the other Loan Documents, and (vi) do not require any
material approval or consent of any Person other than those already obtained and
as are in full force and effect.
(d)    Enforceability. This Agreement and the other Loan Documents to which
Borrower or Guarantors is a party are valid and legally binding obligations of
such Person enforceable in accordance with the respective terms and provisions
hereof and thereof, except as enforceability is limited by bankruptcy,
insolvency, reorganization, moratorium or other laws relating to or affecting
generally the enforcement of creditors’ rights and general principles of equity.
§6.2    Governmental Approvals. The execution, delivery and performance of this
Agreement and the other Loan Documents to which Borrower or the Guarantors is a
party and the


84



--------------------------------------------------------------------------------





transactions contemplated hereby and thereby do not require the approval or
consent of, or filing or registration with, or the giving of any notice to, any
court, department, board, governmental agency or authority other than those
already obtained and other than any disclosure filings with the SEC as may be
required with respect to this Agreement.
§6.3    Title to Properties. Except as indicated on Schedule 6.3 hereto or other
adjustments that are not material in amount, REIT and its Subsidiaries own or
lease all of the assets reflected in the consolidated balance sheet of REIT as
of the Balance Sheet Date or the consolidated balance sheet delivered pursuant
to §7.4(a) as of the date of such consolidated balance sheet, in each case
subject to no Liens other than Permitted Liens.
§6.4    Financial Statements. Borrower has furnished to Agent: (a) the
Consolidated balance sheet of REIT and its Subsidiaries as of the Balance Sheet
Date and the related Consolidated statement of income and cash flow for the two
(2) calendar quarter period most recently ended certified by the chief financial
or accounting officer (or other officer reasonably acceptable to Agent) of REIT,
(b) as of the Closing Date, an unaudited statement of Net Operating Income for
each of the Unencumbered Properties included in the calculation of Unencumbered
Asset Value for the period ending September 30, 2016, reasonably satisfactory in
form to the Agent and certified by the chief financial officer, chief accounting
officer or other accounting officer reasonably approved by Agent of REIT as
fairly presenting, in all material respects, the Net Operating Income for such
parcels for such periods, and (c) certain other financial information relating
to Borrower, Guarantors and the assets included in the calculation of
Unencumbered Asset Value. Such balance sheet and statements have been prepared
in accordance with generally accepted accounting principles (except as disclosed
therein and approved by Agent in its reasonable discretion) and fairly present,
in all material respects, the Consolidated financial condition of REIT and its
Subsidiaries as of such dates and the Consolidated results of the operations of
REIT and its Subsidiaries for such periods. There are no liabilities, contingent
or otherwise, of REIT or any of its Subsidiaries involving material amounts not
disclosed in said financial statements and the related notes thereto (other than
liabilities permitted under this Agreement incurred after the date of said
financial statements or as otherwise disclosed in writing to Agent).
§6.5    No Material Changes. Since the Balance Sheet Date or the date of the
most recent financial statements delivered pursuant to §7.4, as applicable,
there has occurred no materially adverse change in the financial condition or
business of Borrower and REIT and their respective Subsidiaries taken as a
whole, as shown on or reflected in the consolidated balance sheet of the REIT as
of the Balance Sheet Date, or its consolidated statement of income or cash flows
for the two (2) calendar quarter period most recently ended, other than changes
that have not and would not reasonably be expected to have a Material Adverse
Effect. As of the date hereof, except as set forth on Schedule 6.5 hereto, there
has occurred no materially adverse change in the financial condition, operations
or business activities of any of the Unencumbered Properties included in the
calculation of Unencumbered Asset Value from the condition shown on the
statements of income delivered to the Agent pursuant to §6.4 other than changes
in the ordinary course of business that have not had any materially adverse
effect either individually or in the aggregate on the business, operation or
financial condition of such Unencumbered Property.


85



--------------------------------------------------------------------------------





§6.6    Franchises, Patents, Copyrights, Etc.. Borrower, Guarantors and their
respective Subsidiaries possess all franchises, patents, copyrights, trademarks,
trade names, service marks, licenses and permits, and rights in respect of the
foregoing, adequate for the conduct of their business substantially as now
conducted without known conflict with any rights of others except where such
failure has not had and would not reasonably be expected to have a Material
Adverse Effect.
§6.7    Litigation. Except as stated on Schedule 6.7, as of the Closing Date
there are no actions, suits, proceedings or investigations of any kind pending
or to the knowledge of Borrower threatened against Borrower, any Guarantor or
any of their respective Subsidiaries before any court, tribunal, arbitrator,
mediator or administrative agency or board which question the validity of this
Agreement or any of the other Loan Documents, any action taken or to be taken
pursuant hereto or thereto, or which if adversely determined, could reasonably
be expected to have a Material Adverse Effect. Except as set forth on
Schedule 6.7, as of the Closing Date, there are no judgments, final orders or
awards outstanding against or affecting Borrower, any Guarantor or any of their
respective Subsidiaries or any Unencumbered Property individually or in the
aggregate in excess of $1,000,000.00.
§6.8    No Material Adverse Contracts, Etc.. None of Borrower, Guarantors or any
of their respective Subsidiaries is subject to any charter, corporate or other
legal restriction, or any judgment, decree, order, rule or regulation that has
or is reasonably expected in the future to have a Material Adverse Effect. None
of Borrower, Guarantors or any of their respective Subsidiaries is in violation
of any contract or agreement to which it is a party, the violation of which by
Borrower, such Guarantor or such Subsidiary, as applicable, has had or could
reasonably be expected to have a Material Adverse Effect.
§6.9    Compliance with Other Instruments, Laws, Etc.. None of Borrower, the
Guarantors or any of their respective Subsidiaries is in violation of any
provision of its charter or other organizational documents, bylaws, or any
agreement or instrument to which it is subject or by which it or any of its
properties is bound or any decree, order, judgment, statute, license, rule or
regulation, in any of the foregoing cases in a manner that has had or could
reasonably be expected to have a Material Adverse Effect.
§6.10    Tax Status. Each of Borrower, Guarantors and their respective
Subsidiaries (a) has made or filed all federal, state, provincial and other
applicable income and all other tax returns, reports and declarations required
by any jurisdiction to which it is subject or has obtained an extension for
filing, (b) has paid prior to delinquency all taxes and other governmental
assessments and charges shown or determined to be due on such returns, reports
and declarations, except those in the case of each of clause (a) and (b) which
in the aggregate do not exceed $500,000.00 or those which are being contested in
good faith and by appropriate proceedings and (c) has set aside on its books
provisions reasonably adequate in accordance with GAAP for the payment of all
taxes for periods subsequent to the periods to which such returns, reports or
declarations apply. There are no unpaid taxes in any material amount claimed to
be due by the taxing authority of any jurisdiction except those that are being
contested pursuant to §7.8, and the officers or partners of such Person know of
no basis for any such claim. The taxpayer identification number for Borrower is
46-0982896. REIT is a real estate investment trust in full compliance with and
entitled to the benefits


86



--------------------------------------------------------------------------------





of §856 of the Code, and has elected to be treated as a real estate investment
trust pursuant to the Code.
§6.11    No Event of Default. No Default or Event of Default has occurred and is
continuing.
§6.12    Investment Company Act. None of Borrower, Guarantors or any of their
respective Subsidiaries is an “investment company”, or an “affiliated company”
or a “principal underwriter” of an “investment company”, as such terms are
defined in the Investment Company Act of 1940.
§6.13    Absence of UCC Financing Statements, Etc.. Except (i) with respect to
Permitted Liens or (ii) any UCC pre-filings in respect of Permitted Liens filed
prior to the incurrence of such Permitted Lien (provided that if the
Indebtedness to which such pre-filing relates is not incurred promptly following
such pre-filing, such pre-filed UCC financing statement shall be promptly
released), there is no effective financing statement (but excluding any
financing statements that may be filed against Borrower, the Guarantors or their
respective Subsidiaries without the consent or agreement of such Persons),
security agreement, chattel mortgage, real estate mortgage or other document
filed or recorded with any applicable filing records, registry, or other public
office, that purports to cover, affect or give notice of any present or possible
future lien on, or security interest or security title in, any property of
Borrower, the Guarantors or their respective Subsidiaries.
§6.14    [Intentionally Omitted].
§6.15    [Intentionally Omitted].
§6.16    Employee Benefit Plans. Borrower, each Guarantor and each ERISA
Affiliate has fulfilled its obligation, if any, under the minimum funding
standards of ERISA and the Code with respect to each Employee Benefit Plan,
Multiemployer Plan or Guaranteed Pension Plan and is in compliance in all
material respects with the presently applicable provisions of ERISA and the Code
with respect to each Employee Benefit Plan, Multiemployer Plan or Guaranteed
Pension Plan. Neither Borrower, any Guarantor nor any ERISA Affiliate has
(a) sought a waiver of the minimum funding standard under §412 of the Code in
respect of any Employee Benefit Plan, Multiemployer Plan or Guaranteed Pension
Plan, (b) failed to make any contribution or payment to any Employee Benefit
Plan, Multiemployer Plan or Guaranteed Pension Plan, or made any amendment to
any Employee Benefit Plan, Multiemployer Plan or Guaranteed Pension Plan, which
has resulted or could result in the imposition of a Lien or the posting of a
bond or other security under ERISA or the Code, or (c) incurred any material
liability under Title IV of ERISA other than a liability to the PBGC for
premiums under §4007 of ERISA. None of the Real Estate constitutes a “plan
asset” of any Employee Plan, Multiemployer Plan or Guaranteed Pension Plan.
There are no current and never have been any employee benefit plans, pension
plans, defined benefit plans or similar plans sponsored, administered,
established, maintained or contributed to by REIT or any of its Subsidiaries
under the laws of any jurisdiction other than the United States.
§6.17    Disclosure. The written information, reports and other papers and data
with respect to Borrower, Guarantors, any Subsidiary or the Unencumbered
Properties (which for the purposes hereof shall include all materials delivered
electronically or by email) (other than financial projections concerning
Borrower, Guarantors and their respective Subsidiaries (the “Projections”),


87



--------------------------------------------------------------------------------





materials marked drafts, other forward-looking information, and information of a
general economic nature or industry-specific nature) furnished to the Agent or
the Lenders by or on behalf of Borrower, Guarantors and their respective
Subsidiaries in connection with this Agreement or the obtaining of the
Commitments of the Lenders hereunder when taken as a whole with all other
information furnished does not contain any untrue statement of a material fact
or omit to state a material fact necessary to make the statements contained
therein not misleading at such time in light of the circumstances under which
such information was provided and was, at the time so furnished, complete and
correct in all material respects, or has been subsequently supplemented by other
written information, reports or other papers or data, to the extent necessary to
give in all material respects a true and accurate knowledge of the subject
matter in all material respects; provided that such representation shall not
apply to (a) the accuracy of any appraisal, title commitment, survey, or
engineering or environmental reports, or other written materials (but excluding
any materials prepared by accounting firms that are required to be delivered
pursuant to §7.4) prepared by third parties or legal conclusions or analyses
provided by Borrower’s or Guarantors’ counsel (although Borrower has no reason
to believe that the Agent and the Lenders may not rely on the accuracy thereof)
or (b) budgets, projections and other forward-looking speculative information
prepared in good faith by Borrower (except to the extent the related assumptions
were when made manifestly unreasonable).
§6.18    Place of Business. As of the date hereof, the principal place of
business of Borrower and Guarantors is 1649 W. Frankford Road, Carrollton, Texas
75007.
§6.19    Regulations T, U and X. No portion of any Loan is to be used for the
purpose of purchasing or carrying any “margin security” or “margin stock” as
such terms are used in Regulations T, U and X of the Board of Governors of the
Federal Reserve System, 12 C.F.R. Parts 220, 221 and 224. Neither Borrower nor
any Guarantor is engaged, nor will it engage, principally or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying any “margin security” or “margin stock” as such terms are
used in Regulations T, U and X of the Board of Governors of the Federal Reserve
System, 12 C.F.R. Parts 220, 221 and 224.
§6.20    Environmental Compliance. Borrower makes the following representations
and warranties except as set forth on Schedule 6.20(d):
(a)    None of Borrower, Guarantors, their respective Subsidiaries nor to the
best knowledge and belief of Borrower any operator of the Real Estate, nor any
tenant or operations thereon, is in violation, or alleged violation, of any
judgment, decree, order, law, license, rule or regulation pertaining to
environmental matters, including without limitation, those arising under any
Environmental Law, which violation (i) involves Real Estate (other than the
Unencumbered Properties included in the calculation of Unencumbered Asset Value)
and has had or could reasonably be expected to have a Material Adverse Effect or
(ii) involves an Unencumbered Property included in the calculation of
Unencumbered Asset Value and has had or could reasonably be expected, when taken
together with other matters covered by this §6.20 and §8.6, to result in
liability, clean-up, remediation, containment, correction or other costs to
Borrower, any Guarantor or any Unencumbered Property Subsidiary individually or
in the aggregate with other Unencumbered


88



--------------------------------------------------------------------------------





Properties in excess of $10,000,000.00 or could reasonably be expected to
materially adversely affect the operation of or ability to use such property.
(b)    None of Borrower, Guarantors nor any of their respective Subsidiaries has
received notice from any third party including, without limitation, any federal,
state, provincial, local or other Governmental Authority, (i) that it has been
identified by the United States Environmental Protection Agency (“EPA”) as a
potentially responsible party under CERCLA with respect to a site listed on the
National Priorities List, 40 C.F.R. Part 300 Appendix B (1986); (ii) that any
Hazardous Substance(s) which it has generated, transported or disposed of have
been found at any site at which a federal, state, provincial, local or other
agency or other third party has conducted or has ordered that Borrower, any
Guarantor or any of their respective Subsidiaries conduct a remedial
investigation, removal or other response action pursuant to any Environmental
Law; or (iii) that it is or shall be a named party to any claim, action, cause
of action, complaint, or legal or administrative proceeding (in each case,
contingent or otherwise) arising out of any third party’s incurrence of costs,
expenses, losses or damages of any kind whatsoever in connection with the
release of Hazardous Substances, which in any case (A) involves Real Estate
other than the Unencumbered Properties included in the calculation of
Unencumbered Asset Value and has had or could reasonably be expected to have a
Material Adverse Effect or (B) involves an Unencumbered Property included in the
calculation of Unencumbered Asset Value and has had or could reasonably be
expected, when taken together with other matters covered by this §6.20 and §8.6,
to result in liability, clean‑up, remediation, containment, correction or other
costs to Borrower, any Guarantor or any Unencumbered Property Subsidiary
individually or in the aggregate with other Unencumbered Properties in excess of
$10,000,000.00 or could reasonably be expected to materially adversely affect
the operation of or ability to use such property.
(c)    (i) No portion of the Real Estate has been used for the handling,
processing, storage or disposal of Hazardous Substances except in accordance
with applicable Environmental Laws, and no underground tank or other underground
storage receptacle for Hazardous Substances is located on any portion of the
Real Estate except those which are being operated and maintained in compliance
with Environmental Laws; (ii) in the course of any activities conducted by
Borrower, Guarantors, their respective Subsidiaries or, to the best knowledge
and belief of Borrower, the tenants and operators of their properties, no
Hazardous Substances have been generated or are being used on the Real Estate
except in the ordinary course of Borrower’s or Guarantors’ business and in
compliance with applicable Environmental Laws; (iii) except as set forth on
Schedule 6.20(c), there has been no past or present releasing, spilling,
leaking, pumping, pouring, emitting, emptying, discharging, injecting, escaping,
disposing or dumping (other than the storing of materials in reasonable
quantities to the extent necessary for the operation of data centers of the type
and size of those owned by Borrower or Guarantors in the ordinary course of
their business, and in any event in compliance with all Environmental Laws) (a
“Release”) or threatened Release of Hazardous Substances on, upon, into or from
the Unencumbered Properties included in the calculation of Unencumbered Asset
Value, which Release would have a material adverse effect on the value of such
Unencumbered Properties or adjacent properties, or from any other Real Estate,
which Release has had or could reasonably be expected to have a Material Adverse
Effect; (iv) to Borrower’s actual knowledge, there have been no Releases on,
upon, from or into any real property in the vicinity of any of the Real Estate
which, through soil or groundwater contamination, may have come to be


89



--------------------------------------------------------------------------------





located on, and which could be reasonably anticipated to have a material adverse
effect on the value of, the Real Estate; and (v) any Hazardous Substances that
have been generated on any of the Real Estate have been transported off‑site in
accordance with all applicable Environmental Laws (except with respect to each
of the foregoing clauses of this §6.20(c), as to (A) any Real Estate (other than
the Unencumbered Properties included in the calculation of Unencumbered Asset
Value) where the foregoing has not had or would not reasonably be expected to
have a Material Adverse Effect and (B) any Unencumbered Property included in the
calculation of Unencumbered Asset Value where the foregoing has had or could
reasonably be expected, when taken together with other matters covered by this
§6.20 and §8.6, to result in liability, clean up, remediation, containment,
correction or other costs to Borrower, any Guarantor or any Unencumbered
Property Subsidiary individually or in the aggregate with other Unencumbered
Properties in excess of $10,000,000.00 or could reasonably be expected to
materially adversely affect the operation of or ability to use such property).
(d)    As of the Closing Date, except as set forth on Schedule 6.20(d), none of
Borrower, Guarantors, their respective Subsidiaries nor the Real Estate is
subject to any applicable Environmental Law requiring the performance of
Hazardous Substances site assessments, or the removal or remediation of
Hazardous Substances, or the giving of notice to any governmental agency or the
recording or delivery to other Persons of an environmental disclosure document
or statement in each case by virtue of the transactions set forth herein and
contemplated hereby, or as a condition to the effectiveness of any transactions
contemplated hereby except for such matters that shall be complied with as of
the Closing Date.
(e)    There are no existing or closed sanitary landfills, solid waste disposal
sites, or hazardous waste treatment, storage or disposal facilities on or, to
Borrower’s actual knowledge, affecting the Real Estate except where such
existence (1) as to any Real Estate other than an Unencumbered Property included
in the calculation of Unencumbered Asset Value has not had or could not be
reasonably be expected to have a Material Adverse Effect or (2) with respect to
any Unencumbered Property included in the calculation of Unencumbered Asset
Value has had or could reasonably be expected, when taken together with other
matters covered by this §6.20 and §8.6, to result in liability, clean up,
remediation, containment, correction or other costs to Borrower, any Guarantor
or any Unencumbered Property Subsidiary individually or in the aggregate with
other Unencumbered Properties in excess of $10,000,000.00 or could reasonably be
expected to materially adversely affect the operation of or ability to use such
property.
(f)    Neither Borrower nor any Guarantor has received any written notice of any
claim by any party that any use, operation, or condition of the Real Estate has
caused any nuisance or any other liability or adverse condition on any other
property which (A) as to any Real Estate other than an Unencumbered Property
included in the calculation of Unencumbered Asset Value has had or could
reasonably be expected to have a Material Adverse Effect, nor is there any
actual knowledge of any basis for such a claim and (B) as to any Unencumbered
Property included in the calculation of Unencumbered Asset Value, has had or
could reasonably be expected, when taken together with other matters covered by
this §6.20 and §8.6, to result in liability, clean up, remediation, containment,
correction or other costs to Borrower, any Guarantor or any Unencumbered
Property Subsidiary individually or in the aggregate with other Unencumbered
Properties in excess of


90



--------------------------------------------------------------------------------





$10,000,000.00 or could reasonably be expected to materially adversely affect
the operation of or ability to use such property, nor is there any actual
knowledge of any basis for such a claim.
§6.21    Subsidiaries; Organizational Structure. Schedule 6.21(a) sets forth, as
of the Closing Date, all of the Subsidiaries of REIT, the form and jurisdiction
of organization of each of the Subsidiaries, and the owners of the direct and
indirect ownership interests therein. Schedule 6.21(b) sets forth, as of the
Closing Date, all of the Unconsolidated Affiliates of REIT and its Subsidiaries,
the form and jurisdiction of organization of each of the Unconsolidated
Affiliates, REIT’s or its Subsidiary’s ownership interest therein and the other
owners of the applicable Unconsolidated Affiliate. No Person owns any legal,
equitable or beneficial interest in any of the Persons (other than REIT) set
forth on Schedules 6.21(a) and 6.21(b) except as set forth on such Schedules or
as set forth in an update provided in writing to Agent by Borrower. Each
Subsidiary Guarantor and Unencumbered Property Subsidiary (other than a
Controlled Joint Venture) is a Wholly Owned Subsidiary of Borrower, and with
respect to any Unencumbered Property Subsidiary that is a Controlled Joint
Venture, such Subsidiary satisfies the requirements of this Agreement to be a
Controlled Joint Venture.
§6.22    [Intentionally Omitted.]
§6.23    Property. All Real Estate of Borrower, Guarantors and their respective
Subsidiaries is structurally sound, in good condition and working order, subject
to ordinary wear and tear and casualty events, except for such portion of such
Real Estate (i) which is not occupied by any tenant or (ii) where such defects
have not had and would not reasonably be expected to have a Material Adverse
Effect. Each of the Unencumbered Properties included in the calculation of
Unencumbered Asset Value, and the use and operation thereof, is in material
compliance with all applicable federal, state, provincial and other applicable
law and governmental regulations and any local ordinances, orders or
regulations, including without limitation, laws, regulations and ordinances
relating to zoning, building codes, subdivision, fire protection, health,
safety, handicapped access, historic preservation and protection, wetlands and
tidelands. There are no unpaid or outstanding real estate or other taxes or
assessments on or against any of the Unencumbered Properties included in the
calculation of Unencumbered Asset Value which are payable by Borrower or any
Guarantor (except only real estate or other taxes or assessments, that are not
yet delinquent or are being protested as permitted by this Agreement). There are
no unpaid or outstanding real estate or other taxes or assessments on or against
any other property of Borrower, Guarantors or any of their respective
Subsidiaries which are payable by any of such Persons in any material amount
(except only real estate or other taxes or assessments, that are not yet
delinquent or are being protested as permitted by this Agreement). There are no
pending, or to the knowledge of Borrower threatened or contemplated, eminent
domain, expropriation or similar proceedings against any of the Unencumbered
Properties included in the calculation of Unencumbered Asset Value, the effect
of which could reasonably be expected to have a material adverse effect on the
access to, marketability, leases, use or operation of such Unencumbered
Property. There are no pending, or to the knowledge of Borrower threatened or
contemplated, aboriginal right or aboriginal title claims with respect to any of
the Unencumbered Properties included in the calculation of Unencumbered Asset
Value. All or a material portion of any Unencumbered Properties included in the
calculation of Unencumbered Asset Value is not, except as disclosed to the Agent
in writing in accordance with §7.22(b), now


91



--------------------------------------------------------------------------------





materially damaged as a result of any fire, explosion, accident, flood or other
casualty, and none of the other properties of Borrower, Guarantors or their
respective subsidiaries is now damaged as a result of any fire, explosion,
accident, floor or other casualty in any manner which individually or in the
aggregate would have any Material Adverse Effect. No person or entity has any
right or option to acquire any Unencumbered Property included in the calculation
of Unencumbered Asset Value or any building thereon or any portion thereof or
interest therein, except for certain tenants pursuant to the terms of their
leases with Borrower or Unencumbered Property Subsidiaries.
§6.24    Brokers. None of Borrower, Guarantors nor any of their respective
Subsidiaries has engaged or otherwise dealt with any broker, finder or similar
entity in connection with this Agreement or the Loans contemplated hereunder.
§6.25    Other Debt. Schedule 6.25 hereto sets forth all agreements, mortgages,
deeds of trust, financing agreements or other material agreements binding upon
Borrower, Guarantors or their respective properties and entered into by Borrower
or Guarantors as of the date of this Agreement with respect to any outstanding
Indebtedness of Borrower or Guarantors in an amount greater than $2,500,000.00,
and, to the extent requested by the Agent, Borrower has provided the Agent with
true, correct and complete copies thereof.
§6.26    Solvency. REIT, the Borrower and the other Guarantors are not, on a
consolidated balance sheet basis, insolvent such that the sum of the assets of
REIT, the Borrower and the other Guarantors exceeds the sum of their
liabilities, they are able to pay their debts as they become due, and they have
sufficient capital to carry on their business.
§6.27    No Bankruptcy Filing. Neither Borrower nor any Guarantor is
contemplating either the filing of a petition by it under any state, federal,
foreign or provincial Insolvency Laws or the liquidation of its assets or
property, and neither Borrower nor any Guarantor has any knowledge of any Person
contemplating the filing of any such petition against it.
§6.28    No Fraudulent Intent. Neither the execution and delivery of this
Agreement or any of the other Loan Documents nor the performance of any actions
required hereunder or thereunder is being undertaken by Borrower, any Guarantor
or any of their respective Subsidiaries with or as a result of any actual intent
by any of such Persons to hinder, delay or defraud any entity to which any of
such Persons is now or will hereafter become indebted.
§6.29    Transaction in Best Interests of Borrower and Guarantors;
Consideration. The transaction evidenced by this Agreement and the other Loan
Documents is in the best interests of Borrower, the Guarantors and their
respective Subsidiaries. The direct and indirect benefits to inure to Borrower,
Guarantors and their respective Subsidiaries pursuant to this Agreement and the
other Loan Documents constitute substantially more than “reasonably equivalent
value” (as such term is used in §548 of the Bankruptcy Code) and “valuable
consideration,” “fair value,” and “fair consideration,” (as such terms are used
in any applicable state fraudulent conveyance law), in exchange for the benefits
to be provided by Borrower, the Guarantors and their respective Subsidiaries to
the Lenders pursuant to this Agreement and the other Loan Documents, and but for
the willingness of each Subsidiary Guarantor from time to time party to the
Guaranty to be a guarantor of the Loan, Borrower would be unable to obtain the
financing contemplated hereunder which


92



--------------------------------------------------------------------------------





financing will enable Borrower and its Subsidiaries to have available financing
to conduct their business. Borrower further acknowledges and agrees that
Borrower and the Subsidiary Guarantors constitute a single integrated and common
enterprise and that each receives a benefit from the availability of credit
under this Agreement.
§6.30    [Intentionally Omitted.]
§6.31    OFAC. None of Borrower or any Guarantor, nor any of the Borrower’s,
Guarantors’, or their respective Subsidiaries’ directors, officers, or, to the
knowledge of the Borrower, employees, agents, advisors or affiliates, is (or
will be) a person with whom any Lender is restricted from doing business under
OFAC (including, those Persons named on OFAC’s Specially Designated and Blocked
Persons list) or under any statute, executive order (including the September 24,
2001 Executive Order Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit, or Support Terrorism), or other governmental
action and is not and shall not engage in any dealings or transactions or
otherwise be associated with such persons (any such Person, a “Designated
Person”). In addition, Borrower hereby agrees to provide to the Lenders any
additional information that a Lender deems reasonably necessary from time to
time in order to ensure compliance with all applicable laws concerning money
laundering and similar activities. Neither Borrower, any Guarantor, nor any
Subsidiary, director or officer of Borrower or Guarantor or, to the knowledge of
Borrower, any Affiliate, agent or employee of Borrower or any Guarantor, has
engaged in any activity or conduct which would violate any applicable
anti-bribery, anti-corruption or anti-money laundering laws or regulations in
any applicable jurisdiction, including without limitation, any Sanctions Laws
and Regulations.
§6.32    General Partner and REIT. REIT is the sole owner of the General
Partner. General Partner is the sole general partner of Borrower. As of Closing
Date, REIT owns a 100% limited partnership interest in Borrower.
§6.33    Unencumbered Properties. Schedule 1.2 is a correct and complete list of
all Unencumbered Properties included in the calculation of the Unencumbered
Asset Value as of the Closing Date. Each of the Unencumbered Properties and
Unencumbered Controlled Joint Venture Properties included by Borrower in the
calculation of the Unencumbered Asset Value and in the requisite calculations
with respect to the covenants set forth in §9 satisfies all of the requirements
contained in this Agreement for such Unencumbered Properties and Unencumbered
Controlled Joint Venture Properties to be included therein. Each of the
Controlled Joint Ventures that owns or leases an Unencumbered Controlled Joint
Venture Property included in the calculation of Unencumbered Asset Value and in
the requisite calculations with respect to the covenants set forth in §9
satisfies all of the requirements of this Agreement to be a Controlled Joint
Venture.
§6.34    Ground Lease; Leased Property.
(a)    Each Ground Lease and Lease pertaining to any Unencumbered Property
contains the entire agreement of the Borrower or the applicable Unencumbered
Property Subsidiary and the applicable Lessor pertaining to the Unencumbered
Property covered thereby. The Borrower or the applicable Unencumbered Property
Subsidiary has no estate, right, title or interest in or to any Unencumbered
Property subject to a Ground Lease or Lease except under and pursuant to the


93



--------------------------------------------------------------------------------





applicable Ground Lease or Lease. The Borrower has delivered a true and correct
copy of each Ground Lease and Lease pertaining to any Unencumbered Property to
the Agent and each such Ground Lease and Lease have not been modified, amended
or assigned, with the exception of written instruments that have been delivered
to Agent.
(b)    Each applicable Lessor of an Unencumbered Property (i) to the Borrower’s
knowledge, is the exclusive fee simple or, with respect to a Leased Property, a
leasehold interest owner of such Unencumbered Property subject only to any
applicable Ground Lease, any applicable Lease and other non-monetary Liens which
do not materially affect the operation of the applicable Unencumbered Property
or (ii) has the right to lease to Borrower or the applicable Unencumbered
Property Subsidiary the space covered by the applicable Lease or Ground Lease.
(c)    Each Ground Lease and Lease is in full force and effect and no default or
event of default (after the expiration of any applicable notice and cure period)
under any Ground Lease or Lease has occurred and is continuing on the part of a
Borrower or the applicable Unencumbered Property Subsidiary (a “Lease Default”)
or on the part of a Lessor under any Ground Lease or Lease. All base rent and
additional rent, if any, due and payable under each Ground Lease or Lease
pertaining to an Unencumbered Property has been paid through the date of
acceptance of such Real Estate as an Unencumbered Property and neither Borrower
nor any Unencumbered Property Subsidiary is required to pay any deferred or
accrued rent after the date of acceptance of such Real Estate as an Unencumbered
Property under any Ground Lease or Lease pertaining to any Unencumbered
Property. As of the Closing Date, neither Borrower nor any Unencumbered Property
Subsidiary has received any written notice that a Lease Default exists, or that
any Lessor or any third party alleges the same to have occurred or exist.
(d)    The applicable Borrower or Unencumbered Property Subsidiary is the
exclusive owner of the ground lessee’s interest under and pursuant to each
Ground Lease pertaining to an Unencumbered Property or lessee’s interest under
each Lease pertaining to an Unencumbered Property, and has not assigned,
transferred or encumbered its interest in, to, or under any such Ground Lease or
Lease, except as permitted in §8.2(i)(A) or 8.2(iv)(A).
§7.    AFFIRMATIVE COVENANTS.
Borrower covenants and agrees that, so long as any Loan, Note or Letter of
Credit is outstanding or any Lender has any obligation to make any Loans or
issue Letters of Credit:
§7.1    Punctual Payment. Borrower will duly and punctually pay or cause to be
paid the principal and interest on the Loans and all interest and fees provided
for in this Agreement, all in accordance with the terms of this Agreement and
the Notes, as well as all other sums owing pursuant to the Loan Documents.
§7.2    Maintenance of Office. Borrower and Guarantors will maintain their
respective chief executive office at 1649 W. Frankford Road, Carrollton, Texas
75007, or at such other place in the United States of America as Borrower shall
designate upon prompt written notice to the Agent, where notices, presentations
and demands to or upon Borrower or Guarantors in respect of the Loan Documents
may be given or made.


94



--------------------------------------------------------------------------------





§7.3    Records and Accounts. Borrower and Guarantors will (a) keep, and cause
each of their respective Subsidiaries to keep true and accurate records and
books of account in which full, true and correct entries will be made in
accordance with GAAP and (b) maintain adequate accounts and reserves for all
taxes (including income taxes), depreciation and amortization of its properties
and the properties of their respective Subsidiaries, contingencies and other
reserves, in each case, in all material respects. Neither Borrower, any
Guarantor nor any of their respective Subsidiaries shall, without the prior
written consent of the Agent (not to be unreasonably withheld), (x) except as
required by GAAP, make any material change to the accounting policies/principles
used by such Person in preparing the financial statements and other information
described in §6.4 or §7.4, or (y) change its fiscal year. Agent and the Lenders
acknowledge that Borrower’s fiscal year is a calendar year. In the event that
Borrower, any Guarantor or any of their respective Subsidiaries makes any change
in the accounting policies/principles used by such Person, Borrower shall give
prompt written notice thereof to Agent, which notice shall reasonably describe
such change and any potential impact on the calculation of any financial
covenant in this Agreement.
§7.4    Financial Statements, Certificates and Information. Borrower will
deliver or cause to be delivered to the Agent:
(a)    within ten (10) days of the filing of REIT’s Form 10-K with the SEC, but
in any event not later than ninety (90) days after the end of each fiscal year,
the audited Consolidated balance sheet of REIT and its Subsidiaries at the end
of such year, and the related audited Consolidated statements of income, changes
in capital and cash flows for such year, setting forth in comparative form the
figures for the previous fiscal year and all such statements to be in reasonable
detail, prepared in accordance with GAAP, together with a certification by the
chief financial officer, chief accounting officer or other accounting officer
reasonably acceptable to Agent of REIT that the information contained in such
financial statements fairly presents in all material respects the financial
position of REIT and its Subsidiaries, and accompanied by an auditor’s report
prepared without qualification as to the scope of the audit (other than any
qualification solely as a result of the Loans becoming current obligations as a
result of the impending maturity of the Loans) by a nationally recognized
independent accounting firm reasonably approved by Agent;
(b)    within ten (10) days of the filing of REIT’s Form 10-Q with the SEC for
the first three (3) fiscal quarters of each year but in any event not later than
forty-five (45) days after the end of each of the first three (3) fiscal
quarters of each year, copies of the unaudited Consolidated financial statements
(including a Consolidated balance sheet and income statement) of REIT and its
Subsidiaries, as at the end of such quarter, and the related unaudited
Consolidated statements of income and cash flows for the portion of REIT’s
fiscal year then elapsed, all in reasonable detail and prepared in accordance
with GAAP, together with a certification by the chief financial officer, the
chief accounting officer or other accounting officer reasonably acceptable to
Agent of REIT that the information contained in such financial statements fairly
presents in all material respects the financial position of REIT and its
Subsidiaries on the date thereof (subject to year‑end adjustments and the
inclusion of final year‑end statements of footnotes that were not contained in
the quarterly financial statements);


95



--------------------------------------------------------------------------------





(c)    simultaneously with the delivery of the financial statements referred to
in subsections (a) and (b) above, a statement (a “Compliance Certificate”)
certified by the chief financial officer or chief accounting officer (or other
accounting officer reasonably acceptable to Agent) of REIT in the form of
Exhibit I hereto (or in such other form as the Agent and Borrower may approve
from time to time) setting forth in reasonable detail computations evidencing
compliance or non-compliance (as the case may be) with the covenants contained
in §8.1(f) and (g), §8.3(f)-(h), §8.3(l), §8.7(a) and (b), §8.8, §9 and the
other covenants described in such certificate and (if applicable) setting forth
reconciliations to reflect changes in GAAP since the Balance Sheet Date. The
Compliance Certificate shall be accompanied by a list of each of the
Unencumbered Properties (specifying which constitutes Development Properties or
Stabilized Properties), any sales, acquisitions, dispositions or removals of
Unencumbered Properties during such accounting period, the acquisition costs of
any Unencumbered Properties acquired during such period, any Development
Properties included within the Unencumbered Properties and the book value
thereof, with respect to any Unencumbered Controlled Joint Venture Properties
the applicable Distribution Percentage, Controlled Joint Venture Value and
Controlled Joint Venture Allocable Net Operating Income, and indicating any
Development Properties that are now valued as Stabilized Properties pursuant to
clause (ii) of the definition of Development Properties, together with copies of
the statements of Funds from Operations and Net Operating Income for such fiscal
quarter for each of the Unencumbered Properties included in the calculation of
Unencumbered Asset Value, prepared on a basis consistent with the statements
furnished to the Agent prior to the date hereof and otherwise in form and
substance reasonably satisfactory to the Agent, together with a certification by
the chief financial officer, chief accounting officer or other accounting
officer reasonably acceptable to Agent of REIT that the information contained in
such statement fairly presents the calculation of Unencumbered Asset Value,
Funds from Operations and Net Operating Income of the Unencumbered Properties
included in the calculation of Unencumbered Asset Value for such periods;
(d)    simultaneously with the delivery of the financial statements referred to
in clause (a) above, the statement of all contingent liabilities as of the date
of such financial statements involving amounts of $1,000,000.00 or more of
Borrower, Guarantors and their Subsidiaries which are not reflected in such
financial statements or referred to in the notes thereto (including, without
limitation, all guaranties, endorsements and other contingent obligations in
excess of $1,000,000.00 in respect of the indebtedness of others, and
obligations to reimburse the issuer in respect of any letters of credit that are
in excess of $1,000,000.00);
(e)    promptly upon the request of Agent or the Majority Lenders, an operating
statement for each of such Unencumbered Properties for each such fiscal quarter
and year to date and a consolidated operating statement for such Unencumbered
Properties for each such fiscal quarter and year to date (such statements and
reports to be in the form previously provided to the Agent or otherwise
reasonably satisfactory to Agent);
(f)    to the extent not included in public filings by or on behalf of the REIT,
promptly upon the request of Agent or the Majority Lenders, a statement
(i) listing the material Real Estate owned by Borrower, Guarantors and their
Subsidiaries (or in which Borrower, Guarantors or their Subsidiaries owns an
interest) and stating the location thereof, the date acquired and the


96



--------------------------------------------------------------------------------





acquisition cost, (ii) listing the Indebtedness of Borrower, Guarantors and
their Subsidiaries (excluding Indebtedness of the type described in
§8.1(b)-(e)), which statement shall include, without limitation, a statement of
the original principal amount of such Indebtedness and the current amount
outstanding, the holder thereof (or if there is a trustee acting on behalf of
the holders, the trustee), the maturity date and any extension options, the
interest rate, the collateral provided for such Indebtedness and whether such
Indebtedness is recourse or non-recourse, and (iii) listing the properties of
Borrower, Guarantors and their Subsidiaries which are Land or Development
Properties (and with respect to Development Properties providing a brief summary
of the status of such development);
(g)    [Intentionally Omitted];
(h)    promptly upon the request of Agent, copies of all annual federal income
tax returns and amendments thereto of Borrower and REIT;
(i)    promptly upon the request of Agent, copies of any registration statements
(other than the exhibits thereto and any registration statements on Form S-8 or
its equivalent) and any annual, quarterly or monthly reports and other
statements and reports which Borrower or REIT shall file with the SEC;
(j)    promptly upon the request of Agent, evidence reasonably satisfactory to
Agent of the timely payment of all real estate taxes for the Unencumbered
Properties included in the calculation of Unencumbered Asset Value;
(k)    not later than 90 days after the end of each fiscal year, a consolidated
budget and consolidated business plan for Borrower, Guarantors and their
Subsidiaries for the such calendar year; and
(l)    from time to time such other financial data and information in the
possession of Borrower, Guarantors or their respective Subsidiaries (including
without limitation auditors’ management letters, status of litigation or
investigations against Borrower or any Guarantor and any settlement discussions
relating thereto, property inspection and environmental reports and information
as to zoning and other legal and regulatory changes affecting Borrower or any
Guarantor) as the Agent may reasonably request.
Documents required to be delivered pursuant to the Loan Documents shall be
delivered by or on behalf of the Borrower to the Agent (collectively,
“Information Materials”) pursuant to this §7.4 and, upon Agent’s reasonable
request, the Borrower shall designate Information Materials (a) that are either
available to the public or do not contain material non-public information with
respect to the Borrower, its Subsidiaries, their respective Affiliates or any of
their respective securities for purposes of United States federal and state
securities laws, as “Public Information” (the “Public Information”) and (b) that
are not Public Information as “Private Information” (the “Private
Information”)(it being understood and agreed that to the extent such Information
Materials constitute confidential information, they shall be treated as provided
in §18.7). Any material to be delivered pursuant to this §7.4(a), (b), (f) or
(i) shall be deemed delivered hereunder upon posting thereof on the EDGAR
Website or on Company’s website on the Internet at the website address


97



--------------------------------------------------------------------------------





www.cyrusone.com (or another website address provided by Company in a written
notice to Administrative Agent). Additionally, any material required to be
delivered pursuant to this §7.4 may be otherwise delivered electronically
directly to Agent and the Lenders provided that such material is in a format
reasonably acceptable to Agent, and such material shall be deemed to have been
delivered to Agent and the Lenders upon Agent’s receipt thereof. Upon the
request of Agent, the Borrower shall deliver paper copies of any information
delivered electronically (other than with respect to §7.4(a) and (b) via posting
on the EDGAR website or Company’s website) to Agent. The Borrower and the
Guarantors authorize Agent and Arrangers to disseminate to the Lenders any
materials delivered pursuant to the Loan Documents, including without limitation
the Information Materials, through the use of Intralinks, SyndTrak or any other
reputable electronic information dissemination system, and the Borrower and the
Guarantors release Agent, the Arrangers and the Lenders from any liability in
connection therewith, provided that no information designated by the Borrower as
Private Information may be distributed in a publically accessible format or to
any Public Lenders (provided further neither Agent, any Arranger nor any Lender
shall have any liability with respect to any distribution of Public Information
in a publicly accessible format or to any Public Lenders unless the same is the
result of such Person’s bad faith, gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final and non-appealable
judgment) and all confidential information shall be treated as provided in
§18.7. Certain of the Lenders (each, a “Public Lender”) may have personnel who
do not wish to receive material non-public information with respect to the
Borrower, its Subsidiaries or its Affiliates, or the respective securities of
any of the foregoing, and who may be engaged in investment and other market
related activities with respect to such Persons’ securities. The Borrower hereby
agrees that, upon Agent’s reasonable request, it will use commercially
reasonable efforts to identify that portion of the Information Materials that
may be distributed to the Public Lenders and that (i) all such Information
Materials shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (ii) by marking Information Materials “PUBLIC,” the Borrower shall
be deemed to have authorized the Agent, the Lenders and the Arrangers to treat
such Information Materials as not containing any material non-public information
with respect to the Borrower, its Subsidiaries, its Affiliates or their
respective securities for purposes of United States Federal and state securities
laws (provided, however, that to the extent such Information Materials
constitute confidential information, they shall be treated as provided in
§18.7); (iii) all Information Materials marked “PUBLIC” are permitted to be made
available through a portion of any reputable electronic dissemination system
designated “Public Investor” or a similar designation; and (iv) the Agent and
the Arrangers shall treat any Information Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of any reputable electronic
dissemination system not designated “Public Investor” or a similar designation.
§7.5    Notices.
(a)    Defaults. Borrower will promptly upon becoming aware of same notify the
Agent in writing of the occurrence of any Default or Event of Default, which
notice shall describe such occurrence with reasonable specificity and shall
state that such notice is a “notice of default”. If any Person shall give any
notice or take any other action in respect of a claimed default (whether or not
constituting an Event of Default) under this Agreement or under any note,
evidence of indebtedness, indenture or other obligation to which or with respect
to which Borrower, the


98



--------------------------------------------------------------------------------





Guarantors or any of their respective Subsidiaries is a party or obligor,
whether as principal or surety, and such default would permit the holder of such
note or obligation or other evidence of indebtedness to accelerate the maturity
thereof or cause the redemption, prepayment or purchase thereof, which
acceleration, redemption, prepayment or purchase would either cause a Default
under §12.1(g) or have a Material Adverse Effect, promptly upon becoming aware
of the same Borrower shall forthwith give written notice thereof to the Agent,
describing the notice or action and the nature of the claimed default.
(b)    Environmental Events. Borrower will give notice to the Agent within five
(5) Business Days of becoming aware of (i) any potential or known Release, or
threat of Release, of any Hazardous Substances in violation of any applicable
Environmental Law; (ii) any violation of any Environmental Law that Borrower,
any Guarantor or any of their respective Subsidiaries reports in writing or is
reportable by such Person in writing (or for which any written report
supplemental to any oral report is made) to any foreign, federal, state,
provincial, local or other applicable environmental agency or (iii) any inquiry,
proceeding, investigation, or other action, including a notice from any agency
of potential environmental liability, of any foreign, federal, state,
provincial, local or other applicable environmental agency or board, that in any
case involves (A) any Unencumbered Property included in the calculation of
Unencumbered Asset Value, or (B) any other Real Estate and could reasonably be
expected to have a Material Adverse Effect.
(c)    Notice of Litigation and Judgments. Borrower will give notice to the
Agent in writing within five (5) Business Days of becoming aware of any
litigation or proceedings threatened in writing affecting Borrower, any
Guarantor or any of their respective Subsidiaries or to which Borrower, any
Guarantor or any of their respective Subsidiaries, to its knowledge, is or is to
become a party involving an uninsured claim against Borrower, any Guarantor or
any of their respective Subsidiaries that could reasonably be expected to either
cause a Default or have a Material Adverse Effect and stating the nature and
status of such litigation or proceedings. Borrower will give notice to the
Agent, in writing, in form and detail reasonably satisfactory to the Agent,
within ten (10) days of any judgment not covered by insurance, whether final or
otherwise, against Borrower, any Guarantor or any of their respective
Subsidiaries in an amount in excess of $10,000,000.00.
(d)    Notice of Sales, Encumbrances, Refinance or Transfer of Non‑Unencumbered
Property. Borrower will give notice to the Agent of any completed sale,
encumbrance, refinance or transfer of any Real Estate (other than the
Unencumbered Properties included in the calculation of Unencumbered Asset Value)
of Borrower or their respective Subsidiaries within any fiscal quarter, such
notice to be submitted together with the Compliance Certificate provided or
required to be provided to the Agent and the Lenders under §7.4 with respect to
such fiscal quarter. The Compliance Certificate shall with respect to any
completed sale, encumbrance, refinance or transfer be adjusted in the best good
faith estimate of Borrower to give effect to such sale, encumbrance, refinance
or transfer and demonstrate that no Default or Event of Default with respect to
the covenants referred to therein shall exist after giving effect to such sale,
encumbrance, refinance or transfer.


99



--------------------------------------------------------------------------------





(e)    ERISA. Borrower will give notice to the Agent within ten (10) Business
Days after Borrower, Guarantors or any ERISA Affiliate (i) gives or is required
to give notice to the PBGC of any “reportable event” (as defined in §4043 of
ERISA) with respect to any Guaranteed Pension Plan, or knows that the plan
administrator of any such plan has given or is required to give notice of any
such reportable event; (ii) receives notice of complete or partial withdrawal
liability under Title IV of ERISA with respect to a Multiemployer Plan; or
(iii) receives any notice from the PBGC under Title IV of ERISA of an intent to
terminate or appoint a trustee to administer any Guaranteed Pension Plan or
Multiemployer Plan.
(f)    Lease Default. The Borrower will promptly notify the Agent in writing of
any Lease Default by a Borrower, Unencumbered Property Subsidiary, or material
default by a Lessor, with respect to an Unencumbered Property.
(g)    Notification of Lenders. Within five (5) Business Days after receiving
any notice under this §7.5, the Agent will forward a copy thereof to each of the
Lenders, together with copies of any certificates or other written information
that accompanied such notice.
(h)    Amendment to Controlled Joint Venture Organizational Documents. Borrower
will provide to the Agent a copy of any amendment, supplement, restatement or
other modification of any articles or certificate of incorporation, by-laws,
operating agreement, declaration of trust, partnership agreement or other
applicable organizational document of or relating to a Controlled Joint Venture
which owns or leases an asset included in the determination of Unencumbered
Asset Value within five (5) Business Days of the occurrence thereof.
§7.6    Existence; Maintenance of Properties.
(a)    Borrower will and will cause each of the Guarantors and their respective
Subsidiaries to preserve and keep in full force and effect their legal existence
in the jurisdictions of their incorporation or formation except when (i) the
Borrower or the Guarantors determine that such Subsidiaries are no longer
necessary for the conduct of their business, (ii) such Subsidiaries are not the
Borrower, a Guarantor or an Unencumbered Property Subsidiary hereunder and
(iii) no Default, Event of Default or Material Adverse Effect results therefrom.
Borrower will preserve and keep in full force all of its rights and franchises
and those of the Guarantors and their respective Subsidiaries, the preservation
of which is necessary to the conduct of their business. Borrower shall cause
REIT to at all times comply with all requirements and applicable laws and
regulations necessary to maintain REIT Status and continue to receive REIT
Status. Borrower shall cause the common stock of REIT to at all times be listed
for trading and be traded on the New York Stock Exchange or another national
exchange approved by Agent, unless otherwise consented to by the Majority
Lenders. Except for dispositions of Subsidiaries otherwise permitted under §8.8,
Borrower shall continue to own directly or indirectly one hundred percent (100%)
of the Subsidiary Guarantors and Unencumbered Property Subsidiaries (other than
those that are Controlled Joint Ventures). Borrower shall continue to have
directly or indirectly not less than the economic ownership and the management
and control rights specified in the definition of Controlled Joint Venture with
respect to each Controlled Joint Venture that is a Subsidiary Guarantor or
Unencumbered Property Subsidiary.


100



--------------------------------------------------------------------------------





(b)    Each of Borrower and Guarantors (i) will cause all of their properties
and those of their Subsidiaries used or useful in the conduct of its business or
the business of its Subsidiaries to be maintained and kept in good condition,
repair and working order (ordinary wear and tear and casualty and condemnation
events excepted) and supplied with all necessary equipment, and (ii) will cause
to be made all necessary repairs, renewals, replacements, betterments and
improvements thereof in the cases of both (i) and (ii) in which the failure so
to do would have a material adverse effect on the condition of any Unencumbered
Property included in the calculation of Unencumbered Asset Value or would cause
a Material Adverse Effect.
§7.7    Insurance. Borrower, Guarantors and their respective Material
Subsidiaries (as applicable) will, at their expense, procure and maintain
insurance covering Borrower, Guarantors and their respective Subsidiaries (as
applicable) and their respective properties in such amounts and against such
risks and casualties as are customary for companies of similar size engaged in
the same or similar businesses operating in the same or similar locations.
§7.8    Taxes; Liens. Borrower will, and will cause the Guarantors and their
respective Subsidiaries to, duly pay and discharge, or cause to be paid and
discharged, before the same shall become delinquent, all taxes, assessments and
other governmental charges imposed upon them or upon the Unencumbered Properties
or the other Real Estate, sales and activities, or any part thereof, or upon the
income or profits therefrom as well as all claims for labor, materials or
supplies that if unpaid might by law become a lien or charge upon any of its
property or other Liens affecting property of Borrower, the Guarantors or their
respective Subsidiaries, provided that any such tax, assessment, charge or levy
or claim need not be paid which are in the aggregate less than $500,000.00 or if
the validity or amount thereof shall currently be contested in good faith by
appropriate proceedings which shall suspend the collection thereof with respect
to such property (or, solely in respect of claims for labor, materials or
supplies, if such claims are not yet overdue by more than 60 days but in any
event prior to the commencement of any foreclosure or other enforcement action
with respect thereto), provided that neither such property nor any portion
thereof or interest therein would be in any danger of sale, forfeiture or loss
by reason of such proceeding, and Borrower, such Guarantor or any such
Subsidiary shall have set aside on its books adequate reserves in accordance
with GAAP; and provided, further, that forthwith upon the commencement of
proceedings to foreclose any lien that may have attached as security therefor,
Borrower, such Guarantor or any such Subsidiary either (i) will provide a bond
issued by a surety reasonably acceptable to the Agent and sufficient to stay all
such proceedings or (ii) if no such bond is provided, will pay each such tax,
assessment, charge or levy.
§7.9    Inspection of Properties and Books. Borrower will, and will cause the
Guarantors and their respective Subsidiaries to, permit the Agent and the
Lenders, at Borrower’s expense and upon reasonable prior notice, to visit and
inspect any of the properties of Borrower, the Guarantors or any of their
respective Subsidiaries (subject to the rights of tenants under their leases),
to examine the books of account of Borrower, Guarantors and their respective
Subsidiaries (and to make copies thereof and extracts therefrom) and to discuss
the affairs, finances and accounts of Borrower, Guarantors and their respective
Subsidiaries with, and to be advised as to the same by, their respective
officers, partners or members, all at such reasonable times and intervals as the
Agent or any Lender may reasonably request, provided that so long as no Default
or Event of Default shall have occurred


101



--------------------------------------------------------------------------------





and be continuing, Borrower shall not be required to pay for more than one such
visit and inspection in any twelve (12) month period. The Lenders shall use good
faith efforts to coordinate such visits and inspections so as to minimize the
interference with and disruption to the normal business operations of Borrower,
Guarantors and their respective Subsidiaries.
§7.10    Compliance with Laws, Contracts, Licenses, and Permits. Borrower will,
and will cause each of the Guarantors and their respective Subsidiaries to,
comply in all respects with (i) all applicable laws and regulations now or
hereafter in effect wherever its business is conducted, including all
Environmental Laws, (ii) the provisions of its corporate charter, partnership
agreement, limited liability company agreement or declaration of trust, as the
case may be, and other charter documents and bylaws, (iii) all agreements and
instruments to which it is a party or by which it or any of its properties may
be bound, (iv) all applicable decrees, orders, and judgments, and (v) all
licenses and permits required by applicable laws and regulations for the conduct
of its business or the ownership, use or operation of its properties, except
where a failure to so comply with any of clauses (i) through (v) would not
reasonably be expected to have a Material Adverse Effect. If any material
authorization, consent, approval, permit or license from any officer, agency or
instrumentality of any government shall become necessary or required in order
that Borrower, Guarantors or their respective Subsidiaries may fulfill any of
its obligations hereunder, Borrower, such Guarantor or such Subsidiary will
promptly take or cause to be taken all reasonable steps necessary to obtain such
authorization, consent, approval, permit or license and furnish the Agent and
the Lenders with evidence thereof. Borrower shall develop and implement such
programs, policies and procedures as are necessary to comply with the Patriot
Act and shall promptly advise Agent in writing in the event that Borrower shall
determine that any investors in Borrower are in violation of such act.
§7.11    Further Assurances. Borrower will, and will cause each of the
Guarantors and their respective Subsidiaries to, cooperate with the Agent and
the Lenders and execute such further instruments and documents as the Lenders or
the Agent shall reasonably request to carry out to their reasonable satisfaction
the transactions contemplated by this Agreement and the other Loan Documents.
§7.12    [Intentionally Omitted.]
§7.13    [Intentionally Omitted.]
§7.14    Business Operations. Borrower will not, and will not permit any
Guarantor or Subsidiary to, directly or indirectly, engage, to any material
extent in any line of business other than the ownership, operation, management
and development of Data Center Properties or businesses incidental, reasonably
related or necessary thereto.
§7.15    [Intentionally Omitted.]
§7.16    Ownership of Real Estate. Without the prior written consent of Agent,
none of the Real Estate or interests (whether direct or indirect) of Borrower or
REIT in any real estate assets now owned or leased or acquired or leased after
the date hereof shall be owned or leased directly by any Person other than
Borrower or a Wholly Owned Subsidiary of Borrower; provided, however


102



--------------------------------------------------------------------------------





that (a) Borrower shall be permitted to own or lease interests in Real Estate
and real estate assets through non-Wholly Owned Subsidiaries and Unconsolidated
Affiliates subject to any restrictions in §8.3 and may dispose of such interests
as permitted by §8.8 and (b) Borrower and the REIT shall be permitted to own or
lease its corporate headquarters.
§7.17    Distributions of Income to Borrower. Borrower shall cause all of its
Subsidiaries that are not Subsidiary Guarantors (subject to the terms of any
loan documents under which such Subsidiary is the borrower) to promptly
distribute to Borrower (but not less frequently than once each calendar quarter,
unless otherwise approved by the Agent), whether in the form of dividends,
distributions or otherwise, all profits, proceeds or other income relating to or
arising from its Subsidiaries’ use, operation, financing, refinancing, sale or
other disposition of their respective assets and properties after (a) the
payment by each Subsidiary of its debt service, operating expenses, capital
improvements and leasing commissions for such quarter, and (b) the establishment
of reasonable reserves for the payment of operating expenses not paid on at
least a quarterly basis and capital improvements and tenant improvements to be
made to such Subsidiary’s assets and properties approved by such Subsidiary in
the course of its business consistent with its past practices; provided,
however, that (x) with respect to any Subsidiary not organized under the laws of
a political subdivision of the United States, no such distributions will be
required to be made to the extent such distributions could jeopardize the
ability of such Subsidiary to comply with applicable legal restrictions, to
preserve tax status, or otherwise to address currency exchange or other
operating business issues as reasonably determined by the Board of the REIT, and
(y) with respect to any Taxable REIT Subsidiary, no such distributions will be
required to be made to the extent that it is reasonably determined that such
distribution could either (i) increase the amount required to be distributed to
the REIT’s shareholders for the REIT to either (A) maintain its status as a real
estate investment trust under the Code, or (B) eliminate the tax liability of
the REIT, or (ii) affect the REIT’s ability to satisfy the income tests in
Section 856(c) of the Code.
§7.18    [Intentionally Omitted.]
§7.19    Plan Assets. Borrower will do, or cause to be done, all things
necessary to ensure that none of the assets included in the calculation of
Unencumbered Asset Value will be deemed to be Plan Assets at any time. Neither
the Borrower, the REIT nor any of their Subsidiaries shall have any employee
benefit, pension, defined benefit or other similar plans sponsored,
administered, established, maintained or contributed to by REIT or any of its
Subsidiaries other than any Employee Benefit Plans, Multiemployer Plans or
Guaranteed Pension Plans.
§7.20    [Intentionally Omitted.]
§7.21    REIT and General Partner Covenants. Borrower shall cause REIT and
General Partner to comply with the following covenants:
(a)    REIT shall not enter into or conduct any business other than (x) in
connection with the ownership, acquisition and disposition of interests in
Borrower and the General Partner and management of the business of Borrower and
the General Partner, including but not limited to making equity investments in
Borrower, (y) any other activities that are permitted by this Agreement


103



--------------------------------------------------------------------------------





(such as making Distributions and doing Equity Offerings), and (z) any
activities as are incidental to any of the foregoing.
(b)    General Partner will have as its sole business purpose owning its general
partnership interest in Borrower, and performing duties as the general partner
of Borrower and making equity investments in Borrower, and shall not engage in
any business other than those described in this §7.21(b), those activities
permitted by this Agreement and any activities as are incidental to any of the
foregoing.
(c)    For clarity, nothing in this §7.21 shall be construed to prevent REIT
from maintaining reasonable cash balances.
(d)    Neither the REIT nor General Partner shall dissolve, liquidate or
otherwise wind‑up its business, affairs or assets.
§7.22    Unencumbered Properties.
(a)    The Eligible Real Estate included in the calculation of the Unencumbered
Asset Value shall at all times satisfy all of the following conditions:
(i)    the Eligible Real Estate shall be owned 100% in fee simple, or leased
pursuant to a Ground Lease or Lease that as to Borrower or the applicable
Unencumbered Property Subsidiary is not in Lease Default, by Borrower or an
Unencumbered Property Subsidiary and shall, in each case, be benefitted by
easements, rights of way and other similar appurtenances as are required for the
operation of such Eligible Real Estate. Borrower or the applicable Unencumbered
Property Subsidiary shall own all right, title and interest to the rents,
accounts and other revenues from such Eligible Real Estate. Such Eligible Real
Estate shall (x) be free and clear of all Liens and Negative Pledges (other than
the Liens permitted in §8.2(i)(A) and §8.2(iv)), and (y) such Eligible Real
Estate and Borrower and the Unencumbered Property Subsidiary shall not have
applicable to it any restriction on the sale, pledge, transfer, mortgage or
assignment of such Eligible Real Estate (including any restrictions contained in
any applicable organizational documents) other than any restriction on sale,
transfer, mortgage or assignment arising (A) from any restrictions in the nature
of unencumbered asset financial covenants that are calculated with reference to
such Eligible Real Estate, (B) asset sale, assignment and transfer limitations
of general applicability under the terms of other Indebtedness that do not apply
specifically to such Eligible Real Estate, (C) restrictions under any other tax
protection agreement approved in writing by Agent in its discretion, (D) any
restrictions arising under any Loan Document, or (E) restrictions in a Ground
Lease or Lease contained in such Ground Lease or Lease which is approved by the
Majority Lenders in connection with the addition of the applicable Eligible Real
Estate as an Unencumbered Property (any restrictions on sale, pledge, transfer,
mortgage or assignment described in this clause (y), after taking into account
the carve-outs in this clause (y), a “Negative Pledge”);
(ii)    none of the Eligible Real Estate or any equipment used therein shall
have any material structural defects or major architectural deficiencies, title
defects, materially adverse environmental conditions or other materially adverse
matters in each case except for defects, deficiencies, conditions or other
matters individually or collectively which are not materially adverse


104



--------------------------------------------------------------------------------





to the profitable operation of such Eligible Real Estate, and such Real Estate
shall be in compliance with the representations in §6.20 and the requirements of
§8.6 that are applicable to Unencumbered Properties;
(iii)    if such Real Estate is owned or leased by an Unencumbered Property
Subsidiary, then, without limiting the ability of such Unencumbered Property
Subsidiary to guaranty Unsecured Indebtedness otherwise permitted hereunder,
such Unencumbered Property Subsidiary shall not be liable with respect to any
Secured Recourse Indebtedness or Non-Recourse Indebtedness (provided that such
Unencumbered Property Subsidiary may be liable with respect to (w) Capitalized
Lease Obligations existing as of the Original Closing Date described on Schedule
7.22, (x) Capitalized Lease Obligations which exist at the time any Person which
becomes an Unencumbered Property Subsidiary is acquired by Borrower and which
Capitalized Lease Obligations were not entered into in anticipation of such
acquisition by Borrower, (y) other Capitalized Lease Obligations not exceeding
$10,000,000.00 in the aggregate at any time outstanding and (z) purchase money
Indebtedness with respect to equipment used at an Unencumbered Property of up to
$10,000,000.00 in the aggregate at any time outstanding);
(iv)    such Eligible Real Estate is managed by Borrower or another manager
approved by Agent, such approval to not be unreasonably withheld;
(v)    prior to inclusion of Real Estate as an Unencumbered Property included in
the calculation of the Unencumbered Asset Value, Borrower shall have delivered
to Agent a physical description of the Real Estate and current operating
statements, an operating and capital expenditure budget for such Real Estate
reasonably satisfactory to the Agent, and such other information as Agent may
reasonably require to determine the value attributable to such Real Estate for
the purposes of §9.1 and compliance with this §7.22;
(vi)    if such Unencumbered Property is owned or leased by an Unencumbered
Property Subsidiary, unless such Unencumbered Property Subsidiary is a
Controlled Joint Venture, Borrower shall directly or indirectly own 100% of all
equity interests (including all economic, beneficial and voting interests) in
such Unencumbered Property Subsidiary, if such Unencumbered Property Subsidiary
is a Controlled Joint Venture, Borrower shall directly or indirectly own such
interests and have such rights and control so that such Person qualifies as a
Controlled Joint Venture under the definition thereof, any and all intermediate
entities shall be Subsidiary Guarantors to the extent required by this
Agreement, and no direct or indirect ownership or other interests or rights in
any such Unencumbered Property Subsidiary (except with respect to any interest
in a Controlled Joint Venture not required to be owned directly or indirectly by
Borrower) or intermediate Subsidiary shall (except with respect to a Controlled
Joint Venture, any intermediate entities owned by the Person that owns the
interests not required to be owned by Borrower) be subject to any Lien or
Negative Pledge other than Liens permitted under §8.2(i)(A);
(vii)    such Real Estate has been designated as an “Unencumbered Property” on
Schedule 1.2 hereto or in a Compliance Certificate delivered in accordance with
§7.4(c) or delivered pursuant to this §7.22 and the Eligible Real Estate
Qualification Documents have been delivered to Agent, and in any event has not
been removed as an Unencumbered Property included in the calculation of the
Unencumbered Asset Value pursuant to §7.22(b), §7.22(c) or §7.22(d);


105



--------------------------------------------------------------------------------





(viii)    all of the representations and warranties in this Agreement with
respect to Unencumbered Properties are true and correct in all material
respects, and no Default or Event of Default would exist if such Unencumbered
Property is included in the calculation of Unencumbered Asset Value; and
(ix)    the Borrower or Unencumbered Property Subsidiary owning such Real Estate
(and any other Subsidiaries of Borrower owning an interest in such Subsidiary)
shall be organized under the laws of a State and shall have its principal place
of business in a State, consistent with the requirements of §7.2.
(b)    In the event that all or any material portion of any Eligible Real Estate
included in the calculation of the Unencumbered Asset Value shall be materially
damaged or taken by condemnation, then Borrower shall promptly notify the Agent
thereof and such Real Estate may, at the reasonable determination of Agent, no
longer be included in the calculation of the Unencumbered Asset Value unless and
until (i) any damage to such Real Estate is repaired or restored, such Real
Estate becomes operational (if such Real Estate was a Stabilized Property), and
the Agent shall receive evidence satisfactory to the Agent of the value of such
Real Estate following such repair or restoration (both at such time and
prospectively), or (ii) Agent shall receive evidence reasonably satisfactory to
the Agent that the value of such Real Estate, both at such time and
prospectively (after giving consideration to such factors as Agent shall
reasonably consider, including, limitation, the availability of insurance
proceeds or condemnation awards, and the impact of such casualty or condemnation
upon continued occupancy by tenants under their leases) shall not be materially
adversely affected (in Agent’s good faith determination) by such damage or
condemnation, provided that in the event of a material adverse effect on the
value (in Agent’s good faith determination) where some but not all of the leases
relating to such Eligible Real Estate may remain in effect after such casualty
or condemnation, such Real Estate shall continue to be included in the
Unencumbered Asset Value subject to Agent having reasonably approved an adjusted
valuation of such Eligible Real Estate following receipt from Borrower of a
proposed reduced valuation for such Eligible Real Estate (taking into account
the reduced leasing of such Eligible Real Estate) together with such other
information as Agent may reasonably request in order for Agent to evaluate and
approve such proposed valuation for such Eligible Real Estate.
(c)    Upon any asset ceasing to qualify to be included in the calculation of
the Unencumbered Asset Value, such asset shall no longer be included in the
calculation of the Unencumbered Asset Value. Within five (5) Business Days after
any such disqualification, Borrower shall deliver to the Agent a certificate
reflecting such disqualification, together with the identity of the disqualified
asset, a statement as to whether any Default or Event of Default arises as a
result of such disqualification, and a calculation of the Unencumbered Asset
Value attributable to such asset. Simultaneously with the delivery of the items
required pursuant to this clause (c), Borrower shall deliver to the Agent a pro
forma Compliance Certificate demonstrating, after giving effect to such removal
or disqualification, compliance with the covenants contained in §9.1.
(d)    In addition, Borrower may voluntarily remove any Unencumbered Properties
from the calculation of Unencumbered Asset Value by delivering to the Agent, no
later than five (5) Business Days prior to date on which such removal is to be
effected, notice of such removal,


106



--------------------------------------------------------------------------------





together with a statement that no Default or Event of Default then exists or
would, upon the occurrence of such event or with passage of time, result from
such removal, and the identity of the Unencumbered Property being removed, and a
calculation of the value attributable to such Unencumbered Property.
Simultaneously with the delivery of the items required pursuant above, Borrower
shall deliver to the Agent a pro forma Compliance Certificate demonstrating,
after giving effect to such removal or disqualification, compliance with the
covenants contained in §7.22 and §9.1.
(e)    Notwithstanding the foregoing, in the event any Real Estate does not
qualify as Eligible Real Estate or satisfy the requirements of §7.22(a), such
Real Estate shall be included in the calculation of the Unencumbered Asset Value
so long as (x) the Agent shall have received the prior written consent of each
of the Majority Lenders to the inclusion of such Real Estate in the calculation
of the Unencumbered Asset Value and (y) at no time after it is included does
such Real Estate fail to satisfy any requirements of the Majority Lenders
imposed as a condition to such approval, and any requirements of the definition
of Eligible Real Estate or of §7.22(a) in addition to those it failed to satisfy
at the time such consent of the Majority Lenders was provided for such
inclusion.
§7.23    Sanctions Laws and Regulations. The Borrower shall not, directly or
indirectly, use the proceeds of the Loans or any Letter of Credit or lend,
contribute or otherwise make available such proceeds to any Guarantor,
Subsidiary, Unconsolidated Affiliate or other Person (i) to fund any activities
or business of or with any Designated Person, or in any country or territory,
that at the time of such funding is itself the subject of territorial sanctions
under applicable Sanctions Laws and Regulations, (ii) in any manner that would
result in a violation of applicable Sanctions Laws and Regulations by any party
to this Agreement, or (iii) in any manner that would cause the Borrower, the
Guarantors or any of their respective Subsidiaries to violate the United States
Foreign Corrupt Practices Act. None of the funds or assets of the Borrower or
Guarantors that are used to pay any amount due pursuant to this Agreement shall
constitute funds obtained from transactions with or relating to Designated
Persons or countries which are themselves the subject of territorial sanctions
under applicable Sanctions Laws and Regulations. Borrower shall maintain
policies and procedures designed to achieve compliance with Sanctions Laws and
Regulations.
§8.    NEGATIVE COVENANTS.
Borrower covenants and agrees that, so long as any Loan, Note or Letter of
Credit is outstanding or any of the Lenders has any obligation to make any Loans
or issue any Letter of Credit:
§8.1    Restrictions on Indebtedness. Borrower will not, and will not permit
REIT or their respective Subsidiaries to, create, incur, assume, guarantee or be
or remain liable, contingently or otherwise, with respect to any Indebtedness
other than:
(a)    Indebtedness to the Lenders arising under any of the Loan Documents;
(b)    current liabilities of Borrower or its respective Subsidiaries incurred
in the ordinary course of business but not incurred through (i) the borrowing of
money, or (ii) the obtaining


107



--------------------------------------------------------------------------------





of credit except for credit on an open account basis customarily extended and in
fact extended in connection with normal purchases of goods and services;
(c)    Indebtedness in respect of taxes, assessments, governmental charges or
levies and claims for labor, materials and supplies to the extent that payment
therefor shall not at the time be required to be made in accordance with the
provisions of §7.8;
(d)    Indebtedness in respect of judgments only to the extent, for the period
and for an amount not resulting in an Event of Default;
(e)    endorsements for collection, deposit or negotiation and warranties of
products or services, in each case incurred in the ordinary course of business;
(f)    subject to the provisions of §9, Secured Recourse Indebtedness of
Borrower and its Subsidiaries, provided that, until the date that Agent first
receives written notice from REIT or Borrower that Borrower has obtained an
Investment Grade Rating, the aggregate amount of such Secured Recourse
Indebtedness shall not exceed fifteen percent (15%) of Gross Asset Value;
(g)    subject to the provisions of §9, Consolidated Secured Indebtedness of
Borrower and its Subsidiaries, provided that the aggregate amount of such
Consolidated Secured Indebtedness shall not exceed forty percent (40%) of Gross
Asset Value;
(h)    subject to the provisions of §9, Unsecured Indebtedness of Borrower and
its Subsidiaries and of REIT and General Partner;
(i)    (i)    indebtedness of the REIT, Borrower or any other Subsidiary in the
form of purchase price adjustments, earn-outs or other arrangements representing
acquisition consideration incurred in connection with any acquisition permitted
by this Agreement or other Investment permitted by §8.3 other than Indebtedness
for borrowed money, provided that, solely with respect to any Unencumbered
Property Subsidiary, any Subsidiary of Borrower owning an interest in such
Unencumbered Property Subsidiary and the REIT, such Indebtedness is unsecured;
and (ii) Indebtedness owed in respect of any overdrafts and related liabilities
arising from treasury, depository and Cash Management Services or in connection
with any automated clearing-house transfers of funds; provided that such
Indebtedness shall be repaid in full within five Business Days of the incurrence
thereof; and
(j)    Unsecured Indebtedness between or among any of the REIT, the Borrower and
their respective Subsidiaries, provided that any such Indebtedness to which
Borrower or any Guarantor shall be an obligor shall be subordinated to the
Obligations in a manner reasonably acceptable to the Agent.
Notwithstanding anything in this Agreement to the contrary, (i) none of the
Indebtedness described in §8.1(f) or (g) above shall be secured by any asset
included in the calculation of the Unencumbered Asset Value or any interest
therein or any direct or indirect ownership interest in any Subsidiary Guarantor
or Unencumbered Property Subsidiary owning such an asset as collateral and
(ii) REIT and General Partner shall not create, incur, assume, guarantee or be
or remain liable,


108



--------------------------------------------------------------------------------





contingently or otherwise, with respect to any Indebtedness (including, without
limitation, pursuant to any conditional or limited guaranty or indemnity
agreement creating liability with respect to usual and customary exclusions from
the non-recourse limitations governing the Non-Recourse Indebtedness of any
Person) other than Indebtedness described in §§8.1(a)-(e), (h) and (j) above.
§8.2    Restrictions on Liens, Etc. Borrower will not, and will not permit REIT
or their respective Subsidiaries to (a) create or incur or suffer to be created
or incurred or to exist any lien, security title, encumbrance, mortgage, pledge,
charge, hypothec, restriction or other security interest of any kind (and
however denominated under any Applicable Law) upon any of their respective
property or assets of any character whether now owned or hereafter acquired, or
upon the income or profits therefrom; (b) acquire any property or assets upon
conditional sale or other title retention or purchase money security agreement,
device or arrangement; (c) suffer to exist for a period of more than thirty (30)
days after the same shall have been incurred any Indebtedness or claim or demand
against any of them that if unpaid could by law or upon bankruptcy or
insolvency, or otherwise, be given any priority whatsoever over any of their
general creditors; or (d) pledge, encumber or otherwise transfer as part of a
financing transaction any accounts, contract rights, general intangibles,
intangibles, chattel paper or instruments, with or without recourse
(collectively, “Liens”); provided that notwithstanding anything to the contrary
contained herein, Borrower and any such Subsidiary of Borrower may create or
incur or suffer to be created or incurred or to exist:
(i)    (A)  (x)  Liens on properties to secure taxes incurred in the ordinary
course of business in respect of obligations not then delinquent (or being
contested in good faith by appropriate proceedings as permitted by this
Agreement) or not otherwise required to be paid or discharged under the terms of
this Agreement or any of the other Loan Documents and (y) assessments and other
governmental charges (excluding any Lien imposed pursuant to any of the
provisions of ERISA or any similar law of a jurisdiction other than the United
States or pursuant to any Environmental Laws) or claims for labor, material or
supplies (including warehousemen’s, mechanics’, materialmen's, repairmen’s and
other like Liens) incurred in the ordinary course of business in respect of
obligations not then delinquent by more than 60 days but in any event prior to
the commencement of any foreclosure or other enforcement action with respect
thereto (or being contested in good faith by appropriate proceedings as
permitted by this Agreement) or not otherwise required to be paid or discharged
under the terms of this Agreement or any of the other Loan Documents and (B)
Liens on (x) assets other than the assets included in the calculation of
Unencumbered Asset Value in respect of judgments permitted by §8.1(d), or (y)
assets included in the calculation of Unencumbered Asset Value in respect of
judgments that individually or in the aggregate do not exceed $10,000,000.00 but
only to the extent such Lien is fully released and discharged from such asset
prior to the first to occur of the date that is sixty (60) days after such Lien
attaches to such asset or the commencement of any action to enforce such
judgment against such asset;
(ii)    Liens incurred or deposits or pledges made in connection with, or to
secure payment of, workers’ compensation, unemployment insurance, old age
pensions or other social security obligations;


109



--------------------------------------------------------------------------------





(iii)    (A) Liens granted by Borrower or any Subsidiary of Borrower (other than
an Unencumbered Property Subsidiary or another Subsidiary of Borrower which
directly or indirectly owns an interest in an Unencumbered Property Subsidiary)
on any asset of such Person securing Indebtedness which is permitted by §8.1(f)
or (g), provided that none of such assets shall include any direct or indirect
interest in any asset included in the calculation of Unencumbered Asset Value,
or any direct or indirect right, title or interest in any rent, issue, profit,
proceed or other asset related thereto, included in the calculation of the
Unencumbered Asset Value, or any interest in any Unencumbered Property
Subsidiary or any Subsidiary of Borrower which directly or indirectly owns an
asset included in the calculation of Unencumbered Asset Value, and (B) pledges
of security interests in the ownership interests of any Subsidiary of the
Borrower which is not an Unencumbered Property Subsidiary or the direct or
indirect owner of an interest in an Unencumbered Property Subsidiary securing
Indebtedness which is permitted by §8.1(f) or (g);
(iv)    (A) encumbrances on properties consisting of easements, rights of way,
zoning restrictions, restrictions on the use of real property and defects and
irregularities in the title thereto, landlord’s or lessor’s liens under leases
to which Borrower or any such Subsidiary is a party, purchase money security
interests and other liens or encumbrances, which do not individually or in the
aggregate have a Material Adverse Effect, (B) banker’s liens, rights of setoff
or similar rights and remedies as to deposit accounts or other funds maintained
with deposit institutions provided that such liens, rights or remedies are not
security for or otherwise related to Indebtedness, and none of such liens,
rights or remedies relate to any asset included in the calculation of
Unencumbered Asset Value, and (C) UCC pre-filings in respect of Permitted Liens
prior to incurrence of such Permitted Liens; provided that if the Indebtedness
to which such pre-filing relates is not promptly closed following such
pre-filing, such pre-filed UCC financing statement shall be promptly released;
(v)    Liens arising from filing UCC financing statements relating solely to
leases not prohibited by this Agreement;
(vi)    Liens in favor of Agent under the Loan Documents to secure the
Obligations;
(vii)    Liens by the REIT or any of its Subsidiaries on cash or Cash
Equivalents (other than on any cash or Cash Equivalents of Borrower or any
Unencumbered Property Subsidiary (or any direct or indirect owners of Borrower
or such Subsidiaries));
(viii)    the rights of tenants or subtenants in the ordinary course of business
relating to the use or occupation of space in any building or of any Real
Estate;
(ix)    any option, contract or other agreement to sell an asset provided such
sale is otherwise permitted by this Agreement; and
(x)    with respect to any Leased Property, (x) any reversionary interest or
title of lessor under an applicable Lease with respect thereto or (y) Lien,
easement, restriction or encumbrance to which the interest or title of such
lessor may be subject.


110



--------------------------------------------------------------------------------





(xi)    Liens arising in connection with customary rights and restrictions
contained in agreements relating to such sale or transfer of assets pending the
completion thereof; and
(xii)    Liens arising under Capitalized Lease Obligations with respect to the
assets subject to such lease.
Notwithstanding anything in this Agreement to the contrary, REIT and General
Partner shall not create or suffer to be created or incurred or to exist any
Lien other than Liens contemplated in §8.2(i), (ii), (iv)(B), (v) and (vi).
§8.3    Restrictions on Investments. Neither Borrower will, nor will it permit
REIT or any of their respective Subsidiaries to, make or permit to exist or to
remain outstanding any Investment except Investments in:
(a)    Cash Equivalents;
(b)    the acquisition of fee interests or long-term ground lease interests or
interests under Leases by Borrower or its Subsidiaries in (i) Real Estate which
is utilized for income-producing Data Center Properties located in the
continental United States or the District of Columbia and businesses and
investments incidental thereto (including Ancillary Office), and (ii) subject to
the restrictions set forth in this §8.3, the acquisition of Land Assets to be
developed for the foregoing purposes and Development Properties to be used for
the purposes set forth in §8.3(b)(i);
(c)    Investments by Borrower in Wholly Owned Subsidiaries of Borrower as of
the Closing Date and in any Person that becomes a Wholly Owned Subsidiary of
Borrower after the Closing Date;
(d)    Investments in non-Wholly Owned Subsidiaries and Unconsolidated
Affiliates as of the Closing Date and in any Person that becomes a non-Wholly
Owned Subsidiary or an Unconsolidated Affiliate after the Closing Date;
(e)    Investment by any Subsidiary in any other Subsidiary, by Borrower in any
Subsidiary, and by the REIT in Borrower;
(f)    Investments in Land Assets, provided that the aggregate Investment
therein shall not exceed seven and one-half percent (7.5%) of Gross Asset Value;
(g)    Investments in Development Properties, provided that the aggregate
Investment therein shall not exceed thirty-five percent (35%) of Gross Asset
Value;
(h)    Investments in Mortgage Notes and other notes receivable, provided that
the aggregate Investment therein shall not exceed five percent (5%) of Gross
Asset Value;
(i)    Investments (i) in equipment and other personal property which will be
incorporated into, or otherwise used in connection with, Data Center Properties,
(ii) with utility companies to bring critical power to Data Center Properties,
(iii) services associated with managing


111



--------------------------------------------------------------------------------





and providing Data Center Properties (including ancillary businesses) and (iv)
with fiber optic companies to bring fiber optics to Data Center Properties;
(j)    Investments received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with, customary and
suppliers, in each case in the ordinary course of business;
(k)    In connection with the consummation of the Cervalis Acquisition, any loan
or extension of credit by any Subsidiary of Borrower to a customer in connection
with the customized fit-out of such customer’s cage space at the property
located at 50 Madison Road, Totowa, New Jersey not to exceed the principal
amount of $3,500,000 outstanding at any time; and
(l)    Investments in International Investments; provided that the aggregate
Investment therein shall not exceed twenty-five percent (25%) of Gross Asset
Value.
Notwithstanding the foregoing, in no event shall the aggregate value of the
holdings of Borrower and its Subsidiaries in the Investments described in
§8.3(f)-(h) and §8.3(l) exceed forty-five percent (45%) of Gross Asset Value at
any time.
For the purposes of this §8.3, the Investment of Borrower or its Subsidiaries in
any non-Wholly Owned Subsidiaries and Unconsolidated Affiliates will equal
(without duplication) the sum of (i) such Person’s pro rata share of their
non-Wholly Owned Subsidiaries’ and Unconsolidated Affiliate’s Investment in Land
Assets and Development Properties; plus (ii) such Person’s pro rata share of
their non-Wholly Owned Subsidiaries’ and Consolidated Affiliates’ Investment in
Mortgage Notes valued at the lesser of GAAP book value and outstanding principal
balance; plus (iii) such Person’s pro rata share of any other Investments valued
at the GAAP book value.
§8.4    Merger, Consolidation. Borrower will not, nor will Borrower permit REIT
or any of their respective Subsidiaries to, (a) dissolve, liquidate, dispose of
all or substantially all of its assets or (b) consummate a business, merger,
reorganization, consolidation or other business combination or agree to effect
any asset acquisition, stock acquisition or other acquisition individually or in
a series of transactions which may have a similar effect as any of the foregoing
(any of the foregoing transactions in this clause (b), for purposes of this §8.4
(other than §8.4(xii)), a “merger”), except for (i) the merger or consolidation
of one or more of the Subsidiaries of Borrower with and into Borrower (it being
understood and agreed that in any such event Borrower will be the surviving
Person), (ii) the merger or consolidation of two or more Subsidiaries of
Borrower, (iii) any dissolution of a Subsidiary (A) that owns no assets or (B)
if Borrower determines in good faith that such liquidation or dissolution is in
the best interests of Borrower and is not materially disadvantageous to the
Lenders, provided that (x) Borrower or a Guarantor receives any assets of such
dissolved or liquidated Subsidiary if such dissolved or liquidated Subsidiary
was a Guarantor at the time of such liquidation or dissolution and (y) the
provisions of §5.2(b) (to the extent that such Subsidiary is a Subsidiary
Guarantor at the time of such dissolution) and §7.22 are satisfied, (iv)
dispositions permitted by §8.8, (v)(A) a merger of a Person with Borrower, so
long as Borrower is the surviving entity, (B) a merger of (1) the general
partner of a Person simultaneously merging with Borrower or a Subsidiary of
Borrower with (2) General Partner, so long as General Partner is the surviving
entity and the provisions of §7.21 are not violated, (C) a merger of an entity
that has


112



--------------------------------------------------------------------------------





elected to obtain and qualifies for REIT Status and which is the general partner
or other owner of a Person simultaneously merging with Borrower or a Subsidiary
of Borrower, with the REIT, so long as the REIT is the surviving entity and the
provisions of §7.21 are not violated, and (D) a merger of a Person with a
Subsidiary of Borrower (other than an Unencumbered Property Subsidiary or a
Subsidiary that in either case directly or indirectly owns an Unencumbered
Property unless with respect to an Unencumbered Property Subsidiary the terms of
§7.22(a)(iii) are satisfied), in each instance so long as (v) in the case of a
merger with REIT, General Partner, Borrower or a Subsidiary of Borrower
organized under the laws of a political subdivision of the United States, such
Person was organized under the laws of the United States of America or one of
its states; (w) if such Subsidiary is a Subsidiary Guarantor or an Unencumbered
Property Subsidiary, such Subsidiary is the survivor of such merger or with the
prior written approval of Agent, becomes a Subsidiary Guarantor, and if such
Subsidiary is not a Subsidiary Guarantor, the surviving Person is controlled by
Borrower; (x) Borrower shall have given the Agent at least ten (10) Business
Days’ prior written notice prior to consummation of such merger; (y) such merger
is completed as a result of negotiations with the approval of the board of
directors or similar body of such Person and is not a so called “hostile
takeover”; and (z) following such merger, Borrower and its Subsidiaries will
continue to be engaged solely in the businesses permitted by §7.14; and (vi)
Investments constituting asset or stock acquisitions permitted by §8.3 and which
are not mergers, reorganizations, consolidations or business combinations;
provided that no such merger or consolidation shall be permitted in the event
that a Default or Event of Default exists immediately before or would exist
after giving effect thereto.
§8.5    Sale and Leaseback. Borrower will not, and will not permit any Guarantor
or their respective Subsidiaries, to enter into any arrangement, directly or
indirectly, whereby Borrower, any Guarantor or any such Subsidiary shall sell or
transfer any Real Estate owned by it in order that then or thereafter Borrower,
any Guarantor or any such Subsidiary shall lease back such Real Estate without
the prior written consent of Agent, such consent not to be unreasonably
withheld.
§8.6    Compliance with Environmental Laws. None of Borrower or Guarantors will,
nor will it permit any of their Subsidiaries or any other Person to, do any of
the following: (a) use any of the Real Estate or any portion thereof as a
facility for the use, handling, processing, storage or disposal of Hazardous
Substances, except for quantities of Hazardous Substances used in the ordinary
course of operating large-scale data centers and in material compliance with all
applicable Environmental Laws, (b) cause or, with respect to owned or ground
leased Real Estate, permit to be located on any of the Real Estate any
underground tank or other underground storage receptacle for Hazardous
Substances except in full compliance with Environmental Laws, (c) generate any
Hazardous Substances on any of the Real Estate except in full compliance with
Environmental Laws, or (d) conduct any activity at any Real Estate or use any
Real Estate in any manner that could reasonably be contemplated to cause a
Release of Hazardous Substances on, upon or into the Real Estate or any
surrounding properties or any threatened Release of Hazardous Substances could
reasonably be expected to give rise to liability under CERCLA or any other
Environmental Law, except, in each case, (i) with respect to any Real Estate
other than an Unencumbered Property included in the calculation of Unencumbered
Asset Value where any such use, generation, conduct or other activity has not
had and would not reasonably be expected to have a Material Adverse Effect, and
(ii) with respect to any Unencumbered Property included in the calculation of


113



--------------------------------------------------------------------------------





Unencumbered Asset Value where any such use, generation, conduct or other
activity has not had and would not reasonably be expected, when taken with other
matters covered by §6.20 and this §8.6, to result in liability, clean-up,
remediation, containment, correction or other costs to Borrower, any Guarantor
or any Unencumbered Property Subsidiary individually or in the aggregate with
other Unencumbered Properties in excess of $10,000,000.00 or materially
adversely affect the operation of or ability to use such property; provided,
that in the case of this clause (ii) such estimated liability or other costs
shall be promptly reported to the Agent and deducted in the calculation of
Unencumbered Asset Value, and Borrower shall diligently and continuously pursue
corrective, remedial and other actions to bring such Unencumbered Property or
Properties into compliance with Environmental Laws and to eliminate such
liability.
Borrower shall, and shall cause its Subsidiaries to:
(i)    in the event of any change in Environmental Laws governing the
assessment, release or removal of Hazardous Substances, take all reasonable
action (including, without limitation, the conducting of engineering tests at
the sole expense of Borrower) to confirm that no Hazardous Substances are or
ever were Released or disposed of on the Unencumbered Properties included in the
calculation of Unencumbered Asset Value in violation of applicable Environmental
Laws; and
(ii)    if any Release or disposal of Hazardous Substances which any Person may
be legally obligated to contain, correct or otherwise remediate or which may
otherwise expose it to liability shall occur or shall have occurred on any
Unencumbered Property included in the calculation of Unencumbered Asset Value
(including without limitation any such Release or disposal occurring prior to
the acquisition or leasing of such Unencumbered Property by Borrower or any such
Subsidiary), Borrower shall, after obtaining knowledge thereof, cause the prompt
containment and removal of such Hazardous Substances and remediation of such
Unencumbered Property to the extent required by and in full compliance with all
applicable Environmental Laws; provided, that each of Borrower and its
Subsidiaries shall be deemed to be in compliance with Environmental Laws for the
purpose of this clause (ii) so long as it or a responsible third party with
sufficient financial resources is taking reasonable action to remediate or
manage any event of noncompliance to the satisfaction of the Agent and no action
shall have been commenced by any enforcement agency. The Agent may engage its
own environmental consultant to review the environmental assessments and the
compliance with the covenants contained herein.
At any time while an Event of Default exists hereunder the Agent may at its
election (and will at the request of the Majority Lenders) obtain such
environmental assessments of any or all of the Unencumbered Properties included
in the calculation of Unencumbered Asset Value prepared by an environmental
consultant as may be necessary or advisable for the purpose of evaluating or
confirming (i) whether any Hazardous Substances are present in the soil or water
at or adjacent to any such Unencumbered Property and (ii) whether the use and
operation of any such Unencumbered Property complies with all Environmental Laws
to the extent required by the Loan Documents. Additionally, at any time that the
Agent or the Majority Lenders shall have reasonable and objective grounds to
believe that a Release or threatened Release of Hazardous Substances which any
Person may be legally obligated to contain, correct or otherwise remediate or
which otherwise may expose


114



--------------------------------------------------------------------------------





such Person to liability may have occurred, relating to any Unencumbered
Property included in the calculation of Unencumbered Asset Value, or that any of
the Unencumbered Property included in the calculation of Unencumbered Asset
Value is not in compliance with Environmental Laws to the extent required by the
Loan Documents, Borrower shall promptly upon the request of Agent obtain and
deliver to Agent such environmental assessments of such Unencumbered Property
prepared by an environmental consultant reasonably acceptable to the Agent as
may be necessary or advisable for the purpose of evaluating or confirming
(i) whether any Hazardous Substances are present in the soil or water at or
adjacent to such Unencumbered Property and (ii) whether the use and operation of
such Unencumbered Property comply with all Environmental Laws to the extent
required by the Loan Documents. Environmental assessments may include detailed
visual inspections of such Unencumbered Property including, without limitation,
any and all storage areas, storage tanks, drains, dry wells and leaching areas,
and the taking of soil samples, as well as such other investigations or analyses
as are reasonably necessary or appropriate for a complete determination of the
compliance of such Unencumbered Property and the use and operation thereof with
all applicable Environmental Laws. All environmental assessments contemplated by
this §8.6 shall be at the sole cost and expense of Borrower. Notwithstanding the
foregoing, it shall not be considered a breach of this §8.6 if permission from a
third-party (including, without limitation, any owners or landlords) is required
to conduct an environmental assessment and, after reasonable attempts, Borrower
is unable to obtain such permission for whatever reason and therefore does not
perform the requested environmental assessment.
§8.7    Distributions.
(a)    Borrower shall not pay any Distribution to the partners, members or other
owners of Borrower, and General Partner and REIT shall not pay any Distribution
to their respective partners, members or other owners, if such Distribution is
in excess of the amount which, when added to the amount of all other
Distributions paid in the same fiscal quarter and the preceding three (3) fiscal
quarters, would exceed ninety-five percent (95%) of Funds from Operations for
such period (the “FFO Basket”); provided that the foregoing limitation in this
§8.7(a) shall not apply to Distributions that are Preferred Distributions; and
provided further that the limitations contained in this §8.7(a) shall not (i)
preclude Borrower, the REIT or the General Partner from making the minimum
amount of Distributions that, when made in accordance with its organizational
documents (e.g., pro rata to all of its partners, members or other owners, if so
required), are required (A) to enable REIT to maintain its REIT Status, as
evidenced by a certification of the principal financial or accounting officer of
Borrower containing calculations in detail reasonably satisfactory in form and
substance to the Agent, (B) to enable REIT to avoid the imposition of any taxes
imposed under Code Section 857(b)(1) or 4981 of the Code, and (C) to enable REIT
to avoid the imposition of taxes imposed under Section 857(b)(3) of the Code,
provided that no Distribution under this clause (C) may be paid if a Default
exists or would arise as a result of such Distribution, (ii) limit the ability
of (A) Borrower or the REIT to retain, acquire, relinquish or sell Equity
Interests awarded to officers and employees of Borrower, CyrusOne LLC or the
REIT pursuant to equity compensation programs in the ordinary course of business
in order to pay applicable withholding tax obligations of such employee, or
(B) Borrower to distribute funds to the REIT for the purpose of covering
administration and operating expense of the REIT in an amount not to exceed
$1,000,000.00 per calendar year; (iii) preclude redemptions of equity interests
in Borrower or REIT from proceeds of an Equity


115



--------------------------------------------------------------------------------





Offering provided that the proceeds of such Equity Offering are used within
ninety (90) days of such issuance and sale for such purpose, (iv) preclude
Borrower, the REIT or the General Partner from making cash payments in lieu of
the issuance of fractional shares representing insignificant interests in the
REIT in connection with the exercise of warrants, options or other securities
convertible into or exchangeable for Equity Interests in the REIT, or Borrower
from making Distributions to the REIT in order to enable the REIT to make such
cash payments, (v) preclude the REIT or Borrower from making Distributions,
pursuant to and in accordance with stock option plans or other benefit plans or
agreements for directors, officers or employees of the REIT, Borrower and their
respective Subsidiaries, in an aggregate amount not in excess of $5,000,000 in
any fiscal year or the Borrower from making Distributions to the REIT in order
to enable the REIT to make such Distributions; provided that any amount not so
used in any given fiscal year may be carried forward and used in the next
succeeding fiscal year, (vi) preclude the REIT or Borrower from repurchasing
Equity Interests upon the exercise of stock options or warrants if such Equity
Interests represent a portion of the exercise price of such options or warrants
as part of a “cashless” exercise, or (vii) (A) preclude Borrower from paying
Distributions to the REIT which are promptly used by the REIT to redeem or
repurchase Equity Interests of the REIT or Borrower or (B) preclude Borrower
from making Distributions which are promptly used by Borrower to redeem or
repurchase partnership common units of Borrower, provided that the aggregate
amount of Distributions made in reliance on this clause (vii)(A) and (B) shall
not exceed $60,000,000 in any calendar year, or (viii) preclude the cashless
exchange of Equity Interests in Borrower for Equity Interests in REIT. For the
avoidance of doubt, any Distributions made pursuant to clauses (i) – (viii) of
the preceding sentence shall not be included in any calculation to determine
Borrower’s, the General Partner’s or the REIT’s compliance with the limitation
on Distributions calculated by reference to the FFO Basket. For the purposes of
this §8.7(a), (i) the REIT and the General Partner may each make Distributions
in respect of any Distributions received from Borrower, provided such
Distributions were, at the time made, permitted by this §8.7(a) to be made by
Borrower to the REIT or the General Partner, and (ii) Borrower may make any
Distributions to the REIT as are necessary in order to enable the REIT to make
any Distributions that are permitted by §8.7(a) to be made by the REIT.
(b)    In the event that an Event of Default shall have occurred and be
continuing, (i) Borrower, REIT and General Partner shall not pay any
Distribution to its partners, members or other owners, other than (A) the
minimum amount of Distributions (when made in accordance with the applicable
organizational documents (e.g., pro rata to all of its partners, members or
other owners, if so required)) required to enable the REIT to maintain its REIT
Status, as evidenced by a certification of the principal financial or accounting
officer of Borrower containing calculations in detail reasonably satisfactory in
form and substance to the Agent and (B) cashless exchanges of Equity Interests
in Borrower for Equity Interests in the REIT.
(c)    Notwithstanding the foregoing, at any time when an Event of Default under
§12.1(a), (b), (h), (i) or (j) shall have occurred and be continuing or the
maturity of the Obligations has been accelerated, Borrower shall not, and shall
not permit REIT or General Partner to, make any Distributions whatsoever,
directly or indirectly, other than cashless exchanges of Equity Interests in
Borrower for Equity Interests in the REIT.


116



--------------------------------------------------------------------------------





§8.8    Asset Sales. Borrower will not, and will not permit the Guarantors or
their respective Subsidiaries to, sell, transfer or otherwise dispose of any
material asset to a Person that is not a Wholly Owned Subsidiary of Borrower
other than pursuant to a bona fide arm’s length transaction or, with respect to
transactions subject to §8.13, as permitted by §8.13; provided that Borrower,
Guarantors and their respective Subsidiaries may sell, transfer or otherwise
dispose of assets subject to any condemnation proceeding (including in lieu
thereof). Without limiting the foregoing, neither Borrower nor any Subsidiary
thereof shall sell, transfer or otherwise dispose of any Real Estate in one
transaction or a series of transactions unless no Default or Event of Default
has occurred and is continuing or would result from such transaction (including,
without limitation, pro forma compliance with the covenants in §7.22, §8.1,
§8.3, §8.7, and §§9.1 through 9.4 after giving effect thereto).
§8.9    [Intentionally Omitted.]
§8.10    Restriction on Prepayment of Indebtedness. After the occurrence and
during the continuance of any Event of Default, Borrower will not, and will not
permit any Guarantor or their respective Subsidiaries to: (a) optionally or
voluntarily prepay, redeem, defease, purchase or otherwise retire the principal
amount, in whole or in part, of any Indebtedness other than the Obligations
prior to the maturity date thereof; provided, that the foregoing shall not
prohibit (x) the prepayment of Indebtedness which is financed solely from the
proceeds of a new or increased loan, note or other Indebtedness which would
otherwise be permitted by the terms of §8.1 and proceeds described in the
following clause (y); and (y) the prepayment, redemption, defeasance or other
retirement of the principal of Indebtedness secured by Real Estate which is
satisfied solely from the proceeds of a sale or other disposition of the Real
Estate securing such Indebtedness; and (b) modify any document evidencing any
Indebtedness (other than the Obligations) to accelerate the maturity date of
such Indebtedness.
§8.11    [Intentionally Omitted.]
§8.12    Derivatives Contracts. Neither Borrower nor any of the Guarantors or
their respective Subsidiaries shall contract, create, incur, assume or suffer to
exist any Derivatives Contracts except for interest rate swap, collar, cap or
similar agreements providing interest rate protection and currency swaps and
currency options made in the ordinary course of business and forward equity
commitments and forward equity sale agreements with customary terms and, to the
extent constituting Indebtedness, permitted pursuant to §8.1.
§8.13    Transactions with Affiliates. Borrower shall not, and shall not permit
any Guarantor or any of their respective Subsidiaries to, permit to exist or
enter into, any transaction (including the purchase, sale, lease or exchange of
any property or the rendering of any service) with any Affiliate (other than any
Wholly Owned Subsidiary of Borrower), except (i) transactions set forth on
Schedule 6.15 attached hereto and any amendments to stock option plans,
employment agreements and indemnities of officers and directors to the extent
that such amendment is not adverse, taken as a whole, to the Lenders or the
Borrower in any material respect, (ii) transactions pursuant to the reasonable
requirements of the business of such Person and upon fair and reasonable terms
which are substantially no less favorable to such Person than would be obtained
in a comparable arm’s length transaction with a Person that is not an Affiliate
(which, in connection


117



--------------------------------------------------------------------------------





with any transaction with a non-wholly owned Subsidiary, may take into account
any enhancement to the value of the equity owned by a Wholly Owned Subsidiary of
Borrower as a result of the transaction), (iii) Distributions permitted pursuant
to §8.7, (iv) transactions under this Agreement or the Senior Notes Documents,
(v) (a) transactions solely among the REIT, the General Partner, Borrower and
any of their respective Subsidiaries that are Unencumbered Property Subsidiaries
or Guarantors or (b) transactions solely among the Subsidiaries of the Borrower
that are not Unencumbered Property Subsidiaries or owners of direct or indirect
interests in an Unencumbered Property Subsidiary, (vi) issuance by the REIT or
Borrower of Equity Interests (other than Disqualified Equity Interests) and
receipt by the REIT or Borrower of capital contributions, (vii) any transaction
with any Person who is not an Affiliate immediately before the consummation of
such transaction that becomes an Affiliate as a result of such transaction,
(viii) payroll, travel, business entertainment and similar advances to officers,
directors, employees and consultants of the REIT or any Subsidiary to cover
matters that are expected at the time of such advances to be treated as expenses
of the REIT or such Subsidiary for accounting purposes and that are made in the
ordinary course of business, (x) compensation, insurance, expense reimbursement,
severance, employee benefit arrangements and indemnification of, and other
employment arrangements with, directors, officers, consultants and employees of
the REIT, Borrower or any Subsidiary of either thereof and (xi) intercompany
loans permitted by §8.1 and §8.3.
§8.14    Equity Pledges. Notwithstanding anything in this Agreement to the
contrary, (a) REIT will not create or incur or suffer to be created or incurred
any Lien (other than Liens permitted under §8.2(i)(A)) on any of its direct or
indirect legal, equitable or beneficial interest in General Partner or Borrower,
including, without limitation, any Distributions or rights to Distributions on
account thereof, and (b) General Partner will not create or incur or suffer to
be created or incurred any Lien (other than Liens permitted under §8.2(i)(A)) on
any of its direct or indirect legal, equitable or beneficial interest in
Borrower.
§9.    FINANCIAL COVENANTS.
Borrower covenants and agrees that, so long as any Loan, Note or Letter of
Credit is outstanding or any Lender has any obligation to make any Loans or
issue any Letter of Credit:
§9.1    Unencumbered Asset Tests.
(a)    Borrower will not at any time permit Consolidated Total Unsecured
Indebtedness (including the Loans and Letter of Credit Liabilities) to exceed
sixty percent (60%) of the Unencumbered Asset Value; provided, however, that for
one (1) or more periods of up to two (2) consecutive calendar quarters
immediately following a Material Acquisition of which Borrower has given Agent
written notice (with such two (2) consecutive calendar quarter period to include
the quarter in which such Material Acquisition is consummated), such ratio of
Consolidated Total Unsecured Indebtedness to Unencumbered Asset Value may exceed
sixty percent (60%) but shall not exceed sixty-five percent (65%) during such
period.
(b)    Borrower will not at any time permit the Unencumbered Property Debt Yield
to be less than 14.0%; provided, however, that for one (1) or more periods of up
to two (2) consecutive calendar quarters immediately following a Material
Acquisition of which Borrower has given Agent


118



--------------------------------------------------------------------------------





written notice (with such two (2) consecutive calendar quarter period to include
the quarter in which such Material Acquisition is consummated), the Unencumbered
Property Debt Yield may be less than 14.0% but shall not be less than 12.5%
during such period.
§9.2    Consolidated Total Indebtedness to Gross Asset Value. Borrower will not
at any time permit Consolidated Total Indebtedness to exceed sixty percent (60%)
of Gross Asset Value; provided, however, that for one (1) or more periods of up
to two (2) consecutive calendar quarters immediately following a Material
Acquisition of which Borrower has given Agent written notice (with such two (2)
consecutive calendar quarter period to include the quarter in which such
Material Acquisition is consummated), the ratio of such Consolidated Total
Indebtedness to Gross Asset Value may exceed sixty percent (60%) but shall not
exceed sixty-five percent (65%) during such period.
§9.3    Consolidated EBITDA to Consolidated Fixed Charges. Borrower will not at
any time permit the ratio of Consolidated EBITDA determined for the most
recently ended fiscal quarter to Consolidated Fixed Charges for the most
recently ended fiscal quarter, to be less than 1.70 to 1.00.
§9.4    Minimum Consolidated Tangible Net Worth. Borrower will not at any time
permit REIT’s Consolidated Tangible Net Worth to be less than the sum of
(i) $2,216,250,000.00 plus (ii) seventy-five percent (75%) of the sum of (A) any
additional Net Offering Proceeds after June 30, 2016, plus (B) the value of
interests in Borrower or interests in REIT issued upon the contribution of
assets to Borrower or its Subsidiaries after June 30, 2016 (with such value
determined at the time of contribution); provided that from and after the date
that Agent first receives written notice from Borrower that Borrower has
received an Investment Grade Rating, the covenant in this §9.4 shall be of no
further force and effect and the Borrower shall thereafter not be required to
comply with this §9.4.
§10.    CLOSING CONDITIONS.
The obligation of the Lenders to make the Loans or issue Letters of Credit shall
be subject to the satisfaction of the following conditions precedent:
§10.1    Loan Documents. Each of the Loan Documents shall have been duly
executed and delivered by the respective parties thereto and shall be in full
force and effect. The Agent shall have received a fully executed counterpart of
each such document.
§10.2    Certified Copies of Organizational Documents. The Agent shall have
received from Borrower and each Guarantor (i) a copy, certified as of a recent
date by the appropriate officer of each State in which such Person is organized
and a duly authorized officer, partner or member of such Person, as applicable,
to be true and complete, of the partnership agreement, corporate charter or
operating agreement and/or other organizational agreements of such Person, as
applicable, and (ii) for each State in which an Unencumbered Property owned or
leased by Borrower or such Guarantor included in the calculation of Unencumbered
Asset Value is located, a copy, certified as of a recent date by the appropriate
officer of such State, of Borrower or such Guarantor’s qualification to do
business, as applicable, as in effect on such date of certification (provided
that with respect


119



--------------------------------------------------------------------------------





to any partnership agreement, bylaws or operating agreement delivered to Agent
pursuant to the Existing Credit Agreement, such officer, partner or member may
certify that there has been no change to such documents previously delivered to
Agent) pursuant to the Existing Credit Agreement.
§10.3    Resolutions. All action on the part of Borrower and Guarantors, as
applicable, necessary for the valid execution, delivery and performance by such
Person of this Agreement and the other Loan Documents to which such Person is or
is to become a party shall have been duly and effectively taken, and evidence
thereof reasonably satisfactory to the Agent shall have been provided to the
Agent.
§10.4    Incumbency Certificate; Authorized Signers. The Agent shall have
received from Borrower and Guarantors an incumbency certificate, dated as of the
Closing Date, signed by a duly authorized officer of such Person and giving the
name and bearing a specimen signature of each individual who shall be authorized
to sign, in the name and on behalf of such Person, each of the Loan Documents to
which such Person is or is to become a party. The Agent shall have also received
from Borrower a certificate, dated as of the Closing Date, signed by a duly
authorized representative of Borrower and giving the name and specimen signature
of each Authorized Officer who shall be authorized to make Revolving Credit Loan
Requests, Letter of Credit Requests, Bid Loan Quote Requests and
Conversion/Continuation Requests and to give notices and to take other action on
behalf of Borrower under the Loan Documents.
§10.5    Opinion of Counsel. The Agent shall have received an opinion addressed
to the Lenders and the Agent and dated as of the Closing Date from counsel to
Borrower and Guarantors in form and substance reasonably satisfactory to the
Agent.
§10.6    Payment of Fees. Borrower shall have paid to the Agent the fees then
due and owing pursuant to §4.2.
§10.7    Performance; No Default. Borrower and Guarantors shall have performed
and complied with all terms and conditions herein required to be performed or
complied with by it on or prior to the Closing Date, and on the Closing Date
there shall exist no Default or Event of Default.
§10.8    Representations and Warranties. The representations and warranties made
by Borrower and Guarantors in the Loan Documents or otherwise made by Borrower
and Guarantors and their respective Subsidiaries in connection therewith shall
be true and correct in all material respects on the Closing Date (except to the
extent that any such representation or warranty relates to an earlier date, in
which case such representation or warranty shall have been true and correct in
all material respects as of such earlier date).
§10.9    Compliance Certificate. The Agent shall have received a Compliance
Certificate dated as of the date of the Closing Date demonstrating compliance
with each of the covenants calculated therein as of the most recent fiscal
quarter for which Borrower has provided financial statements under §6.4 adjusted
in the best good faith estimate of Borrower as of the Closing Date.
§10.10    Consents. The Agent shall have received evidence reasonably
satisfactory to the Agent that all necessary stockholder, partner, member or
other consents required in connection with


120



--------------------------------------------------------------------------------





the consummation of the transactions contemplated by this Agreement and the
other Loan Documents have been obtained.
§10.11    [Intentionally Omitted.]
§10.12    [Intentionally Omitted.]
§10.13    Other. The Agent shall have reviewed such other documents,
instruments, certificates, opinions, assurances, consents and approvals as the
Agent or the Agent’s Special Counsel may reasonably have requested.
§11.    CONDITIONS TO ALL BORROWINGS.
The obligations of the Lenders to make any Loan or issue any Letter of Credit,
whether on or after the Closing Date, shall also be subject to the satisfaction
of the following conditions precedent:
§11.1    [Intentionally Omitted].
§11.2    Representations True; No Default. Each of the representations and
warranties made by or on behalf of Borrower, Guarantors or any of their
respective Subsidiaries contained in this Agreement, the other Loan Documents or
in any document or instrument delivered pursuant to or in connection with this
Agreement shall be true in all material respects both as of the date as of which
they were made and shall also be true in all material respects as of the time of
the making of such Loan or the issuance of such Letter of Credit, with the same
effect as if made at and as of that time, except to the extent of changes
resulting from transactions permitted by the Loan Documents (it being understood
and agreed that any representation or warranty which by its terms is made as of
a specified date shall be required to be true and correct in all material
respects only as of such specified date), and no Default or Event of Default
shall have occurred and be continuing.
§11.3    Borrowing Documents. The Agent shall have received a fully completed
Revolving Credit Loan Request or Bid Loan Quote Request and Bid Loan Quote, as
applicable, for such Loan and the other documents and information as required by
§2.7, or a fully completed Letter of Credit Request required by §2.10 in the
form of Exhibit H hereto fully completed, as applicable.
§12.    EVENTS OF DEFAULT; ACCELERATION; ETC.
§12.1    Events of Default and Acceleration. If any of the following events
(“Events of Default” or, if the giving of notice or the lapse of time or both is
required, then, prior to such notice or lapse of time, “Defaults”) shall occur:
(a)    Borrower shall fail to pay any principal of the Loans when the same shall
become due and payable, whether at the stated date of maturity or any
accelerated date of maturity or at any other date fixed for payment;
(b)    Borrower shall fail to pay any interest on the Loans, any reimbursement
obligations with respect to the Letters of Credit or any fees or other sums due
hereunder or under


121



--------------------------------------------------------------------------------





any of the other Loan Documents when the same shall become due and payable,
whether at the stated date of maturity or any accelerated date of maturity or at
any other date fixed for payment;
(c)    Borrower shall fail to comply with any covenant contained in §9.1 and
such failure shall continue for five (5) Business Days after written notice
thereof shall have been given to the Borrower by the Agent;
(d)    Borrower shall fail to perform any term, covenant or agreement contained
in §9.2, §9.3 or §9.4;
(e)    Borrower, Guarantors or any of their respective Subsidiaries shall fail
to perform any other term, covenant or agreement contained herein or in any of
the other Loan Documents which they are required to perform (other than those
specified in the other subclauses of this §12 or in the other Loan Documents);
(f)    any representation or warranty made by or on behalf of Borrower,
Guarantors or any of their respective Subsidiaries in this Agreement or any
other Loan Document, or any report, certificate, financial statement, request
for a Loan, Letter of Credit Request, or in any other document or instrument
delivered pursuant to or in connection with this Agreement, any advance of a
Loan, the issuance of any Letter of Credit or any of the other Loan Documents
shall prove to have been false in any material respect upon the date when made
or deemed to have been made or repeated;
(g)    any of Borrower, Guarantors or any Material Subsidiary shall fail to pay
when due (including, without limitation, at maturity) (after all applicable
grace and cure periods have expired), any principal, interest or other amount on
account of any obligation for borrowed money or credit received or other
Indebtedness (including under any Derivatives Contracts), or shall fail to
observe or perform any term, covenant or agreement contained in any agreement by
which it is bound, evidencing or securing any obligation for borrowed money or
credit received or other Indebtedness (including under any Derivatives
Contracts); provided that the events described in §12.1(g) shall not constitute
an Event of Default unless such failure to perform (including under any
Derivatives Contracts), together with other failures to perform as described in
§12.1(g) (i) is for such period of time as would permit (assuming the giving of
appropriate notice if required) the holder or holders thereof or of any
obligations issued thereunder to accelerate the maturity thereof or to require
the settlement, termination, prepayment, purchase or redemption thereof and
(ii)(A) in respect of Recourse Indebtedness, involves singly or in the aggregate
obligations for borrowed money or credit received or other Indebtedness totaling
in excess of $50,000,000.00 or (B) in respect of Non-Recourse Indebtedness,
involves singly or in the aggregate obligations for borrowed money or credit
received or other Indebtedness totaling in excess of $100,000,000.00;
(h)    Borrower, any Guarantor or any of their Material Subsidiaries, (i) shall
make an assignment for the benefit of creditors, or admit in writing its general
inability to pay or generally fail to pay its debts as they mature or become
due, or shall petition or apply for the appointment of a trustee or other
custodian, liquidator, monitor, receiver, receiver-manager or similar official
for it or any substantial part of its assets, (ii) shall commence any case or
other proceeding relating to it under any Insolvency Law, now or hereafter in
effect, or (iii) shall take any action to authorize or in furtherance of any of
the foregoing;


122



--------------------------------------------------------------------------------





(i)    a petition or application shall be filed for the appointment of a trustee
or other custodian, liquidator, monitor, receiver, receiver-manager or similar
official of Borrower, any Guarantor or any of their respective Material
Subsidiaries or any substantial part of the assets of any thereof, or a case or
other proceeding shall be commenced against any such Person under any Insolvency
Law, now or hereafter in effect, and any such Person shall indicate its approval
thereof, consent thereto or acquiescence therein or such petition, application,
case or proceeding shall not have been dismissed within sixty (60) days
following the filing or commencement thereof;
(j)    a decree or order is entered appointing a trustee, custodian, liquidator,
monitor, receiver, receiver-manager or similar official for Borrower, any
Guarantor or any of their respective Material Subsidiaries or adjudicating any
such Person, bankrupt or insolvent, or approving a petition in any such case or
other proceeding, or a decree or order for relief is entered in respect of any
such Person in an involuntary case under any Insolvency Laws as now or hereafter
constituted;
(k)    there shall remain in force, undischarged, unsatisfied and unstayed, for
more than thirty (30) days, whether or not consecutive, one or more uninsured or
unbonded final judgments against Borrower, any Guarantor or any of their
respective Subsidiaries that, exceed $50,000,000.00 per occurrence or in the
aggregate in any calendar year;
(l)    any of the Loan Documents shall be canceled, terminated, revoked or
rescinded otherwise than in accordance with the terms thereof or the express
prior written agreement, consent or approval of the Lenders, or any action at
law, suit in equity or other legal proceeding to cancel, revoke or rescind any
of the Loan Documents, or to contest or challenge the validity or enforceability
of any of the Loan Documents, shall be commenced by or on behalf of Borrower or
a Guarantor, or any court or any other governmental or regulatory authority or
agency of competent jurisdiction shall make a determination, or issue a
judgment, order, decree or ruling, to the effect that any one or more of the
Loan Documents is illegal, invalid or unenforceable in accordance with the terms
thereof;
(m)    any dissolution, termination, partial or complete liquidation, merger or
consolidation of Borrower, any Guarantor or any of their respective Material
Subsidiaries shall occur or any sale, transfer or other disposition of the
assets of Borrower, any Guarantor or any of their respective Subsidiaries shall
occur other than not prohibited by the terms of this Agreement or the other Loan
Documents;
(n)    with respect to any Guaranteed Pension Plan, an ERISA Reportable Event
shall have occurred and the Majority Lenders shall have determined in their
reasonable discretion that such event reasonably could be expected to result in
liability of any of Borrower, any Guarantor or any of their respective
Subsidiaries to the PBGC or such Guaranteed Pension Plan in an aggregate amount
exceeding $10,000,000.00 and either (w) such event in the circumstances
occurring reasonably could constitute grounds for the termination of such
Guaranteed Pension Plan by the PBGC or for the appointment by the appropriate
United States District Court of a trustee to administer such Guaranteed Pension
Plan; or (x) a trustee shall have been appointed by the United States District
Court to administer such Plan; or (y) the PBGC shall have instituted proceedings
to terminate


123



--------------------------------------------------------------------------------





such Guaranteed Pension Plan; or (z) such event requires such Guaranteed Pension
Plan to notify the PBGC of withdrawal and to determine liability under Section
4062(e) or Section 4063 of ERISA;
(o)    Borrower, any Guarantor or any of their respective Subsidiaries or any
shareholder, officer, director, partner or member of any of them shall be
indicted for a foreign or federal crime, a punishment for which could include
the forfeiture of (i) any assets of Borrower, any Guarantor or any of their
respective Subsidiaries which in the good faith judgment of the Majority Lenders
could reasonably be expected to have a Material Adverse Effect, or (ii) the
assets included in the calculation of the Unencumbered Asset Value;
(p)    any Guarantor denies that it has any liability or obligations under the
Guaranty or any other Loan Document, or shall notify the Agent or any of the
Lenders of such Guarantor’s intention to attempt to cancel or terminate the
Guaranty or cancel any other Loan Document, or shall fail to observe or comply
with any term, covenant, condition or agreement under the Guaranty or any other
Loan Document;
(q)    any Change of Control shall occur; or
(r)    an Event of Default under any of the other Loan Documents shall occur;
then, and in any such event, the Agent may, and upon the request of the Majority
Lenders shall, by notice in writing to Borrower declare all amounts owing with
respect to this Agreement, the Notes, the Letters of Credit and the other Loan
Documents to be, and they shall thereupon forthwith become, immediately due and
payable without presentment, demand, protest or other notice of any kind, all of
which are hereby expressly waived by Borrower; provided that in the event of any
Event of Default specified in §12.1(h), §12.1(i) or §12.1(j), all such amounts
shall become immediately due and payable automatically and without any
requirement of presentment, demand, protest or other notice of any kind from any
of the Lenders or the Agent. Upon demand by Agent or the Majority Revolving
Credit Lenders in their absolute and sole discretion after the occurrence of an
Event of Default, and regardless of whether the conditions precedent in this
Agreement for a Revolving Credit Loan have been satisfied, the Revolving Credit
Lenders will cause a Revolving Credit Loan to be made in the undrawn amount of
all Letters of Credit. The proceeds of any such Revolving Credit Loan will be
pledged to and held by Agent as security for any amounts that become payable
under the Letters of Credit and Revolving Credit Loans. In the alternative, if
demanded by Agent in its absolute and sole discretion after the occurrence of an
Event of Default, Borrower will deposit in the Collateral Account and pledge to
Agent cash in an amount equal to the amount of all undrawn Letters of Credit.
Such amounts will be pledged to and held by Agent for the benefit of the Lenders
as security for any amounts that become payable under the Letters of Credit and
all other Obligations. Upon any draws under Letters of Credit, at Agent’s sole
discretion, Agent may apply any such amounts to the repayment of amounts drawn
thereunder and upon the expiration of the Letters of Credit any remaining
amounts will be applied to the payment of all other Obligations or if there are
no outstanding Obligations and Lenders have no further obligation to make
Revolving Credit Loans or issue Letters of Credit or if such excess no longer
exists, such proceeds deposited by Borrower will be released to Borrower. For
the purposes of this §12.1, a Material Subsidiary shall be determined without
reference to whether such Subsidiary is an Excluded Subsidiary.


124



--------------------------------------------------------------------------------





§12.2    Certain Cure Periods; Limitation of Cure Periods. Notwithstanding
anything contained in §12.1 to the contrary, (i) no Event of Default shall exist
hereunder upon the occurrence of any failure described in §12.1(b) with respect
to the payment of interest or other fees on the Loans in the event that Borrower
cures such Default within five (5) Business Days after the date such payment is
due, provided that no such cure period shall apply to any payments due upon the
maturity of the Notes, (ii) no Event of Default shall exist hereunder upon the
occurrence of any failure to comply with §7.4(c), §7.19 or §7.22 in the event
that Borrower cures such Default within five (5) Business Days following
occurrence of such failure; and (iii) no Event of Default shall exist hereunder
upon the occurrence of any failure described in §12.1(e) in the event that
Borrower cures such Default within thirty (30) days following receipt of written
notice of such default from Agent, provided that the provisions of this clause
(iii) shall not pertain to any default consisting of a failure to comply with
§8.1, §8.2, §8.3, §8.4, §8.7, §8.8 or §8.14.
In the event that there shall occur any Default or Event of Default that affects
only certain Unencumbered Property included in the calculation of the
Unencumbered Asset Value, then Borrower may elect to cure such Default (so long
as no other Default or Event of Default would arise as a result) by electing to
have Agent remove such Unencumbered Property from the calculation of
Unencumbered Asset Value and by reducing the Outstanding Loans by the amount
necessary so that no Event of Default exists under §9.1 or §9.2, in which event
such removal and reduction shall be completed within five (5) Business Days
after the earlier of (i) Borrower obtaining knowledge of such Default and (ii)
receipt of notice of such Default from the Agent or the Majority Lenders.
§12.3    Termination of Commitments. If any one or more Events of Default
specified in §12.1(h), §12.1(i) or §12.1(j) shall occur, then immediately and
without any action on the part of the Agent or any Lender any unused portion of
the credit hereunder shall terminate and the Lenders shall be relieved of all
obligations to make Loans or issue Letters of Credit to Borrower. If any other
Event of Default shall have occurred and be continuing, the Agent may, and upon
the election of the Majority Revolving Credit Lenders with respect to Revolving
Credit Loans and Bid Loans, shall, by notice to Borrower terminate the
obligation to make Loans and issue Letters of Credit, as applicable, to
Borrower. No termination under this §12.3 shall relieve Borrower or Guarantors
of their obligations to the Lenders arising under this Agreement or the other
Loan Documents.
§12.4    Remedies. In case any one or more Events of Default shall have occurred
and be continuing, and whether or not the Lenders shall have accelerated the
maturity of the Loans pursuant to §12.1, the Agent on behalf of the Lenders may,
and upon the direction of the Majority Lenders shall, proceed to protect and
enforce their rights and remedies under this Agreement, the Notes and/or any of
the other Loan Documents by suit in equity, action at law or other appropriate
proceeding, including to the full extent permitted by applicable law the
specific performance of any covenant or agreement contained in this Agreement
and the other Loan Documents, the obtaining of the ex parte appointment of a
receiver, and, if any amount shall have become due, by declaration or otherwise,
the enforcement of the payment thereof. No remedy herein conferred upon the
Agent or the holder of any Note is intended to be exclusive of any other remedy
and each and every remedy shall be cumulative and shall be in addition to every
other remedy given hereunder or now or hereafter existing at law or in equity or
by statute or any other provision of law. Notwithstanding the provisions of this
Agreement providing that the Loans may be evidenced by multiple Notes in


125



--------------------------------------------------------------------------------





favor of the Lenders, the Lenders acknowledge and agree that only the Agent may
exercise any remedies arising by reason of a Default or Event of Default. If
Borrower or any Guarantor fails to perform any agreement or covenant contained
in this Agreement or any of the other Loan Documents beyond any applicable
period for notice and cure, Agent may itself perform, or cause to be performed,
any agreement or covenant of such Person contained in this Agreement or any of
the other Loan Documents which such Person shall fail to perform, and the
out-of-pocket costs of such performance, together with any reasonable expenses,
including reasonable attorneys’ fees actually incurred (including attorneys’
fees incurred in any appeal) by Agent in connection therewith, shall be payable
by Borrower upon demand and shall constitute a part of the Obligations and shall
if not paid within five (5) days after demand bear interest at the Default Rate.
In the event that all or any portion of the Obligations is collected by or
through an attorney-at-law, Borrower shall pay all costs of collection
including, but not limited to, reasonable attorney’s fees.
§12.5    Distribution of Proceeds. In the event that, following the occurrence
and during the continuance of any Event of Default, any monies are received in
connection with the enforcement of any of the Loan Documents, or otherwise with
respect to the realization upon any of the assets of Borrower or Guarantors,
such monies shall be distributed for application as follows:
(a)    First, to the payment of, or (as the case may be) the reimbursement of
the Agent for or in respect of, all reasonable out-of-pocket costs, expenses,
disbursements and losses which shall have been paid, incurred or sustained by
the Agent in connection with the collection of such monies by the Agent, for the
exercise, protection or enforcement by the Agent of all or any of the rights,
remedies, powers and privileges of the Agent or the Lenders under this Agreement
or any of the other Loan Documents or in support of any provision of adequate
indemnity to the Agent against any taxes or liens which by law shall have, or
may have, priority over the rights of the Agent or the Lenders to such monies;
(b)    Second, to all other Obligations (including any interest, expenses or
other obligations incurred after the commencement of a bankruptcy) in such order
or preference as the Majority Lenders shall determine; provided, that (i) Swing
Loans shall be repaid first, (ii) distributions in respect of such other
Obligations shall include, on a pari passu basis, any Agent’s fee due and
payable pursuant to §4.2; (iii) in the event that any Lender is a Defaulting
Lender, payments to such Lender shall be governed by §2.13, and (iv) except as
otherwise provided in clause (iii), Obligations owing to the Lenders with
respect to each type of Obligation such as interest, principal, fees and
expenses (but excluding the Swing Loans) shall be made among the Lenders pro
rata; and provided, further that the Majority Lenders may in their discretion
make proper allowance to take into account any Obligations not then due and
payable; and
(c)    Third, the excess, if any, shall be returned to Borrower or to such other
Persons as are entitled thereto.
§12.6    Collateral Account.
(a)    As collateral security for the prompt payment in full when due of all
Letter of Credit Liabilities, Swing Loans and the other Obligations, Borrower
hereby pledges and grants to the Agent, for the ratable benefit of the Agent and
the Lenders as provided herein, a security


126



--------------------------------------------------------------------------------





interest in all of its right, title and interest in and to the Collateral
Account and the balances from time to time in the Collateral Account. The
balances from time to time in the Collateral Account shall not constitute
payment of any Letter of Credit Liabilities or Swing Loans until applied by the
Agent as provided herein. Anything in this Agreement to the contrary
notwithstanding, funds held in the Collateral Account shall be subject to
withdrawal only as provided in this section and as otherwise provided in this
Agreement.
(b)    If a drawing pursuant to any Letter of Credit occurs on or prior to the
expiration date of such Letter of Credit, Borrower and the Lenders authorize the
Agent to use the monies deposited in the Collateral Account to make payment to
the beneficiary with respect to such drawing or the payee with respect to such
presentment. If a Swing Loan is not refinanced as a Base Rate Loan or LIBOR Rate
Loan as provided in §2.5 above, then the Agent is authorized to use monies
deposited in the Collateral Account to make payment to the Swing Loan Lender
with respect to any participation not funded by a Defaulting Lender.
(c)    While an Event of Default exists, the Majority Revolving Credit Lenders
may, in their discretion, at any time and from time to time, instruct the Agent
to apply the funds in the Collateral Account to the Obligations in accordance
with §12.5.
(d)    So long as no Default or Event of Default then exists, and to the extent
amounts on deposit in the Collateral Account pursuant to §2.13(e) exceed the pro
rata share of any Letter of Credit Obligations and participations in Swing Loans
of any Defaulting Lender after giving effect to §2.13(c), the Agent shall, from
time to time, at the request of Borrower, deliver to Borrower within five (5)
Business Days after the Agent’s receipt of such request from Borrower, against
receipt but without any recourse, warranty or representation whatsoever, such
excess balances in the Collateral Account at such time from deposits pursuant to
§2.13(e).
(e)    Borrower shall pay to the Agent from time to time such reasonable fees as
the Agent normally charges for similar services in connection with the Agent’s
administration of the Collateral Account. Borrower authorizes Agent to file such
financing statements as Agent may reasonably require in order to perfect Agent’s
security interest in the Collateral Account, and Borrower shall promptly upon
demand execute and deliver to Agent such other documents as Agent may reasonably
request to evidence its security interest in the Collateral Account.
(f)    Upon payment in full of all Obligations (other than indemnification
obligations which by their terms expressly survive payment of the Obligations
and termination of this Agreement or any of the other Loan Documents unless a
claim is pending with respect thereto) and the termination of the obligations of
the Lenders and the Issuing Lenders to extend credit hereunder and under the
other Loan Documents and the cancelation or expiration of all Letters of Credit
(other than Letters of Credit as to which other arrangements with respect
thereto satisfactory to Administrative Agent and Issuing Lender in their sole
and absolute discretion shall have been made), all funds held in the Collateral
Account shall be promptly returned to Borrower and the security interest granted
to Agent pursuant to §12.6(a) shall automatically be released without any
further action by any further party. Agent will, at Borrower’s expense, promptly
execute and deliver to Borrower such documents as Borrower may reasonably
request to evidence the release of such security interest.


127



--------------------------------------------------------------------------------





§13.    SETOFF.
Regardless of the adequacy of any collateral, if any, during the continuance of
any Event of Default, any deposits (general or specific, time or demand,
provisional or final, regardless of currency, maturity, or the branch where such
deposits are held) or other sums credited by or due from any Lender to Borrower
or any Guarantor and any securities or other property of Borrower or any
Guarantor in the possession of such Lender may, without notice to Borrower or
any Guarantor (any such notice being expressly waived by Borrower and
Guarantors) but with the prior written approval of Agent, be applied to or set
off against the payment of Obligations and any and all other liabilities,
direct, or indirect, absolute or contingent, due or to become due, now existing
or hereafter arising, of such Person to such Lender. Each of the Lenders agrees
with each other Lender that if such Lender shall receive from Borrower or any
Guarantor, whether by voluntary payment, exercise of the right of setoff, or
otherwise, and shall retain and apply to the payment of the Note or Notes held
by such Lender (but excluding the Swing Loan Note) any amount in excess of its
ratable portion of the payments received by all of the Lenders with respect to
the Notes held by all of the Lenders, such Lender will make such disposition and
arrangements with the other Lenders with respect to such excess, either by way
of distribution, pro tanto assignment of claims, subrogation or otherwise as
shall result in each Lender receiving in respect of the Notes held by it its
proportionate payment as contemplated by this Agreement; provided that if all or
any part of such excess payment is thereafter recovered from such Lender, such
disposition and arrangements shall be rescinded and the amount restored to the
extent of such recovery, but without interest. Without limiting the foregoing,
each of the Bid Loan Lenders agrees with each other Bid Loan Lender holding a
Bid Loan made as part of the same Bid Loan Borrowing that if such Bid Loan
Lender shall receive from Borrower or any Guarantor, whether by voluntary
payment, exercise of the right of setoff, or otherwise, and shall retain and
apply to the payment of the Bid Loan Note held by such Bid Loan Lender any
amount in excess of its ratable portion of the payments received by all of the
Bid Loan Lenders with respect to the Bid Loan Notes held by all of such Bid Loan
Lenders relating to such Bid Loan Borrowing, such Bid Loan Lender will make such
disposition and arrangements with the other Bid Loan Lenders with respect to
such excess, either by way of distribution, pro tanto assignment of claims,
subrogation or otherwise as shall result in each Bid Loan Lender receiving in
respect of such Bid Loan Notes held by it its proportionate payment as
contemplated by this Agreement. In the event that any Defaulting Lender shall
exercise any such right of setoff, (a) all amounts so set off shall be paid over
immediately to the Agent for further application in accordance with the
provisions of this Agreement and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Agent and the Lenders, and (b) the Defaulting Lender shall
provide promptly to the Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff.
§14.    THE AGENT.
§14.1    Authorization. The Agent is authorized to take such action on behalf of
each of the Lenders and to exercise all such powers as are hereunder and under
any of the other Loan Documents and any related documents delegated to the
Agent, together with such powers as are reasonably incident thereto, provided
that no duties or responsibilities not expressly assumed herein or therein


128



--------------------------------------------------------------------------------





shall be implied to have been assumed by the Agent. The obligations of the Agent
hereunder are primarily administrative in nature, and nothing contained in this
Agreement or any of the other Loan Documents shall be construed to constitute
the Agent as a trustee for any Lender or to create an agency or fiduciary
relationship. Agent shall act as the contractual representative of the Lenders
hereunder, and notwithstanding the use of the term “Agent”, it is understood and
agreed that Agent shall not have any fiduciary duties or responsibilities to any
Lender by reason of this Agreement or any other Loan Document and is acting as
an independent contractor, the duties and responsibilities of which are limited
to those expressly set forth in this Agreement and the other Loan Documents.
Borrower, Guarantors and any other Person shall be entitled to conclusively rely
on a statement from the Agent that it has the authority to act for and bind the
Lenders pursuant to this Agreement and the other Loan Documents.
§14.2    Employees and Agents. The Agent may exercise its powers and execute its
duties by or through employees or agents and shall be entitled to take, and to
rely on, advice of counsel concerning all matters pertaining to its rights and
duties under this Agreement and the other Loan Documents. The Agent may utilize
the services of such Persons as the Agent may reasonably determine, and all
reasonable fees and expenses of any such Persons shall be paid by Borrower to
the extent provided for in §15.
§14.3    No Liability. Neither the Agent nor any of its shareholders, directors,
officers or employees nor any other Person assisting them in their duties nor
any agent, or employee thereof, shall be liable for (a) any waiver, consent or
approval given or any action taken, or omitted to be taken, in good faith by it
or them hereunder or under any of the other Loan Documents, or in connection
herewith or therewith, or be responsible for the consequences of any oversight
or error of judgment whatsoever, except that the Agent or such other Person, as
the case may be, shall be liable for losses due to its willful misconduct or
gross negligence as finally determined by a court of competent jurisdiction
after the expiration of all applicable appeal periods or (b) any action taken or
not taken by Agent with the consent or at the request of the Majority Lenders.
The Agent shall not be deemed to have knowledge or notice of the occurrence of
any Default or Event of Default, unless the Agent has received notice from a
Lender or Borrower referring to the Loan Documents and describing with
reasonable specificity such Default or Event of Default and stating that such
notice is a “notice of default”.
§14.4    No Representations. The Agent shall not be responsible for the
execution or validity or enforceability of this Agreement, the Notes, any of the
other Loan Documents or any instrument at any time constituting, or intended to
constitute, collateral security for the Notes, or for the value of any such
collateral security or for the validity, enforceability or collectability of any
such amounts owing with respect to the Notes, or for any recitals or statements,
warranties or representations made herein, or any agreement, instrument or
certificate delivered in connection therewith or in any of the other Loan
Documents or in any certificate or instrument hereafter, in each case furnished
to it by or on behalf of Borrower, Guarantors or any of their respective
Subsidiaries, or be bound to ascertain or inquire as to the performance or
observance of any of the terms, conditions, covenants or agreements herein or in
any of the other Loan Documents. The Agent shall not be bound to ascertain
whether any notice, consent, waiver or request delivered to it by Borrower,
Guarantors or any holder of any of the Notes shall have been duly authorized or
is true, accurate and complete.


129



--------------------------------------------------------------------------------





The Agent has not made nor does it now make any representations or warranties,
express or implied, nor does it assume any liability to the Lenders, with
respect to the creditworthiness or financial condition of Borrower, Guarantors
or any of their respective Subsidiaries, or the value of any collateral or any
other assets of Borrower, Guarantors or any of their respective Subsidiaries.
Each Lender acknowledges that it has, independently and without reliance upon
the Agent or any other Lender, and based upon such information and documents as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement. Each Lender also acknowledges that it will, independently
and without reliance upon the Agent or any other Lender, based upon such
information and documents as it deems appropriate at the time, continue to make
its own credit analysis and decisions in taking or not taking action under this
Agreement and the other Loan Documents. Agent’s Special Counsel has only
represented Agent and KeyBank in connection with the Loan Documents and the only
attorney client relationship or duty of care is between Agent’s Special Counsel
and Agent or KeyBank. Each Lender has been independently represented by separate
counsel on all matters regarding the Loan Documents.
§14.5    Payments.
(a)    A payment by Borrower or Guarantors to the Agent hereunder or under any
of the other Loan Documents for the account of any Lender shall constitute a
payment to such Lender. The Agent agrees to distribute to each Lender not later
than one Business Day after the Agent’s receipt of good funds, determined in
accordance with the Agent’s customary practices, such Lender’s pro rata share of
payments received by the Agent for the account of the Lenders except as
otherwise expressly provided herein or in any of the other Loan Documents.
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, each payment by Borrower hereunder shall be applied
in accordance with §2.13(d).
(b)    If in the opinion of the Agent the distribution of any amount received by
it in such capacity hereunder, under the Notes or under any of the other Loan
Documents might involve it in liability, it may refrain from making such
distribution until its right to make such distribution shall have been
adjudicated by a court of competent jurisdiction. If a court of competent
jurisdiction shall adjudge that any amount received and distributed by the Agent
is to be repaid, each Person to whom any such distribution shall have been made
shall either repay to the Agent its proportionate share of the amount so
adjudged to be repaid or shall pay over the same in such manner and to such
Persons as shall be determined by such court.
§14.6    Holders of Notes. Subject to the terms of §18, the Agent may deem and
treat the payee of any Note as the absolute owner or purchaser thereof for all
purposes hereof until it shall have been furnished in writing with a different
name by such payee or by a subsequent holder, assignee or transferee.
§14.7    Indemnity. The Lenders ratably agree hereby to indemnify and hold
harmless the Agent from and against any and all claims, actions and suits
(whether groundless or otherwise), losses, damages, costs, expenses (including
any expenses for which the Agent has not been reimbursed by Borrower as required
by §15), and liabilities of every nature and character arising out of or related
to this Agreement, the Notes, or any of the other Loan Documents or the
transactions


130



--------------------------------------------------------------------------------





contemplated or evidenced hereby or thereby, or the Agent’s actions taken
hereunder or thereunder, except to the extent that any of the same shall be
directly caused by the Agent’s willful misconduct or gross negligence as finally
determined by a court of competent jurisdiction after the expiration of all
applicable appeal periods. The agreements in this §14.7 shall survive the
payment of all amounts payable under the Loan Documents.
§14.8    Agent as Lender. In its individual capacity, KeyBank shall have the
same obligations and the same rights, powers and privileges in respect to its
Commitment and the Loans made by it, and as the holder of any of the Notes as it
would have were it not also the Agent.
§14.9    Resignation. The Agent may resign at any time by giving thirty (30)
calendar days’ prior written notice thereof to the Lenders and Borrower. Any
such resignation may at Agent’s option also constitute Agent’s resignation as
Issuing Lender and Swing Loan Lender. Upon any such resignation, the Majority
Lenders, subject to the terms of §18.1, shall have the right to appoint as a
successor Agent and, if applicable, Issuing Lender and Swing Loan Lender, any
Lender or any U.S. bank (or U.S. branch of a foreign bank) whose senior debt
obligations are rated not less than “A” or its equivalent by Moody’s or not less
than “A” or its equivalent by S&P and which has a net worth of not less than
$500,000,000.00. Unless a Default or Event of Default shall have occurred and be
continuing, such successor Agent and, if applicable, Issuing Lender and Swing
Loan Lender, shall be reasonably acceptable to Borrower. If no successor Agent
shall have been appointed and shall have accepted such appointment within thirty
(30) days after the retiring Agent’s giving of notice of resignation, then the
retiring Agent may, on behalf of the Lenders, appoint a successor Agent, which
shall be any Lender or any U.S. bank (or U.S. branch of a foreign bank) whose
senior debt obligations are rated not less than “A2” or its equivalent by
Moody’s or not less than “A” or its equivalent by S&P and which has a net worth
of not less than $500,000,000.00. Upon the acceptance of any appointment as
Agent and, if applicable, Issuing Lender and Swing Loan Lender, hereunder by a
successor Agent and, if applicable, Issuing Lender and Swing Loan Lender, such
successor Agent and, if applicable, Issuing Lender and Swing Loan Lender, shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Agent and, if applicable, Issuing Lender and Swing
Loan Lender, and the retiring Agent and, if applicable, Issuing Lender and Swing
Loan Lender, shall be discharged from its duties and obligations hereunder as
Agent and, if applicable, Issuing Lender and Swing Loan Lender. After any
retiring Agent’s resignation, the provisions of this Agreement and the other
Loan Documents shall continue in effect for its benefit in respect of any
actions taken or omitted to be taken by it while it was acting as Agent, Issuing
Lender and Swing Loan Lender. If the resigning Agent shall also resign as the
Issuing Lender, such successor Agent shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or shall make other arrangements satisfactory to the current Issuing
Lender, in either case, to assume effectively the obligations of the current
Agent with respect to such Letters of Credit. Upon any change in the Agent under
this Agreement, the resigning Agent shall execute such assignments of and
amendments to the Loan Documents as may be necessary to substitute the successor
Agent for the resigning Agent.
§14.10    Duties in the Case of Enforcement. In case one or more Events of
Default have occurred and shall be continuing, and whether or not acceleration
of the Obligations shall have occurred, the Agent may and, if (a) so requested
by the Majority Lenders and (b) the Lenders have


131



--------------------------------------------------------------------------------





provided to the Agent such additional indemnities and assurances in accordance
with their respective Commitment Percentages against expenses and liabilities as
the Agent may reasonably request, shall proceed to exercise all or any legal and
equitable and other rights or remedies as it may have; provided, however, that
unless and until the Agent shall have received such directions, the Agent may
(but shall not be obligated to) take such action, or refrain from taking such
action, with respect to such Default or Event of Default as it shall deem to be
in the best interests of the Lenders. Without limiting the generality of the
foregoing, if Agent reasonably determines payment is in the best interest of all
the Lenders, Agent may without the approval of the Lenders pay taxes and
insurance premiums and spend money for maintenance, repairs or other expenses
which may be necessary to be incurred, and Agent shall promptly thereafter
notify the Lenders of such action. Each Lender shall, within thirty (30) days of
request therefor, pay to the Agent its Commitment Percentage of the reasonable
costs incurred by the Agent in taking any such actions hereunder to the extent
that such costs shall not be promptly reimbursed to the Agent by Borrower or
Guarantors within such period. The Majority Lenders may direct the Agent in
writing as to the method and the extent of any such exercise, the Lenders hereby
agreeing to indemnify and hold the Agent harmless in accordance with their
respective Commitment Percentages from all liabilities incurred in respect of
all actions taken or omitted in accordance with such directions, provided that
the Agent need not comply with any such direction to the extent that the Agent
reasonably believes the Agent’s compliance with such direction to be unlawful in
any applicable jurisdiction or commercially unreasonable under the UCC or any
similar law as enacted in any applicable jurisdiction.
§14.11    Bankruptcy. In the event a bankruptcy or other insolvency proceeding
is commenced by or against Borrower or any Guarantor with respect to the
Obligations, the Agent shall have the sole and exclusive right to file and
pursue a joint proof claim on behalf of all Lenders. Any votes with respect to
such claims or otherwise with respect to such proceedings shall be subject to
the vote of the Majority Lenders or all of the Lenders as required by this
Agreement. Each Lender irrevocably waives its right to file or pursue a separate
proof of claim in any such proceedings unless Agent fails to file such claim
within thirty (30) days after receipt of written notice from the Lenders
requesting that Agent file such proof of claim.
§14.12    Reliance by Agent. The Agent shall be entitled to rely upon, and shall
not incur any liability for relying upon, any notice, request, certificate,
consent, statement, instrument, document or other writing (including any
electronic message, Internet or intranet website posting or other distribution)
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by an Authorized Officer. The Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan,
that by its terms must be fulfilled to the satisfaction of a Lender, the Agent
may presume that such condition is satisfactory to such Lender unless the Agent
shall have received notice to the contrary from such Lender prior to the making
of such Loan. The Agent may consult with legal counsel (who may be counsel for
Borrower or Guarantors), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.
§14.13    Approvals.


132



--------------------------------------------------------------------------------





(a)    If consent is required for some action under this Agreement, or except as
otherwise provided herein an approval of the Majority Lenders, Majority
Revolving Credit Lenders, Majority Term Loan A Lenders or Majority Term Loan B
Lenders is required or permitted under this Agreement, each Lender agrees to
give the Agent, within ten (10) days of receipt of the written request for
action together with all reasonably requested information related thereto
requested by such Lender (or such lesser period of time required by the terms of
the Loan Documents), notice in writing of approval or disapproval (collectively
“Directions”) in respect of any action requested or proposed in writing pursuant
to the terms hereof. To the extent that any Lender does not approve any
recommendation of Agent, such Lender shall in such notice to Agent describe the
actions that would be acceptable to such Lender. If the Agent submits to the
Lenders a written request for consent with respect to this Agreement and any
Lender fails to provide Directions within ten (10) days after such Lender
receives from the Agent such initial request for Directions together with all
reasonably requested information related thereto, then Agent shall make a second
request for approval, which approval shall include the following in all capital,
bolded, block letters on the first page thereof:
“THE FOLLOWING REQUEST REQUIRES A RESPONSE WITHIN FIVE (5) BUSINESS DAYS OF
RECEIPT. FAILURE TO DO SO WILL BE DEEMED AN APPROVAL OF THE REQUEST.”
If the Agent submits to such Lender a second written request to approve or
disapprove such action, and a Lender fails to provide Directions within five (5)
Business Days after the Lender receives from the Agent such second request, then
any Lender’s failure to respond to a request for Directions within the required
time period shall be deemed to constitute a Direction to take such requested
action.
(b)    In the event that any recommendation is not approved by the requisite
number of Lenders and a subsequent approval on the same subject matter is
requested by Agent (a “Subsequent Approval Request”), then for the purposes of
this paragraph each Lender shall be required to respond to a Subsequent Approval
Request within five (5) Business Days of receipt of such request.
If the Agent submits to the Lenders a Subsequent Approval Request and any Lender
fails to provide Directions within five (5) Business Days after such Lender
receives from the Agent the Subsequent Approval Request, then Agent shall make a
second request for approval, which approval shall include the following in all
capital, bolded, block letters on the first page thereof:
“THE FOLLOWING REQUEST REQUIRES A RESPONSE WITHIN FIVE (5) BUSINESS DAYS OF
RECEIPT. FAILURE TO DO SO WILL BE DEEMED AN APPROVAL OF THE REQUEST.”
If the Agent submits to such Lender a second written request to approve or
disapprove the Subsequent Approval Request, and the Lender fails to approve or
disapprove such Subsequent Approval Request within five (5) Business Days after
the Lender receives from the Agent such second request, then any Lender’s
failure to respond to a request for Directions within the required time period
shall be deemed to constitute a Direction to take such requested action.


133



--------------------------------------------------------------------------------





(c)    Each request by Agent for a Direction shall include Agent’s recommended
course of action or determination. Notices given by Agent pursuant to this
§14.13 may be given through the use of Intralinks, Syndtrak or another
electronic information dissemination system. Agent and each Lender shall be
entitled to assume that any officer of the other Lenders delivering any notice,
consent, certificate or other writing is authorized to give such notice,
consent, certificate or other writing unless Agent and such other Lenders have
otherwise been notified in writing. Notwithstanding anything in this §14.13 to
the contrary, any matter requiring all Lenders’ or each affected Lender’s
approval or consent shall not be deemed given by a Lender as a result of such
Lender’s failure to respond to any approval or consent request within any
applicable reply period. Notwithstanding anything to the contrary set forth in
this §14.13, the Agent, at the direction of the Majority Lenders, or the
Majority Lenders, may at any time take any action that is permitted hereunder to
be taken by the Majority Lenders.
§14.14    Borrower and Guarantors Not Beneficiary. Except for the provisions of
§14.9 relating to the appointment of a successor Agent, the provisions of this
§14 are solely for the benefit of the Agent and the Lenders, may not be enforced
by Borrower or Guarantors, and except for the provisions of §14.9, may be
modified or waived without the approval or consent of Borrower or Guarantors.
§15.    EXPENSES.
Borrower agrees to pay, without duplication, (a) the reasonable and documented
out-of-pocket costs of Agent of producing and reproducing this Agreement, the
other Loan Documents and the other agreements and instruments mentioned herein,
(b) any Indemnified Taxes (including any interest and penalties in respect
thereto) payable by the Agent or any of the Lenders, including any taxes payable
on or with respect to the transactions contemplated by this Agreement, including
any such taxes payable by the Agent or any of the Lenders after the Closing Date
(Borrower hereby agreeing to indemnify the Agent and each Lender with respect
thereto), (c) all title searches, environmental reviews and the reasonable and
documented out‑of‑pocket fees, expenses and disbursements of the single counsel
to the Agent and any local counsel to the Agent incurred in connection with the
preparation, administration, or interpretation of the Loan Documents and other
instruments mentioned herein, and amendments, modifications, approvals, consents
or waivers hereto or hereunder, (d) the out-of-pocket fees, costs, expenses and
disbursements of Agent incurred in connection with the syndication of the Loans,
(e) all other reasonable and documented out-of-pocket fees, expenses and
disbursements of the Agent incurred by the Agent in connection with the
preparation or interpretation of the Loan Documents and other instruments
mentioned herein, the making of each advance hereunder, and the issuance of
Letters of Credit, and the syndication of the Commitments pursuant to §18
(without duplication of those items addressed in subparagraph (d), above),
(f) all out-of-pocket expenses (including reasonable and documented
out-of-pocket fees and costs of appraisers, attorneys, engineers, investment
bankers or other experts retained by any Lender or the Agent) incurred by any
Lender or the Agent in connection with (i) the enforcement of or preservation of
rights under any of the Loan Documents against Borrower or Guarantors or the
administration thereof while a Default or Event of Default exists and (ii) any
litigation, proceeding or dispute whether arising hereunder or otherwise, in any
way related to the Agent’s or any of the Lenders’ relationship with Borrower or
Guarantors with respect to the Loan Documents


134



--------------------------------------------------------------------------------





(provided that any attorneys’ fees and costs pursuant to this §15 shall be
limited to those incurred by one primary counsel to the Agent and an additional
single local counsel in each applicable local jurisdiction for all Lenders taken
as a whole and, to the extent reasonably necessary in the case of an actual or
perceived conflict of interest, one additional counsel), (g) all reasonable and
documented out-of-pocket fees, expenses and disbursements of the Agent incurred
in connection with UCC or similar searches or title searches, (h) all reasonable
and documented out-of-pocket fees, expenses and disbursements (including
reasonable and documented out-of-pocket attorneys’ fees and costs, subject to
the proviso above) which may be incurred by KeyBank in connection with the
execution and delivery of this Agreement and the other Loan Documents, and
(i) all reasonable and documented out-of-pocket expenses relating to the use of
Intralinks, SyndTrak or any other similar system for the dissemination and
sharing of documents and information in connection with the Loans; provided,
however, that Borrower shall not be obligated to reimburse any Person in
connection with any litigation, proceeding or dispute (A) in the case of any
action brought by Borrower against such Person as a result of a material breach
by such Person as determined by a court of competent jurisdiction by final and
nonappealable judgment in which Borrower is the prevailing party or (B) to the
extent of any claim of liability arising out of (x) the willful misconduct or
gross negligence of such Person as determined by a court of competent
jurisdiction by final and nonappealable judgment, or (y) disputes solely between
and among Persons other than the Borrower and the Guarantors other than (1)
disputes involving the Agent or Arrangers in their respective capacities as such
and (2) disputes to the extent arising from an act or omission of the Borrower
or any Guarantor. The covenants of this §15 shall survive the repayment of the
Loans and the termination of the obligations of the Lenders hereunder.
§16.    INDEMNIFICATION.
Borrower agrees to indemnify and hold harmless the Agent, the Lenders, the
Arrangers and each of their respective Affiliates and each director, officer,
partner, employee and agent of each of the foregoing (the “Indemnified Parties”)
against any and all claims, actions and suits, whether groundless or otherwise,
and from and against any and all liabilities, losses, damages and expenses of
every nature and character arising out of or relating to this Agreement or any
of the other Loan Documents or the transactions contemplated hereby and thereby
including, without limitation, (a) any and all claims for brokerage, leasing,
finders or similar fees which may be made relating to the Unencumbered
Properties or the Loans, (b) any condition of the Unencumbered Properties or any
other Real Estate, (c) any actual or proposed use by Borrower of the proceeds of
any of the Loans or Letters of Credit, (d) any actual or alleged infringement of
any patent, copyright, trademark, service mark or similar right of Borrower, the
Guarantors or any of their respective Subsidiaries, (e) Borrower and Guarantors
entering into or performing this Agreement or any of the other Loan Documents,
(f) any actual or alleged violation of any law, ordinance, code, order, rule,
regulation, approval, consent, permit or license relating to the Unencumbered
Properties or any other Real Estate, (g) with respect to Borrower and their
respective Subsidiaries and their respective properties and assets, the
violation of any Environmental Law, the Release or threatened Release of any
Hazardous Substances or any action, suit, proceeding or investigation brought or
threatened with respect to any Hazardous Substances (including, but not limited
to, claims with respect to wrongful death, personal injury, nuisance or damage
to property), and (h) any use of Intralinks, SyndTrak or any other system for
the dissemination and sharing of documents and information, in each case


135



--------------------------------------------------------------------------------





including, without limitation, the reasonable and documented out‑of‑pocket fees
and disbursements of counsel incurred in connection with any such investigation,
litigation or other proceeding; provided, however, that (i) the Borrower shall
only be required to indemnify the Indemnified Parties for the reasonable,
documented legal fees and reasonable, documented out-of-pocket expenses
(provided that the Indemnified Parties shall not be required to disclose any
privileged or confidential information) of one primary counsel to the
Indemnified Parties, taken as a whole, and an additional single local counsel in
each applicable local jurisdiction for all such parties (and, to the extent
reasonably necessary in the case of an actual or perceived conflict of interest,
one additional counsel) and (ii) the Borrower shall not be obligated to
indemnify an Indemnified Party under this §16 (A) in the case of any action
brought by Borrower against such Indemnified Party as a result of a material
breach by such Indemnified Party as determined by a court of competent
jurisdiction by final and nonappealable judgment in which Borrower is the
prevailing party or (B) to the extent of any claim of liability arising out of
(x) the willful misconduct or gross negligence of such Indemnified Party as
determined by a court of competent jurisdiction by final and nonappealable
judgment, or (y) disputes solely between and among the Indemnified Parties
and/or their affiliates other than (1) disputes involving the Agent or Arrangers
in their respective capacities as such and (2) disputes to the extent arising
from an act or omission of the Borrower or any Guarantor. If, and to the extent
that the obligations of Borrower under this §16 are unenforceable for any
reason, Borrower hereby agrees to make the maximum contribution to the payment
in satisfaction of such obligations which is permissible under applicable law.
The provisions of this §16 shall survive the repayment of the Loans and the
termination of the obligations of the Lenders hereunder.
§17.    SURVIVAL OF COVENANTS, ETC.
All covenants, agreements, representations and warranties made herein, in the
Notes, in any of the other Loan Documents or in any documents or other papers
delivered by or on behalf of Borrower, Guarantors or any of their respective
Subsidiaries pursuant hereto or thereto shall be deemed to have been relied upon
by the Lenders and the Agent, notwithstanding any investigation heretofore or
hereafter made by any of them, and shall survive the making by the Lenders of
any of the Loans, as herein contemplated, and shall continue in full force and
effect so long as any amount due under this Agreement or the Notes or any of the
other Loan Documents remains outstanding or any Letters of Credit remain
outstanding or any Lender has any obligation to make any Loans or issue any
Letters of Credit. The indemnification obligations of Borrower provided herein
and in the other Loan Documents and the Borrower’s obligations under §§ 4.9,
4.10 and 4.11 shall survive the full repayment of amounts due and the
termination of the obligations of the Lenders hereunder and thereunder to the
extent provided herein and therein. All statements contained in any certificate
delivered to any Lender or the Agent at any time by or on behalf of Borrower,
the Guarantors or any of their respective Subsidiaries pursuant hereto or in
connection with the transactions contemplated hereby shall constitute
representations and warranties by such Person hereunder.
§18.    ASSIGNMENT AND PARTICIPATION.
§18.1    Conditions to Assignment by Lenders. Except as provided herein, each
Lender may assign to one or more banks or other entities (but not to any natural
person) all or a portion of its


136



--------------------------------------------------------------------------------





interests, rights and obligations under this Agreement (including all or a
portion of its Commitment Percentage and Commitment and the same portion of the
Loans at the time owing to it and the Notes held by it); provided that (a) the
Agent, the Issuing Lender (as to any assignment of a Revolving Credit Commitment
or Revolving Credit Loan) and, so long as no Default or Event of Default exists
hereunder, Borrower shall have each given its prior written consent to such
assignment, which consent shall not be unreasonably withheld or delayed, and if
the Borrower does not respond to any such request for consent within ten (10)
Business Days, the Borrower shall be deemed to have consented (provided that (i)
if Borrower reasonably requests additional information regarding the proposed
assignee, the foregoing time period will be automatically extended until three
(3) Business Days after Borrower receives information regarding the proposed
assignee responsive to Borrower’s request and (ii) such consent shall not be
required for any assignment to, in respect of a Revolving Credit Lender, another
Revolving Credit Lender or Term Loan Lender, a Related Revolving Fund, an
Affiliate of a Revolving Credit Lender or Term Loan Lender which controls, is
controlled by or is under common control with the assigning Lender or to a
wholly owned Subsidiary of such Lender, and in respect of a Term Loan Lender,
another Term Loan Lender or Revolving Credit Lender, a Related Term Fund or
Related Revolver Fund, an Affiliate of a Term Loan Lender or Revolving Credit
Lender which controls, is controlled by or is under common control with the
assigning Lender or to a wholly owned Subsidiary of such Lender), (b) each such
assignment shall be of a constant, and not a varying, percentage of all the
assigning Lender’s rights and obligations under this Agreement with respect to
its Commitment, (c) the parties to such assignment shall execute and deliver to
the Agent, for recording in the Register (as hereinafter defined) an Assignment
and Acceptance Agreement in the form of Exhibit J annexed hereto, together with
any Notes subject to such assignment, (d) in no event shall any assignment be to
any Person controlling, controlled by or under common control with, or which is
not otherwise free from influence or control by, Borrower, REIT or any other
Guarantor, or to a Defaulting Lender or an Affiliate of a Defaulting Lender,
(e) such assignee of a portion of the Revolving Credit Loans shall have a net
worth or unfunded commitment as of the date of such assignment of not less than
$100,000,000.00 (unless otherwise approved by Agent and, so long as no Default
or Event of Default exists hereunder, Borrower), (f) such assignee shall acquire
an interest in the applicable Loans of not less than $5,000,000.00 and integral
multiples of $1,000,000.00 in excess thereof (or if less, the remaining Loans of
the assignor), unless waived by the Agent, and so long as no Default or Event of
Default exists hereunder, Borrower, and (g) if such assignment is less than the
assigning Lender’s Revolving Credit Commitment, Term Loan A Commitment or Term
Loan B Commitment, the assigning Lender shall retain an interest in the
applicable Loans of not less than $5,000,000.00. In connection with such
assignment of the Revolving Credit Commitment, the assignor may assign all or
any portion of its Bid Loan Note and the Bid Loans at the time owing to it to
the same such assignee, which, if so assigned, shall be assigned in such
proportion as the assignor and assignee agree, but in no event shall the
assignee acquire an interest in the Bid Loans of the assignor of less than
$5,000,000.00; provided, however, that in the event such assignor assigns all of
its Revolving Credit Commitment, such assignor shall assign all of its Bid Loan
Note and Bid Loans, if any, in connection therewith to the same such assignee.
Upon execution, delivery, acceptance and recording of such Assignment and
Acceptance Agreement, (i) the assignee thereunder shall be a party hereto and
all other Loan Documents executed by the Lenders and, to the extent provided in
such Assignment and Acceptance Agreement, have the rights and obligations of a
Lender hereunder, (ii) the assigning Lender shall, upon payment to the Agent of
the registration fee referred to in §18.2, be released from its obligations


137



--------------------------------------------------------------------------------





under this Agreement arising after the effective date of such assignment with
respect to the assigned portion of its interests, rights and obligations under
this Agreement, and (iii) the Agent may unilaterally amend Schedule 1.1 to
reflect such assignment. In connection with each assignment, the assignee shall
represent and warrant to the Agent, the assignor and each other Lender as to
whether such assignee is controlling, controlled by, under common control with
or is not otherwise free from influence or control by, Borrower, REIT or any
Guarantor and whether such assignee is a Defaulting Lender or an Affiliate of a
Defaulting Lender. In connection with any assignment of rights and obligations
of any Defaulting Lender, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or actions,
including funding, with the consent of Borrower and Agent, the applicable pro
rata share of Loans previously requested but not funded by the Defaulting Lender
to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to the Agent or any Lender hereunder (and interest
accrued thereon) and (y) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit and Swing Loans in
accordance with its Commitment Percentage. Notwithstanding the foregoing, in the
event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.
§18.2    Register. The Agent, acting solely for this purpose as a non-fiduciary
agent on behalf of Borrower, shall maintain a copy of each assignment delivered
to it and a register or similar list (the “Register”) for the recordation of the
names and addresses of the Lenders and the Commitment Percentages of and
principal amount of the Loans owing to the Lenders from time to time. The
entries in the Register shall be conclusive, in the absence of manifest error,
and Borrower, Guarantors, Agent and the Lenders may treat each Person whose name
is recorded in the Register as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by Borrower and
Lenders at any reasonable time and from time to time upon reasonable prior
notice. Upon each such recordation, the assigning Lender agrees to pay to the
Agent a registration fee in the sum of $5,000.00.
§18.3    New Notes. Upon its receipt of an Assignment and Acceptance Agreement
executed by the parties to such assignment, together with each Note subject to
such assignment, the Agent shall record the information contained therein in the
Register. Within five (5) Business Days after receipt of notice of such
assignment from Agent, Borrower, at its own expense, shall execute and deliver
to the Agent, in exchange for each surrendered Note, a new Note to such assignee
in an amount equal to the amount assigned to such assignee pursuant to such
Assignment and Acceptance Agreement and, if the assigning Lender has retained
some portion of its obligations hereunder, a new Note to the assigning Lender in
an amount equal to the amount retained by it hereunder. Such new Notes shall
provide that they are replacements for the surrendered Notes, shall be in an
aggregate principal amount equal to the aggregate principal amount of the
surrendered Notes, shall be dated the effective date of such Assignment and
Acceptance Agreement and shall otherwise be in


138



--------------------------------------------------------------------------------





substantially the form of the assigned Notes. The surrendered Notes shall be
canceled and returned to Borrower.
§18.4    Participations. Each Lender may sell participations to one or more
Lenders or other entities (but not to any natural person) in all or a portion of
such Lender’s rights and obligations under this Agreement and the other Loan
Documents; provided that (a) any such sale or participation shall not affect the
rights and duties of the selling Lender hereunder, (b) such participation shall
not entitle such participant to any rights or privileges under this Agreement or
any Loan Documents, including without limitation, rights granted to the Lenders
under §4.8, §4.9 and §4.10, (c) such participation shall not entitle the
participant to the right to approve waivers, amendments or modifications,
(d) such participant shall have no direct rights against Borrower, (e) such sale
is effected in accordance with all applicable laws, and (f) such participant
shall not be a Person controlling, controlled by or under common control with,
or which is not otherwise free from influence or control by Borrower, REIT or
any other Guarantor and shall not be a Defaulting Lender or an Affiliate of a
Defaulting Lender; provided, however, such Lender may agree with the participant
that it will not, without the consent of the participant, agree to (i) increase,
or extend the term or extend the time or waive any requirement for the reduction
or termination of, such Lender’s Commitment (except for any extension
contemplated under §2.12 or any Extension, and any waiver of any Default or
Event of Default and the forbearance with respect to such Default or Event of
Default shall not be considered an increase or extension of the Commitment of
any Lender), (ii) extend the date fixed for the payment of principal of or
interest on the Loans or portions thereof owing to such Lender (other than
pursuant to an extension of the Revolving Credit Maturity Date pursuant to §2.12
or any Extension), (iii) reduce the amount of any such payment of principal,
(iv) reduce the rate at which interest is payable thereon or (v) release
Borrower or any Guarantor (except as otherwise permitted under this Agreement).
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of Borrower, maintain a register on which it enters the
name and address of each participant and the principal amounts (and stated
interest) of each participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any participant or any information relating to a
participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Documents) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Agent (in its capacity as Agent)
shall have no responsibility for maintaining a Participant Register.
§18.5    Pledge by Lender. Any Lender may at any time pledge all or any portion
of its interest and rights under this Agreement (including all or any portion of
its Note) to any of the twelve Federal Reserve Banks organized under §4 of the
Federal Reserve Act, 12 U.S.C. §341, any other central bank having jurisdiction
over such Lender or to such other Person as the Agent may approve to secure
obligations of such Lenders. No such pledge or the enforcement thereof shall
release the pledgor Lender from its obligations hereunder or under any of the
other Loan Documents.


139



--------------------------------------------------------------------------------





§18.6    No Assignment by Borrower. Borrower shall not assign or transfer any of
its rights or obligations under this Agreement without the prior written consent
of each of the Lenders.
§18.7    Disclosure. Each of Agent and the Lenders agrees to maintain the
confidentiality of the Information, except that the Information may be disclosed
by Agent or a Lender:
(a)    to its Affiliates directors, officers, partners, members, trustees,
employees, agents, administrators, managers, representatives, advisors and
controlling persons, including, but not limited to, its accountants, appraisers,
legal counsel, professional advisors and other agents and advisors (collectively
the “Related Parties”) who shall be informed of the confidential nature of such
Information and instructed to keep such Information confidential;
(b)    to the extent required or requested by any regulatory authority
purporting to have jurisdiction over such Person or its Related Parties
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners); provided that, to the extent commercially feasible and
not prohibited by applicable law or court order, the Agent or applicable Lender,
shall notify Borrower of any request by any regulatory authority (other than any
such request in connection with an examination of Agent or a Lender) for
disclosure of any such non-public Information prior to disclosure of such
Information;
(c)    to the extent required by applicable law or by any subpoena or similar
legal process;
(d)    to any other party to the Loan Documents;
(e)    in connection with the exercise of any remedies under the Loan Documents
or any suit, action or proceeding relating to the Loan Documents or the
enforcement of rights hereunder or thereunder to the extent such disclosure is
reasonably necessary in connection with such suit, action or proceeding
(provided that Borrower shall be given notice thereof and a reasonable
opportunity to seek a protective court order with respect to such Information
prior to such disclosure (it being understood that the refusal by a court to
grant such a protective order shall not prevent the disclosure of such
Information thereafter));
(f)    subject to an agreement containing confidentiality undertakings
substantially similar to those of this Section 18.7, to (i) any Lender,
assignee, of or participant in, or any prospective Lender, assignee of or
participant in, the Loans or any interest therein, and their Related Parties in
connection with a potential or actual assignment or transfer by such Lender of
any Loans or any participations therein (Borrower hereby agrees to promptly
cooperate with any reasonable requests by any Lender in connection with any
proposed assignment, transfer or participation of all or any portion of such
Lender’s Commitment) or (ii) any actual or prospective counterparty (or its
Related Parties) to any swap, derivative or other transaction under which
payments are to be made by reference to the REIT, Borrower or any other
Subsidiary and its obligations, the Loan Documents or payments hereunder or
thereunder;


140



--------------------------------------------------------------------------------





(g)    on a confidential basis to (i) any rating agency in connection with
rating the REIT, its Subsidiaries or the Loans or (ii) the CUSIP Service Bureau
or any similar agency in connection with the issuance and monitoring of CUSIP
numbers with respect to the Loans;
(h)    with the consent of Borrower; or
(i)    to the extent such Information (A) becomes publicly available other than
as a result of a breach of this §18.7 or (B) becomes available to any Lender,
Related Parties or Affiliates of any of the foregoing on a non-confidential
basis from a source other than REIT, Borrower or any of their respective
Subsidiaries that, to the actual knowledge of such Lender, Related Parties or
Affiliate, without duty of inquiry, is not subject to contractual or fiduciary
confidentiality obligations.
Any Person required to maintain the confidentiality of Information as provided
in §18.7 shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
§18.8    Amendments to Loan Documents. Upon any such assignment or
participation, Borrower shall (and shall cause Guarantors to), upon the request
of the Agent, enter into such documents as may be reasonably required by the
Agent to modify the Loan Documents to reflect such assignment or participation.
§18.9    Titled Agents. The Titled Agents shall not have any additional rights
or obligations under the Loan Documents, except for those rights, if any, as a
Lender.
§18.10    Mandatory Assignment. In the event Borrower requests that certain
amendments, modifications or waivers be made to this Agreement or any of the
other Loan Documents which request is approved by Agent but is not approved by
one or more of the Lenders (any such non-consenting Lender shall hereafter be
referred to as the “Non-Consenting Lender”), then, within thirty (30) days after
Borrower’s receipt of notice of such disapproval by such Non-Consenting Lender,
Borrower shall have the right as to such Non-Consenting Lender, to be exercised
by delivery of written notice delivered to the Agent and the Non-Consenting
Lender within thirty (30) days of receipt of such notice, to elect to cause the
Non-Consenting Lender to transfer its entire Commitment. The Agent shall
promptly (but in any event, no later than three (3) Business Days after receipt
of such notice from Borrower) notify the remaining Lenders (each such notice,
the “Lender Offer Notice”) that each of such Lenders shall have the right, but
not the obligation, to acquire a portion of the Commitment, pro rata based upon
their relevant Commitment Percentages, of the Non-Consenting Lender (or if any
of such Lenders does not elect to purchase its pro rata share, then to such
remaining Lenders in such proportion as approved by the Agent). In the event
that the Lenders do not elect to acquire all of the Non-Consenting Lender’s
Commitment within ten (10) Business Days of receipt of the Lender Offer Notice,
then Borrower may endeavor to find a new Lender or Lenders to acquire such
remaining Commitment, such Lender or Lenders to be subject to the approval of
Agent and Issuing Lender, such approval not to be unreasonably withheld. Upon
any such purchase of the Commitment of the Non-Consenting Lender, the
Non-Consenting Lender’s interests in the Obligations and its rights hereunder
and under the Loan Documents shall terminate at the date of purchase, and the
Non‑Consenting Lender shall promptly execute and deliver any


141



--------------------------------------------------------------------------------





and all documents reasonably requested by Agent to surrender and transfer such
interest, including, without limitation, an Assignment and Acceptance Agreement
and such Non-Consenting Lender’s original Note. Notwithstanding anything in this
§18.10 to the contrary, any Lender or other Lender assignee acquiring some or
all of the assigned Commitment of the Non-Consenting Lender must consent to the
proposed amendment, modification or waiver. The purchase price to be paid by the
acquiring Lenders for the Non-Consenting Lender’s Commitment shall equal the
principal owed to such Non-Consenting Lender, and Borrower shall pay to such
Non-Consenting Lender in addition thereto and as a condition to such sale any
and all other amounts outstanding and owed by Borrower to the Non-Consenting
Lender hereunder or under any of the other Loan Documents, including all accrued
and unpaid interest or fees which would be owed to such Non-Consenting Lender
hereunder or under any of the other Loan Documents if the Loans were to be
repaid in full on the date of such purchase of the Non-Consenting Lender’s
Commitment. No registration fee under §18.2 shall be required in connection with
such assignment.
§19.    NOTICES.
Each notice, demand, election or request provided for or permitted to be given
pursuant to this Agreement (hereinafter in this §19 referred to as “Notice”),
but specifically excluding to the maximum extent permitted by law any notices of
the institution or commencement of foreclosure proceedings, must be in writing
and shall be deemed to have been properly given or served by personal delivery
or by sending same by overnight courier or by depositing same in the United
States Mail, postpaid and registered or certified, return receipt requested, or
as expressly permitted herein, by telegraph, telecopy, telefax or telex, and
addressed as follows:
If to the Agent or KeyBank:
KeyBank National Association
4910 Tiedeman Road, 3rd Floor
Brooklyn, Ohio 44144
Attn: Real Estate Capital Services
With a copy to:
KeyBank National Association
127 Public Square, 8th Floor
Cleveland, Ohio 44114
Attn: Mr. Jason Weaver
Telecopy No.: (216) 689-5819


142



--------------------------------------------------------------------------------





and
Dentons US LLP
303 Peachtree Street, N.E.
Suite 5300
Atlanta, Georgia 30308
Attn: Mr. William F. Timmons, Esq.
Telecopy No.: (404) 527-4198
If to Borrower:
CyrusOne LP
1649 West Frankford Road
Carrollton, Texas 75007
Attn: Chief Financial Officer
Telecopy No.: (972) 820-8633
With a copy to:
Sullivan & Cromwell LLP
125 Broad Street
New York, New York 10004-2498
Attn: Ari B. Blaut, Esq.
Telecopy No.: (212) 558-1656
to any other Lender which is a party hereto, at the address for such Lender set
forth on its signature page hereto, and to any Lender which may hereafter become
a party to this Agreement, at such address as may be designated by such Lender.
Each Notice shall be effective upon being personally delivered or upon being
sent by overnight courier or upon being deposited in the United States Mail as
aforesaid, or if transmitted by telegraph, telecopy, telefax or telex is
permitted, upon being sent and confirmation of receipt. The time period in which
a response to such Notice must be given or any action taken with respect thereto
(if any), however, shall commence to run from the date of receipt if personally
delivered or sent by overnight courier, or if so deposited in the United States
Mail, the earlier of three (3) Business Days following such deposit or the date
of receipt as disclosed on the return receipt. Rejection or other refusal to
accept or the inability to deliver because of changed address for which no
notice was given shall be deemed to be receipt of the Notice sent. By giving at
least five (5) days prior Notice thereof, Borrower, a Lender or Agent shall have
the right from time to time and at any time during the term of this Agreement to
change their respective addresses and each shall have the right to specify as
its address any other address within the United States of America.
Loan Documents and notices under the Loan Documents may, with Agent’s approval,
be transmitted and/or signed by facsimile and by signatures delivered in “PDF”
format by electronic mail. The effectiveness of any such documents and
signatures shall, subject to applicable law, have the same force and effect as
an original copy with manual signatures and shall be binding on the Borrower,
the Guarantors, Agent and Lenders. Agent may also require that any such
documents and signature


143



--------------------------------------------------------------------------------





delivered by facsimile or “PDF” format by electronic mail be confirmed by a
manually-signed original thereof; provided, however, that the failure to request
or deliver any such manually-signed original shall not affect the effectiveness
of any facsimile or “PDF” document or signature. Agent, any Lender or Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.
§20.    RELATIONSHIP.
Neither the Agent nor any Lender has any fiduciary relationship with or
fiduciary duty to Borrower, Guarantors or their respective Subsidiaries arising
out of or in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereunder and thereunder, and the relationship between
each Lender and Agent, and Borrower is solely that of a lender and borrower, and
nothing contained herein or in any of the other Loan Documents shall in any
manner be construed as making the parties hereto partners, joint venturers or
any other relationship other than lender and borrower.
§21.    GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE.
THIS AGREEMENT AND EACH OF THE OTHER LOAN DOCUMENTS SHALL, PURSUANT TO NEW YORK
GENERAL OBLIGATIONS LAW SECTION 5‑1401, BE GOVERNED BY THE LAWS OF THE STATE OF
NEW YORK. BORROWER AGREES THAT ANY SUIT FOR THE ENFORCEMENT OF THIS AGREEMENT OR
ANY OF THE OTHER LOAN DOCUMENTS MAY BE BROUGHT IN ANY COURT OF COMPETENT
JURISDICTION IN THE STATE OF NEW YORK (INCLUDING ANY FEDERAL COURT SITTING
THEREIN). BORROWER FURTHER ACCEPTS, GENERALLY AND UNCONDITIONALLY, THE
NON‑EXCLUSIVE JURISDICTION OF SUCH COURTS AND ANY RELATED APPELLATE COURT AND
IRREVOCABLY (i) AGREES TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY WITH RESPECT
TO THIS AGREEMENT AND ANY OF THE OTHER LOAN DOCUMENTS AND (ii) WAIVES ANY
OBJECTION ANY OF THEM MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH
PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH A COURT IS AN INCONVENIENT
FORUM. BORROWER FURTHER AGREES THAT SERVICE OF PROCESS IN ANY SUCH SUIT MAY BE
MADE UPON BORROWER BY MAIL AT THE ADDRESS SPECIFIED IN §19 HEREOF. IN ADDITION
TO THE COURTS OF THE STATE OF NEW YORK OR ANY FEDERAL COURT SITTING THEREIN, THE
AGENT OR ANY LENDER MAY BRING ACTION(S) FOR ENFORCEMENT ON A NONEXCLUSIVE BASIS
WHERE ANY ASSETS OF BORROWER OR GUARANTORS EXIST AND BORROWER CONSENTS TO THE
NONEXCLUSIVE JURISDICTION OF SUCH COURTS AND THE SERVICE OF PROCESS IN ANY SUCH
SUIT BEING MADE UPON BORROWER BY MAIL AT THE ADDRESS SPECIFIED IN SECTION 19
HEREOF.
§22.    HEADINGS.
The captions in this Agreement are for convenience of reference only and shall
not define or limit the provisions hereof.


144



--------------------------------------------------------------------------------





§23.    COUNTERPARTS.
This Agreement and any amendment hereof may be executed in several counterparts
and by each party on a separate counterpart, each of which when so executed and
delivered shall be an original, and all of which together shall constitute one
instrument. In proving this Agreement it shall not be necessary to produce or
account for more than one such counterpart signed by the party against whom
enforcement is sought.
§24.    ENTIRE AGREEMENT, ETC.
This Agreement and the Loan Documents is intended by the parties as the final,
complete and exclusive statement of the transactions evidenced by this Agreement
and the Loan Documents. All prior or contemporaneous promises, agreements and
understandings, whether oral or written, are deemed to be superseded by this
Agreement and the Loan Documents, and no party is relying on any promise,
agreement or understanding not set forth in this Agreement and the Loan
Documents. Neither this Agreement nor any term hereof may be changed, waived,
discharged or terminated, except as provided in §27.
§25.    WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS.
EACH OF BORROWER, AGENT AND LENDERS HEREBY WAIVES ITS RIGHT TO A JURY TRIAL WITH
RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN CONNECTION WITH
THIS AGREEMENT, ANY NOTE OR ANY OF THE OTHER LOAN DOCUMENTS, ANY RIGHTS OR
OBLIGATIONS HEREUNDER OR THEREUNDER OR THE PERFORMANCE OF SUCH RIGHTS AND
OBLIGATIONS. BORROWER HEREBY WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN
ANY SUCH LITIGATION ANY SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGES AND TO THE
EXTENT PERMITTED BY APPLICABLE LAW, PUNITIVE OR ANY DAMAGES OTHER THAN, OR IN
ADDITION TO, ACTUAL DAMAGES. BORROWER (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY LENDER OR THE AGENT HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT SUCH LENDER OR THE AGENT WOULD NOT, IN THE EVENT OF LITIGATION,
SEEK TO ENFORCE THE FOREGOING WAIVERS AND (B) ACKNOWLEDGES THAT THE AGENT AND
THE LENDERS HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS TO WHICH THEY ARE PARTIES BY, AMONG OTHER THINGS, THE WAIVERS AND
CERTIFICATIONS CONTAINED IN THIS §25. BORROWER ACKNOWLEDGES THAT IT HAS HAD AN
OPPORTUNITY TO REVIEW THIS §25 WITH LEGAL COUNSEL AND THAT BORROWER AGREES TO
THE FOREGOING AS ITS FREE, KNOWING AND VOLUNTARY ACT.
§26.    DEALINGS WITH BORROWER.
The Agent, the Lenders and their affiliates may accept deposits from, extend
credit to, invest in, act as trustee under indentures of, serve as financial
advisor of, and generally engage in any kind of banking, trust or other business
with Borrower, Guarantors and their respective Subsidiaries or


145



--------------------------------------------------------------------------------





any of their Affiliates regardless of the capacity of Agent or the Lender
hereunder. The Lenders acknowledge that, pursuant to such activities, KeyBank or
its Affiliates may receive information regarding such Persons (including
information that may be subject to confidentiality obligations in favor of such
Person) and acknowledge that the Agent shall be under no obligation to provide
such information to them. Borrower acknowledges, on behalf of itself and its
Affiliates, that the Agent and each of the Lenders and their respective
Affiliates may be providing debt financing, equity capital or other services
(including financial advisory services) in which Borrower and its Affiliates may
have conflicting interests regarding the transactions described herein and
otherwise. Neither the Agent nor any Lender will use confidential information
obtained from Borrower by virtue of the transactions contemplated hereby or its
other relationships with Borrower and its Affiliates in connection with the
performance by the Agent or such Lender or their respective Affiliates of
services for other companies, and neither the Agent nor any Lender nor their
Affiliates will furnish any such information to other companies. Borrower, on
behalf of itself and its Affiliates, also acknowledges that neither the Agent
nor any Lender has any obligation to use in connection with the transactions
contemplated hereby, or to furnish to Borrower, confidential information
obtained from other companies. Borrower, on behalf of itself and its Affiliates,
further acknowledges that one or more of the Agent and Lenders and their
respective Affiliates may be a full service securities firm and may from time to
time effect transactions, for its own or its Affiliates’ account or the account
of customers, and hold positions in loans, securities or options on loans or
securities of Borrower and its Affiliates.
§27.    CONSENTS, AMENDMENTS, WAIVERS, ETC.
(a)    Except as otherwise expressly provided in this Agreement, any consent or
approval required or permitted by this Agreement may be given, and any term of
this Agreement or of any other instrument related hereto or mentioned herein may
be amended, and the performance or observance by Borrower or Guarantors of any
terms of this Agreement or such other instrument or the continuance of any
Default or Event of Default may be waived (either generally or in a particular
instance and either retroactively or prospectively) with, but only with, the
written consent of the Majority Lenders. Notwithstanding the foregoing, none of
the following may occur without the written consent of: (i) in the case of a
reduction in the rate of interest on the Notes (other than a reduction or waiver
of default interest), the consent of each Lender holding a Note affected by such
interest rate reduction; (ii) in the case of an increase in the Revolving Credit
Commitment, Term Loan A Commitment, Term Loan B Commitment or the amount of the
Commitments of the Lenders (in each case, except as provided in §2.11 and
§18.1), the consent of each Lender whose Commitment is increased; (iii) in the
case of a forgiveness, reduction or waiver of the principal of any unpaid Loan
or any interest thereon or fee payable under the Loan Documents, the consent of
each Lender that would have otherwise received such principal, interest or fee;
(iv) in the case of a change in the amount of any fee payable to a Lender
hereunder, the consent of each Lender to which such fee would otherwise be owed;
(v) in the case of the postponement of any date fixed for any payment of
principal of or interest on the Loan, the consent of each Lender that would
otherwise have received such principal or interest at an earlier date; (vi) in
the case of an extension of the Revolving Credit Maturity Date, the Term Loan A
Maturity Date or the Term Loan B Maturity Date (except as provided in §2.12 or
pursuant to an Extension), each Lender whose Commitment is thereby extended;
(vii) in the case of a change in the manner of distribution of any payments to
the


146



--------------------------------------------------------------------------------





Lenders or the Agent, the consent of each Lender directly affected hereby;
(viii) in the case of the release of Borrower or any material portion of the
Guarantors except as otherwise provided in this Agreement, each Lender directly
affected thereby; (ix) in the case of an amendment of the definition of Majority
Lenders, each Lender directly affected thereby, in the case of an amendment of
the definition of Majority Revolving Credit Lenders, each Revolving Credit
Lender, in the case of an amendment of the definition of Majority Term Loan A
Lenders, each Term Loan A Lender, and, in the case of an amendment to the
definition of Majority Term Loan B Lenders, each Term Loan B Lender; (x) in the
case of any modification to require a Lender to fund a pro rata share of a Loan
to Borrower other than based on such Lender’s Commitment Percentage, the consent
of each such Lender thereby required to fund a pro rata share other than based
on its Commitment Percentage; (xi) in the case of an amendment to this §27, each
Lender directly affected thereby; (xii) in the case of an amendment of any
provision of this Agreement or the Loan Documents which requires the approval of
all of the Lenders or the Majority Lenders, to require a lesser number of
Lenders to approve such action, each Lender directly affected thereby, in the
case of an amendment of any provision of any Loan Document that requires the
approval of the Majority Revolving Credit Lenders to require a lesser number of
Lenders to approve such action, each Revolving Credit Lender or, in the case of
an amendment to any provision of the Loan Documents that requires the approval
of the Majority Term Loan A Lenders or Majority Term Loan B Lenders, as
applicable, to require a lesser number of Lenders to approve such action, each
Term Loan A Lender or Term Loan B Lender, respectively; or (xiii) in the case of
the issuance or an extension of a Letter of Credit beyond the Revolving Credit
Maturity Date, the consent of each Revolving Credit Lender. The provisions of
§14 may not be amended without the written consent of the Agent (and, with
respect to §14.9, Borrower). There shall be no amendment, modification or waiver
of any provision in the Loan Documents with respect to Swing Loans without the
consent of the Swing Loan Lender or Bid Loans without the consent of the Bid
Loan Lenders, nor any amendment, modification or waiver of any provision in the
Loan Documents with respect to Letters of Credit without the consent of the
Issuing Lender. Any fee letter may be amended, or rights or privileges
thereunder waived, in a writing executed by the parties thereto. There shall be
no amendment, modification or waiver of any provision in the Loan Documents
which result in a modification of the conditions to funding with respect to the
Revolving Credit Commitment, the Term Loan A Commitment or the Term Loan B
Commitment without the written consent of the Majority Revolving Credit Lenders,
the Majority Term Loan A Lenders or the Majority Term Loan B Lenders,
respectively, nor any amendment, modification or waiver that disproportionately
affects the Revolving Credit Lenders, the Term Loan A Lenders or the Term Loan B
Lenders without the approval of the Majority Revolving Credit Lenders, the
Majority Term Loan A Lenders or Majority Term Loan B Lenders, respectively. No
waiver shall extend to or affect any obligation not expressly waived or impair
any right consequent on any matter not expressly waived. No course of dealing or
delay or omission on the part of the Agent or any Lender in exercising any right
shall operate as a waiver thereof or otherwise be prejudicial thereto. No notice
to or demand upon any of Borrower or Guarantors shall entitle Borrower or
Guarantors to other or further notice or demand in similar or other
circumstances. Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder (and any amendment, waiver or consent which by its terms
requires the consent of all Lenders or each affected Lender may be effected with
the consent of the applicable Lenders other than Defaulting Lenders, except that
(x) the Commitment of any Defaulting Lender may not be increased or, except as
provided in §2.12,


147



--------------------------------------------------------------------------------





extended without the consent of such Lender and (y) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender that
by its terms affects any Defaulting Lender disproportionately adversely relative
to other affected Lenders shall require the consent of such Defaulting Lender).
Notwithstanding anything to the contrary in this Agreement, including this §27,
this Agreement may be amended by Borrower and Agent to provide for any
Commitment Increase in the manner contemplated by §2.11 and the extension of the
Revolving Credit Maturity Date as provided in §2.12 and an Extension as provided
in this §27, in each case, without any additional consents.
(b)    Further notwithstanding anything to the contrary in this §27, if the
Agent and the Borrower have jointly identified an ambiguity, omission, mistake
or defect in any provision of this Agreement or the other Loan Documents or an
inconsistency between provisions of this Agreement and/or the other Loan
Documents, the Agent and the Borrower shall be permitted to amend such provision
or provisions to cure such ambiguity, omission, mistake, defect or inconsistency
so long as to do so would not adversely affect the interest of the Lenders. Any
such amendment shall become effective without any further or consent of any of
other party to this Agreement.
(c)    (i) The Borrower may, by written notice to the Agent from time to time,
request an extension (each, an “Extension”) of the maturity date of any Class of
Loans and Commitments to the extended maturity date specified in such notice.
Such notice shall (A) set forth the amount of the applicable Revolving Credit
Commitments, Term Loans A and/or Term Loans B that will be subject to the
Extension (which shall be in a minimum amount reasonably acceptable to the Agent
and the Borrower), (B) set forth the date on which such Extension is requested
to become effective (which shall be not less than ten (10) Business Days nor
more than sixty (60) days after the date of such Extension notice (or such
longer or shorter periods as the Agent shall agree in its sole discretion)) and
(C) identify the relevant Class of Revolving Credit Commitments, Term Loans A
and/or Term Loans B to which such Extension relates. Each Lender of the
applicable Class shall be offered (an “Extension Offer”) an opportunity to
participate in such Extension on a pro rata basis and on the same terms and
conditions as each other Lender of such Class pursuant to procedures established
by, or reasonably acceptable to, the Agent and the Borrower. If the aggregate
principal amount of Revolving Credit Commitments, Term Loans A or Term Loans B
in respect of which Lenders shall have accepted the relevant Extension Offer
shall exceed the maximum aggregate principal amount of Revolving Credit
Commitments, Term Loans A or Term Loans B, as applicable, subject to the
Extension Offer as set forth in the Extension notice, then the Revolving Credit
Commitments, Term Loans A or Term Loans B, as applicable, of Lenders of the
applicable Class shall be extended ratably up to such maximum amount based on
the respective principal amounts with respect to which such Lenders have
accepted such Extension Offer.
(ii)    The following shall be conditions precedent to the effectiveness of any
Extension: (A) no Default or Event of Default shall have occurred and be
continuing immediately prior to and immediately after giving effect to such
Extension, (B) each of the representations and warranties made by or on behalf
of the Borrower, Guarantors or any of their respective Subsidiaries contained in
this Agreement, the other Loan Documents or in any document or instrument
delivered pursuant to or in connection with this Agreement shall be true in all
material respects both as of the


148



--------------------------------------------------------------------------------





date as of which they were made and shall also be true in all material respects
as of the effective date of such Extension, with the same effect as if made at
and as of that time, except to the extent of changes resulting from transactions
permitted by the Loan Documents (it being understood and agreed that any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects only as of
such specified date), (C) the Issuing Lender and the Swing Loan Lender shall
have consented to any Extension of the Revolving Credit Commitments, to the
extent that such Extension provides for the issuance or extension of Letters of
Credit or making of Swing Loans at any time during the extended period, (D) the
terms of such Extended Revolving Credit Commitments, Extended Term Loans A and
Extended Term Loans B shall comply with §27(c)(iii) and (E) the Revolving Credit
Commitments, Term Loan A Commitments and Term Loan B Commitments of any
nonparticipating Revolving Credit Lender, Term Loan A Lender and Term Loan B
Lender shall terminate and the Revolving Credit Loans, Term Loans A and Term
Loans B of such Lender shall be due and payable in each case on the original
Revolving Credit Maturity Date, the Term Loan A Maturity Date or Term Loan B
Maturity Date, as applicable, or such other date specified by Section 12, and
such Loans, together with all interest, fees and other amounts accrued or
otherwise due and payable to such Lender shall have been paid on or before the
Revolving Credit Maturity Date, the Term Loan A Maturity Date or the Term Loan B
Maturity Date, as applicable, or such earlier date specified in Section 12.
Notwithstanding any other provision of this Agreement to the contrary, in no
event shall the Commitments or Loans of any Lender be extended pursuant to this
Section §27(c) unless such Lender affirmatively accepts in writing the
applicable Extension Offer, it being understood and agreed that a failure by a
Lender to respond to any such Extension Offer shall be deemed to be a rejection
by such Lender of such Extension Offer.
(iii)    The terms of each Extension shall be determined by the Borrower and the
applicable extending Lenders and set forth in an Extension Amendment; provided
that (A) the final maturity date of any Extended Revolving Credit Commitment,
Extended Term Loan A or Extended Term Loan B shall be no earlier than the
Revolving Credit Maturity Date, the Term Loan A Maturity Date or the Term Loan B
Maturity Date, respectively, (B)(1) there shall be no scheduled amortization of
the loans or reductions of commitments under any Extended Commitments and (2)
the average life to maturity of the Extended Term Loans A or the Extended Term
Loans B, as applicable, shall be no shorter than the remaining average life to
maturity of the existing Term Loans A or the existing Term Loans B, as
applicable, (C) the Extended Revolving Credit Loans, the Extended Term Loans A
and the Extended Term Loans B will rank pari passu in right of payment and with
respect to security with the existing Revolving Credit Loans, the existing Term
Loans A and the existing Term Loans B and the borrower and guarantors of the
Extended Revolving Credit Commitments, the Extended Term Loans A or the Extended
Term Loans B, as applicable, shall be the same as the Borrower and Guarantors
with respect to the existing Revolving Credit Loans, Term Loans A or Term Loans
B, as applicable, (D) the interest rate margin, rate floors, fees, original
issue discount and premium applicable to any Extended Revolving Credit
Commitment (and the Extended Revolving Credit Loans thereunder), the Extended
Term Loans A and Extended Term Loans B shall be determined by the Borrower and
the applicable extending Lenders, (E)(1) the Extended Term Loans A or Extended
Term Loans B, as applicable, may participate on a pro rata or less than pro rata
(but not greater than pro rata) basis in voluntary or mandatory prepayments with
the other Term Loans A and Term Loans B, as applicable, and (2) borrowing and
prepayment of Extended Revolving


149



--------------------------------------------------------------------------------





Credit Loans, or reductions of Extended Revolving Credit Commitments, and
participation in Letters of Credit and Swing Loans, shall be on a pro rata basis
with the other Revolving Credit Loans or Revolving Credit Commitments (other
than upon the maturity of the non-extended Revolving Credit Loans and Revolving
Credit Commitments) and (F) the terms of the Extended Revolving Credit
Commitments, the Extended Term Loans A or the Extended Term Loans B, as
applicable, shall be substantially identical to the terms set forth herein
(except as set forth in clauses (A) through (E) above).
(d)    In connection with any Extension, the Borrower, the Agent and each
applicable extending Lender shall execute and deliver to the Agent an Extension
Amendment and such other documentation as the Agent shall reasonably specify to
evidence the Extension. The Agent shall promptly notify each Lender as to the
effectiveness of each Extension. Any Extension Amendment may, without the
consent of any other Lender, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Agent and the Borrower, to implement the terms of any such
Extension, including any amendments necessary to establish Extended Revolving
Credit Commitments, Extended Term Loans A or Extended Term Loans B as a new
Class or tranche of Revolving Credit Commitments, Term Loans A or Term Loans B,
as applicable, and such other technical amendments as may be necessary or
appropriate in the reasonable opinion of the Agent and the Borrower in
connection with the establishment of such new Class or tranche (including to
preserve the pro rata treatment of the extended and non-extended Classes or
tranches and to provide for the reallocation of the Revolving Credit Exposure
upon the expiration or termination of the commitments under any Class or
tranche), in each case on terms consistent with this section.
§28.    SEVERABILITY.
The provisions of this Agreement are severable, and if any one clause or
provision hereof shall be held invalid or unenforceable in whole or in part in
any jurisdiction, then such invalidity or unenforceability shall affect only
such clause or provision, or part thereof, in such jurisdiction, and shall not
in any manner affect such clause or provision in any other jurisdiction, or any
other clause or provision of this Agreement in any jurisdiction.
§29.    TIME OF THE ESSENCE.
Time is of the essence with respect to each and every covenant, agreement and
obligation of Borrower and Guarantors under this Agreement and the other Loan
Documents.
§30.    NO UNWRITTEN AGREEMENTS.
THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES. ANY ADDITIONAL TERMS OF THE AGREEMENT BETWEEN THE PARTIES ARE SET FORTH
BELOW.


150



--------------------------------------------------------------------------------





§31.    REPLACEMENT NOTES.
Upon receipt of evidence reasonably satisfactory to Borrower of the loss, theft,
destruction or mutilation of any Note, and in the case of any such loss, theft
or destruction, upon delivery of an indemnity agreement reasonably satisfactory
to Borrower or, in the case of any such mutilation, upon surrender and
cancellation of the applicable Note, Borrower will execute and deliver, in lieu
thereof, a replacement Note, identical in form and substance to the applicable
Note and dated as of the date of the applicable Note and upon such execution and
delivery all references in the Loan Documents to such Note shall be deemed to
refer to such replacement Note.
§32.    NO THIRD PARTIES BENEFITED.
This Agreement and the other Loan Documents are made and entered into for the
sole protection and legal benefit of Borrower, Guarantors, Lenders, Agent and
their permitted successors and assigns, and no other Person shall be a direct or
indirect legal beneficiary of, or have any direct or indirect cause of action or
claim in connection with, this Agreement or any of the other Loan Documents. All
conditions to the performance of the obligations of the Agent and the Lenders
under this Agreement, including the obligation to make Loans and issue Letters
of Credit, are imposed solely and exclusively for the benefit of the Agent and
the Lenders and no other Person shall have standing to require satisfaction of
such conditions in accordance with their terms or be entitled to assume that the
Agent and the Lenders will refuse to make Loans or issue Letters of Credit in
the absence of strict compliance with any or all thereof and no other Person
shall, under any circumstances, be deemed to be a beneficiary of such
conditions, any and all of which may be freely waived in whole or in part by the
Agent and the Lenders at any time if in their sole discretion they deem it
desirable to do so. In particular, the Agent and the Lenders make no
representations and assume no obligations as to third parties concerning the
quality of the construction by Borrower or any of their Subsidiaries of any
development or the absence therefrom of defects.
§33.    PATRIOT ACT.
Each Lender and the Agent (for itself and not on behalf of any Lender) hereby
notifies Borrower and Guarantors that, pursuant to the requirements of the
Patriot Act, it is required to obtain, verify and record information that
identifies Borrower and Guarantors, which information includes names and
addresses and other information that will allow such Lender or the Agent, as
applicable, to identify Borrower in accordance with the Patriot Act.
§34.    ACKNOWLEDGEMENT AND CONSENT TO BAIL-IN OF EEA FINANCIAL INSTITUTIONS.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:


151



--------------------------------------------------------------------------------





(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
§35.    ORIGINAL NOTES.
Each Lender shall use its commercially reasonable efforts to deliver the
Original Notes held by it to the Borrower. All amounts owing under, and
evidenced by, the Original Notes as of the Closing Date shall continue to be
outstanding hereunder, and shall from and after the Closing Date be evidenced by
the Revolving Credit Notes, Term Loan A Notes and Term Loan B Notes, as
applicable, and shall in any event be evidenced by, and governed by the terms
of, this Agreement.
§36.    CONSENT TO AMENDMENT AND RESTATEMENT; EFFECT OF AMENDMENT AND
RESTATEMENT.
Pursuant to §27 of the Existing Credit Agreement, KeyBank as Agent under the
Existing Credit Agreement and each Lender hereby consents to the amendment and
restatement of the Existing Credit Agreement pursuant to the terms of this
Agreement and the amendment and restatement of the Existing Guaranty pursuant to
the terms of the Guaranty. On the Closing Date, the Existing Credit Agreement
shall be amended and restated in its entirety by this Agreement, and the
Existing Credit Agreement, except as specifically set forth herein, shall
thereafter be of no further force and effect and shall be deemed replaced and
superseded in all respects by this Agreement. The parties hereto acknowledge and
agree that this Agreement does not constitute a novation or termination of the
“Obligations” under the Existing Credit Agreement, which remain outstanding as
of the Closing Date. On the Closing Date, the Existing Guaranty shall be amended
and restated in its entirety by the Guaranty, and the Existing Guaranty shall
thereafter be of no further force and effect and shall be deemed replaced and
superseded in all respects by the Guaranty. KeyBank, as Agent under the Existing
Credit Agreement, is hereby authorized and directed by the Lenders party hereto
to execute and deliver the Second Amended and Restated Guaranty (on behalf of
the Lenders and as Agent under the Existing Credit Agreement).
[continued on next page]


152



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the undersigned have caused this Agreement to be
executed by its duly authorized representatives as of the date first set forth
above.
BORROWER:
CYRUSONE LP, a Maryland limited partnership
By:
CYRUSONE GP, a Maryland statutory trust, its general partner

By:
CyrusOne Inc., a Maryland corporation,
as its sole trustee





By: /s/ Diane M. Morefield    
Name: Diane M. Morefield
Title: Chief Financial Officer
(SEAL)
[SIGNATURES CONTINUE ON FOLLOWING PAGE]




Signature Page to Second Amended and Restated Credit Agreement –
KeyBank/CyrusOne





--------------------------------------------------------------------------------






AGENT AND LENDERS:
KEYBANK NATIONAL ASSOCIATION,
individually and as Agent
By:      /s/ Jason
Weaver                                                         
Name: Jason Weaver
Title: Senior Vice President






Signature Page to Second Amended and Restated Credit Agreement –
KeyBank/CyrusOne





--------------------------------------------------------------------------------






JPMORGAN CHASE BANK, N.A.


By:      /s/ Michael
Becker                                                      
Name: Michael Becker
Title: Credit Risk Director
Address:


JPMORGAN CHASE BANK, N.A.
2200 Ross Avenue, 8th Floor
Dallas, TX 75201
Attention: Brooke Tankersley




THE TORONTO-DOMINION BANK, NEW YORK BRANCH


By:      /s/ Annie
Dorval                                                         
Name: Annie Dorval
Title: Authorized Signatory
Address:


The Toronto-Dominion Bank, New York Branch
31 West 52nd Street
New York, NY 10019
Attention: Masood Fikree




BARCLAYS BANK PLC


By:      /s/ May
Huang                                                            
Name: May Huang
Title: Assistant Vice President
Address:


BARCLAYS BANK PLC
745 7th Avenue, 25th Floor
New York, NY 10019
Attention: Sean Duggan


[SIGNATURES CONTINUE ON FOLLOWING PAGE]




Signature Page to Second Amended and Restated Credit Agreement –
KeyBank/CyrusOne





--------------------------------------------------------------------------------






ROYAL BANK OF CANADA


By:      /s/ Sheena
Lee                                                            
Name: Sheena Lee
Title: Authorized Signatory
Address:


Royal Bank of Canada
Global Loans Administration
20 King Street West, 4th Floor
Toronto, Ontario, Canada
M5H1C4
Attention: Manager, Loans Administration




SUNTRUST BANK


By:      /s/ Danny
Stover                                                         
Name: Danny Stover
Title: Senior Vice President
Address:


SUNTRUST BANK
8330 Boone Blvd., 7th Floor
Vienna, VA 22182
Attention: Nancy B. Richards




CITIZENS BANK, N.A.


By:      /s/ David R. Jablonowski                                           
Name: David R. Jablonowski
Title: Senior Vice President
Address:


CITIZENS BANK, N.A.
1215 Superior Avenue
Cleveland, Ohio 44114
Attention: David Jablonowski

[SIGNATURES CONTINUE ON FOLLOWING PAGE]




Signature Page to Second Amended and Restated Credit Agreement –
KeyBank/CyrusOne





--------------------------------------------------------------------------------






CITIBANK, N.A.


By:      /s/ John C. Rowland                                                   
Name: John C. Rowland
Title: Vice President


Address:


CITIBANK, N.A.
388 Greenwich Street, 6th Floor
New York, NY 10013
Attention: Bryce Hong




PNC BANK, NATIONAL ASSOCIATION


By:      /s/ Brandon K. Fiddler                                                
Name: Brandon K. Fiddler
Title: Senior Vice President
Address:


PNC BANK, NATIONAL ASSOCIATION
1200 Smith Street
Houston, TX 77002
Attention: Christian Brown




COBANK, ACB


By:      /s/ Andy
Smith                                                           
Name: Andy Smith
Title: Vice President
Address:


COBANK, ACB
900 Circle 75 Parkway, Suite 1400
Atlanta, GA 30339-5946
Attention: Charles Smith


[SIGNATURES CONTINUE ON FOLLOWING PAGE]




Signature Page to Second Amended and Restated Credit Agreement –
KeyBank/CyrusOne





--------------------------------------------------------------------------------






BANK OF AMERICA, N.A.


By:      /s/ Dennis
Kwan                                                         
Name: Dennis Kwan
Title: Vice President
Address:


BANK OF AMERICA, N.A.
555 California Street, 6th Floor
CA5-705-06-11
San Francisco, CA 94104
Attention: Dennis Kwan




GOLDMAN SACHS BANK USA


By:      /s/ Annie
Carr                                                             
Name: Annie Carr
Title: Authorized Signatory
Address:


GOLDMAN SACHS BANK USA
c/o Goldman, Sachs & Co.
30 Hudson Street, 5th Floor
Jersey City, NY 07302
Attention: Michelle Latzoni




SYNOVUS BANK


By:      /s/ David W. Bowman                                                
Name: David W. Bowman
Title: Director
Address:


SYNOVUS BANK
800 Shades Creek Parkway
Birmingham, AL 35209
Attention: David Bowman


[SIGNATURES CONTINUE ON FOLLOWING PAGE]




Signature Page to Second Amended and Restated Credit Agreement –
KeyBank/CyrusOne





--------------------------------------------------------------------------------






DEUTSCHE BANK AG NEW YORK BRANCH


By:      /s/ Alexander B. V. Johnson                                       
Name: Alexander B. V. Johnson
Title: Managing Director
By:      /s/ Joanna
Soliman                                                      
Name: Joanna Soliman
Title: Vice President
Address:


Deutsche Bank AG New York
200 Crescent Court, Suite 550
Dallas, TX 75230
Attention: Linda Davis




MORGAN STANLEY BANK, N.A.


By:      /s/ Michael
King                                                         
Name: Michael King
Title: Authorized Signatory
Address:


MORGAN STANLEY BANK, N.A.
1300 Thames Street, Thames Street Wharf, 4th Floor
Baltimore, MD 21231
Attention: Morgan Stanley Loan Servicing




RAYMOND JAMES BANK, N.A.


By:      /s/ James M. Armstrong                                          
Name: James M. Armstrong
Title: Senior Vice President
Address:


RAYMOND JAMES BANK, N.A.
710 Carillon Parkway
St. Petersburg, FL 33716
Attention: James Armstrong




Signature Page to Second Amended and Restated Credit Agreement –
KeyBank/CyrusOne





--------------------------------------------------------------------------------





WOODFOREST NATIONAL BANK


By:      /s/ Jacob
McGee                                                         
Name: Jacob McGee
Title: Assistant Vice President
Address:


WOODFOREST NATIONAL BANK
1599 Lake Robbins, Suite 100
The Woodlands, TX 77380
Attention: John Ellis




MORGAN STANLEY SENIOR FUNDING, INC.


By:      /s/ Michael
King                                                         
Name: Michael King
Title: Vice President
Address:


MORGAN STANLEY SENIOR FUNDING, INC.
1300 Thames Street, Thames Street Wharf, 4th Floor
Baltimore, MD 21231
Attention: Morgan Stanley Loan Servicing


THE BANK OF TOKYO – MITSUBISHI UFJ, LTD.


By:      /s/ Matthew Antioco                                                   
Name: Matthew Antioco
Title: Vice President
Address:


THE BANK OF TOKYO – MITSUBISHI UFJ, LTD.
1251 Avenue of the Americas
New York, NY 10020-1104
Attention: Matthew Antioco








Signature Page to Second Amended and Restated Credit Agreement –
KeyBank/CyrusOne





--------------------------------------------------------------------------------






EXHIBIT A
FORM OF REVOLVING CREDIT NOTE
$______________    _____________, 201_
FOR VALUE RECEIVED, the undersigned (“Maker”), hereby promises to pay to
________________ __________________ (“Payee”), or its successors and permitted
assigns, in accordance with the terms of that certain Second Amended and
Restated Credit Agreement, dated as of November 21, 2016, as amended, restated,
or otherwise modified from time to time, among CyrusOne LP, KeyBank National
Association, as a lender and as Agent for the lenders party thereto, and the
other lenders party thereto, including Payee, as may be from time to time named
therein (the “Credit Agreement”), to the extent not sooner paid, on or before
the Revolving Credit Maturity Date, the principal sum of _________________
($__________), or if less such amount as may be advanced by the Payee under the
Credit Agreement as a Revolving Credit Loan with daily interest from the date
thereof, computed as provided in the Credit Agreement, on the principal amount
hereof from time to time unpaid, at a rate per annum on each portion of the
principal amount which shall at all times be equal to the rate of interest
applicable to such portion in accordance with the Credit Agreement, and with
interest on overdue principal and, to the extent permitted by applicable law, on
overdue installments of interest at the rates provided in the Credit Agreement.
Interest shall be payable on the dates specified in the Credit Agreement, except
that all accrued interest shall be paid at the stated or accelerated maturity
hereof or upon the prepayment in full hereof. Capitalized terms used herein and
not otherwise defined herein shall have the meanings set forth in the Credit
Agreement.
Payments hereunder shall be made to the Agent for the Payee at 127 Public
Square, Cleveland, Ohio 44114-1306, or at such other address as Agent may
designate from time to time.
This Note is one of one or more Revolving Credit Notes evidencing borrowings
under and is entitled to the benefits and subject to the provisions of the
Credit Agreement. The principal of this Note may be due and payable in whole or
in part prior to the Revolving Credit Maturity Date and is subject to mandatory
prepayment in the amounts and under the circumstances set forth in the Credit
Agreement, and may be prepaid in whole or from time to time in part, all as set
forth in the Credit Agreement.
Notwithstanding anything in this Note to the contrary, all agreements between
the undersigned Maker and the Lenders and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lenders exceed the maximum amount permissible under applicable law. If,
from any circumstance whatsoever, interest would otherwise be payable to the
Lenders in excess of the maximum lawful amount, the interest payable to the
Lenders shall be reduced to the maximum amount permitted under applicable law;
and if from any circumstance the Lenders shall ever receive anything of value
deemed interest by applicable law in excess of the maximum lawful amount, an
amount equal to any excessive interest shall be applied to the reduction of the
principal balance of the Obligations of the undersigned Maker and to the payment
of interest or, if such excessive interest exceeds the unpaid balance of
principal of the Obligations of the undersigned Maker, such excess shall be
refunded to the undersigned Maker. All interest paid or agreed to be paid to the
Lenders


A-1



--------------------------------------------------------------------------------





shall, to the extent permitted by applicable law, be amortized, prorated,
allocated and spread throughout the full period until payment in full of the
principal of the Obligations of the undersigned Maker (including the period of
any renewal or extension thereof) so that the interest thereon for such full
period shall not exceed the maximum amount permitted by applicable law. This
paragraph shall control all agreements between the undersigned Maker and the
Lenders and the Agent.
In case an Event of Default shall occur and be continuing, the entire principal
amount of this Note may become or be declared due and payable in the manner and
with the effect provided in said Credit Agreement.
This Note shall, pursuant to New York General Obligations Law Section 5‑1401, be
governed by the laws of the State of New York.
The undersigned Maker and all guarantors and endorsers hereby waive presentment,
demand, notice, protest, notice of intention to accelerate the indebtedness
evidenced hereby, notice of acceleration of the indebtedness evidenced hereby
and all other demands and notices in connection with the delivery, acceptance,
performance and enforcement of this Note, except as specifically otherwise
provided in the Credit Agreement, and assent to extensions of time of payment or
forbearance or other indulgence without notice.
[This Note is issued in replacement of that certain Revolving Credit Note dated
____________, 201__, made by the undersigned maker to the order of
______________________ and issued pursuant to the Existing Credit Agreement (the
“Prior Note”), and shall supersede and replace the Prior Note in all respects.
The execution and delivery by the undersigned of this Note shall not, in any
manner or circumstance, be deemed to be a novation of or to have terminated,
extinguished or discharged any of the undersigned’s indebtedness evidenced by
the Prior Note, all of which indebtedness shall continue under, and shall
hereinafter be evidenced and governed by, this Note.]
IN WITNESS WHEREOF, the undersigned has by its duly authorized officer executed
this Note on the day and year first above written.
CYRUSONE LP, a Maryland limited partnership
By:
CYRUSONE GP, a Maryland statutory trust, its general partner

By:
CyrusOne Inc., a Maryland corporation,
as its sole trustee



By:    
Name:    
Title:    
(SEAL)




A-2



--------------------------------------------------------------------------------






EXHIBIT B-1
FORM OF TERM LOAN A NOTE
$______________    _____________, 201_
FOR VALUE RECEIVED, the undersigned (“Maker”), hereby promises to pay to
________________ __________________ (“Payee”), or its successors and permitted
assigns, in accordance with the terms of that certain Second Amended and
Restated Credit Agreement, dated as of November 21, 2016, as amended, restated,
or otherwise modified from time to time, among CyrusOne LP, KeyBank National
Association, as a lender and as Agent, and the other lenders party thereto (the
“Credit Agreement”), to the extent not sooner paid, on or before the Term Loan A
Maturity Date, the principal sum of _________________ ($__________), or if less
such amount as may be advanced by the Payee under the Credit Agreement as a Term
Loan A with daily interest from the date thereof, computed as provided in the
Credit Agreement, on the principal amount hereof from time to time unpaid, at a
rate per annum on each portion of the principal amount which shall at all times
be equal to the rate of interest applicable to such portion in accordance with
the Credit Agreement, and with interest on overdue principal and, to the extent
permitted by applicable law, on overdue installments of interest at the rates
provided in the Credit Agreement. Interest shall be payable on the dates
specified in the Credit Agreement, except that all accrued interest shall be
paid at the stated or accelerated maturity hereof or upon the prepayment in full
hereof. Capitalized terms used herein and not otherwise defined herein shall
have the meanings set forth in the Credit Agreement.
Payments hereunder shall be made to the Agent for the Payee at 127 Public
Square, Cleveland, Ohio 44114-1306, or at such other address as Agent may
designate from time to time.
This Note is one of one or more Term Loan A Notes evidencing borrowings under
and is entitled to the benefits and subject to the provisions of the Credit
Agreement. The principal of this Note may be due and payable in whole or in part
prior to the Term Loan A Maturity Date and is subject to mandatory prepayment in
the amounts and under the circumstances, if any, set forth in the Credit
Agreement, and may be prepaid in whole or from time to time in part, all as set
forth in the Credit Agreement.
Notwithstanding anything in this Note to the contrary, all agreements between
the undersigned Maker and the Lenders and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lenders exceed the maximum amount permissible under applicable law. If,
from any circumstance whatsoever, interest would otherwise be payable to the
Lenders in excess of the maximum lawful amount, the interest payable to the
Lenders shall be reduced to the maximum amount permitted under applicable law;
and if from any circumstance the Lenders shall ever receive anything of value
deemed interest by applicable law in excess of the maximum lawful amount, an
amount equal to any excessive interest shall be applied to the reduction of the
principal balance of the Obligations of the undersigned Maker and to the payment
of interest or, if such excessive interest exceeds the unpaid balance of
principal of the Obligations of the undersigned Maker, such excess


B-1-1



--------------------------------------------------------------------------------





shall be refunded to the undersigned Maker. All interest paid or agreed to be
paid to the Lenders shall, to the extent permitted by applicable law, be
amortized, prorated, allocated and spread throughout the full period until
payment in full of the principal of the Obligations of the undersigned Maker
(including the period of any renewal or extension thereof) so that the interest
thereon for such full period shall not exceed the maximum amount permitted by
applicable law. This paragraph shall control all agreements between the
undersigned Maker and the Lenders and the Agent.
In case an Event of Default shall occur and be continuing, the entire principal
amount of this Note may become or be declared due and payable in the manner and
with the effect provided in said Credit Agreement.
This Note shall, pursuant to New York General Obligations Law Section 5-1401, be
governed by the laws of the State of New York.
The undersigned Maker and all guarantors and endorsers hereby waive presentment,
demand, notice, protest, notice of intention to accelerate the indebtedness
evidenced hereby, notice of acceleration of the indebtedness evidenced hereby
and all other demands and notices in connection with the delivery, acceptance,
performance and enforcement of this Note, except as specifically otherwise
provided in the Credit Agreement, and assent to extensions of time of payment or
forbearance or other indulgence without notice.
[This Note is issued in replacement of that certain Term Loan A Note dated
____________, 201__, made by the undersigned maker to the order of
______________________ and issued pursuant to the Existing Credit Agreement (the
“Prior Note”), and shall supersede and replace the Prior Note in all respects.
The execution and delivery by the undersigned of this Note shall not, in any
manner or circumstance, be deemed to be a novation of or to have terminated,
extinguished or discharged any of the undersigned’s indebtedness evidenced by
the Prior Note, all of which indebtedness shall continue under, and shall
hereinafter be evidenced and governed by, this Note.]
IN WITNESS WHEREOF, the undersigned has by its duly authorized officer executed
this Note on the day and year first above written.
CYRUSONE LP, a Maryland limited partnership
By:
CYRUSONE GP, a Maryland statutory trust, its general partner

By:
CyrusOne Inc., a Maryland corporation,
as its sole trustee



By:    
Name:    
Title:    
(SEAL)


B-1-2



--------------------------------------------------------------------------------






EXHIBIT B-2
FORM OF TERM LOAN B NOTE
$______________    _____________, 201_
FOR VALUE RECEIVED, the undersigned (“Maker”), hereby promises to pay to
________________ __________________ (“Payee”), or its successors and permitted
assigns, in accordance with the terms of that certain Second Amended and
Restated Credit Agreement, dated as of November 21, 2016, as amended, restated,
or otherwise modified from time to time, among CyrusOne LP, KeyBank National
Association, as a lender and as Agent, and the other lenders party thereto (the
“Credit Agreement”), to the extent not sooner paid, on or before the Term Loan B
Maturity Date, the principal sum of _________________ ($__________), or if less
such amount as may be advanced by the Payee under the Credit Agreement as a Term
Loan B with daily interest from the date thereof, computed as provided in the
Credit Agreement, on the principal amount hereof from time to time unpaid, at a
rate per annum on each portion of the principal amount which shall at all times
be equal to the rate of interest applicable to such portion in accordance with
the Credit Agreement, and with interest on overdue principal and, to the extent
permitted by applicable law, on overdue installments of interest at the rates
provided in the Credit Agreement. Interest shall be payable on the dates
specified in the Credit Agreement, except that all accrued interest shall be
paid at the stated or accelerated maturity hereof or upon the prepayment in full
hereof. Capitalized terms used herein and not otherwise defined herein shall
have the meanings set forth in the Credit Agreement.
Payments hereunder shall be made to the Agent for the Payee at 127 Public
Square, Cleveland, Ohio 44114-1306, or at such other address as Agent may
designate from time to time.
This Note is one of one or more Term Loan B Notes evidencing borrowings under
and is entitled to the benefits and subject to the provisions of the Credit
Agreement. The principal of this Note may be due and payable in whole or in part
prior to the Term Loan B Maturity Date and is subject to mandatory prepayment in
the amounts and under the circumstances, if any, set forth in the Credit
Agreement, and may be prepaid in whole or from time to time in part, all as set
forth in the Credit Agreement.
Notwithstanding anything in this Note to the contrary, all agreements between
the undersigned Maker and the Lenders and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lenders exceed the maximum amount permissible under applicable law. If,
from any circumstance whatsoever, interest would otherwise be payable to the
Lenders in excess of the maximum lawful amount, the interest payable to the
Lenders shall be reduced to the maximum amount permitted under applicable law;
and if from any circumstance the Lenders shall ever receive anything of value
deemed interest by applicable law in excess of the maximum lawful amount, an
amount equal to any excessive interest shall be applied to the reduction of the
principal balance of the Obligations of the undersigned Maker and to the payment
of interest or, if such excessive interest exceeds the unpaid balance of
principal of the Obligations of the undersigned Maker, such excess


B-2-1



--------------------------------------------------------------------------------





shall be refunded to the undersigned Maker. All interest paid or agreed to be
paid to the Lenders shall, to the extent permitted by applicable law, be
amortized, prorated, allocated and spread throughout the full period until
payment in full of the principal of the Obligations of the undersigned Maker
(including the period of any renewal or extension thereof) so that the interest
thereon for such full period shall not exceed the maximum amount permitted by
applicable law. This paragraph shall control all agreements between the
undersigned Maker and the Lenders and the Agent.
In case an Event of Default shall occur and be continuing, the entire principal
amount of this Note may become or be declared due and payable in the manner and
with the effect provided in said Credit Agreement.
This Note shall, pursuant to New York General Obligations Law Section 5-1401, be
governed by the laws of the State of New York.
The undersigned Maker and all guarantors and endorsers hereby waive presentment,
demand, notice, protest, notice of intention to accelerate the indebtedness
evidenced hereby, notice of acceleration of the indebtedness evidenced hereby
and all other demands and notices in connection with the delivery, acceptance,
performance and enforcement of this Note, except as specifically otherwise
provided in the Credit Agreement, and assent to extensions of time of payment or
forbearance or other indulgence without notice.
[This Note is issued in replacement of that certain Term Loan B Note dated
____________, 201__, made by the undersigned maker to the order of
______________________ and issued pursuant to the Existing Credit Agreement (the
“Prior Note”), and shall supersede and replace the Prior Note in all respects.
The execution and delivery by the undersigned of this Note shall not, in any
manner or circumstance, be deemed to be a novation of or to have terminated,
extinguished or discharged any of the undersigned’s indebtedness evidenced by
the Prior Note, all of which indebtedness shall continue under, and shall
hereinafter be evidenced and governed by, this Note.]
IN WITNESS WHEREOF, the undersigned has by its duly authorized officer executed
this Note on the day and year first above written.
CYRUSONE LP, a Maryland limited partnership
By:
CYRUSONE GP, a Maryland statutory trust, its general partner

By:
CyrusOne Inc., a Maryland corporation,
as its sole trustee



By:    
Name:    
Title:    
(SEAL)


B-2-2



--------------------------------------------------------------------------------






EXHIBIT C
FORM OF SWING LOAN NOTE
$____________    _____________, 201_
FOR VALUE RECEIVED, the undersigned (“Maker”), hereby promises to pay to KEYBANK
NATIONAL ASSOCIATION (“Payee”), or its successors and permitted assigns, in
accordance with the terms of that certain Second Amended and Restated Credit
Agreement, dated as of November 21, 2016, as amended, restated, or otherwise
modified from time to time, among CyrusOne LP, KeyBank National Association, as
a lender and as Agent, and the other lenders party thereto (the “Credit
Agreement”), to the extent not sooner paid, on or before the Revolving Credit
Maturity Date, the principal sum of ________ ($_________), or, if less, such
amount as may be advanced by the Payee under the Credit Agreement as a Swing
Loan with daily interest from the date thereof, computed as provided in the
Credit Agreement, on the principal amount hereof from time to time unpaid, at a
rate per annum on each portion of the principal amount which shall at all times
be equal to the rate of interest applicable to such portion in accordance with
the Credit Agreement, and with interest on overdue principal and, to the extent
permitted by applicable law, on overdue installments of interest at the rates
provided in the Credit Agreement. Interest shall be payable on the dates
specified in the Credit Agreement, except that all accrued interest shall be
paid at the stated or accelerated maturity hereof or upon the prepayment in full
hereof. Capitalized terms used herein and not otherwise defined herein shall
have the meanings set forth in the Credit Agreement.
Payments hereunder shall be made to the Agent for the Payee at 127 Public
Square, Cleveland, Ohio 44114-1306, or at such other address as Agent may
designate from time to time.
This Note is the Swing Loan Note evidencing borrowings under and is entitled to
the benefits and subject to the provisions of the Credit Agreement. The
principal of this Note may be due and payable in whole or in part prior to the
Revolving Credit Maturity Date and is subject to mandatory prepayment in the
amounts and under the circumstances set forth in the Credit Agreement, and may
be prepaid in whole or from time to time in part, all as set forth in the Credit
Agreement.
Notwithstanding anything in this Note to the contrary, all agreements between
the undersigned Maker and the Lenders and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lenders exceed the maximum amount permissible under applicable law. If,
from any circumstance whatsoever, interest would otherwise be payable to the
Lenders in excess of the maximum lawful amount, the interest payable to the
Lenders shall be reduced to the maximum amount permitted under applicable law;
and if from any circumstance the Lenders shall ever receive anything of value
deemed interest by applicable law in excess of the maximum lawful amount, an
amount equal to any excessive interest shall be applied to the reduction of the
principal balance of the Obligations of the undersigned Maker and to the payment
of interest or, if such excessive interest exceeds the unpaid balance of
principal of the Obligations of the undersigned Maker, such excess shall be
refunded to the undersigned Maker. All interest paid or agreed to be paid to the
Lenders


C-1



--------------------------------------------------------------------------------





shall, to the extent permitted by applicable law, be amortized, prorated,
allocated and spread throughout the full period until payment in full of the
principal of the Obligations of the undersigned Maker (including the period of
any renewal or extension thereof) so that the interest thereon for such full
period shall not exceed the maximum amount permitted by applicable law. This
paragraph shall control all agreements between the undersigned Maker and the
Lenders and the Agent.
In case an Event of Default shall occur and be continuing, the entire principal
amount of this Note may become or be declared due and payable in the manner and
with the effect provided in said Credit Agreement.
This Note shall, pursuant to New York General Obligations Law Section 5‑1401, be
governed by the laws of the State of New York.
The undersigned Maker and all guarantors and endorsers hereby waive presentment,
demand, notice, protest, notice of intention to accelerate the indebtedness
evidenced hereby, notice of acceleration of the indebtedness evidenced hereby
and all other demands and notices in connection with the delivery, acceptance,
performance and enforcement of this Note, except as specifically otherwise
provided in the Credit Agreement, and assent to extensions of time of payment or
forbearance or other indulgence without notice.
[This Note is issued in replacement of that certain Swing Loan Note dated
____________, 201__, made by the undersigned maker to the order of
______________________ and issued pursuant to the Existing Credit Agreement (the
“Prior Note”), and shall supersede and replace the Prior Note in all respects.
The execution and delivery by the undersigned of this Note shall not, in any
manner or circumstance, be deemed to be a novation of or to have terminated,
extinguished or discharged any of the undersigned’s indebtedness evidenced by
the Prior Note, all of which indebtedness shall continue under, and shall
hereinafter be evidenced and governed by, this Note.]
IN WITNESS WHEREOF, the undersigned has by its duly authorized officer executed
this Note on the day and year first above written.
CYRUSONE LP, a Maryland limited partnership
By:
CYRUSONE GP, a Maryland statutory trust, its general partner

By:
CyrusOne Inc., a Maryland corporation,
as its sole trustee





By:    
Name:    
Title:    
(SEAL)


C-2



--------------------------------------------------------------------------------






EXHIBIT D
FORM OF BID LOAN NOTE
$______________    _____________, 201_
FOR VALUE RECEIVED, the undersigned (“Maker”), hereby promises to pay to
________________ __________________ (“Payee”), or its successors and permitted
assigns, in accordance with the terms of that certain Second Amended and
Restated Credit Agreement, dated as of November 21, 2016, as amended, restated,
or otherwise modified from time to time, among CyrusOne LP, KeyBank National
Association, as a lender and as Agent, and the other lenders party thereto,
including Payee, as may be from time to time named therein (the “Credit
Agreement”), to the extent not sooner paid, on or before the Revolving Credit
Maturity Date, the principal sum of _________________ ($__________), or, if
less, such amount as may be advanced by the Payee under the Credit Agreement as
a Bid Loan with daily interest from the date thereof, computed as provided in
the Credit Agreement, on the principal amount hereof from time to time unpaid,
at a rate per annum on each portion of the principal amount which shall at all
times be equal to the rate of interest applicable to such portion in accordance
with the Credit Agreement, and with interest on overdue principal and, to the
extent permitted by applicable law, on overdue installments of interest at the
rates provided in the Credit Agreement. Interest shall be payable on the dates
specified in the Credit Agreement, except that all accrued interest shall be
paid at the stated or accelerated maturity hereof or upon the prepayment in full
hereof. Capitalized terms used herein and not otherwise defined herein shall
have the meanings set forth in the Credit Agreement.
Payments hereunder shall be made to the Agent for the Payee at 127 Public
Square, Cleveland, Ohio 44114-1306, or at such other address as Agent may
designate from time to time.
This Note is one of one or more Bid Loan Notes evidencing borrowings under and
is entitled to the benefits and subject to the provisions of the Credit
Agreement. The principal of this Note may be due and payable in whole or in part
prior to the Revolving Credit Maturity Date and is subject to mandatory
prepayment in the amounts and under the circumstances set forth in the Credit
Agreement, and may be prepaid in whole or from time to time in part, all as set
forth in the Credit Agreement.
Notwithstanding anything in this Note to the contrary, all agreements between
the undersigned Maker and the Lenders and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lenders exceed the maximum amount permissible under applicable law. If,
from any circumstance whatsoever, interest would otherwise be payable to the
Lenders in excess of the maximum lawful amount, the interest payable to the
Lenders shall be reduced to the maximum amount permitted under applicable law;
and if from any circumstance the Lenders shall ever receive anything of value
deemed interest by applicable law in excess of the maximum lawful amount, an
amount equal to any excessive interest shall be applied to the reduction of the
principal balance of the Obligations of the undersigned Maker and to the payment
of interest or, if such excessive interest exceeds the unpaid balance of
principal of the Obligations of the undersigned Maker, such excess


D-1



--------------------------------------------------------------------------------





shall be refunded to the undersigned Maker. All interest paid or agreed to be
paid to the Lenders shall, to the extent permitted by applicable law, be
amortized, prorated, allocated and spread throughout the full period until
payment in full of the principal of the Obligations of the undersigned Maker
(including the period of any renewal or extension thereof) so that the interest
thereon for such full period shall not exceed the maximum amount permitted by
applicable law. This paragraph shall control all agreements between the
undersigned Maker and the Lenders and the Agent.
In case an Event of Default shall occur and be continuing, the entire principal
amount of this Note may become or be declared due and payable in the manner and
with the effect provided in said Credit Agreement.
This Note shall, pursuant to New York General Obligations Law Section 5‑1401, be
governed by the laws of the State of New York.
The undersigned Maker and all guarantors and endorsers hereby waive presentment,
demand, notice, protest, notice of intention to accelerate the indebtedness
evidenced hereby, notice of acceleration of the indebtedness evidenced hereby
and all other demands and notices in connection with the delivery, acceptance,
performance and enforcement of this Note, except as specifically otherwise
provided in the Credit Agreement, and assent to extensions of time of payment or
forbearance or other indulgence without notice.
[This Note is issued in replacement of that certain Bid Loan Note dated
____________, 201__, made by the undersigned maker to the order of
______________________ and issued pursuant to the Existing Credit Agreement (the
“Prior Note”), and shall supersede and replace the Prior Note in all respects.
The execution and delivery by the undersigned of this Note shall not, in any
manner or circumstance, be deemed to be a novation of or to have terminated,
extinguished or discharged any of the undersigned’s indebtedness evidenced by
the Prior Note, all of which indebtedness shall continue under, and shall
hereinafter be evidenced and governed by, this Note.]
IN WITNESS WHEREOF, the undersigned has by its duly authorized officer executed
this Note on the day and year first above written.
CYRUSONE LP, a Maryland limited partnership
By:
CYRUSONE GP, a Maryland statutory trust, its general partner

By:
CyrusOne Inc., a Maryland corporation,
as its sole trustee



By:    
Name:    
Title:    
(SEAL)


D-2



--------------------------------------------------------------------------------






EXHIBIT E
FORM OF JOINDER AGREEMENT
THIS JOINDER AGREEMENT (“Joinder Agreement”) is executed as of _____________,
20__, by ________________________________, a ______________________ (“Joining
Party”), and delivered to KeyBank National Association, as Agent, pursuant to
§5.2 of the Second Amended and Restated Credit Agreement dated as of
November 21, 2016, as amended, restated or otherwise modified from time to time
(the “Credit Agreement”), among CyrusOne LP (the “Borrower”), KeyBank National
Association, as a Lender and as Agent, and the other Lenders from time to time
party thereto. Terms used but not defined in this Joinder Agreement shall have
the meanings defined for those terms in the Credit Agreement.
RECITALS
A.    Joining Party is required, pursuant to §5.2 of the Credit Agreement, to
become an additional Subsidiary Guarantor under the Guaranty.
B.    Joining Party expects to realize direct and indirect benefits as a result
of the availability to Borrower of the credit facilities under the Credit
Agreement.
NOW, THEREFORE, Joining Party agrees as follows:
AGREEMENT
1.    Joinder. By this Joinder Agreement, Joining Party hereby becomes a
“Subsidiary Guarantor” and a “Guarantor” under the Guaranty, and the other Loan
Documents with respect to all the Obligations of Borrower now or hereafter
incurred under the Credit Agreement and the other Loan Documents. Joining Party
agrees that, as of the Effective Date (and, in the case of representations and
warranties, subject to the following paragraph) Joining Party is and shall be
bound by, and hereby assumes, all representations, warranties, covenants, terms,
conditions, duties and waivers applicable to a Subsidiary Guarantor and a
Guarantor under the Guaranty and the other Loan Documents.
2.    Representations and Warranties of Joining Party. Joining Party represents
and warrants to Agent that, as of the Effective Date (as defined below), except
as disclosed in writing by Joining Party to Agent on or prior to the date hereof
and approved by the Agent in writing (which disclosures shall be deemed to amend
the Schedules and other disclosures delivered as contemplated in the Credit
Agreement and which disclosures are attached hereto as Schedule A), the
representations and warranties contained in the Credit Agreement and the other
Loan Documents are true and correct in all material respects as applied to
Joining Party as a Subsidiary Guarantor and a Guarantor on and as of the
Effective Date as though made on that date (unless such representations apply to
any earlier date). As of the Effective Date, the Joining Party shall be in
compliance with all covenants and agreements in the Loan Documents of a
Subsidiary Guarantor with respect to Joining Party and no Default or Event of
Default exists or will exist after giving effect hereto as of the date hereof.


E-1



--------------------------------------------------------------------------------





3.    Joint and Several. Joining Party hereby agrees that, as of the Effective
Date, the Guaranty and the other Loan Documents heretofore delivered to the
Agent and the Lenders shall be a joint and several obligation of Joining Party
to the same extent as if executed and delivered by Joining Party, and upon
request by Agent, will promptly become a party to the Guaranty and the other
applicable Loan Documents to confirm such obligation.
4.    Further Assurances. Joining Party agrees to execute and deliver such other
instruments and documents and take such other action, as the Agent may
reasonably request, in connection with the transactions contemplated by this
Joinder Agreement.
5.    GOVERNING LAW. THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACTUAL
OBLIGATION UNDER, AND SHALL, PURSUANT TO NEW YORK GENERAL OBLIGATIONS LAW
SECTION 5-1401, BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK.
6.    Counterparts. This Agreement may be executed in any number of counterparts
which shall together constitute but one and the same agreement.
7.    The effective date (the “Effective Date”) of this Joinder Agreement shall
be the date first above written.
IN WITNESS WHEREOF, Joining Party has executed this Joinder Agreement under seal
as of the day and year first above written.
“JOINING PARTY”
_________________________________________, a ________________________________
By:    
Name:    
Title:    
(SEAL)
ACKNOWLEDGED:
KEYBANK NATIONAL ASSOCIATION, as Agent
By:    
Its:    
[Printed Name and Title]


E-2



--------------------------------------------------------------------------------






EXHIBIT F
FORM OF REQUEST FOR REVOLVING CREDIT LOAN
KeyBank National Association, as Agent
Mail Code: OH-01-51-0311
4910 Tiedeman Road, 3rd Floor
Brooklyn, OH 44144
Attn: Vicky F. Heineck, AVP
Ladies and Gentlemen:
Pursuant to the provisions of [§2.5(c)][§2.7(a)] of the Second Amended and
Restated Credit Agreement dated as of November 21, 2016 (as the same may
hereafter be amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among CYRUSONE LP, a Maryland limited partnership (the
“Borrower”), KeyBank National Association as a Lender and as Agent, and the
other Lenders from time to time party thereto, the undersigned Borrower hereby
requests and certifies in his or her capacity as an officer of Borrower or REIT,
as applicable, and not individually as follows:
1.    Revolving Credit Loan. The undersigned Borrower hereby requests a
[Revolving Credit Loan under §2.1(a)] [Swing Loan under §2.5] of the Credit
Agreement:
Principal Amount: $__________
Type (LIBOR Rate Loan, Base Rate Loan):
Drawdown Date:
Interest Period for LIBOR Rate Loans:
by credit to the general account of Borrower with Agent at Agent’s Head Office
or to the account specified by Borrower on Schedule A hereto pursuant to the
wiring instructions set forth on Schedule A.
[If the requested Loan is a Swing Loan and Borrower desires for such Loan to be
a Revolving Credit LIBOR Rate Loan following its conversion as provided in
§2.5(d), specify the Interest Period following conversion:_________________]
2.    Use of Proceeds. Such Loan shall be used for purposes permitted by §2.9 of
the Credit Agreement.
3.    No Default. The undersigned chief financial officer, chief accounting
officer or other accounting officer reasonably approved by Agent of Borrower (or
of the REIT) certifies in his or her capacity as an officer of Borrower or REIT,
as applicable, and not individually, that Borrower is and will be in compliance
with all covenants under the Loan Documents after giving effect to the making of
the Loan requested hereby and no Default or Event of Default has occurred and is
continuing.


F-1



--------------------------------------------------------------------------------





4.    Representations True. The undersigned chief financial officer, chief
accounting officer or other accounting officer reasonably approved by Agent of
Borrower (or of the REIT) certifies in his or her capacity as an officer of
Borrower or REIT, as applicable, and not individually, that each of the
representations and warranties made by or on behalf of Borrower, Guarantors or
their respective Subsidiaries (if applicable), contained in the Credit
Agreement, in the other Loan Documents or in any document or instrument
delivered pursuant to or in connection with the Credit Agreement was true in all
material respects as of the date on which it was made and, is true in all
material respects as of the date hereof and shall also be true at and as of the
Drawdown Date for the Loan requested hereby, with the same effect as if made at
and as of such Drawdown Date, except to the extent of changes resulting from
transactions permitted by the Loan Documents (it being understood and agreed
that any representation or warranty which by its terms is made as of a specified
date shall be required to be true and correct in all material respects only as
of such specified date).
5.    Other Conditions. The undersigned chief financial officer, chief
accounting officer or other accounting officer reasonably approved by Agent of
Borrower or of REIT, as applicable, certifies in his or her capacity as an
officer of Borrower or REIT, as applicable, and not individually, that all other
conditions, if any, expressly set forth in the Credit Agreement to the making of
the Loan requested hereby have been satisfied.
6.    Definitions. Terms defined in the Credit Agreement are used herein with
the meanings so defined.
IN WITNESS WHEREOF, the undersigned has duly executed this request this _____
day of _____________, 201__.
CYRUSONE LP, a Maryland limited partnership
By:
CYRUSONE GP, a Maryland statutory trust, its general partner

By:
CyrusOne Inc., a Maryland corporation,
as its sole trustee





By:    
Name:    
Title:    
(SEAL)




F-2



--------------------------------------------------------------------------------






EXHIBIT G
[RESERVED]




G-1



--------------------------------------------------------------------------------






EXHIBIT H
FORM OF LETTER OF CREDIT REQUEST
[DATE]
KeyBank National Association, as Agent and Issuing Lender
Mail Code: OH-01-51-0311
4910 Tiedeman Road, 3rd Floor
Brooklyn, OH 44144
Attn: Vicky F. Heineck, AVP
Re:
Letter of Credit Request under Second Amended and Restated Credit Agreement
dated as of November   , 2016

Ladies and Gentlemen:
Pursuant to §2.10 of the Second Amended and Restated Credit Agreement dated as
of November 21, 2016 (as amended, supplemented or modified from time to time,
the “Credit Agreement”), among you, certain other Lenders and CyrusOne LP
(“Borrower”), we hereby request that you issue a Letter of Credit as follows:
(i)    Name and address of beneficiary:
(ii)    Face amount: $
(iii)    Proposed Issuance Date:
(iv)    Proposed Expiration Date:
(v)    Other terms and conditions as set forth in the proposed form of Letter of
Credit attached hereto.
(vi)    Purpose of Letter of Credit:
This Letter of Credit Request is submitted pursuant to, and shall be governed
by, and subject to satisfaction of, the terms, conditions and provisions set
forth in §2.10 of the Credit Agreement.
The undersigned chief financial officer, chief accounting officer or other
accounting officer reasonably approved by Agent of Borrower (or of the REIT)
certifies in his or her capacity as an officer of Borrower or REIT, as
applicable, and not individually, that Borrower and Guarantors are and will be
in compliance with all covenants under the Loan Documents after giving effect to
the issuance of the Letter of Credit requested hereby and no Default or Event of
Default has occurred and is continuing.
We also understand that if you grant this request this request obligates us to
accept the requested Letter of Credit and pay the issuance fee, Letter of Credit
fee and the standard issuance,


H-1



--------------------------------------------------------------------------------





documentation and service charges for Letters of Credit issued from time to time
by you, each as required by §2.10(e). All capitalized terms defined in the
Credit Agreement and used herein without definition shall have the meanings set
forth in the Credit Agreement.
The undersigned chief financial officer, chief accounting officer or other
accounting officer reasonably approved by Agent of Borrower (or of REIT)
certifies in his or her capacity as an officer of Borrower or REIT, as
applicable, and not individually, that each of the representations and
warranties made by or on behalf of Borrower, Guarantors or their respective
Subsidiaries (if applicable), contained in the Credit Agreement, in the other
Loan Documents or in any document or instrument delivered pursuant to or in
connection with the Credit Agreement was true in all material respects as of the
date on which it was made, is true as of the date hereof and shall also be true
at and as of the proposed issuance date of the Letter of Credit requested
hereby, with the same effect as if made at and as of the proposed issuance date,
except to the extent of changes resulting from transactions permitted by the
Loan Documents (it being understood and agreed that any representation or
warranty which by its terms is made as of a specified date shall be required to
be true and correct in all material respects only as of such specified date).
Very truly yours,
CYRUSONE LP, a Maryland limited partnership
By:
CYRUSONE GP, a Maryland statutory trust, its general partner

By:
CyrusOne Inc., a Maryland corporation,
as its sole trustee





By:    
Name:    
Title:    
(SEAL)




H-2



--------------------------------------------------------------------------------






EXHIBIT I
FORM OF COMPLIANCE CERTIFICATE
KeyBank National Association, as Agent
127 Public Square
Cleveland, Ohio 44114-1306
Attn: Jason Weaver
Ladies and Gentlemen:
Reference is made to the Second Amended and Restated Credit Agreement dated as
of November 21, 2016 (as the same may hereafter be amended, supplemented or
modified from time to time, the “Credit Agreement”) by and among CyrusOne LP
(“Borrower”), KeyBank National Association as a Lender and as Agent, and the
other Lenders from time to time party thereto. Terms defined in the Credit
Agreement and not otherwise defined herein are used herein as defined in the
Credit Agreement.
Pursuant to the Credit Agreement, Borrower is furnishing to you herewith (or has
furnished to you) the Consolidated financial statements of REIT for the fiscal
period ended _______________ (the “Balance Sheet Date”). Such financial
statements have been prepared in accordance with GAAP and present fairly in all
material respects the Consolidated financial position of REIT and its
Subsidiaries as of the date thereof (subject, in the case of quarterly
financials, to year-end adjustments) and the results of its operations for the
periods covered thereby.
This certificate is submitted in compliance with requirements of §2.11(e)(iv),
§5.2(b), §7.4(c), §7.5(d), §7.22(a)(vii), §7.22(c), §7.22(d) or §10.9 of the
Credit Agreement. If this certificate is provided under a provision other than
§7.4(c), the calculations provided below are made using the Consolidated
financial statements of REIT as of the Balance Sheet Date adjusted in the best
good faith estimate of REIT to give effect to the increase in Total Commitments,
acquisition or disposition of property or other event that occasions the
preparation of this certificate; and the nature of such event and the estimate
of Borrower of its effects are set forth in reasonable detail in an attachment
hereto. The undersigned officer is the chief financial officer of REIT, chief
accounting officer of REIT or other accounting officer of REIT that Agent has
informed Borrower that it accepts for purposes of execution of this Compliance
Certificate.
The undersigned representative has caused the provisions of the Loan Documents
to be reviewed and has no knowledge of the existence as of the date hereof of
any Default or Event of Default. (Note: If the signer does have knowledge of any
Default or Event of Default, the form of certificate should be revised to
specify the Default or Event of Default, the nature thereof and the actions
taken, being taken or proposed to be taken by Borrower with respect thereto.)
The undersigned is providing the attached information to demonstrate compliance
as of the date hereof with the covenants described in the attachment hereto.




I-1



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned have duly executed this Compliance
Certificate this _____ day of ___________, 201__.
CYRUSONE LP, a Maryland limited partnership
By:
CYRUSONE GP, a Maryland statutory trust, its general partner

By:
CyrusOne Inc., a Maryland corporation,
as its sole trustee





By:    
Name:    
Title:    
(SEAL)




I-2



--------------------------------------------------------------------------------






[APPENDIX TO COMPLIANCE CERTIFICATE]
bankfacilitycovenantcomplian.jpg [bankfacilitycovenantcomplian.jpg]


I-3



--------------------------------------------------------------------------------





bankfacilitycovenantcompa02.jpg [bankfacilitycovenantcompa02.jpg]


I-4



--------------------------------------------------------------------------------






EXHIBIT J
FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT
THIS ASSIGNMENT AND ACCEPTANCE AGREEMENT (this “Agreement”) dated
____________________, by and between ____________________________ (“Assignor”),
and ____________________________ (“Assignee”).
W I T N E S S E T H:
WHEREAS, Assignor is a party to that certain Second Amended and Restated Credit
Agreement, dated November 21, 2016, by and among CYRUSONE LP, a Maryland limited
partnership (“Borrower”), the lenders that are or may become a party thereto,
and KEYBANK NATIONAL ASSOCIATION, as a Lender and as Agent (as amended,
supplemented or modified from time to time, the “Credit Agreement”); and
WHEREAS, Assignor desires to transfer to Assignee [describe assigned Commitment]
under the Credit Agreement and its rights and obligations with respect to the
Commitment assigned and its Outstanding Loans with respect thereto;
NOW, THEREFORE, for and in consideration of the sum of Ten and No/100 Dollars
($10.00) and other good and valuable considerations, the receipt and sufficiency
of which are hereby acknowledged, Assignor and Assignee hereby agree as follows:
1.Definitions. Terms defined in the Credit Agreement and used herein without
definition shall have the respective meanings assigned to such terms in the
Credit Agreement.
2.    Assignment.
(a)Subject to the terms and conditions of this Agreement and the Loan Documents
and in consideration of the payment to be made by Assignee to Assignor pursuant
to Paragraph 5 of this Agreement, effective as of the “Assignment Date” (as
defined in Paragraph 7 below), Assignor hereby irrevocably sells, transfers and
assigns to Assignee, without recourse, [all/a] portion of its [Revolving
Credit][Term Loan A][Term Loan B][Bid Loan] Note in the amount of
$_______________ representing a $_______________ [Revolving Credit][Term
Loan A][Term Loan B] Commitment [Bid Loan], and a _________________ percent
(_____%) [Revolving Credit][Term Loan A][Term Loan B] Commitment Percentage, and
a corresponding interest in and to all of the other rights and obligations under
the Credit Agreement and the other Loan Documents relating thereto (the assigned
interests being hereinafter referred to as the “Assigned Interests”), including
Assignor’s share of all Outstanding [Revolving Credit] [Bid] Loans [Term
Loans A][Term Loans B] with respect to the Assigned Interests and the right to
receive interest and principal on and all other fees and amounts with respect to
the Assigned Interests, all from and after the Assignment Date, all as if
Assignee were an original Lender under and signatory to the Credit Agreement
having a [Revolving Credit][Term Loan A][Term Loan B] Commitment Percentage [Bid
Loans] equal to the amount of the respective Assigned Interests.


J-1



--------------------------------------------------------------------------------





(b)    Assignee, subject to the terms and conditions hereof, hereby assumes all
obligations of Assignor with respect to the Assigned Interests from and after
the Assignment Date as if Assignee were an original Lender under and signatory
to the Credit Agreement, which obligations shall include, but shall not be
limited to, the obligation to make Revolving Credit Loans, Term Loans A or Term
Loans B, as applicable, to the Borrower with respect to the Assigned Interests
and to indemnify the Agent as provided therein (such obligations, together with
all other obligations set forth in the Credit Agreement and the other Loan
Documents are hereinafter collectively referred to as the “Assigned
Obligations”). From and after the Assignment Date, Assignor shall have no
further duties or obligations with respect to, and shall have no further
interest in, the Assigned Obligations or the Assigned Interests.
3.    Representations and Requests of Assignor.
(a)    Assignor represents and warrants to Assignee (i) that it is legally
authorized to, and has full power and authority to, enter into this Agreement
and perform its obligations under this Agreement; (ii) that as of the date
hereof, before giving effect to the assignment contemplated hereby the principal
face amount of Assignor’s [Revolving Credit][Term Loan A][Term Loan B][Bid Loan]
Note is $____________ and the aggregate outstanding principal balance of the
[Revolving Credit][Bid] Loans [Term Loans A][Term Loans B] made by it equals
$____________, and (iii) that it has forwarded to the Agent the [Revolving
Credit][Term Loan A][Term Loan B][Bid Loan] Note held by Assignor. Assignor
makes no representation or warranty, express or implied, and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Loan Documents or the execution, legality,
validity, enforceability, genuineness or sufficiency of any Loan Document or any
other instrument or document furnished pursuant thereto or in connection with
the Loan, the collectability of the Loans, the continued solvency of the
Borrower or the Guarantors or the continued existence, sufficiency or value of
any assets of the Borrower or the Guarantors which may be realized upon for the
repayment of the Loans, or the performance or observance by the Borrower or the
Guarantors of any of their respective obligations under the Loan Documents to
which they are a party or any other instrument or document delivered or executed
pursuant thereto or in connection with the Loan; other than that it is the legal
and beneficial owner of, or has the right to assign, the interests being
assigned by it hereunder and that such interests are free and clear of any
adverse claim.
(b)    Assignor requests that the Agent obtain replacement notes for each of
Assignor and Assignee as provided in the Credit Agreement.
4.    Representations of Assignee. Assignee makes and confirms to the Agent,
Assignor and the other Lenders all of the representations, warranties and
covenants of a Lender under Articles 14 and 18 of the Credit Agreement. Without
limiting the foregoing, Assignee (a) represents and warrants that it is legally
authorized to, and has full power and authority to, enter into this Agreement
and perform its obligations under this Agreement; (b) confirms that it has
received copies of such documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Agreement;
(c) agrees that it has and will, independently and without reliance upon
Assignor, any other Lender or the Agent and based upon such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in evaluating the Loans,


J-2



--------------------------------------------------------------------------------





the Loan Documents, the creditworthiness of Borrower and Guarantors and the
value of the assets of Borrower and Guarantors, and taking or not taking action
under the Loan Documents; (d) appoints and authorizes the Agent to take such
action as agent on its behalf and to exercise such powers as are reasonably
incidental thereto pursuant to the terms of the Loan Documents; (e) agrees that,
by this Assignment, Assignee has become a party to and will perform in
accordance with their terms all the obligations which by the terms of the Loan
Documents are required to be performed by it as a Lender; (f) represents and
warrants that Assignee does not control, is not controlled by, is not under
common control with and is otherwise free from influence or control by,
Borrower, any Guarantor or REIT, and is not a Defaulting Lender or an Affiliate
of a Defaulting Lender, (g) agrees that if Assignee is not incorporated under
the laws of the United States of America or any State, it has on or prior to the
date hereof delivered to Borrower and Agent certification as to its exemption
(or lack thereof) from deduction or withholding of any United States federal
income taxes and (h) if Assignee is acquiring a portion of the Revolving Credit
Commitments, Assignee has a net worth or unfunded commitment as of the date
hereof of not less than $100,000,000.00 unless waived in writing by Borrower and
Agent as required by the Credit Agreement. Assignee agrees that Borrower may
rely on the representation contained in Section 4(h).
5.    Payments to Assignor. In consideration of the assignment made pursuant to
Paragraph 2 of this Agreement, Assignee agrees to pay to Assignor on the
Assignment Date, an amount equal to $____________ representing the aggregate
principal amount outstanding of the [Revolving Credit][Bid] Loans [Term
Loans A][Term Loans B] owing to Assignor under the Credit Agreement and the
other Loan Documents with respect to the Assigned Interests.
6.    Payments by Assignor. Assignor agrees to pay the Agent on the Assignment
Date the registration fee required by §18.2 of the Credit Agreement.
7.    Effectiveness.
(a)    The effective date for this Agreement shall be _______________ (the
“Assignment Date”). Following the execution of this Agreement, each party hereto
shall deliver its duly executed counterpart hereof to the Agent for acceptance
and recording in the Register by the Agent. This Agreement will not be effective
unless and until executed by Assignor, Assignee and, so long as no Default or
Event of Default exists as of the date hereof, Borrower.
(b)    Upon such acceptance and recording and from and after the Assignment
Date, (i) Assignee shall be a party to the Credit Agreement and, to the extent
of the Assigned Interests, have the rights and obligations of a Lender
thereunder, and (ii) Assignor shall, with respect to the Assigned Interests,
relinquish its rights and be released from its obligations under the Credit
Agreement.
(c)    Upon such acceptance and recording and from and after the Assignment
Date, the Agent shall make all payments in respect of the rights and interests
assigned hereby accruing after the Assignment Date (including payments of
principal, interest, fees and other amounts) to Assignee.


J-3



--------------------------------------------------------------------------------





(d)    All outstanding LIBOR Rate Loans shall continue in effect for the
remainder of their applicable Interest Periods and Assignee shall accept the
currently effective interest rates on its Assigned Interest of each LIBOR Rate
Loan.
8.    Notices. Assignee specifies as its address for notices and its Lending
Office for all assigned Loans, the offices set forth below:
Notice Address:        


Domestic Lending Office:    Same as above
Eurodollar Lending Office:    Same as above
9.    Payment Instructions. All payments to Assignee under the Credit Agreement
shall be made as provided in the Credit Agreement in accordance with the
separate instructions delivered to Agent.
10.    Governing Law. THIS AGREEMENT IS INTENDED TO TAKE EFFECT AS A SEALED
INSTRUMENT FOR ALL PURPOSES AND TO BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK PURSUANT TO NEW YORK GENERAL OBLIGATIONS
LAW SECTION 5-1401 (WITHOUT REFERENCE TO CONFLICT OF LAWS).
11.    Counterparts. This Agreement may be executed in any number of
counterparts which shall together constitute but one and the same agreement.
12.    Amendments. This Agreement may not be amended, modified or terminated
except by an agreement in writing signed by Assignor and Assignee, and consented
to by Agent and, unless a Default or Event of Default exists, Borrower.
13.    Successors. This Agreement shall inure to the benefit of the parties
hereto and their respective successors and assigns as permitted by the terms of
Credit Agreement.
[signatures on following page]




J-4



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, intending to be legally bound, each of the undersigned has
caused this Agreement to be executed on its behalf by its officers thereunto
duly authorized, as of the date first above written.
ASSIGNEE:
By:    
Title:
ASSIGNOR:
By:    
Title:
RECEIPT ACKNOWLEDGED AND
ASSIGNMENT CONSENTED TO BY:
KEYBANK NATIONAL ASSOCIATION,
as Agent
By:    
Title:
CONSENTED TO BY:  
CYRUSONE LP, a Maryland limited partnership
By:
CYRUSONE GP, a Maryland statutory trust, its general partner

By:
CyrusOne Inc., a Maryland corporation,
as its sole trustee





By:    
Name:    
Title:    
(SEAL)




J-5



--------------------------------------------------------------------------------






EXHIBIT K
FORM OF LETTER OF CREDIT APPLICATION


K-1



--------------------------------------------------------------------------------





sc14283038v1acone_image2a04.jpg [sc14283038v1acone_image2a04.jpg]



K-2



--------------------------------------------------------------------------------





sc14283038v1acone_image3a04.jpg [sc14283038v1acone_image3a04.jpg]




K-3



--------------------------------------------------------------------------------





sc14283038v1acone_image4a04.jpg [sc14283038v1acone_image4a04.jpg]


K-4



--------------------------------------------------------------------------------





sc14283038v1acone_image5a04.jpg [sc14283038v1acone_image5a04.jpg]


K-5



--------------------------------------------------------------------------------





sc14283038v1acone_image6a04.jpg [sc14283038v1acone_image6a04.jpg]


K-6



--------------------------------------------------------------------------------





sc14283038v1acone_image7a04.jpg [sc14283038v1acone_image7a04.jpg]




K-7



--------------------------------------------------------------------------------






EXHIBIT L-1
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to that certain Second Amended and Restated Credit Agreement
dated as of November 21, 2016 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”) by and among CyrusOne LP
(the “Borrower”), the financial institutions party thereto and their assignees
under §18.1 thereof (the “Lenders”), KeyBank National Association, as Agent (the
“Agent”) and the other parties thereto.
Pursuant to the provisions of §4.4 of the Credit Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) it is not a bank within the meaning of
Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder of
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv) it is
not a controlled foreign corporation related to Borrower as described in Section
881(c)(3)(C) of the Code.
The undersigned has furnished the Agent and Borrower with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform Borrower and
Agent, and (2) the undersigned shall have at all times furnished Borrower and
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]
By:    
Name:    
Title:    
Date: ________ __, 20__




L-1



--------------------------------------------------------------------------------






EXHIBIT L-2
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to that certain Second Amended and Restated Credit Agreement
dated as of November 21, 2016 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”) by and among CyrusOne LP
(the “Borrower”), the financial institutions party thereto and their assignees
under §18.1 thereof (the “Lenders”), KeyBank National Association, as Agent (the
“Agent”) and the other parties thereto.
Pursuant to the provisions of §4.4 of the Credit Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
participation in respect of which it is providing this certificate, (ii) it is
not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is
not a ten percent shareholder of Borrower within the meaning of Section
871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign corporation
related to Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing, and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]
By:    
Name:    
Title:    
Date: ________ __, 20__




L-2



--------------------------------------------------------------------------------






EXHIBIT L-3
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to that certain Second Amended and Restated Credit Agreement
dated as of November 21, 2016 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”) by and among CyrusOne LP
(the “Borrower”), the financial institutions party thereto and their assignees
under §18.1 thereof (the “Lenders”), KeyBank National Association, as Agent (the
“Agent”) and the other parties thereto.
Pursuant to the provisions of §4.4 of the Credit Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the participation in
respect of which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such participation, (iii)
with respect such participation, neither the undersigned nor any of its direct
or indirect partners/members is a bank extending credit pursuant to a loan
agreement entered into in the ordinary course of its trade or business within
the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct or
indirect partners/members is a ten percent shareholder of Borrower within the
meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E
or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]
By:    
Name:    
Title:    
Date: ________ __, 20__




L-3



--------------------------------------------------------------------------------






EXHIBIT L-4
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is made to that certain Second Amended and Restated Credit Agreement
dated as of November 21, 2016 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”) by and among CyrusOne LP
(the “Borrower”), the financial institutions party thereto and their assignees
under §18.1 thereof (the “Lenders”), KeyBank National Association, as Agent (the
“Agent”) and the other parties thereto.
Pursuant to the provisions of §4.4 of the Credit Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the Loan(s) (as well as
any Note(s) evidencing such Loan(s)) in respect of which it is providing this
certificate, (ii) its direct or indirect partners/members are the sole
beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of Borrower within the
meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Agent and Borrower with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E
or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform Borrower and Agent, and (2) the undersigned shall have
at all times furnished Borrower and Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]
By:    
Name:    
Title:    
Date: ________ __, 20__


L-4



--------------------------------------------------------------------------------






EXHIBIT M-1
Form of
Bid Loan Quote Request
TO:
KeyBank National Association, as Agent
Mail Code: OH-01-51-0311
4910 Tiedeman Road, 3rd Floor
Brooklyn, OH 44144
Attn:    Vicky F. Heineck, AVP
Fax:    216-370-6206

RE:
Second Amended and Restated Credit Agreement, dated as of November 21, 2016, by
and among CyrusOne LP (“Borrower”), the Lenders and KeyBank National
Association, as Agent (as amended, modified, extended, restated, replaced, or
supplemented from time to time, the “Credit Agreement”; capitalized terms used
herein and not otherwise defined shall have the meanings set forth in the Credit
Agreement)

DATE:
[Date]




--------------------------------------------------------------------------------

Pursuant to §2.1(c) of the Credit Agreement:
1.    Borrower hereby gives notice that it requests Bid Loan Quotes for the
following proposed Bid Loan Borrowing(s) on _______________________ (the “Credit
Extension Date”):
Credit Extension Date
Amount
Interest Period
Basis for Interest Rate Calculation
Prepayable
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



2.    Use of Proceeds. Such Loan shall be used for purposes permitted by §2.9 of
the Credit Agreement.
3.    No Default. The undersigned chief financial officer, chief accounting
officer or other accounting officer reasonably approved by Agent of Borrower (or
of the REIT) certifies in his or her capacity as an officer of Borrower or REIT,
as applicable, and not individually, that Borrower is and will be in compliance
with all covenants under the Loan Documents after giving effect to the making of
the Loan requested hereby and no Default or Event of Default has occurred and is
continuing.


M-1 – Page 1



--------------------------------------------------------------------------------





4.    Representations True. The undersigned chief financial officer, chief
accounting officer or other accounting officer reasonably approved by Agent of
Borrower (or of the REIT) certifies in his or her capacity as an officer of
Borrower or REIT, as applicable, and not individually, that each of the
representations and warranties made by or on behalf of Borrower, Guarantors or
their respective Subsidiaries (if applicable), contained in the Credit
Agreement, in the other Loan Documents or in any document or instrument
delivered pursuant to or in connection with the Credit Agreement was true in all
material respects as of the date on which it was made and, is true in all
material respects as of the date hereof and shall also be true at and as of the
Drawdown Date for the Loan requested hereby, with the same effect as if made at
and as of such Drawdown Date, except to the extent of changes resulting from
transactions permitted by the Loan Documents (it being understood and agreed
that any representation or warranty which by its terms is made as of a specified
date shall be required to be true and correct in all material respects only as
of such specified date).
5.    Other Conditions. The undersigned chief financial officer, chief
accounting officer or other accounting officer reasonably approved by Agent of
Borrower or of REIT, as applicable, certifies in his or her capacity as an
officer of Borrower or REIT, as applicable, and not individually, that all other
conditions, if any, expressly set forth in the Credit Agreement to the making of
the Loan requested hereby have been satisfied.
6.    Maximum Amount. After giving effect to the requested Bid Loan, (a) the
aggregate principal amount outstanding under the Bid Loan Notes (after giving
effect to all amounts requested thereunder) will not exceed the Bid Loan
Sublimit, and (b) the aggregate principal amount outstanding under the Revolving
Credit Notes, the Swing Loan Note and the Bid Loan Notes (after giving effect to
all amounts requested thereunder) plus the Letter of Credit Liabilities will not
exceed the Total Revolving Credit Commitment.
CYRUSONE LP, a Maryland limited partnership
By:
CYRUSONE GP, a Maryland statutory trust, its general partner

By:
CyrusOne Inc., a Maryland corporation,
as its sole trustee



By:    
Name:    
Title:    
(SEAL)


M-1 - Page 2



--------------------------------------------------------------------------------






EXHIBIT M-2
Form of
Bid Loan Quote
TO:
KeyBank National Association, as Agent
Mail Code: OH-01-51-0311
4910 Tiedeman Road, 3rd Floor
Brooklyn, OH 44144
Attn:    Vicky F. Heineck, AVP
Fax:    216-370-6206

RE:
Second Amended and Restated Credit Agreement, dated as of November 21, 2016, by
and among CyrusOne LP (“Borrower”), the Lenders and KeyBank National
Association, as Agent (as amended, modified, extended, restated, replaced, or
supplemented from time to time, the “Credit Agreement”; capitalized terms used
herein and not otherwise defined shall have the meanings set forth in the Credit
Agreement)

DATE:
[Date]




--------------------------------------------------------------------------------

In response to Borrower’s Bid Loan Quote Request dated _____________,____ (the
“Bid Loan Quote Request”), we hereby make the following Bid Loan Quote(s) on the
following terms:
1.    Quoting Bank: ______________________
2.    Name, address, phone number and facsimile number of person to contact at
Quoting Bank:
_______________________

_______________________

_______________________

_______________________
3.    We hereby offer to make Bid Loan(s) in the following principal amount(s),
for the following Interest Period(s) and the following rate(s):


M-2 – Page 1



--------------------------------------------------------------------------------





Funding Date
Amount
Interest Period
Absolute Rate Bid
LIBOR Margin Bid
Prepayable
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



We understand and agree that the offer(s) set forth above, subject to the
satisfaction of the applicable conditions set forth in the Credit Agreement,
irrevocably obligate(s) us to make the Bid Loan(s) for which any offer(s) are
accepted, in whole or in part, subject to §2.1(c)(ii)(B) of the Credit
Agreement.
Date:_______________, ____
[____________________________]
By:    
Name:    
Title:    






M-2 - Page 2



--------------------------------------------------------------------------------






EXHIBIT N
FORM OF GUARANTY
SECOND AMENDED AND RESTATED GUARANTY
THIS SECOND AMENDED AND RESTATED GUARANTY (“Guaranty”) made as of the 21st day
of November, 2016, by CYRUSONE INC., a Maryland corporation (“REIT”), CYRUSONE
GP, a Maryland statutory trust (“General Partner”), CYRUSONE LLC, a Delaware
limited liability company (“LLC”), CYRUSONE TRS INC., a Delaware corporation
(“TRS”), CYRUSONE FOREIGN HOLDINGS LLC, a Delaware limited liability company
(“Foreign Holdings”), CYRUSONE FINANCE CORP., a Maryland corporation
(“Finance”), CERVALIS HOLDINGS LLC, a Delaware limited liability company
(“Cervalis Holdings”), CERVALIS LLC, a Delaware limited liability company
(“Cervalis”, together with REIT, General Partner, LLC, TRS, Foreign Holdings,
Finance, Cervalis Holdings, and each other Subsidiary Guarantor (as defined in
the Credit Agreement referred to below) that may become a party hereto are
sometimes hereinafter referred to individually as “Guarantor” and collectively
as “Guarantors”) to and for the benefit of KEYBANK NATIONAL ASSOCIATION
(“KeyBank”), a national banking association, as Agent (“Agent”), and KeyBank and
the other lenders now or hereafter a party to the Credit Agreement
(collectively, the “Lenders”). Agent and the Lenders, and their permitted
successors and assigns, are hereinafter referred to collectively as the “Credit
Parties”.
R E C I T A L S
A.On or about the date hereof, CyrusOne LP, a Maryland limited partnership
(“Borrower”), Agent and the Lenders entered into that certain Second Amended and
Restated Credit Agreement (the “Credit Agreement”) whereby the Lenders agreed to
make a revolving credit, bid loan and term loan facility (the “Loan”) available
to Borrower in the maximum aggregate amount at any time outstanding not to
exceed the sum of One Billion Five Hundred Fifty Million and No/100 Dollars
($1,550,000,000.00), increasable to One Billion Eight Hundred Fifty Million and
No/100 Dollars ($1,850,000,000.00). Capitalized terms used and not otherwise
defined herein shall have the meanings given to them in the Credit Agreement.
B.In connection with the Loan, Borrower has executed and delivered the Notes in
favor of Lenders and certain other Loan Documents.
C.Guarantors will derive material financial benefit from the Loan evidenced by
the Notes and the other Loan Documents.
D.The Credit Parties have relied on the statements and agreements contained
herein in agreeing to make the Loan. The execution and delivery of this Guaranty
by Guarantors is a condition precedent to the making of the Loan by Lenders.
AGREEMENTS
NOW, THEREFORE, intending to be legally bound, Guarantors, in consideration of
the matters described in the foregoing Recitals, which Recitals are incorporated
herein and made a part hereof, and for other good and valuable consideration the
receipt and sufficiency of which are


N-1



--------------------------------------------------------------------------------





acknowledged, hereby covenant and agree for the benefit of the Credit Parties
and their respective successors and permitted assigns as follows:
1.    Guaranty. Each Guarantor, absolutely, unconditionally, and irrevocably
guarantees:
(a)    the full and prompt payment of the principal of and interest on the Notes
(including, without limitation, the Revolving Credit Notes, the Term Loan A
Notes, the Term Loan B Notes, the Bid Loan Notes and the Swing Loan Note) when
due, whether at stated maturity, upon acceleration or otherwise, and at all
times thereafter, and the full and prompt payment of all sums which may now be
or may hereafter become due and owing under the Notes, the Credit Agreement and
the other Loan Documents, together with any replacements, supplements, renewals,
modifications, consolidations, restatements, increases and extensions thereof;
(b)    the full, complete and punctual observance, performance and satisfaction
of all of the other obligations, duties, covenants and agreements of Borrower
under the Credit Agreement and the other Loan Documents, together with any
replacements, supplements, renewals, modifications, consolidations,
restatements, increases and extensions thereof; and
(c)    the full and prompt payment of any Enforcement Costs (as hereinafter
defined in Section 7 hereof).
All amounts due, debts, liabilities, payment obligations and other obligations
described in subsections (a) through (c) of this Section 1 are referred to
herein as the “Obligations.” Without limiting the generality of the foregoing,
Guarantors acknowledge the terms of Section 2.11 of the Credit Agreement
pursuant to which the Total Commitment under the Credit Agreement may be
increased and agree that this Guaranty shall extend and be applicable to each
new or replacement note delivered by Borrower in connection with any such
increase and all other obligations of Borrower under the Loan Documents as a
result of such increase without notice to or consent from Guarantors, or any of
them.
2.    Agreement to Pay or Perform. Upon the occurrence and during the
continuation of an Event of Default, Guarantors agree, on demand by Agent (which
demand may be made concurrently with notice to Borrower that an Event of Default
has occurred), to pay to Agent for distribution to the applicable Credit Parties
and perform all the Obligations regardless of any defense, right of setoff or
claims which Borrower or any Guarantor may have against any of the Credit
Parties (other than the indefeasible payment in full (other than Obligations
which survive termination of the Credit Agreement as to which no claim has been
made) in cash and performance in full of the Obligations). Upon the occurrence
and during the continuation of an Event of Default, the Agent shall have the
right, at its option, either before, during or after pursuing any right or
remedy against Borrower or any Guarantor, to perform any and all of the then
unperformed Obligations by or through any agent of its selection, all as the
Agent in its sole discretion deems proper. Furthermore, the Credit Parties shall
not have any obligation to protect or insure any collateral for the Loan, nor
shall the Credit Parties have any obligation to perfect their security interest
in any collateral for the Loan.
All of the remedies set forth herein and/or provided for in any of the Loan
Documents or at law or equity shall be available to the Agent, and the choice by
the Agent of one such alternative over another shall not be subject to question
or challenge by any Guarantor or any other Person, nor shall any such choice be
asserted as a defense, setoff, or failure to mitigate damages in any


N-2



--------------------------------------------------------------------------------





action, proceeding, or counteraction by the Credit Parties to recover or seeking
any other remedy under this Guaranty, nor shall such choice preclude the Credit
Parties from subsequently electing to exercise a different remedy. The parties
have agreed to the alternative remedies hereinabove specified in part because
they recognize that the choice of remedies in the event of a failure hereunder
will necessarily be and should properly be a matter of good faith business
judgment, which the passage of time and events may or may not prove to have been
the best choice to maximize recovery by the Credit Parties at the lowest cost to
Borrower and/or Guarantors. It is the intention of the parties that such good
faith choice by the Credit Parties be given conclusive effect regardless of such
subsequent developments.
3.    Waiver of Defenses. Each Guarantor hereby agrees that its obligations
hereunder shall not be affected or impaired by, and hereby waives and agrees not
to assert or take advantage of any defense based on any of the following (other
than any defense of the indefeasible payment in full (other than Obligations
which survive termination of the Credit Agreement as to which no claim has been
made) in cash and performance in full of the Obligations):
(a)    (i) any change in the amount, interest rate or due date or other term of
any of the obligations hereby guaranteed, (ii) any change in the time, place or
manner of payment of all or any portion of the obligations hereby guaranteed,
(iii) any amendment or waiver of, or consent to the departure from or other
indulgence with respect to, the Credit Agreement, any other Loan Document, or
any other document or instrument evidencing or relating to any obligations
hereby guaranteed, or (iv) any waiver, renewal, extension, addition, or
supplement to, or deletion from, or any other action or inaction under or in
respect of, the Credit Agreement, any of the other Loan Documents, or any other
documents, instruments or agreements relating to the obligations hereby
guaranteed or any other instrument or agreement evidencing any obligations
hereby guaranteed or any assignment or transfer of any of the foregoing;
(b)    any subordination of the payment of the obligations hereby guaranteed to
the payment of any other liability of Borrower or any other person;
(c)    any act or failure to act by Borrower or any other Person which may
adversely affect such Guarantor’s subrogation rights, if any, against Borrower
or any other Person to recover payments made under this Guaranty;
(d)    any nonperfection or impairment of any security interest or other lien on
any collateral, if any, securing in any way any of the obligations hereby
guaranteed or any failure on the part of the Credit Parties to ascertain the
extent or nature of any collateral or any insurance or other rights with respect
thereto, or the liability of any party liable under the Loan Documents or the
obligations evidenced or secured thereby;
(e)    any application of sums paid by Borrower or any other Person with respect
to the Obligations, regardless of what liabilities of Borrower remain unpaid;
(f)    any defense of Borrower, including without limitation, the invalidity,
illegality or unenforceability of any of the Obligations;
(g)    either with or without notice to such Guarantor, any renewal, extension,
modification, amendment or other changes in the Obligations, including but not
limited to any material alteration of the terms of payment or performance of the
Obligations;


N-3



--------------------------------------------------------------------------------





(h)    any statute of limitations in any action hereunder or for the collection
of the Notes or for the payment or performance of any obligation hereby
guaranteed;
(i)    the incapacity, lack of authority, death or disability of Borrower or any
other Person or entity, or the failure of the Credit Parties to file or enforce
a claim against the estate (either in administration, bankruptcy or in any other
proceeding) of Borrower or any Guarantor or any other Person;
(j)    the dissolution or termination of existence of Borrower, any Guarantor or
any other Person;
(k)    the voluntary or involuntary liquidation, sale or other disposition of
all or substantially all of the assets of Borrower or any Guarantor or any other
Person;
(l)    the voluntary or involuntary receivership, insolvency, bankruptcy,
assignment for the benefit of creditors, reorganization, assignment,
composition, or readjustment of, or any similar proceeding affecting, Borrower
or any Guarantor or any other Person, or any of Borrower’s or any Guarantor’s or
any other Person’s properties or assets;
(m)    an assertion or claim that the automatic stay provided by 11 U.S.C. §362
(arising upon the voluntary or involuntary bankruptcy proceeding of Borrower),
any Insolvency Law or any other stay provided under any other debtor relief law
(whether statutory, common law, case law or otherwise) of any jurisdiction
whatsoever, now or hereafter in effect, which may be or become applicable, shall
operate or be interpreted to stay, interdict, condition, reduce or inhibit the
ability of the Credit Parties to enforce any of their rights, whether now or
hereafter required, which the Credit Parties may have against any Guarantor or
any collateral for the Loan;
(n)    any right or claim of right to cause a marshaling of the assets of
Borrower or Guarantors;
(o)    the damage, destruction, condemnation, foreclosure or surrender of all or
any part of any collateral or the Unencumbered Property;
(p)    the failure of the Credit Parties to give notice to any Guarantor of the
existence, creation or incurring of any new or additional indebtedness or
obligation of Borrower or of any action or nonaction on the part of any other
person whomsoever in connection with any obligation hereby guaranteed;
(q)    any failure or delay of the Credit Parties to commence an action against
Borrower, any Guarantor or any other Person, to assert or enforce any remedies
against Borrower or any Guarantor under the Notes or the other Loan Documents,
or to realize upon any security;
(r)    any failure of any duty on the part of the Credit Parties to disclose to
Guarantors any facts they may now or hereafter know regarding Borrower
(including, without limitation Borrower’s financial condition), any other person
or entity, any collateral, or any other assets or liabilities of such person or
entity, whether such facts materially increase the risk to Guarantors or not (it
being agreed that Guarantors assume responsibility for being informed with
respect to such information);


N-4



--------------------------------------------------------------------------------





(s)    failure to accept or give notice of acceptance of this Guaranty by the
Credit Parties;
(t)    failure to make or give notice of presentment and demand (other than the
demand on Guarantors pursuant to Section 2 above) for payment of any of the
indebtedness or performance of any of the obligations hereby guaranteed;
(u)    failure to make or give protest and notice of dishonor or of default to
Guarantors or to any other party with respect to the indebtedness or performance
of obligations hereby guaranteed;
(v)    any and all other notices whatsoever to which Guarantors might otherwise
be entitled;
(w)    any lack of diligence by the Credit Parties in collection, protection or
realization upon any collateral securing the payment of the indebtedness or
performance of obligations hereby guaranteed;
(x)    the invalidity or unenforceability of the Notes, or any of the other Loan
Documents, or any assignment or transfer of the foregoing;
(y)    the compromise, settlement, release or termination of any or all of the
obligations of Borrower or any Guarantor (except that an individual Guarantor
may be released as provided in Section 5.2(b) and (c) of the Credit Agreement)
under the Notes or the other Loan Documents (except to the extent that no
Obligation (other than Obligations which survive termination of the Credit
Agreement as to which no claim has been made) remains outstanding or subject to
any fraudulent conveyance, preference, transfer for undervalue or bankruptcy
preference period or any other possibility of disgorgement and no Letters of
Credit remain outstanding and no Credit Party has any obligation to make any
Loans or issue any Letters of Credit);
(z)    any transfer by Borrower or any other Person of all or any part of any
security encumbered by the Loan Documents;
(aa)    any right to require the Credit Parties to proceed against Borrower, any
Guarantor or any other Person or to proceed against or exhaust any security held
by the Credit Parties at any time or to pursue any other remedy in the Credit
Parties’ power or under any other agreement before proceeding against any
Guarantor hereunder or under any other Loan Document;
(bb)    the failure of the Credit Parties to perfect any security or to extend
or renew the perfection of any security;
(cc)    any principle or provision of law, statutory or otherwise, which is or
might be in conflict with the terms and provisions of this Guaranty;
(dd)    any inaccuracy of any representation or other provision contained in any
Loan Document;
(ee)    any sale or assignment of the Loan Documents, or any interest therein;


N-5



--------------------------------------------------------------------------------





(ff)    any and all rights, benefits and defenses which might otherwise be
available under the provisions of any other applicable statues, rules or common
law principals or provisions which might operate to limit any Guarantor’s
liability under, or the enforcement of, this Guaranty; or
(gg)    to the fullest extent permitted by law, any other legal, equitable or
surety defenses whatsoever to which any Guarantor might otherwise be entitled,
it being the intention that the obligations of Guarantors hereunder are
absolute, unconditional and irrevocable.
Each Guarantor understands that the exercise by the Credit Parties of certain
rights and remedies may affect or eliminate such Guarantor’s right of
subrogation in respect of the Obligations against Borrower and that such
Guarantor may therefore incur partially or totally nonreimbursable liability
hereunder. Nevertheless, each Guarantor hereby authorizes and empowers the Agent
and its permitted successor and assigns, on behalf of the Credit Parties to
exercise in its sole discretion, any rights and remedies, or any combination
thereof, which may then be available under the Loan Documents, including,
without limitation, any remedies against Borrower with respect to the Notes, it
being the purpose and intent of the Guarantors that the obligations hereunder
shall be absolute, continuing, independent and unconditional under any and all
circumstances. Notwithstanding any other provision of this Guaranty to the
contrary, for so long as any Obligation (other than Obligations which survive
termination of the Credit Agreement as to which no claim has been made) remains
outstanding or subject to any fraudulent conveyance, preference, transfer for
undervalue or bankruptcy preference period or any other possibility of
disgorgement or any Letters of Credit remain outstanding or any Credit Party has
any obligation to make any Loans or issue any Letters of Credit, each Guarantor
hereby agrees not to pursue any claim or other rights which such Guarantor may
now have or hereafter acquire, in each case solely in respect of the
Obligations, against the Borrower or any other Guarantor of all or any of the
obligations of Guarantors hereunder that arise from the existence or performance
of such Guarantor’s obligations under this Guaranty or any of the other Loan
Documents, including, without limitation but in each case solely in respect of
the Obligations, any right of subrogation, reimbursement, exoneration,
contribution or indemnification, any right to participate in any claim or remedy
of Credit Parties against the Borrower or any other Guarantor or any collateral
which Credit Parties now have or hereafter acquire, whether or not such claim,
remedy or right arises in equity or under contract, statute or common law, by
any payment made hereunder or otherwise, including, without limitation but in
each case solely in respect of the Obligations, the right to take or receive
from the Borrower or any other Guarantor, directly or indirectly, in cash or
other property or by setoff or in any other manner, payment or security on
account of such claim or other rights except for those rights of each Guarantor
for contribution that such Guarantor may choose to exercise; provided, however,
each Guarantor agrees not to pursue or enforce any of its rights for
contribution and each Guarantor agrees not to make or receive any payment on
account of such rights of contribution with respect to the Obligations so long
as any of the Obligations (other than Obligations which survive termination of
the Credit Agreement as to which no claim has been made) remain unpaid or
undischarged or any Letters of Credit remain outstanding or any Credit Party has
any obligation to make any Loans or issue any Letters of Credit. In the event
any Guarantor shall receive any such payment under or on account of any rights
of contribution in respect of any Obligations, it shall hold such payment as
trustee for Credit Parties and pay such amounts over to the Agent for
distribution to the applicable Credit Parties on account of the indebtedness of
Borrower to Credit Parties but without reducing or affecting in any manner the
liability of Guarantors under the other provisions of this Guaranty except to
the extent the principal amount or other portion of such indebtedness shall have
been reduced by such payment.


N-6



--------------------------------------------------------------------------------





4.    Rights of Credit Parties to Deal with Borrower and Other Persons. Each
Guarantor hereby consents and agrees that the Credit Parties may at any time,
and from time to time, without thereby releasing any Guarantor from any
liability hereunder and without notice to or further consent from any Guarantor
or any other Person, either with or without consideration: release or surrender
any lien or other security of any kind or nature whatsoever held by them or by
any person, firm or corporation on their behalf or for their account, securing
any indebtedness or liability hereby guaranteed; substitute for any collateral
so held by them, other collateral of like kind, or of any kind; modify the terms
of the Notes or the Loan Documents; extend or renew the Notes for any period;
grant releases, compromises and indulgences with respect to the Notes or the
Loan Documents and to any persons or entities now or hereafter liable thereunder
or hereunder; release any other guarantor, surety, endorser or accommodation
party of the Notes or any other Loan Document; or take or fail to take any
action of any type whatsoever. No such action which the Credit Parties shall
take or fail to take in connection with the Notes or the Loan Documents, or any
of them, or any security for the payment of the indebtedness of Borrower to the
Credit Parties or for the performance of any obligations or undertakings of
Borrower or Guarantors, nor any course of dealing with Borrower or any other
Person, shall release Guarantors’ obligations hereunder, affect this Guaranty in
any way or afford Guarantors any recourse against the Credit Parties. The
provisions of this Guaranty shall extend and be applicable to all replacements,
supplements, renewals, amendments, extensions, consolidations, restatements and
modifications of the Notes and the other Loan Documents, and any and all
references herein to the Notes and the other Loan Documents shall be deemed to
include any such replacements, supplements, renewals, extensions, amendments,
consolidations, restatements or modifications thereof. Without limiting the
generality of the foregoing, each Guarantor acknowledges the terms of Section 18
of the Credit Agreement and agrees that this Guaranty shall extend and be
applicable to each new or replacement note delivered by Borrower pursuant
thereto without notice to or further consent from Guarantor. Each Guarantor
acknowledges that no representations of any kind whatsoever have been made by
the Credit Parties to Borrower or Guarantors. No modification or waiver of any
of the provisions of this Guaranty shall be binding upon the Credit Parties
except as expressly set forth in a writing duly signed and delivered by Agent in
accordance with the provisions of the Credit Agreement.
5.    Guaranty of Payment and Performance and Not of Collection. This is an
absolute, present and continuing guaranty of payment and performance and not of
collection. The liability of Guarantors under this Guaranty shall be primary,
direct and immediate and not conditional or contingent upon the pursuit of any
remedies against Borrower or any other person, nor against any securities or
liens available to Credit Parties or their permitted successors or assigns.
Guarantors hereby waive any right to require that an action be brought against
Borrower or any other Person or to require that resort be had to any security or
to any balance of any deposit account or credit on the books of Credit Parties
in favor of Borrower or any other person. Each Guarantor further agrees that
nothing contained herein or otherwise shall prevent the Credit Parties from
pursuing concurrently or successively all rights and remedies available to them
at law and/or in equity or under the Notes, Credit Agreement or any other Loan
Documents, and the exercise of any of their rights or the completion of any of
their remedies shall not constitute a discharge of Guarantors’ obligations
hereunder, it being the purpose and intent of Guarantors that the obligations of
Guarantors hereunder shall be absolute, independent and unconditional under any
and all circumstances whatsoever other than any defense of indefeasible payment
in full (other than Obligations which survive termination of the Credit
Agreement as to which no claim has been made) in cash and performance in full of
the Obligations. None of Guarantors’ obligations under this


N-7



--------------------------------------------------------------------------------





Guaranty or any remedy for the enforcement thereof shall be impaired, modified,
changed or released in any manner whatsoever by any impairment, modification,
change, release or limitation of the liability of Borrower under the Notes,
Credit Agreement or other Loan Documents or by reason of the bankruptcy or other
insolvency of Borrower or by reason of any creditor or bankruptcy proceeding
instituted by or against Borrower. This Guaranty shall continue to be effective
or be reinstated (as the case may be) if at any time payment of all or any part
of any sum payable pursuant to the Notes, Credit Agreement or any other Loan
Document is rescinded or otherwise required to be returned by the Credit Parties
upon the insolvency, bankruptcy, dissolution, liquidation, or reorganization of
Borrower, or upon or as a result of the appointment of a receiver,
receiver-manager, monitor, liquidator, custodian or conservator of or trustee or
similar officer for, Borrower or any substantial part of its property, or
otherwise, all as though such payment to the Credit Parties had not been made,
regardless of whether the Credit Parties contested the order requiring the
return of such payment. Notwithstanding anything to the contrary herein or in
the other Loan Documents, the obligations of the Guarantors hereunder shall be
unsecured obligations.
6.    Assignment by Credit Party. In the event any Credit Party shall assign its
rights in connection with the Loan to another Person pursuant to and in
compliance with the terms of the Credit Agreement, Guarantors will accord full
recognition thereto and agree that all rights and remedies of such Person shall
be enforceable against Guarantors by the Agent on behalf of such Person with the
same force and effect and to the same extent as would have been enforceable by
the Agent on behalf of such Credit Party but for such assignment.
7.    Costs of Collection. During the continuance of a Default or Event of
Default, upon enforcement by the Agent of this Guaranty, Guarantors shall pay to
the Agent all reasonable and documented out-of-pocket attorney’s fees, costs and
expenses incurred in connection therewith (all of which are referred to herein
as “Enforcement Costs”) (provided that any attorneys’ fees, costs and expenses
pursuant to this Section 7 shall be limited to those incurred by one counsel to
the Agent and an additional single local counsel in each applicable local
jurisdiction for Agent (and, to the extent reasonably necessary, in the case of
an actual or perceived conflict of interest, one additional counsel), in
addition to all other amounts due hereunder, regardless of whether all or a
portion of such Enforcement Costs are incurred in a single proceeding brought to
enforce this Guaranty as well as the other Loan Documents (provided that such
Enforcement Costs shall not be duplicative of costs claimed under the Loan
Documents).
8.    Severability. The parties hereto intend and believe that each provision in
this Guaranty comports with all applicable local, state, provincial and federal
laws and judicial decisions. However, if any provision or provisions, or if any
portion of any provision or provisions, in this Guaranty is found by a court of
law to be in violation of any applicable local, state, provincial or federal
ordinance, statute, law, administrative or judicial decision, or public policy,
and if such court should declare such portion, provision or provisions of this
Guaranty to be illegal, invalid, unlawful, void or unenforceable as written,
then it is the intent of all parties hereto that such portion, provision or
provisions shall be given force to the fullest possible extent that they are
legal, valid and enforceable, that the remainder of this Guaranty shall be
construed as if such illegal, invalid, unlawful, void or unenforceable portion,
provision or provisions were not contained therein, and that the rights,
obligations and interest of the Credit Parties or the holder of the Notes under
the remainder of this Guaranty shall continue in full force and effect.


N-8



--------------------------------------------------------------------------------





9.    Marshaling of Assets; Jurisdiction; Waiver of Venue; Consent to Service of
Process. TO THE GREATEST EXTENT PERMITTED BY LAW, EACH GUARANTOR HEREBY WAIVES
ANY AND ALL RIGHTS TO REQUIRE MARSHALING OF ASSETS BY THE CREDIT PARTIES. EACH
GUARANTOR AGREES THAT ANY SUIT FOR THE ENFORCEMENT OF THIS GUARANTY OR ANY OF
THE OTHER LOAN DOCUMENTS MAY BE BROUGHT IN ANY COURT OF COMPETENT JURISDICTION
IN THE STATE OF NEW YORK (INCLUDING ANY FEDERAL COURT SITTING THEREIN). WITH
RESPECT TO ANY SUIT, ACTION OR PROCEEDINGS RELATING TO THIS GUARANTY (EACH, A
“PROCEEDING”), THE CREDIT PARTIES AND EACH GUARANTOR IRREVOCABLY ACCEPTS,
GENERALLY AND UNCONDITIONALLY, THE NON‑EXCLUSIVE JURISDICTION OF SUCH COURTS AND
ANY RELATED APPELLATE COURT AND IRREVOCABLY (i) AGREES TO BE BOUND BY ANY
JUDGMENT RENDERED THEREBY WITH RESPECT TO THIS GUARANTY AND ANY OF THE OTHER
LOAN DOCUMENTS AND (ii) WAIVES ANY OBJECTION ANY OF THEM MAY NOW OR HEREAFTER
HAVE AS TO THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH
A COURT IS AN INCONVENIENT FORUM. EACH GUARANTOR FURTHER AGREES THAT SERVICE OF
PROCESS IN ANY SUCH SUIT MAY BE MADE UPON ANY GUARANTOR BY MAIL AT THE ADDRESS
SPECIFIED IN SECTION 13 HEREOF. IN ADDITION TO THE COURTS OF THE STATE OF NEW
YORK OR ANY FEDERAL COURT SITTING THEREIN, ANY CREDIT PARTY MAY BRING ACTION(S)
FOR ENFORCEMENT ON A NONEXCLUSIVE BASIS WHERE ANY ASSETS OF EACH GUARANTOR EXIST
AND EACH GUARANTOR CONSENTS TO THE NONEXCLUSIVE JURISDICTION OF SUCH COURTS AND
THE SERVICE OF PROCESS IN ANY SUCH SUIT BEING MADE UPON ANY GUARANTOR BY MAIL AT
THE ADDRESS SPECIFIED IN SECTION 13 HEREOF.
10.    No Contest with Credit Parties; Subordination. Any indebtedness of
Borrower to Guarantors now or hereafter existing is hereby subordinated to the
payment and performance of the Obligations. Each Guarantor agrees that, for so
long as any Obligation (other than Obligations which survive termination of the
Credit Agreement as to which no claim has been made) remains outstanding or any
Letters of Credit remain outstanding or any Credit Party has any obligation to
make any Loans or issue any Letters of Credit, no Guarantor will seek, accept,
or retain for its own account, any payment from Borrower on account of such
subordinated debt; provided however that so long as no Default or Event of
Default shall be continuing, Guarantor may seek, accept and retain payments by
Borrower of principal and interest in connection with the subordinated debt. Any
payments to any Guarantor on account of such subordinated debt which are not
otherwise permitted herein shall be collected and received by such Guarantor in
trust for the Credit Parties and shall be paid over to the Credit Parties on
account of the Indebtedness without impairing or releasing the obligations of
Guarantors hereunder. No Guarantor will, by paying any sum recoverable hereunder
(whether or not demanded by the Credit Parties) or by any means or on any other
ground, claim any set-off or counterclaim against Borrower in respect of any
liability of such Guarantor to Borrower or, in proceedings under Insolvency Law
of any nature, prove in competition with the Credit Parties in respect of any
payment hereunder or be entitled to have the benefit of any counterclaim or
proof of claim or dividend or payment by or on behalf of Borrower or the benefit
of any other security for any of the Obligations hereby guaranteed which, now or
hereafter, the Credit Parties may hold or in which they may have any share. For
so long as any Obligation (other than Obligations which survive termination of
the Credit Agreement as to which no claim has been made) remains


N-9



--------------------------------------------------------------------------------





outstanding or subject to any bankruptcy preference, fraudulent conveyance,
preference or transfer for undervalue period or any other possibility of
disgorgement or any Letters of Credit remain outstanding or any Credit Party has
any obligation to make any Loans or issue any Letters of Credit, each Guarantor
hereby expressly agrees not to pursue any right of contribution from or
indemnity against Borrower, whether at law or in equity, arising from any
payments made by any Guarantor pursuant to the terms of this Guaranty, and each
Guarantor acknowledges that no Guarantor has any right whatsoever to proceed
against Borrower or for reimbursement of any such payments except for any rights
of each Guarantor for contribution; provided, however, each Guarantor agrees not
to pursue or enforce any of its rights for contribution and each Guarantor
agrees not to make or receive any payment on account of such rights of
contribution so long as any of the Obligations (other than Obligations which
survive termination of the Credit Agreement as to which no claim has been made)
remain unpaid or undischarged. In the event any Guarantor shall receive such
payment under or on account of any such right of contribution, it shall hold
such payment as trustee for Credit Parties and pay such amounts over to Agent
for distribution to the applicable Credit Parties on account of the Obligations
but without reducing or affecting in any manner the liability of Guarantors
under the other provisions of this Guaranty except to the extent the principal
amount or other portion of the Obligations shall have been reduced by such
payment. In connection with the foregoing and for so long as any Obligation
(other than Obligations which survive termination of the Credit Agreement as to
which no claim has been made) remains outstanding or subject to any bankruptcy
preference, fraudulent conveyance, preference or transfer for undervalue period
or any other possibility of disgorgement or any Letters of Credit remain
outstanding or any Credit Party has any obligation to make any Loans or issue
any Letters of Credit, each Guarantor expressly agrees not to pursue any and all
rights of subrogation to the Credit Parties against Borrower, and each Guarantor
hereby agrees not to pursue any rights to enforce any remedy which the Credit
Parties may have against Borrower and any rights to participate in any
collateral for Borrower’s obligations under the Loan Documents.
11.    Application of Payments. Any amounts received by the Credit Parties from
any source on account of the Loan may be utilized by the Credit Parties for the
payment and performance of the Obligations and in such order and manner as the
Credit Parties may from time to time elect in accordance with the terms of the
Credit Agreement.
12.    Waiver of Jury Trial. EACH OF THE GUARANTORS AND THE CREDIT PARTIES
HEREBY WAIVES ITS RIGHT TO A JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM
ARISING OUT OF ANY DISPUTE IN CONNECTION WITH THIS GUARANTY OR ANY OF THE OTHER
LOAN DOCUMENTS, ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER OR THE
PERFORMANCE OF SUCH RIGHTS AND OBLIGATIONS. EACH GUARANTOR HEREBY WAIVES ANY
RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH LITIGATION ANY SPECIAL,
INDIRECT OR CONSEQUENTIAL DAMAGES AND TO THE EXTENT PERMITTED BY APPLICABLE LAW,
PUNITIVE OR ANY DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES. EACH
GUARANTOR (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY CREDIT
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH CREDIT PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS AND
(B) ACKNOWLEDGES THAT THE CREDIT PARTIES HAVE BEEN INDUCED TO ENTER INTO THIS
GUARANTY AND THE OTHER LOAN DOCUMENTS TO WHICH THEY ARE PARTIES BY, AMONG OTHER
THINGS, THE WAIVERS AND


N-10



--------------------------------------------------------------------------------





CERTIFICATIONS CONTAINED IN THIS §12. EACH GUARANTOR ACKNOWLEDGES THAT IT HAS
HAD AN OPPORTUNITY TO REVIEW THIS §12 WITH LEGAL COUNSEL AND THAT EACH GUARANTOR
AGREES TO THE FOREGOING AS ITS FREE, KNOWING AND VOLUNTARY ACT.
13.    Notices. All notices, demands or requests provided for or permitted to be
given pursuant to this Guaranty (hereinafter in this paragraph referred to as
“Notice”) must be in writing and shall be deemed to have been properly given or
served by personal delivery or by sending same by overnight courier or by
depositing the same in the United States mail, postpaid and registered or
certified, return receipt requested, at the addresses set forth below. Each
Notice shall be effective upon being delivered personally or upon being sent by
overnight courier or upon being deposited in the United States Mail as
aforesaid. The time period in which a response to any such Notice must be given
or any action taken with respect thereto, however, shall commence to run from
the date of receipt if personally delivered or sent by overnight courier or, if
so deposited in the United States Mail, the earlier of three (3) Business Days
following such deposit and the date of receipt as disclosed on the return
receipt. Rejection or other refusal to accept or the inability to deliver
because of changed address of which no Notice was given shall be deemed to be
receipt of the Notice sent. By giving at least five (5) days prior Notice
thereof, Guarantors or any Credit Party shall have the right from time to time
and at any time during the term of this Guaranty to change their respective
addresses and each shall have the right to specify as its address any other
address within the United States of America. For the purposes of this Guaranty:
The address of KeyBank and Agent is:
KeyBank National Association
4910 Tiedeman Road, 3rd Floor
Brooklyn, Ohio 44144
Attn: Real Estate Capital Services
With a copy to:

KeyBank National Association
127 Public Square
Cleveland, Ohio 44114-1306
Attn: Mr. Jason Weaver
Telecopy No.: (216) 689-4997
and

Dentons US LLP
Suite 5300
303 Peachtree Street, N.E.
Atlanta, Georgia 30308
Attn: William F. Timmons, Esq.
Telecopy No.: (404) 527-4198


and a copy to each other Lender which may now or hereafter become a party to the
Credit Agreement at such address as may be designated by such Lender.


N-11



--------------------------------------------------------------------------------





The address of Guarantors is:
c/o CyrusOne Inc.
1649 West Frankford Road
Carrollton, Texas 75007
Attn: Chief Financial Officer
Telecopy No.: (972) 820-8633


With a copy to:


Sullivan & Cromwell LLP
125 Broad Street
New York, New York 10004-2498
Attn: Ari B. Blaut, Esq.
Telecopy No.: (212) 558-1656


14.    Representations and Warranties. In order to induce the Lenders to make
the Loan, Guarantors acknowledge and affirm the truth and accuracy in all
material respects of the representations and warranties set forth in the Credit
Agreement that are applicable to such Guarantors and incorporate such
representations and warranties as if set forth herein in their entirety (it
being understood and agreed that any representation or warranty in the Credit
Agreement which by its terms is made as of a specified date shall be required to
be true and correct in all material respects only as of such specified date).
Each Guarantor acknowledges that but for the truth and accuracy in all material
respects of the matters covered by such representations and warranties, the
Lenders would not have agreed to make the Loan. Guarantors acknowledge that the
terms of this paragraph are subject to Section 1.2(m) of the Credit Agreement.
All of the foregoing representations and warranties shall be true in all
material respects both as of the date as of which they were made and shall also
be true in all material respects as of the time of the making of any Loan or the
issuance of any Letter of Credit, with the same effect as if made at and as of
that time, except to the extent of changes resulting from transactions permitted
by the Loan Documents (it being understood and agreed that any representation or
warranty which by its terms is made as of a specified date shall be required to
be true and correct in all material respects only as of such specified date).
15.    [Intentionally Omitted]
16.    Successors and Assigns; Assignment by Guarantors; Joint and Several. This
Guaranty shall be binding upon the successors and assigns of Guarantors and
shall not be discharged in whole or in part by the death or the dissolution of
any principal in any Guarantor. No Guarantor may assign or transfer any of its
rights or obligations under this Guaranty without the prior written consent of
the Credit Parties. If more than one party executes this Guaranty, the liability
of all such parties shall be joint and several.
17.    Governing Law. GUARANTORS ACKNOWLEDGE AND AGREE THAT THIS GUARANTY AND
THE OBLIGATIONS OF GUARANTORS HEREUNDER SHALL PURSUANT TO SECTION 5-1401 OF THE
NEW YORK GENERAL OBLIGATIONS LAW BE GOVERNED BY AND INTERPRETED AND DETERMINED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.


N-12



--------------------------------------------------------------------------------





18.    Request for Loans. Credit Parties shall be entitled to honor any request
for Loan proceeds made by Borrower and shall have no obligation to see to the
proper disposition of such advances. Each Guarantor agrees that their respective
obligations hereunder shall not be released or affected by reason of any
improper disposition by Borrower of such Loan proceeds.
19.    Business Failure, Bankruptcy or Insolvency. In the event of the business
failure of any Guarantor or if there shall be pending any bankruptcy, insolvency
or other case or proceeding with respect to any Guarantor under any Insolvency
Law or any other applicable law or in connection with the insolvency of any
Guarantor, or if a liquidator, receiver, trustee or similar Person or official
shall have been appointed for any Guarantor or any Guarantor’s properties or
assets, the Credit Parties may file such proofs of claim and other papers or
documents as may be necessary or advisable in order to have the claims of the
Credit Parties allowed in any proceedings relative to such Guarantor, or any of
such Guarantor’s properties or assets, and, irrespective of whether the
indebtedness or other obligations of Borrower guaranteed hereby shall then be
due and payable, by declaration or otherwise, the Credit Parties shall be
entitled and empowered to file and prove a claim for the whole amount of any
sums or sums owing with respect to the indebtedness or other obligations of
Borrower guaranteed hereby, and to collect and receive any moneys or other
property payable or deliverable on any such claim. Each Guarantor covenants and
agrees that upon the commencement of a voluntary or involuntary bankruptcy
proceeding by or against Borrower, Guarantors shall not seek a supplemental stay
or otherwise pursuant to 11 U.S.C. §105 or any other provision of the United
States Bankruptcy Code, as amended, or any other Insolvency Law or any other
debtor relief law (whether statutory, common law, case law, or otherwise) of any
jurisdiction whatsoever, now or hereafter in effect, which may be or become
applicable, to stay, interdict, condition, reduce or inhibit the ability of the
Credit Parties to enforce any rights of the Credit Parties against Guarantors by
virtue of this Guaranty or otherwise.
20.    Set-Off. Regardless of the adequacy of any collateral, if any, during the
continuance of any Event of Default, any deposits (general or specific, time or
demand, provisional or final, regardless of currency, maturity, or the branch
where such deposits are held) or other sums credited by or due from any Credit
Party to any Guarantor and any securities or other property of any Guarantor in
the possession of such Credit Party may, without notice to any Guarantor (any
such notice being expressly waived by Guarantors) but with the prior written
approval of Agent, be applied to or set off against the amounts payable under
this Guaranty and any and all other liabilities, direct, or indirect, absolute
or contingent, due or to become due, now existing or hereafter arising, of such
Person to such Credit Party.
21.    Disclosure of Information. Each Guarantor agrees that in addition to
disclosures made in accordance with standard banking practices, any Credit Party
may disclose information obtained by such Credit Party pursuant to this Guaranty
to assignees or participants and potential assignees or participants hereunder
subject to the terms of the Credit Agreement, including but not limited to
Section 18.7 thereof.
22.    Counterparts. This Guaranty may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same instrument. In proving this Guaranty it shall not be
necessary to produce or account for more than one such counterpart signed by the
party against whom enforcement is sought.


N-13



--------------------------------------------------------------------------------





23.    Ratification. Each Guarantor covenants and agrees that so long as any
Obligation (other than Obligations which survive termination of the Credit
Agreement as to which no claim has been made) remains outstanding or any Letters
of Credit remain outstanding or any Credit Party has any obligation to make any
Loans or issue any Letters of Credit each Guarantor shall comply with all of the
covenants and agreements applicable to such Guarantor and its Subsidiaries
contained in the Credit Agreement.
24.    No Unwritten Agreement. THIS GUARANTY REPRESENTS THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
25.    Time of the Essence. Time is of the essence with respect to each and
every covenant, agreement and obligation of Guarantors under this Guaranty.
26.    Fair Consideration. The Guarantors represent that the Guarantors are
engaged in common business enterprises related to those of the Borrower and each
Guarantor will derive substantial direct or indirect economic benefit from the
effectiveness and existence of the Credit Agreement.
27.    Continuance of Guaranty. (a) This Guaranty and all covenants made by the
Guarantors under the Loan Documents shall, subject to the terms of Section 5
hereof, continue in effect for so long as any Obligation remains outstanding
(other than Obligations which survive termination of the Credit Agreement as to
which no claim has been made) or any Letters of Credit remain outstanding or any
Credit Party has any obligation to make any Loans or issue any Letters of Credit
and until all of the Obligations (other than contingent indemnification
obligations) of Guarantors to Credit Parties under this Guaranty are fully and
finally performed and discharged in accordance with their terms (and without
regard to any extension, reduction or other alteration thereof in any proceeding
under the Bankruptcy Code, any other Insolvency Law or any other proceeding
described in Section 12.1(h), (i) or (j) of the Credit Agreement).
(b)    Notwithstanding anything to the contrary herein, upon release of any
Subsidiary Guarantor in accordance with Section 5.2(b) or 5.2(c) of the Credit
Agreement, such Subsidiary Guarantor shall be released from its obligations
hereunder.
(c)    Upon the occurrence of certain events and on the terms and conditions set
forth and described in Section 5.2(a) of the Credit Agreement, certain other
Subsidiaries of Borrower may become Subsidiary Guarantors for purposes hereof
and become a party hereto by executing and delivering to Agent a Joinder
Agreement.
28.    Avoidance Provisions. It is the intent of each Guarantor, the Agent and
the Lenders that in any case or proceeding under the Bankruptcy Code or any
similar federal or state bankruptcy or insolvency law or any other Insolvency
Law (a “Proceeding”), such Guarantor’s maximum obligation hereunder shall equal,
but not exceed, the maximum amount which would not otherwise cause the
obligations of such Guarantor hereunder (or any other obligations of such
Guarantor to the Agent and the Lenders) to be avoidable or unenforceable against
such Guarantor in such Proceeding as a result of Applicable Law, including,
without limitation, (a) Section 548 of the


N-14



--------------------------------------------------------------------------------





Bankruptcy Code and (b) any state fraudulent transfer or fraudulent conveyance
act or statute applied in such Proceeding, whether by virtue of Section 544 of
the Bankruptcy Code or otherwise. The Applicable Laws under which the possible
avoidance or unenforceability of the obligations of such Guarantor hereunder (or
any other obligations of such Guarantor to the Agent and the Lenders) shall be
determined in any such Proceeding are referred to as the “Avoidance Provisions”.
Accordingly, to the extent that the obligations of any Guarantor hereunder would
otherwise be subject to avoidance under the Avoidance Provisions, the maximum
Obligations for which such Guarantor shall be liable hereunder shall be reduced
to that amount which, as of the time any of the Obligations are deemed to have
been incurred under the Avoidance Provisions, would not cause the obligations of
such Guarantor hereunder (or any other obligations of such Guarantor to the
Agent and the Lenders), to be subject to avoidance under the Avoidance
Provisions. This Section is intended solely to preserve the rights of the Agent
and the Lenders hereunder to the maximum extent that would not cause the
obligations of any Guarantor hereunder to be subject to avoidance under the
Avoidance Provisions, and no Guarantor or any other Person shall have any right
or claim under this Section as against the Agent and the Lenders that would not
otherwise be available to such Person under the Avoidance Provisions.
29.    Effect of this Guaranty. That certain First Amended and Restated
Guaranty, dated as of March 17, 2016, by the Guarantors to and for the benefit
of the Agent (as defined therein) and the Lenders (as defined therein) (the
“Existing Guaranty”) shall be amended and restated in its entirety by this
Guaranty, and the Existing Guaranty shall hereafter be of no further force and
effect and shall be deemed replaced and superseded in all respects by this
Guaranty. The parties hereto acknowledge and agree that this Guaranty does not
constitute a novation, termination, extinguishment or discharge of the
“Obligations” under the Existing Guaranty, which shall continue under this
Guaranty.
30.    Judgment Currency. For the purposes of obtaining judgment in any court if
it is necessary to convert a sum due from the Guarantor hereunder in the
currency expressed to be payable herein (i.e. Dollars) (the “Specified
Currency”) into another currency, the parties hereto agree, to the fullest
extent that they may effectively do so, that the rate of exchange used shall be
that at which in accordance with normal banking procedures the Agent could
purchase the Specified Currency with such other currency at the Agent’s main
Cleveland, Ohio office on the Business Day preceding that on which final,
non-appealable judgment is given. The obligations of the Guarantor in respect of
any sum due hereunder shall, notwithstanding any judgment in a currency other
than the Specified Currency, be discharged only to the extent that on the
Business Day following receipt by any Lender (including the Agent), as the case
may be, of any sum adjudged to be so due in such other currency such Lender
(including the Agent), as the case may be, may in accordance with normal,
reasonable banking procedures purchase the Specified Currency with such other
currency. If the amount of the Specified Currency so purchased is less than the
sum originally due to such Lender (including the Agent), as the case may be, in
the Specified Currency, the Guarantor agrees, to the fullest extent that it may
effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Lender (including the Agent), as the case may be,
against such loss, and to pay such additional amounts upon demand from Agent.
[SIGNATURES ON NEXT PAGE]




N-15



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Guarantors have delivered this Guaranty as of the date first
written above.
GUARANTORS:


CYRUSONE INC., a Maryland corporation


By:    
Name:    
Title:    


CYRUSONE GP, a Maryland statutory trust


By:
CYRUSONE INC., a Maryland corporation, its sole trustee

By:    
Name:    
Title:    


CYRUSONE LLC, a Delaware limited liability company


By:    
Name:    
Title:    


CYRUSONE TRS INC., a Delaware corporation


By:    
Name:    
Title:    


CYRUSONE FOREIGN HOLDINGS LLC, a Delaware limited liability company


By:    
Name:    
Title:    


CYRUSONE FINANCE CORP., a Maryland corporation
By:    
Name:    
Title:    


[SIGNATURES CONTINUED ON NEXT PAGE]


N-16



--------------------------------------------------------------------------------






CERVALIS HOLDINGS LLC, a Delaware limited liability company
By:    
Name:    
Title:    
CERVALIS LLC, a Delaware limited liability company
By:    
Name:    
Title:    
Agent on behalf of the Credit Parties joins in the execution of this Guaranty
for the sole and limited purpose of evidencing its agreement to the waiver of
the right to trial by jury contained in Section 12 hereof.


KEYBANK NATIONAL ASSOCIATION,
as Agent for the Lenders


By:    
Name:    
Title:    


The undersigned hereby consents to the amendment and restatement of the Existing
Guaranty pursuant to the terms of this Guaranty:


KEYBANK NATIONAL ASSOCIATION,
as Agent




By:    
Name:    
Title:    






N-17

